                   Case 20-11218-MFW         Doc 3599       Filed 04/03/21        Page 1 of 179




       THIS PROPOSED DISCLOSURE STATEMENT IS NOT A SOLICITATION OF
          ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES OR
      REJECTIONS OF THE PLAN MAY NOT BE SOLICITED UNTIL A DISCLOSURE
       STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE
      DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS
           NOT BEEN APPROVED BY THE BANKRUPTCY COURT TO DATE.


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re
                                                           Chapter 11

    The Hertz Corporation, et al., 1                       Case No. 20-11218 (MFW)

                                        Debtors.           (Jointly Administered)


DISCLOSURE STATEMENT FOR SECOND AMENDED JOINT CHAPTER 11 PLAN OF
REORGANIZATION OF THE HERTZ CORPORATION AND ITS DEBTOR AFFILIATES

            WHITE & CASE LLP                                RICHARDS, LAYTON & FINGER, P.A.
            Thomas E Lauria (admitted pro hac vice)         Mark D. Collins (No. 2981)
            Matthew C. Brown (admitted pro hac vice)        John H. Knight (No. 3848)
            200 South Biscayne Boulevard, Suite 4900        Brett M. Haywood (No. 6166)
            Miami, FL 33131                                 Christopher M. De Lillo (No. 6355)
            Telephone: (305) 371-2700                       J. Zach Noble (No. 6689)
                                                            One Rodney Square
            J. Christopher Shore (admitted pro hac vice)
                                                            910 N. King Street
            David M. Turetsky (admitted pro hac vice)
                                                            Wilmington, Delaware 19801
            Andrew T. Zatz (admitted pro hac vice)
                                                            Telephone: (302) 651-7700
            Andrea Amulic (admitted pro hac vice)
            1221 Avenue of the Americas
            New York, NY 10020
            Telephone: (212) 819-8200
            Jason N. Zakia (admitted pro hac vice)
            111 South Wacker Drive


1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location
of the debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of
debtors in these chapter 11 cases, which are jointly administered for procedural purposes only, a complete
list of the debtors and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the debtors’ claims and noticing agent
at https://restructuring.primeclerk.com/hertz.



    AMERICAS 107036903
                Case 20-11218-MFW      Doc 3599      Filed 04/03/21    Page 2 of 179




       Chicago, IL 60606
       Telephone: (312) 881-5400
       Roberto J. Kampfner (admitted pro hac vice)
       Ronald K. Gorsich (admitted pro hac vice)
       Aaron Colodny (admitted pro hac vice)
       Andrew Mackintosh (admitted pro hac vice)
       Doah Kim (admitted pro hac vice)
       555 South Flower Street, Suite 2700
       Los Angeles, CA 90071
       Telephone: (213) 620-7700
                          Attorneys for the Debtors and Debtors in Possession

Dated: April 3, 2021




                                                 2



 AMERICAS 107036903
               Case 20-11218-MFW                       Doc 3599              Filed 04/03/21                 Page 3 of 179


                                                          Table of Contents

                                                                                                                                                 Page

I.            INTRODUCTION ...................................................................................................... 1
              A.   Definitions and Exhibits ................................................................................... 1
                       1.         Definitions ........................................................................................................ 1
                       2.         Exhibits ............................................................................................................. 1
              B.        Notice to Creditors ............................................................................................ 2
              C.        Background of Plan Development .................................................................... 5
                       a.         The PE Sponsors and Other Plan Sponsors ...................................................... 7
              D.        Overview of the Plan ........................................................................................ 8
              E.        Plan Support Agreement and the Stock Purchase Agreement ........................ 15
              F.        Key Assumptions Underlying Estimates of Plan Distributions ...................... 15
                       1.         Estimation of Plan Equity Value..................................................................... 16
                       2.         Estimation of General Unsecured Claims Pool............................................... 17
              G.  Disclosure Statement Enclosures .................................................................... 18
              H.  Inquiries .......................................................................................................... 19
II.           OVERVIEW OF THE COMPANY’S OPERATIONS ......................................... 19
              A.  The Company’s Prepetition Business Operations........................................... 19
              B.  The Company’s Corporate Structure .............................................................. 21
              C.  The Company’s Prepetition Capital Structure ................................................ 21
                       1.         Equity .............................................................................................................. 21
                       2.         Financial Debt ................................................................................................. 21
                       3.         Intercompany Obligations ............................................................................... 32
                       4.         Trade Debt and Other Liabilities Relating to Operations ............................... 33
              D.  Events Leading to the Commencement of the Chapter 11 Cases ................... 33
III.          OVERVIEW OF THE CHAPTER 11 CASES ...................................................... 37
              A.  Commencement of Chapter 11 Cases ............................................................. 37
              B.  First Day Motions ........................................................................................... 37
              C.  Procedural Motions and Applications ............................................................. 38
              D.  Retention of Chapter 11 Professionals ............................................................ 38
              E.  Appointment of Creditors Committee ............................................................ 39
              F.  Statements and Schedules, Rule 2015.3 Financial Reports, and Claims Bar
                  Dates ............................................................................................................... 39
              G.  Use of Certain Asserted Cash Collateral and Related Adequate Protection ... 40
              H.  Equity Sale ...................................................................................................... 41
              I.  Repayment in Full of the U.S. Vehicle RCF (or, Sidecar Facility) ................ 41
              J.  Exclusivity ...................................................................................................... 41

                                                                        i



AMERICAS 107036903
               Case 20-11218-MFW                      Doc 3599              Filed 04/03/21                Page 4 of 179


                                                         Table of Contents

                                                                                                                                              Page

              K.        Executory Contracts and Unexpired Leases ................................................... 42
                       1.         The Rejections ................................................................................................ 43
                       2.         The Assumptions ............................................................................................ 44
              L.        Key Employee Incentive Programs ................................................................ 47
              M.        Prepetition Litigation ...................................................................................... 48
                       1.         The False Police Report Plaintiffs Cases ........................................................ 48
                       2.         Prepetition Representative Actions and Related Mediation............................ 49
                       3.         Certain Prepetition Causes of Action of the Debtors ...................................... 58
              N.  Alternative Dispute Resolution Procedures .................................................... 59
              O.  Litigation Regarding the Prepetition HVF II ABS Program Master Lease
                  Agreement ....................................................................................................... 60
              P.  Temporary Suspension of Sales at Hertz Car Sales Locations ....................... 61
              Q.  Debtor-In-Possession Financing ..................................................................... 61
              R.  Post-Petition Donlen Asset-Based Securitization Facility .............................. 61
              S.  Canadian Asset-Based Securitization Facility ................................................ 62
              T.  Interim Asset-Based Securitization Facility ................................................... 62
              U.  Sale of Substantially All of the Assets of Donlen Corp. and Its Debtor
                  Subsidiaries ..................................................................................................... 63
              V.  Efforts to Restructure Non-U.S. Debt ............................................................. 63
              W.  Lombard Vehicle Financing Facility & European ABS Facility Waivers ..... 65
              X.  Committee’s Adversary Proceeding ............................................................... 66
              Y.  Diligence to the Committee and Other Stakeholders ...................................... 66
              Z.  Negotiation of the Plan ................................................................................... 66
IV.           SUMMARY OF THE PLAN ................................................................................... 67
              A.  General ............................................................................................................ 67
              B.  Administrative Claims and Priority Claims .................................................... 68
                       1.         Administrative Claims .................................................................................... 68
                       2.         DIP Claims ...................................................................................................... 69
                       3.         HVF Master Lease Administrative Claims ..................................................... 70
                       4.         Postpetition Fleet Financing Administrative Claims ...................................... 70
                       5.         Professional Fee Claims .................................................................................. 70
                       6.         Priority Tax Claims ......................................................................................... 72
              C.        Classification of Claims and Interests............................................................. 72
                       1.         Classification in General ................................................................................. 72
                       2.         Summary of Classification .............................................................................. 72
                       3.         Class Identification ......................................................................................... 73
                                                                      ii



AMERICAS 107036903
               Case 20-11218-MFW                  Doc 3599              Filed 04/03/21                Page 5 of 179


                                                     Table of Contents

                                                                                                                                           Page

                     4.       Treatment of Claims and Interests .................................................................. 74
                     5.       Special Provision Governing Unimpaired Claims .......................................... 80
                     6.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
                              Bankruptcy Code ............................................................................................ 80
                     7.       Elimination of Vacant Classes ........................................................................ 81
                     8.       Separate Classification of Other Secured Claims ........................................... 81
                     9.       Voting Classes; Presumed Acceptance by Non-Voting Classes ..................... 81
                     10.      Controversy Concerning Impairment.............................................................. 81
              D.      Means for Implementation of the Plan............................................................ 81
                     1.       No Substantive Consolidation......................................................................... 81
                     2.       Restructuring Transactions; Effectuating Documents .................................... 81
                     3.       Sources of Consideration for Plan Distributions............................................. 82
                     4.       New Money Investment .................................................................................. 82
                     5.       Issuance and Distribution of Reorganized Hertz Parent Common
                              Interests and Preferred Stock .......................................................................... 84
                     6.       New Reorganized Corporate Debt .................................................................. 84
                     7.       Replacement of First Lien Letters of Credit ................................................... 84
                     8.       HVF II and Interim Fleet Financing Settlement ............................................. 84
                     9.       HVF III Fleet Financing.................................................................................. 86
                     10.      General Unsecured Claim and General Unsecured Elective Claim
                              Recoveries ....................................................................................................... 87
                     11.      Intercompany Claim Settlement ..................................................................... 87
                     12.      HHN Restructuring ......................................................................................... 88
                     13.      Registration Rights Agreement ....................................................................... 88
                     14.      International Vehicle Financing Claims ......................................................... 89
                     15.      Corporate Existence ........................................................................................ 89
                     16.      Vesting of Assets in the Reorganized Debtors................................................ 89
                     17.      Cancellation of Existing Securities ................................................................. 90
                     18.      Corporate Action............................................................................................. 92
                     19.      New Organizational Documents ..................................................................... 92
                     20.      Reorganized Hertz Parent and Reorganized Hertz Corp. Board ..................... 93
                     21.      Exemption from Certain Taxes and Fees ........................................................ 94
                     22.      Preservation of Causes of Action .................................................................... 94
                     23.      GUC Oversight Administrator ........................................................................ 95
                     24.      Insurance Policies and Surety Bonds .............................................................. 95
                     25.      Management Equity Incentive Plan ................................................................ 97
                     26.      Employee Obligations ..................................................................................... 97

                                                                  iii



AMERICAS 107036903
               Case 20-11218-MFW                   Doc 3599              Filed 04/03/21                 Page 6 of 179


                                                     Table of Contents

                                                                                                                                            Page

                     27.      Defined Benefit Qualified Pension Plans of Hertz and Non-Debtor
                              Affiliate Puerto Ricancars, Inc. ....................................................................... 99
                     28.      Workers’ Compensation Programs ............................................................... 101
                     29.      Collective Bargaining Agreements ............................................................... 101
                     30.      Plan Support Agreement and Stock Purchase Agreement ............................ 101
              E.      Treatment of Executory Contracts and Unexpired Leases ........................... 102
                     1.       Assumption and Rejection of Executory Contracts and Unexpired
                              Leases............................................................................................................ 102
                     2.       Claims Based on Rejection of Executory Contracts or Unexpired
                              Leases............................................................................................................ 103
                     3.       Cure of Defaults for Assumed Executory Contracts and Unexpired
                              Leases............................................................................................................ 103
                     4.       Assumption Dispute Resolution ................................................................... 104
                     5.       Indemnification Obligations ......................................................................... 105
                     6.       Contracts and Leases Entered into After the Petition Date ........................... 105
                     7.       Modifications, Amendments, Supplements, Restatements, or Other
                              Agreements ................................................................................................... 105
                     8.       Reservation of Rights .................................................................................... 106
                     9.       Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4) ...... 106
              F.      Provisions Governing Distributions.............................................................. 106
                     1.       Timing and Calculation of Amounts to Be Distributed ................................ 106
                     2.       Special Rules for Distributions to Holders of Disputed Claims and
                              Interests ......................................................................................................... 107
                     3.       Rights and Powers of Distribution Agent ..................................................... 107
                     4.       Delivery of Distributions and Undeliverable or Unclaimed
                              Distributions.................................................................................................. 108
                     5.       Securities Registration Exemption ................................................................ 112
                     6.       Compliance with Tax Requirements ............................................................. 113
                     7.       Allocations .................................................................................................... 114
                     8.       No Postpetition or Default Interest on Claims .............................................. 114
                     9.       Setoffs and Recoupment ............................................................................... 114
                     10.      Claims Paid or Payable by Third Parties ...................................................... 114
              G.      Procedures for Resolving Contingent, Unliquidated, and Disputed Claims . 116
                     1.       Allowance of Claims..................................................................................... 116
                     2.       Claims and Interests Administration Responsibilities .................................. 117
                     3.       ADR Procedures ........................................................................................... 117
                     4.       Estimation of Claims..................................................................................... 117
                     5.       Adjustment to Claims Register Without Objection ...................................... 118
                     6.       Time to File Objections to Claims ................................................................ 118
                                                                   iv



AMERICAS 107036903
               Case 20-11218-MFW                   Doc 3599              Filed 04/03/21                Page 7 of 179


                                                      Table of Contents

                                                                                                                                            Page

                     7.        Disallowance of Claims ................................................................................ 118
                     8.        Amendments to Proofs of Claims ................................................................. 119
                     9.        Reimbursement or Contribution ................................................................... 119
                     10.       No Distributions Pending Allowance ........................................................... 119
                     11.       Distributions After Allowance ...................................................................... 119
                     12.       Single Satisfaction of Claims ........................................................................ 120
              H.      Settlement, Release, Injunction, and Related Provisions.............................. 120
                     1.        Compromise and Settlement of Claims, Interests, and Controversies .......... 120
                     2.        Discharge of Claims and Termination of Interests ....................................... 120
                     3.        Releases by the Debtors ................................................................................ 121
                     4.        Releases by Holders of Claims and Interests ................................................ 122
                     5.        Exculpation ................................................................................................... 123
                     6.        Injunction ...................................................................................................... 124
                     7.        Subordination Rights .................................................................................... 126
                     8.        Release of Liens ............................................................................................ 126
              I.      Conditions Precedent to Consummation of the Plan .................................... 127
                     1.        Conditions Precedent to the Effective Date .................................................. 127
                     2.        Waiver of Conditions .................................................................................... 128
                     3.        Substantial Consummation ........................................................................... 128
                     4.        Committee Complaint ................................................................................... 129
                     5.        Bifurcation Motion........................................................................................ 129
                     6.        Effect of Non-Occurrence of Conditions to the Effective Date .................... 129
              J.      Modification, Revocation, or Withdrawal of the Plan .................................. 129
                     1.        Modification and Amendments..................................................................... 129
                     2.        Effect of Confirmation on Modifications...................................................... 130
                     3.        Effect of Confirmation .................................................................................. 130
                     4.        Revocation or Withdrawal of the Plan .......................................................... 130
              K.      Retention of Jurisdiction ............................................................................... 130
              L.      Miscellaneous Provisions.............................................................................. 133
                     1.        Immediate Binding Effect ............................................................................. 133
                     2.        Additional Documents .................................................................................. 133
                     3.        Payment of Statutory Fees ............................................................................ 133
                     4.        Reservation of Rights .................................................................................... 133
                     5.        Transaction Expenses.................................................................................... 134
                     6.        Successors and Assigns................................................................................. 134
                     7.        Service of Documents ................................................................................... 134
                     8.        Term of Injunctions or Stays......................................................................... 135
                                                                    v



AMERICAS 107036903
               Case 20-11218-MFW                      Doc 3599            Filed 04/03/21               Page 8 of 179


                                                        Table of Contents

                                                                                                                                         Page

                       9.         Entire Agreement .......................................................................................... 136
                       10.        Nonseverability of Plan Provisions ............................................................... 136
                       11.        Dissolution of Committee ............................................................................. 136
                       12.        Expedited Tax Determination ....................................................................... 136
                       13.        Computation of Time .................................................................................... 137
                       14.        Governing Law ............................................................................................. 137
                       15.        Consultation, Information, Notice, and Consent Rights ............................... 137
                       16.        Reference to Monetary Figures ..................................................................... 137
                       17.        Reference to the Debtors or the Reorganized Debtors .................................. 137
                       18.        Controlling Document .................................................................................. 138
 V.            ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
              PLAN........................................................................................................................ 138
              A.   Continuation of the Chapter 11 Cases .......................................................... 138
              B.   Liquidation under Chapter 7 ......................................................................... 138
  VI.          TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
              SECURITIES LAW ................................................................................................ 139
              A.   Section 1145 Securities ................................................................................. 139
              B.   Private Placement.......................................................................................... 140
VII.          CERTAIN TAX CONSEQUENCES OF THE PLAN......................................... 142
              A.   Consequences to the Debtors ........................................................................ 143
                       1.         Cancellation of Debt ..................................................................................... 143
                       2.         Limitation of NOL Carryforwards and Other Tax Attributes ....................... 144
              B.         Consequences to Holders of Certain Claims ................................................ 145
                       1.         Holders of Class 5 – Unsecured Funded Debt Claims .................................. 146
                       2.         Holders of Classes 6, 7 and 8 – General Unsecured Claims, HHN
                                  Notes Guarantee Claims, and General Unsecured Elective Claims .............. 147
              C.   Character of Gain or Loss ............................................................................. 148
              D.   Distributions in Discharge of Accrued Interest or OID ................................ 148
              E.   Information Reporting and Backup Withholding ......................................... 149
VIII.         SOLICITATION AND VOTING PROCEDURES ............................................. 149
              A.   Holders of Claims Entitled to Vote on the Plan............................................ 150
              B.   Solicitation Package ...................................................................................... 150
              C.   Voting Record Date ...................................................................................... 151
              D.   Voting on the Plan ........................................................................................ 152
              E.   Ballots Not Counted...................................................................................... 153
IX.           FACTORS TO CONSIDER BEFORE VOTING ................................................ 153

                                                                     vi



AMERICAS 107036903
               Case 20-11218-MFW                    Doc 3599              Filed 04/03/21                Page 9 of 179


                                                       Table of Contents

                                                                                                                                            Page

              A.      Risks Relating to the Debtors’ Business Operations and Financial Condition
                      ....................................................................................................................... 153
                     1.         Continued Disruptions Caused by the COVID-19 Outbreak ........................ 153
                     2.         Reductions in Levels of Business and Leisure Travel .................................. 155
                     3.         Competition .................................................................................................. 155
                     4.         Seasonal Nature of Business ......................................................................... 155
                     5.         Increased Vehicle Cost ................................................................................. 156
                     6.         Environmental Laws and Regulations .......................................................... 156
                     7.         Union-Represented Employees ..................................................................... 157
                     8.         Reliance on Third-Party Distribution Channels ............................................ 157
              B.      Certain Bankruptcy Law Considerations ...................................................... 157
                     1.         Risk of Non-Confirmation of the Plan .......................................................... 157
                     2.         Non-Consensual Confirmation ..................................................................... 158
                     3.         Financial Projections ..................................................................................... 158
                     4.         Allowed Claims Could Exceed Estimates .................................................... 159
                     5.         U.S. Federal Income Tax Risks .................................................................... 159
                     6.         Risk of Non-Occurrence of the Effective Date ............................................. 159
                     7.         Conversion into Chapter 7 Cases .................................................................. 159
                     8.         Parties in Interest May Object to the Plan’s Classification of Claims
                                and Interests .................................................................................................. 159
                     9.         The Debtors May Fail to Satisfy Vote Requirements ................................... 160
                     10.        Continued Risk Upon Confirmation ............................................................. 160
                     11.        The Debtors May Object to the Amount or Classification of a Claim .......... 160
                     12.        Contingencies Could Affect Votes of Impaired Classes to Accept or
                                Reject the Plan .............................................................................................. 160
                     13.        Releases, Injunctions, and Exculpations Provisions May Not Be
                                Approved ...................................................................................................... 161
                     14.        The Debtors Efforts to Confirm the Plan May Be Disrupted by a
                                Competing Plan............................................................................................. 161
              C.      Factors Relating to Securities to Be Issued................................................... 161
                     1.         Interests Subordinated to the Reorganized Debtors’ Indebtedness ............... 161
                     2.         Potential Dilution .......................................................................................... 161
                     3.         Preferred Stock Redemption Premium ......................................................... 162
                     4.         Significant Holders of Reorganized Hertz Parent Common Interests .......... 162
                     5.         Dividends ...................................................................................................... 162
                     6.         Restricted Securities Issued under the Plan May Not Be Resold or
                                Otherwise Transferred Unless They Are Registered Under the
                                Securities Act or an Exemption from Registration Applies .......................... 163

                                                                    vii



AMERICAS 107036903
              Case 20-11218-MFW                    Doc 3599              Filed 04/03/21           Page 10 of 179


                                                      Table of Contents

                                                                                                                                    Page

              D.        Factors Relating to the Rights Offering ........................................................ 163
              E.        Additional Factors......................................................................................... 165
                       1.        Debtors Could Withdraw the Plan ................................................................ 165
                       2.        Debtors Have No Duty to Update ................................................................. 165
                       3.        No Representations Outside this Disclosure Statement Are Authorized ...... 165
                       4.        No Legal or Tax Advice Is Provided by this Disclosure Statement ............. 165
                       5.        No Admission Made ..................................................................................... 165
X.            CONFIRMATION OF THE PLAN ...................................................................... 165
              A.  Acceptance of the Plan.................................................................................. 166
              B.  Best Interests Test ......................................................................................... 167
              C.  Feasibility...................................................................................................... 167
              D.  Notices and Confirmation Hearing ............................................................... 167
XI.           CONCLUSION AND RECOMMENDATION .................................................... 169

                                                           EXHIBITS
              EXHIBIT A:                Plan
              EXHIBIT B:                List of Debtors
              EXHIBIT C:                Debtors’ Organizational Structure
              EXHIBIT D:                Financial Projections
              EXHIBIT E:                Valuation Analysis
              EXHIBIT F:                Liquidation Analysis
              EXHIBIT G:                Plan Support Agreement
              EXHIBIT H:                Equity Purchase and Commitment Agreement
              EXHIBIT I:                Rights Offering Procedures
              EXHIBIT J:                Exit Term Loan Facility Term Sheet
              EXHIBIT K:                Exit Revolving Credit Facility Term Sheet
              EXHIBIT L:                Preferred Stock Term Sheet




                                                                  viii



AMERICAS 107036903
                  Case 20-11218-MFW       Doc 3599     Filed 04/03/21    Page 11 of 179




                                                  I.
                                           INTRODUCTION

This is the disclosure statement (the “Disclosure Statement”) of The Hertz Corporation (“Hertz
Corp.”) and its debtor affiliates (collectively, the “Debtors” and, together with their non-Debtor
Affiliates, the “Company”), in the above-captioned chapter 11 cases (collectively, the “Chapter
11 Cases”) pending in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”), filed pursuant to section 1125 of title 11 of the United States Code (the
“Bankruptcy Code”) and in connection with the Second Amended Joint Chapter 11 Plan of
Reorganization of The Hertz Corporation and Its Debtor Affiliates dated April 3, 2021 (the
“Plan”), 2 a copy of which is annexed to this Disclosure Statement as Exhibit A. The Plan
constitutes a separate chapter 11 plan for each Debtor.

                         A. Definitions and Exhibits

             1. Definitions

Unless otherwise defined herein, capitalized terms used in this Disclosure Statement shall have the
meanings ascribed to such terms in the Plan or as the context otherwise requires.

             2. Exhibits

The following exhibits to this Disclosure Statement are incorporated as if fully set forth herein and
made part of this Disclosure Statement:

      EXHIBIT A:            Plan
      EXHIBIT B:            List of Debtors
      EXHIBIT C:            Debtors’ Organizational Structure
      EXHIBIT D:            Financial Projections
      EXHIBIT E:            Valuation Analysis
      EXHIBIT F:            Liquidation Analysis
      EXHIBIT G:            Plan Support Agreement
      EXHIBIT H:            Equity Purchase and Commitment Agreement
      EXHIBIT I:            Rights Offering Procedures
      EXHIBIT J:            Exit Term Loan Facility Term Sheet
      EXHIBIT K:            Exit Revolving Credit Facility Term Sheet
      EXHIBIT L:            Preferred Stock Term Sheet




2
        The Plan amends and supersedes the First Amended Joint Chapter 11 Plan of Reorganization of
The Hertz Corporation and Its Debtor Affiliates dated March 29, 2021 [D.I. 3500] (the “First Amended
Plan”), which, in turn, amended and superseded the Joint Chapter 11 Plan of Reorganization of The Hertz
Corporation and Its Debtor Affiliates dated March 1, 2021 [D.I. 2912] (the “Initial Plan”).


                                                   1
    AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 12 of 179




                      B. Notice to Creditors

The purpose of this Disclosure Statement is to set forth information that (1) summarizes the Plan,
(2) advises Holders of Claims or Interests of their rights under the Plan, (3) assists parties entitled
to vote on the Plan in making informed decisions as to whether they should vote to accept or reject
the Plan, and (4) assists the Bankruptcy Court in determining whether the Plan complies with the
provisions of chapter 11 of the Bankruptcy Code and should be confirmed.

By Order dated [●], 2021 [D.I. [●]] (the “Disclosure Statement Order”), the Bankruptcy Court
approved this Disclosure Statement, finding that it contains “adequate information,” as that term
is used in section 1125(a)(1) of the Bankruptcy Code. The Bankruptcy Court’s approval of this
Disclosure Statement is not an endorsement of the Plan.

IT IS THE DEBTORS’ OPINION THAT CONFIRMATION AND IMPLEMENTATION
OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTORS’ ESTATES,
CREDITORS, AND EQUITY INTEREST HOLDERS. THEREFORE, THE DEBTORS
RECOMMEND THAT ALL PERSONS ENTITLED TO VOTE ON THE PLAN VOTE TO
ACCEPT THE PLAN.

BALLOTS FOR VOTING TO ACCEPT OR REJECT THE PLAN MUST BE RECEIVED
BY [●], AT 4:00 P.M. (PREVAILING EASTERN TIME) (THE “VOTING DEADLINE”).

THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS OR
INTERESTS MAY VOTE ON THE PLAN IS THE FIRST DATE OF THE HEARING TO
APPROVE THE DISCLOSURE STATEMENT, WHICH WAS [●], 2021 (THE “RECORD
DATE”).

A HEARING TO CONSIDER CONFIRMATION OF THE PLAN (THE
“CONFIRMATION HEARING”) WILL BE HELD BEFORE THE HONORABLE MARY
F. WALRATH, UNITED STATES BANKRUPTCY JUDGE, IN COURTROOM 4 OF THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,
824 NORTH MARKET STREET, 5TH FLOOR, WILMINGTON, DELAWARE 19801, ON
[●], 2021 AT [●] (PREVAILING EASTERN TIME), OR AS SOON THEREAFTER AS
COUNSEL MAY BE HEARD. THE BANKRUPTCY COURT HAS DIRECTED THAT
ANY OBJECTIONS TO CONFIRMATION OF THE PLAN BE SERVED AND FILED ON
OR BEFORE [●], 2021, AT 4:00 P.M. (PREVAILING EASTERN TIME).

PLEASE READ THIS DISCLOSURE STATEMENT, INCLUDING THE PLAN, IN ITS
ENTIRETY. A COPY OF THE PLAN IS ANNEXED HERETO AS EXHIBIT A. THIS
DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN, BUT SUCH
SUMMARY IS QUALIFIED IN ITS ENTIRETY BY THE ACTUAL TERMS AND
PROVISIONS OF THE PLAN.       ACCORDINGLY, IF THERE ARE ANY
INCONSISTENCIES BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT,
THE TERMS OF THE PLAN SHALL CONTROL.

SECURITIES LAW NOTICES: THE ISSUANCE OF AND THE DISTRIBUTION OF
REORGANIZED HERTZ PARENT COMMON INTERESTS AND PREFERRED STOCK
ISSUED PURSUANT TO ARTICLE IV OF THE PLAN WILL BE EXEMPT FROM

                                                  2
 AMERICAS 107036903
              Case 20-11218-MFW   Doc 3599   Filed 04/03/21   Page 13 of 179




REGISTRATION UNDER THE SECURITIES ACT OF 1933 (AS AMENDED, THE
“SECURITIES ACT”) AND ANY OTHER APPLICABLE SECURITIES LAWS.

THE ISSUANCE AND SALE OF THE REORGANIZED HERTZ PARENT COMMON
INTERESTS AND PREFERRED STOCK, AS APPLICABLE, PURSUANT TO THE
STOCK PURCHASE AGREEMENT, RIGHTS OFFERING PROCEDURES, THE PLAN
SUPPORT AGREEMENT, AND THE PLAN ON ACCOUNT OF THE PE SPONSORS’
NEW MONEY INVESTMENT AND THE BACKSTOP INVESTORS’ RIGHTS
OFFERING BACKSTOP COMMITMENTS ARE BEING MADE IN RELIANCE ON THE
EXEMPTION FROM REGISTRATION SET FORTH IN SECTION 4(a)(2) OF THE
SECURITIES ACT AND REGULATION D THEREUNDER. SUCH SECURITIES WILL
BE CONSIDERED “RESTRICTED SECURITIES” AND MAY NOT BE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR UNDER
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, SUCH AS, UNDER CERTAIN CONDITIONS, THE RESALE
PROVISIONS OF RULE 144 OF THE SECURITIES ACT.

SHARES OF REORGANIZED HERTZ PARENT COMMON INTERESTS ISSUED TO
HOLDERS OF UNSECURED FUNDED DEBT CLAIMS ON ACCOUNT OF SUCH
CLAIMS [OR PURSUANT TO THE RIGHTS OFFERING] SHALL BE ISSUED IN
RELIANCE UPON SECTION 1145 OF THE BANKRUPTCY CODE AND WILL BE
EXEMPT FROM, AMONG OTHER THINGS, THE REGISTRATION REQUIREMENTS
OF SECTION 5 OF THE SECURITIES ACT AND ANY OTHER APPLICABLE
FEDERAL, STATE, OR LOCAL LAW REQUIRING REGISTRATION PRIOR TO THE
OFFERING, ISSUANCE, DISTRIBUTION, OR SALE OF SECURITIES.

THE AVAILABILITY OF THE EXEMPTION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE OR ANY OTHER POTENTIALLY APPLICABLE SECURITIES
LAWS WILL NOT BE A CONDITION TO THE OCCURRENCE OF THE EFFECTIVE
DATE.

THE SECURITIES ISSUED PURSUANT TO THE PLAN HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) OR BY ANY STATE SECURITIES COMMISSION OR SIMILAR PUBLIC,
GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR
ANY SUCH STATE AUTHORITY HAS PASSED UPON THE ACCURACY OR
ADEQUACY OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT OR UPON THE MERITS OF THE PLAN. ANY REPRESENTATION TO
THE CONTRARY IS A CRIMINAL OFFENSE.

THE PLAN PROVIDES FOR THE DISTRIBUTION OF SUBSCRIPTION RIGHTS TO
HOLDERS OF ALLOWED UNSECURED FUNDED DEBT CLAIMS. [THE EXERCISE
OF THOSE SUBSCRIPTION RIGHTS IS LIMITED PURSUANT TO THE TERMS OF
THE RIGHTS OFFERING PROCEDURES TO [HOLDERS OF UNSECURED FUNDED
DEBT CLAIMS THAT ARE EITHER (I) AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501 REGULATION D UNDER THE SECURITIES ACT, OR (II) A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A OF


                                         3
AMERICAS 107036903
                  Case 20-11218-MFW          Doc 3599        Filed 04/03/21   Page 14 of 179




THE SECURITIES ACT], IN EITHER CASE AS CERTIFIED PURSUANT TO THE
RIGHTS OFFERING PROCEDURES.] THE SUBSCRIPTION RIGHTS ARE NOT
TRANSFERRABLE INDEPENDENT OF THE ASSOCIATED ALLOWED UNSECURED
FUNDED DEBT CLAIM.      [PLEASE NOTE THAT NOT ALL HOLDERS OF
UNSECURED FUNDED DEBT CLAIMS WILL BE ELIGIBLE TO PARTICIPATE IN
THE RIGHTS OFFERING. PARTICIPATION IN THE RIGHTS OFFERING IS
SUBJECT TO THE LIMITATIONS SET FORTH IN THE RIGHTS OFFERING
PROCEDURES.] 3 THE DEBTORS URGE HOLDERS OF UNSECURED FUNDED DEBT
CLAIMS TO REVIEW THE SUBSCRIPTION PROCEDURES CAREFULLY IN
CONNECTION WITH THE PLAN.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING STATEMENTS INCORPORATED BY REFERENCE, PROJECTED
FINANCIAL AND VALUATION INFORMATION (INCLUDING UNDER THE
CAPTION “FINANCIAL PROJECTIONS” AND EXHIBIT D AND WITH RESPECT TO
THE VALUATION ANALYSIS ATTACHED AS EXHIBIT E AND DISCUSSION
HEREIN THEREOF), AND OTHER FORWARD-LOOKING STATEMENTS, ARE
BASED ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO ASSURANCE
THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES.
FORWARD-LOOKING STATEMENTS SHOULD BE EVALUATED IN THE CONTEXT
OF THE ESTIMATES, ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBED
HEREIN.

READERS ARE FURTHER CAUTIONED THAT MANY OF THE ASSUMPTIONS,
RISKS, AND UNCERTAINTIES RELATING TO THE FORWARD LOOKING
STATEMENTS CONTAINED HEREIN, INCLUDING THE IMPLEMENTATION OF
THE PLAN, ARE BEYOND THE CONTROL OF THE DEBTORS. IMPORTANT
ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE
ACTUAL RESULTS TO DIFFER MATERIALLY INCLUDE, BUT ARE NOT LIMITED
TO, THOSE FACTORS, RISKS AND UNCERTAINTIES DESCRIBED IN MORE
DETAIL IN THE COMPANY’S FILINGS WITH THE SEC AND UNDER THE HEADING
“FACTORS TO BE CONSIDERED BEFORE VOTING” BELOW, AS WELL AS THE
ABILITY OF MANAGEMENT TO EXECUTE ITS PLANS TO MEET ITS GOALS AND
OTHER RISKS INHERENT IN THE DEBTORS’ BUSINESSES. PARTIES ARE
CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE
DATE MADE, ARE BASED ON THE DEBTORS’ CURRENT BELIEFS, INTENTIONS
AND EXPECTATIONS, AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE.
ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE
EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING
STATEMENTS, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE
ANY SUCH STATEMENTS. THE DEBTORS AND REORGANIZED DEBTORS, AS
APPLICABLE, DO NOT INTEND TO, AND UNDERTAKE NO OBLIGATION TO,
UPDATE OR OTHERWISE REVISE ANY FORWARD LOOKING STATEMENTS,
INCLUDING ANY PROJECTIONS CONTAINED HEREIN, TO REFLECT EVENTS OR
CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR TO

3
             [Subject to ongoing review and revision.]


                                                         4
    AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599      Filed 04/03/21    Page 15 of 179




REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS OR OTHERWISE,
UNLESS INSTRUCTED TO DO SO BY THE BANKRUPTCY COURT.

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED
THE FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN.

THE DEBTORS HAVE NOT AUTHORIZED ANY PERSON TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THE DISCLOSURE STATEMENT, EXCEPT
THAT THE DEBTORS’ COURT-APPROVED CHAPTER 11 COUNSEL IS
AUTHORIZED TO PROSECUTE APPROVAL OF THE DISCLOSURE STATEMENT
AND CONFIRMATION OF THE PLAN BEFORE THE BANKRUPTCY COURT.

THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT ARE MADE
AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE
PLAN GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES
IN THE DISCLOSURE STATEMENT.

                      WHERE TO FIND ADDITIONAL INFORMATION
 Hertz Parent and Hertz Corp. currently file annual reports with, and furnish other information
 to, the SEC. Copies of any document filed with the SEC may be obtained by visiting the SEC
 website at http://www.sec.gov and performing a search under the “Company Filings” link.
 Each of the following filings is incorporated as if fully set forth herein and is a part of this
 Disclosure Statement (but later information filed with the SEC that updates information in the
 filings incorporated by reference will update and supersede such information):
      •    Annual Report on Form 10-K for the fiscal year ended December 31, 2020, filed with
           the SEC on February 26, 2021;
      •    Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2020, June
           30, 2020, and September 30, 2020 filed with the SEC on May 11, 2020, August 10,
           2020, and November 9, 2020; and
      •    Current Reports on Form 8-K filed with the SEC between March 1, 2020 and April 2,
           2021.

    C. Background of Plan Development

Hertz is an iconic brand that stands for excellence in the vehicle rental industry. Through one or
more of its Hertz, Dollar, Thrifty and Firefly brands, the Company offers vehicle rentals in North
America, Africa, Asia, Australia, Canada, the Caribbean, Europe, Latin America, the Middle East
and New Zealand, through both Company-owned or franchise locations. As is the case with other
travel-related businesses, the Company’s business was severely damaged by the COVID-19
pandemic and the resulting lockdowns. The pandemic caused a dramatic decrease in the
Company’s revenue, leading to the filing of the Chapter 11 Cases on the Petition Date.

Following the commencement of the Chapter 11 Cases, the Company continued the difficult task
of stabilizing its business. Among other things, the Company negotiated a settlement with its ABS

                                                5
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 16 of 179




lenders, significantly reduced its vehicle fleet, rejected leases for unprofitable locations, continued
to right-size its business operations, and raised the financing it needed to continue to operate and
refresh its fleet during 2021. After the Company’s business had been stabilized, the Company
began formulating a plan of reorganization with the goal of emerging from chapter 11 in the
summer of 2021.

Specific efforts toward a plan began in November of 2020, when the Company held a series of
meetings with various constituents and potential plan sponsors to start a competitive process.
Towards this end, the Company established a data room and engaged with several potential plan
sponsors and the Official Committee of Unsecured Creditors. That process led to credible plan
proposals from three different potential sponsor groups: (1) the Ad Hoc Group of Unsecured
Noteholders, (2) a group led by Certares Opportunities LLC and its affiliates (“Certares”) and
Knighthead Capital Management, LLC and its affiliates (“Knighthead,” and, together with
Certares, the “Initial Plan Sponsors”), and (3) a group led by Centerbridge Partners, L.P.,
Warburg Pincus LLC, and Dundon Capital Partners, LLC (the “PE Sponsors”). The Company
negotiated with each of the three potential sponsor groups.

On March 1, 2021, the Debtors determined that a proposal set forth in the Initial Plan and supported
by the Initial Plan Sponsors was the most favorable proposed transaction available at that time.
After obtaining certain commitments from the Initial Plan Sponsors, the Debtors filed the Initial
Plan that incorporated their proposal. But the Initial Plan Sponsors’ commitments with respect to
the Initial Plan remained subject to certain diligence, documentation, and other conditions.

After the Debtors filed the Initial Plan, the PE Sponsors made an enhanced proposal that was
competitive with the Initial Plan proposal. Consistent with their fiduciary obligations to maximize
the value of the Debtors’ Estates, the Debtors analyzed the enhanced proposal and sought to secure
firm commitments from the PE Sponsors. In response, the Initial Plan Sponsors indicated a
willingness to enhance the Initial Plan proposal. As the Debtors continued to negotiate and
consider the proposals from the competing sponsor groups, both proposals coalesced around
certain common elements. To apprise parties in interest of these developments and to provide
visibility into the developing plan structure, the Debtors filed the First Amended Plan and
associated disclosure statement [D.I. 3501] (the “First Amended Disclosure Statement”), each
dated March 29, 2021, which set forth the details of each proposal.

The Debtors continued to negotiate with the competing sponsor groups and to consult with certain
of their constituencies. Shortly after filing the First Amended Plan and First Amended Disclosure
Statement, the PE Sponsors and certain holders of Unsecured Funded Debt Claims (the “Initial
Consenting Noteholders, and collectively with the PE Sponsors, the “Plan Sponsors”) agreed to
make a firm commitment with respect to a proposal that improved on the PE Sponsors’ proposal
described in the First Amended Disclosure Statement. On April 3, 2021, the Debtors concluded
that the Plan Sponsors offered the best proposed transaction and filed the Plan.

THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE HIGHEST AND BEST
RECOVERIES AVAILABLE TO CREDITORS AND URGE ALL HOLDERS ENTITLED
TO VOTE THEREON TO VOTE TO ACCEPT THE PLAN.




                                                  6
 AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599     Filed 04/03/21    Page 17 of 179




                      a. The PE Sponsors and Other Plan Sponsors

Centerbridge, Warburg Pincus, and Dundon bring unique operational expertise and investing
experience as strategic partners to the Debtors. The PE Sponsors have an extensive track record
of successful investment execution across sectors, geographies, and transaction types. The PE
Sponsors will help the Reorganized Debtors drive value through a differentiated business
optimization approach and a long-term growth orientation.

Centerbridge is a private investment management firm employing a flexible approach across
investment disciplines—from private equity to credit and related strategies and real estate.
Centerbridge has an extensive track record of partnering with exceptional management teams to
build long-term value across all stages of a company’s lifecycle through execution of a
comprehensive value creation plan, with support from in-house portfolio operations and data
analytics teams. Centerbridge has experience in the automotive, rental, travel, and related sectors,
including recently serving as a plan sponsor in the chapter 11 cases of Garrett Motion Inc. and
making investments in Santander Consumer USA (SCUSA), Dana Incorporated, and numerous
consumer and industrial/commercial rental and fleet management platforms. Centerbridge was
founded in 2005 and has approximately $28 billion in capital under management, with offices in
New York and London.

Warburg Pincus is a leading global private equity firm focused on growth investing. The firm has
more than $58 billion in private equity assets under management, and an active portfolio of more
than 195 companies. Warburg Pincus has an over 50-year track record of building world-class
businesses with sustainable value, and has been a long-time, active investor in the auto industry
across a variety of verticals, including rental car providers, auto lenders, e-commerce distribution,
and software platforms. Notable investments in the auto value chain include: China Auto Rental,
Santander Consumer USA (SCUSA), Uxin, Defi Solutions, Cango, and Car Trade. Founded in
1966, Warburg Pincus has raised 19 private equity funds, which have invested more than
$89 billion in over 920 companies in more than 40 countries. The firm is headquartered in New
York, with offices in Amsterdam, Beijing, Berlin, Hong Kong, Houston, London, Luxembourg,
Mumbai, Mauritius, San Francisco, São Paulo, Shanghai, and Singapore.

Dundon is a private investment firm focused on private equity and credit investments across a
range of industries. The firm’s unique operational experience and managerial capability,
combined with its financial backing, drives value for its investments and helps companies achieve
their full-growth potential and long-term objectives. Dundon was founded in 2015 by Tom
Dundon, its Chairman and Managing Partner, who brings more than 20 years as an operator and
investor across numerous industries.

The PE Sponsors bring significant operational experience across fleet financing and management,
operating efficiency improvements and data-driven decision making. This experience, along with
a fleet-centric strategy, presents the opportunity to transform the Debtors’ business and maximize
long-term value for stakeholders.

The PE Sponsors are joined in their sponsorship of the Plan by the Initial Consenting Noteholders,
who are party to, and identified in, the Plan Support Agreement. The Initial Consenting
Noteholders are all members of the Ad Hoc Group of Unsecured Noteholders that formed in the


                                                  7
 AMERICAS 107036903
                  Case 20-11218-MFW        Doc 3599       Filed 04/03/21       Page 18 of 179




Chapter 11 Cases and whose membership has been most recently disclosed in the Seconded
Amended Verified Statement of Willkie Farr & Gallagher LLP and Young Conaway Stargatt and
Taylor LLP Pursuant to Bankruptcy Rule 2019 [D.I. 3220].

In the aggregate, the Initial Consenting Noteholders hold over 85% of the Unsecured Funded Debt
Claims. Their willingness to both accept Reorganized Hertz Parent Common Interests on account
of their Claims and to provide substantial additional Cash through the New Money Investment to
facilitate the Debtors’ restructuring demonstrate strong support for the Debtors’ restructuring and
will ensure that the Reorganized Debtors are well capitalized upon emergence from these Chapter
11 Cases.

       D. Overview of the Plan 4

The Plan implies a total enterprise value of approximately $5.363 billion. This is reflected through
the issuance of new first lien debt and the sale of new preferred and common stock of Hertz Global
Holdings, Inc., the parent corporation of the Debtors (“Hertz Parent”). The new preferred stock
of Hertz Parent is referred to in the Plan as the Preferred Stock and the new common stock of Hertz
Parent is referred to in the Plan as the Reorganized Hertz Parent Common Interests.

Under the Plan, the existing equity of Hertz Parent, which is currently trading over-the-
counter (OTC) under the symbol HTZGQ, will be extinguished and cancelled and will entitle
Holders of such interests to no rights whatsoever.

The Plan contemplates a recapitalization of the Debtors through a combination of the issuance of
new debt and equity capital. Under the Plan, the Reorganized Debtors will issue $4.223 billion of
new Reorganized Hertz Parent Common Interests, as follows (subject to dilution from the
Preferred Stock and equity reserved or granted under the Management Equity Incentive Plan):

       (i)        approximately 48.2% to the Holders of Unsecured Funded Debt Claims, in exchange
                  for such Claims;

       (ii)       approximately 9.5% to be sold to Dundon for $400 million;

       (iii)      approximately 2.0% to be sold to Centerbridge for $82.5 million;

       (iv)       approximately 2.0% to be sold to Warburg Pincus for $82.5 million; and

       (v)        the remaining approximately 38.4% of Reorganized Hertz Parent Common Interests
                  will be offered pursuant to the Rights Offering to Holders of Unsecured Funded Debt
                  Claims. As part of their agreement to sponsor the Plan, the members of the Ad Hoc
                  Group of Unsecured Notes have agreed to exercise the subscription rights provided
                  pursuant to the plan to purchase Reorganized Hertz Parent Common Interests. The


4
         This overview is qualified in its entirety by reference to the Plan. The treatment of Claims and
Interests under the Plan is not intended to, and will not, waive, compromise, or limit any rights, claims, or
causes of action if the Plan is not confirmed. You should read the Plan in its entirety before voting to accept
or reject the Plan.


                                                      8
    AMERICAS 107036903
                  Case 20-11218-MFW             Doc 3599       Filed 04/03/21     Page 19 of 179




                  members of the Ad Hoc Group of Unsecured Notes have also agreed to purchase any
                  Unsubscribed Shares not purchased by the other Unsecured Funded Debt Holders.

[PLEASE NOTE THAT NOT ALL HOLDERS OF UNSECURED FUNDED DEBT
CLAIMS WILL BE ELIGIBLE TO PARTICIPATE IN THE RIGHTS OFFERING.
PARTICIPATION IN THE RIGHTS OFFERING IS LIMITED TO ACCREDITED
INVESTORS AND QUALIFIED INSTITUTIONAL BUYERS AND IS SUBJECT TO
OTHER LIMITATIONS SET FORTH IN THE SUBSCRIPTION PROCEDURES.] 5 THE
DEBTORS URGE HOLDERS OF UNSECURED FUNDED DEBT CLAIMS TO REVIEW
THE SUBSCRIPTION PROCEDURES CAREFULLY IN CONNECTION WITH THE
PLAN.

The Plan also provides for the issuance of $385 million of Preferred Stock that will be sold in equal
amounts to each of Centerbridge and Warburg Pincus. The Preferred Stock is convertible to
Reorganized Hertz Parent Common Interests under the circumstances and subject to the conditions
described in the term sheet attached hereto as Exhibit N. The Preferred Stock will accrue
dividends in the amount of 4% per annum for the first three years (unless converted earlier),
payable in the form of additional liquidation preference for the Preferred Stock.

The Plan also provides for the Reorganized Debtors to obtain a $1.3 billion senior secured term
loan to fund Plan distributions and a $1.5 billion revolving credit facility to fund their working
capital needs.

The transactions set forth in the Plan will raise approximately $3.873 billion in Cash proceeds:

                  •      $565 million from the purchase of Reorganized Hertz Parent Common Interests by
                         the Plan Sponsors;

                  •      $1,623 million from the purchase of stock pursuant to the Rights Offering;

                  •      $385 million from the purchase of Preferred Stock by Centerbridge and Warburg
                         Pincus; and

                  •      $1,300 million in proceeds from the Exit Term Loan Facility.

The funds generated by these transactions will be used, in part, to provide the following
distributions to creditors:

                  •      Payment in full of Administrative Claims, including all amounts due in respect of
                         the Debtors’ DIP Financing, cure costs arising from the assumption of Executory
                         Contracts and Unexpired Leases, Section 503(b)(9) Claims, and accrued and unpaid
                         professional fees;

                  •      Payment in full of Claims arising from the Debtors’ prepetition first lien facilities;



5
    [Subject to ongoing review and revision.]


                                                           9
    AMERICAS 107036903
               Case 20-11218-MFW            Doc 3599       Filed 04/03/21   Page 20 of 179




               •      Payment in full of Claims arising under the Debtors’ prepetition second lien notes;

               •      Payment in full of Other Secured Claims and Claims entitled to priority under
                      section 507(a) of the Bankruptcy Code;

               •      Payment in full of Claims on account of the Debtors’ guarantee of the HHN Notes;
                      and

               •      Cash distributions to Holders of General Unsecured Claims in the estimated amount
                      of 75% of the Allowed amount of such Claims.

As noted above, the Holders of Unsecured Funded Debt Claims will receive, in exchange for such
Claims, 48.2% of the Reorganized Hertz Parent Common Interests, representing an estimated
recovery of 75% on account of such Claims at the Plan value of such Interests, plus Subscription
Rights to purchase Reorganized Hertz Parent Common Interests.

The Debtors will emerge from chapter 11 protection with approximately $2 billion in global
liquidity (inclusive of undrawn capacity under the Exit Revolving Credit Facility) and only
$1.3 billion in corporate debt (exclusive of ABS facilities and letters of credit). The Debtors
believe that such liquidity is sufficient to fund their operations after emergence and will provide
them with the financial strength and flexibility required to successfully execute their business plan.

In addition to the transactions described above, the Plan provides for the refinancing of the
Company’s U.S. ABS facilities and the continuation of the Company’s foreign ABS facilities.

Finally, the transactions contemplated by the Plan include the payment in full of the notes issued
by non-Debtor Affiliate HHN and an injection of Cash prior to the Effective Date to meet the
liquidity needs of the Debtors’ European business. Specifically, as part of their agreement to
sponsor the Plan, certain of the Plan Sponsors have agreed to provide an approximately $295
million (or approximately €250 million if denominated in euros) interim facility to fund the
European businesses’ immediate cash needs. The Plan provides that such facility will be repaid
upon the Effective Date. The Debtors believe that, upon emergence, their European business will
be well positioned for success.

The Debtors believe that the Plan accomplishes all of the goals that they sought to achieve by
commencing the Chapter 11 Cases. If consummated, the Plan will significantly reduce the
Debtors’ leverage, provide the Debtors with sufficient cash to run their businesses, and provide
recoveries to unsecured creditors significantly in excess of what creditors would receive in a
liquidation of the Debtors if the Plan were not consummated. The Debtors urge all Holders of
Claims entitled to vote on the Plan to vote to accept the Plan.

The following table provides a summary of the classification and treatment of Claims and Interests
under the Plan and is qualified in its entirety by reference to the Plan:




                                                      10
 AMERICAS 107036903
                  Case 20-11218-MFW                  Doc 3599        Filed 04/03/21             Page 21 of 179




                                       Impairment                                                  Est’d Allowed
                                           and                                                       Amount/          Est’d
 Class and               Applicable    Entitlement                                               Approx. Percentage Recovery
Designation               Entities       to Vote          Treatment under the Plan                   Recovery       in Ch. 7 6
                                                      Each Holder of an Allowed Other
                                       Unimpaired     Priority Claim shall receive payment
                                                      in full, in Cash, of the unpaid portion    Est. Allowed
         1.                                Not                                                   Amount:
                                                      of its Allowed Other Priority Claim
     (Other                             Entitled                                                 TBD
                     Each Debtor                      on the Effective Date or as soon                                3-4%
     Priority                            to Vote
                                                      thereafter as reasonably practicable       Est. Recovery:
     Claims)                           (Presumed      (or, if payment is not then due, shall     100%
                                       to Accept)     be paid in accordance with its terms
                                                      in the ordinary course).
                                                      Each Holder of an Allowed Other
                                                      Secured Claim shall receive at the
                                                      applicable     Debtor’s,     or    the
                                                      applicable Reorganized Debtor’s,
                                                      discretion: (i) payment in full in
                                                      Cash of the unpaid portion of such
                                                      Holder’s Allowed Other Secured
                                       Unimpaired     Claim on the Effective Date or as
                                                      soon thereafter as reasonably              Est. Allowed
         2.                                Not                                                   Amount:
                                                      practicable (or if payment is not then
      (Other                            Entitled                                                 $1 million
                         Each Debtor                  due, payment shall be made in                                   100%
     Secured                             to Vote
                                                      accordance with its terms in the           Est. Recovery:
     Claims)                           (Presumed      ordinary course); (ii) Reinstatement       100%
                                       to Accept)     of such Holder’s Allowed Other
                                                      Secured Claim; (iii) the applicable
                                                      Debtor’s interest in the collateral
                                                      securing such Holder’s Allowed
                                                      Other Secured Claim; or (iv) such
                                                      other treatment rendering such
                                                      Holder’s Allowed Other Secured
                                                      Claim Unimpaired.




6
         Estimated liquidation recoveries listed in this chart are on a consolidated basis. However, potential
liquidation recoveries vary on a debtor-by-debtor basis. More detail on projected debtor-by-debtor
recoveries in a hypothetical chapter 7 liquidation is provided in the Liquidation Analysis attached hereto as
Exhibit E.


                                                                11
    AMERICAS 107036903
               Case 20-11218-MFW                 Doc 3599        Filed 04/03/21             Page 22 of 179




                                   Impairment                                                  Est’d Allowed
                                       and                                                       Amount/          Est’d
 Class and            Applicable   Entitlement                                               Approx. Percentage Recovery
Designation            Entities      to Vote          Treatment under the Plan                   Recovery       in Ch. 7 6
                                                                                             Est. Allowed
                                                  Holder of an Allowed First Lien            Amount:
                                                  Claim shall receive payment in full,       $1.27 billion (minus
                                                  in Cash, of the unpaid portion of its      the First Lien Donlen
                                                  liquidated Allowed First Lien Claim        Paydown Amount
                  Hertz Corp.,                    on the Effective Date and with             plus letters of credit
                       the         Unimpaired     respect to any unliquidated Claim          drawn after the
                   Subsidiary                     with respect to undrawn letters of         Petition Date plus
                                       Not
       3.          Guarantors,                    credit shall retain all legal and          outstanding and
                                    Entitled
 (First Lien       and Rental                     equitable rights with respect to such      accrued interest and     4-54%
                                     to Vote
  Claims)              Car                        Claims until such letters of credit are    fees through the
                  Intermediate     (Presumed
                                   to Accept)     released.                                  Effective Date, solely
                    Holdings,                                                                to the extent
                      LLC                         For the avoidance of doubt, the
                                                  Debtors do not believe that payment        necessary to render
                                                  of default interest on First Lien          the Claims
                                                  Claims is necessary to render such         Unimpaired)
                                                  Claims Unimpaired.                         Est. Recovery:
                                                                                             100%
                                                                                             Est. Allowed
                                                                                             Amount:
                  Hertz Corp.,                                                               $350 million (plus
                       the         Unimpaired                                                accrued and
                   Subsidiary                     Each Holder of an Allowed Second           outstanding interest
                                       Not                                                   and fees through the
      4.           Guarantors,                    Lien Note Claim shall payment in
                                    Entitled                                                 Effective Date, solely
(Second Lien       and Rental                     full, in Cash of the Allowed amount                                 0%
                                     to Vote                                                 to the extent
Note Claims)           Car                        of such Claim against Hertz Corp.
                  Intermediate     (Presumed      and the Subsidiary Guarantors.             necessary to render
                    Holdings,      to Accept)                                                the Claims
                      LLC                                                                    Unimpaired)
                                                                                             Est. Recovery:
                                                                                             100%




                                                            12
 AMERICAS 107036903
                  Case 20-11218-MFW                  Doc 3599        Filed 04/03/21           Page 23 of 179




                                       Impairment                                                Est’d Allowed
                                           and                                                     Amount/          Est’d
 Class and               Applicable    Entitlement                                             Approx. Percentage Recovery
Designation               Entities       to Vote          Treatment under the Plan                 Recovery       in Ch. 7 6
                                                      Each Holder of an Allowed                Est. Allowed
                                                      Unsecured Funded Debt Claim              Amount:
                                                      against Hertz Corp., the Subsidiary      $2.75 billion (plus
                                                      Guarantors, and, as applicable,          the amount of letters
                                                      Rental Car Intermediate Holdings,        of credit drawn with
                     Hertz Corp.,
                                                      LLC, shall receive: (i) its Pro Rata     respect to the ALOC
                          the
                                                      share of the Unsecured Funded Debt       Facility on the
                      Subsidiary
       5.                               Impaired      Equity Allocation; [(ii) with respect    Effective Date)
                      Guarantors,
 (Unsecured                                           to Eligible Unsecured Funded Debt
                      and Rental        Entitled                                               Est. Recovery:          0-1%
Funded Debt                                           Holders, its Pro Rata share of the
                          Car            to Vote                                               75% (plus the value
   Claims)                                            Subscription Rights, and (iii) with
                     Intermediate                                                              of the Subscription
                                                      respect to Ineligible Unsecured
                       Holdings,                                                               Rights)
                                                      Funded Debt Holders, Cash with a
                         LLC
                                                      value equal to the value of the          (based on a common
                                                      Subscription Rights that would have      equity valuation of
                                                      been distributable to such Holder if     approximately as of
                                                      such Holder were an Eligible             the Effective Date of
                                                      Unsecured Funded Debt Holder.] 7         $4.223 billion)
                                                      Each Holder of an Allowed HHN
                                                      Notes Guarantee Claim against
                     Hertz Corp.,                     Hertz Corp. and the Subsidiary
                          the                         Guarantors shall receive Cash equal
                      Subsidiary                                                               Est. Allowed
      6.                               Unimpaired     to the full Allowed amount of its        Amount:
                      Guarantors,                     Claim.
(HHN Notes                                Not                                                  $790 million
                      and Rental                                                                                       0-1%
 Guarantee                              Entitled      For the avoidance of doubt, the
                          Car                                                                  Est. Recovery:
  Claims)                               to Vote       Debtors do not believe that payment
                     Intermediate                                                              100%
                       Holdings,                      of postpetition interest on the HHN
                         LLC                          Notes    Guarantee       Claims   is
                                                      necessary to render such Claims
                                                      unimpaired.
                                                      Each Holder of an Allowed General
                                                      Unsecured Claim against a Debtor
                                                      shall receive, subject to the General    Est. Allowed
          7.                            Impaired                                               Amount:
                                                      Unsecured Elective Claim election,
     (General                                                                                  $[547 million]
                         Each Debtor    Entitled      of its Pro Rata share of the General                             0-1%
    Unsecured
                                         to Vote      Unsecured Recovery Cash Pool             Est. Recovery:
      Claims)
                                                      Amount, without regard to the            75%
                                                      particular Debtor against which such
                                                      Claim is Allowed.




7
             [Subject to ongoing review and revision.]


                                                                13
    AMERICAS 107036903
                Case 20-11218-MFW                   Doc 3599        Filed 04/03/21            Page 24 of 179




                                     Impairment                                                  Est’d Allowed
                                         and                                                       Amount/          Est’d
  Class and            Applicable    Entitlement                                               Approx. Percentage Recovery
 Designation            Entities       to Vote           Treatment under the Plan                  Recovery       in Ch. 7 6
                                                     Each Holder of an Allowed General
                                                     Unsecured Elective Claims shall
                                                     receive, on the Effective Date or as
                                                     soon as practical thereafter, in full
                                                     and final satisfaction, compromise,
                                                     settlement, release, and discharge of
                                     Unimpaired      and in exchange for such Allowed
                                                     General Unsecured Elective Claim,         Est. Allowed
       8.                                Not         Cash in an amount equal to the lesser     Amount:
  (General                             Entitled      of (a) the Allowed amount of such         TBD
 Unsecured             Each Debtor     to Vote                                                                      0-1%
                                                     Holder’s      General     Unsecured
  Elective                           (Presumed                                                 Est. Recovery:
                                                     Elective Claim and (b) $[●] without
   Claims)                            to Accept                                                100%
                                                     regard to the particular Debtor
                                        Plan)        against which such Claim is
                                                     Allowed. Each Holder electing to be
                                                     treated as a Holder of an Allowed
                                                     General Unsecured Elective Claim
                                                     shall irrevocably waive the right to
                                                     assert such Claim as a General
                                                     Unsecured Claim.
                                                     Each prepetition Intercompany
                                     Unimpaired      Claim shall be, at the option of
                                      / Impaired     Debtors or Reorganized Debtors as         Est. Allowed
       9.                                 Not        applicable, either: (i) reinstated, or    Amount:
 (Prepetition                          Entitled      (ii) canceled and released without        TBD
                       Each Debtor                                                                                  0-1%
Intercompany                            to Vote      any distribution on account of such
   Claims)                                           Claims; provided, however, that           Est. Recovery:
                                      (Presumed
                                     to Accept or    Intercompany Claims of HIRE               0% or 100%
                                        Reject)      (Bermuda) Limited against Hertz
                                                     Corp. shall be Reinstated.
                                                     Section 510(b) Claims will be
                                       Impaired      canceled, released, discharged, and       Est. Allowed
      10.                                 Not        extinguished as of the Effective          Amount:
  (Section                             Entitled      Date, and will be of no further force     $0
                   Each Debtor                                                                                      0%
   510(b)                               to Vote      or effect, and Holders of Section
  Claims)                                            510(b) Claims will not receive any        Est. Recovery:
                                     (Presumed
                                      to Reject)     distribution on account of such           0%
                                                     Claims.

                                     Unimpaired      Intercompany Interests shall be
                                                     Reinstated so as to maintain the          Est. Allowed
                                         Not                                                   Amount:
       11.                                           organizational structure of the
                                      Entitled                                                 N/A
(Intercompany          Each Debtor                   Debtors as such structure exists on                            0%
                                       to Vote
   Interests)                                        the    Effective    Date     unless       Est. Recovery:
                                     (Presumed       implementation of the Restructuring
                                     to Accept)                                                N/A
                                                     requires otherwise.




                                                               14
  AMERICAS 107036903
               Case 20-11218-MFW                  Doc 3599        Filed 04/03/21           Page 25 of 179




                                    Impairment                                                Est’d Allowed
                                        and                                                     Amount/          Est’d
 Class and            Applicable    Entitlement                                             Approx. Percentage Recovery
Designation            Entities       to Vote          Treatment under the Plan                 Recovery       in Ch. 7 6
                                      Impaired                                              Est. Allowed
      12.                                                                                   Amount:
                                         Not       Existing Hertz Parent Interests shall
 (Existing                                                                                  Approximately
                                      Entitled     be cancelled and released without
Hertz Parent          Hertz Corp.                                                           156 million shares   0%
                                       to Vote     any distribution on account of such
   Equity
                                    (Presumed      Interests.                               Est. Recovery:
  Interest)
                                     to Reject)                                             0%

                           E. Plan Support Agreement and the Stock Purchase Agreement

The Debtors and the Plan Sponsors have executed and entered into the Plan Support Agreement
attached hereto as Exhibit G (the “Plan Support Agreement”) pursuant to which the parties
thereto have agreed to take certain actions to support the prosecution and consummation of the
Plan on the terms and conditions set forth in the Plan Support Agreement. The Plan Support
Agreement also includes “fiduciary out” provisions that make clear, to the extent set forth in the
Plan Support Agreement, that the Debtors are not required to take any action or to refrain from
taking any action with respect to the Plan Support Agreement to the extent taking or failing to take
such action would be inconsistent with applicable law or its fiduciary obligations under application
law. The Plan Support Agreement contemplates that additional parties, including the Committee
and certain Holders of Claims or Interests, may join the Plan Support Agreement by executing one
or more joinders thereto. Among other things, the Plan Support Agreement establishes certain
milestones for the prosecution and consummation of the Plan, including fixing (i) May 1, 2021 as
the outside date for obtaining approval of the Disclosure Statement, (ii) June 30, 2021 as the
outside date for obtaining confirmation of the Plan, and (iii) July 31, 2021 as the outside date for
consummating the Plan (in each case subject to the right of the Plan Sponsors to extend in their
discretion).

Additionally, Hertz Parent and the Plan Sponsors party thereto have executed and entered into the
Equity Purchase and Commitment Agreement attached hereto as Exhibit H (the “Stock Purchase
Agreement”). Pursuant to the Stock Purchase Agreement, the PE Sponsors agreed to purchase
$385 million in Preferred Stock and the Plan Sponsors have agreed to purchase, or backstop the
purchase of, an aggregate amount of $2.188 billion in Reorganized Hertz Parent Common
Interests.

                           F. Key Assumptions Underlying Estimates of Plan Distributions

Creditor recoveries estimated in this Disclosure Statement, including in Section I.D, above, are
based on certain assumptions. Key among these are assumptions concerning the Plan Equity Value
and the likely Allowed amount of Claims that will be subject to treatment as Class 7 – General
Unsecured Creditors. Information regarding such assumptions is set forth below.




                                                             15
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 26 of 179




          1. Estimation of Plan Equity Value

The Debtors’ financial advisor, Moelis & Company LLC (“Moelis”), has estimated the
Reorganized Debtors’ estimated going-concern enterprise value based on information available as
of the date of this Disclosure Statement. That valuation analysis is attached to this Disclosure
Statement as Exhibit E (the “Valuation Analysis”).

Moelis prepared the Valuation Analysis in order to determine and illustrate, among other things,
the value of the Reorganized Hertz Parent Common Interests to be distributed under the Plan for
the purposes of estimating recoveries to Holders of Allowed Unsecured Funded Debt Claims and
comparing relative recoveries under the Plan.

The Reorganized Debtors’ enterprise value is calculated based on the financial projections attached
to this Disclosure Statement as Exhibit D. These Projections are based on certain assumptions
that the Debtors believe to be reasonable concerning the Debtors’ cash flows through the projection
period. The Valuation Analysis assumes that the Effective Date of the Plan will occur on June 30,
2021.

THE VALUATION ANALYSIS IS PRESENTED SOLELY FOR THE PURPOSE OF
PROVIDING “ADEQUATE INFORMATION” UNDER SECTION 1125 OF THE
BANKRUPTCY CODE TO ENABLE THE HOLDERS OF CLAIMS ENTITLED TO VOTE
UNDER THE PLAN TO MAKE AN INFORMED JUDGMENT ABOUT THE PLAN AND
SHOULD NOT BE USED OR RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING
THE PURCHASE OR SALE OF SECURITIES OF, OR CLAIMS OR EQUITY INTERESTS IN,
THE DEBTORS OR ANY OF THEIR AFFILIATES.

          2. Information Relating to the Preferred Stock

The current and future value of the Reorganized Hertz Parent Common Interests is also affected
by the contemplated issuance of Preferred Stock pursuant to the Plan. The Plan provides that the
Reorganized Hertz Parent will issue, and PE Sponsors Centerbridge and Warburg Pincus will
purchase, shares of convertible preferred stock (i.e., the Preferred Stock) for an aggregate purchase
price of $385 million. A term sheet outlining the material terms of the Preferred Stock is attached
to this Disclosure Statement as Exhibit N (the “Preferred Stock Term Sheet”).

Among other things, the Preferred Stock will bear a dividend of 4.0% per annum, compounded
quarterly for the first three years. That dividend will be payable in the form of additional
liquidation preference for the Preferred Stock. The Preferred Stock will also participate in
dividends paid on common stock on an as-converted basis.

Each holder of Preferred Stock will have the right to convert its shares of Preferred Stock into
Reorganized Hertz Parent Common Interests based on a specified pre-conversion common equity
valuation of $4.826 billion (the “Pre-Conversion Common Equity Valuation”) (which Pre-
Conversion Common Equity Valuation reflects a 6.7% premium to the Plan Sponsors’ asserted
plan equity value).

The holders of the Preferred Stock will be required to convert their Preferred Stock to Reorganized
Hertz Parent Common Interests if the Pre-Conversion Common Equity Valuation exceeds certain

                                                 16
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599        Filed 04/03/21    Page 27 of 179




enumerated thresholds on the terms of and subject to the conditions set forth in the Preferred Stock
Term Sheet. Specifically, during the first three years following the Effective Date, the holders will
be required to convert their Preferred Stock to Reorganized Hertz Parent Common Interests if the
value of the Reorganized Hertz Parent Common Interests exceeds 150% of the Pre-Conversion
Common Equity Valuation. After three years following the Effective Date, the holders of
Preferred Stock will be required to convert their Preferred Stock to Reorganized Hertz Parent
Common Interests if the value of the Reorganized Hertz Parent Common Interests exceeds 200%
of the Pre-Conversion Common Equity Valuation.

There is no set date by which the holders of Preferred Stock are required to convert their Preferred
Stock if the aforementioned thresholds are not met. However, the Reorganized Hertz Parent may
redeem the Preferred Stock after the third year following the Effective Date or in the event of a
Change of Control (as such term is defined in the Preferred Stock Term Sheet) at the par price of
the Preferred Stock plus any amount of dividends that have accrued.

In the event of a sale, liquidation, or similar event, if not previously converted, the Preferred Stock
would recover from the Reorganized Debtors’ assets prior to the common stock of the Reorganized
Debtors.

Converting the Preferred Stock to common equity will dilute the pre-conversion common equity
holders. The amount of dilution will vary based on when the Preferred Stock is converted and the
amount of dividends that have accrued with respect to such Preferred Stock when it is converted.
The Debtors estimate that converting the Preferred stock could dilute the pre-conversion common
equity holders’ ownership percentage by 7.4% to 8.2% based on mandatory conversion prices.
The effect of that dilution to the value of the pre-conversion common equity holders’ equity
position would be partially offset by the elimination of the senior Preferred Stock, which results
in an increase in total equity value. In other words, the pre-conversion common equity holders
would own a smaller percentage of a larger total value. The Debtors estimate that the effective
value dilution to pre-conversion common equity holders would be between 2.5% and 4.1% based
on mandatory conversion prices. If holders of Preferred Stock elect to convert below mandatory
conversion prices the dilutive effect of such conversions would be reduced.

          3. Estimation of General Unsecured Claims Pool

The Debtors’ estimates of the likely aggregate Allowed amount of Claims in the various Classes
are the product of an extensive analysis conducted by the Debtors, in consultation with their
advisors, of the Claims asserted against them in Proofs of Claim and of the Claims listed in the
Debtors’ Schedules as non-contingent, liquidated, and undisputed. In total, Proofs of Claim have
been Filed against the Debtors asserting liability, in the aggregate, in excess of $104 billion. Based
on the Debtors’ analysis the Debtors believe that the aggregate amount of these asserted Claims
far exceeds the Debtors’ actual aggregate liability to the filers thereof. Indeed, as of the date of
this Disclosure Statement, the Debtors have already eliminated in excess of $7.4 billion in Claims
on a final basis through the Claims objection process or with consent of the claimants.

To estimate the likely aggregate Allowed amount of Claims against them, the Debtors began by
applying certain objective criteria to identify and eliminate excessive or unfounded Claims. These
criteria identified, without limitation, duplicative Claims, Claims erroneously asserted against


                                                  17
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21    Page 28 of 179




multiple Debtors, and Claims that have been and/or are expected to be satisfied prior to the
Effective Date. The Debtors have begun the process of filing objections to or notices of
satisfaction of Claims on certain of these bases and anticipate filing additional objections and
notices on these and other bases. The Debtors further identified and eliminated Claims that have
been asserted protectively based on a contingency that is unlikely to occur, such as the termination
of the Pension Plans. The Debtors further analyzed individual material Claims, including certain
litigation Claims and certain executory contract or real property lease rejection damages Claims,
in order to make determinations about the validity, extent, and likely Allowed amounts of such
Claims based on the Debtors’ and their advisors’ experience and expertise regarding the particular
Claims and/or their subject matter. These determinations necessarily entailed a variety of
assumptions, including potential litigation outcomes and the likelihood of settlements, which the
Debtors relied upon in eliminating or reducing certain Claims asserted against them. Based on
these analyses and certain additional adjustments, the Debtors reached conclusions concerning the
likely Aggregate Allowed amount of Claims against them in each Class. The Debtors’ detailed
reconciliations of individual Claims is expected to continue for several months after the Effective
Date and may result in material changes, higher or lower, to the estimated aggregate Allowed
amount of Claims against them in each Class. In the event that the actual Allowed amounts of
General Unsecured Claims and/or General Unsecured Elective Claims exceed the amounts
estimated by the Debtors, recoveries on account of General Unsecured Claims will be lower than
estimated herein.

THE ESTIMATES OF EXPECTED ALLOWED CLAIMS AGAINST THE DEBTORS ARE
PRESENTED SOLELY FOR THE PURPOSE OF PROVIDING “ADEQUATE
INFORMATION” UNDER SECTION 1125 OF THE BANKRUPTCY CODE TO ENABLE THE
HOLDERS OF CLAIMS ENTITLED TO VOTE UNDER THE PLAN TO MAKE AN
INFORMED JUDGMENT ABOUT THE PLAN AND SHOULD NOT BE USED OR RELIED
UPON FOR ANY OTHER PURPOSE, INCLUDING THE PURCHASE OR SALE OF
SECURITIES OF, OR CLAIMS OR EQUITY INTERESTS IN, THE DEBTORS OR ANY OF
THEIR AFFILIATES.

                      G. Disclosure Statement Enclosures

The following three (3) documents accompany transmittal of this Disclosure Statement:

    1. Disclosure Statement Order. A copy of the Disclosure Statement Order (without
       exhibits), which, among other things, approves this Disclosure Statement, establishes
       procedures for voting on the Plan (the “Voting Procedures”), and schedules the
       Confirmation Hearing and the deadline for objecting to confirmation of the Plan.

    2. Confirmation Hearing Notice. A copy of the notice of the Voting Deadline, which sets
       out, among other things, notice of the date, time, and place of the Confirmation Hearing
       and the deadline for filing objections to confirmation of the Plan (the “Confirmation
       Hearing Notice”).

    3. Ballots. One or more Ballots (and return envelopes) for voting to accept or reject the Plan
       (unless you are not entitled to vote because (a) your Claim is not impaired under the Plan
       and you are presumed to accept the Plan, (b) you are deemed to reject the Plan, or (c) your


                                                18
 AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599       Filed 04/03/21    Page 29 of 179




          Claim is subject to an objection filed by the Debtors, which Claim is temporarily
          disallowed for voting purposes). See Section VIII of this Disclosure Statement for an
          explanation of which parties are entitled to vote and a description of the Voting Procedures.

                      H. Inquiries

If you have any questions about the Disclosure Statement and accompanying materials, please
contact Prime Clerk LLC, the Debtors’ voting agent (the “Voting Agent”), at (877) 428-4661
(domestic toll free) or +1 (929) 955-3421 (international). Additional copies of this Disclosure
Statement, the Plan, or the Plan Supplement (when filed) are available by visiting the Voting
Agent’s website, https://restructuring.primeclerk.com/hertz/ or upon written request made to the
Voting Agent at the following address:

                                        Hertz Ballot Processing
                                         c/o Prime Clerk LLC
                                        One Grand Central Place
                                     60 East 42nd Street, Suite 1440
                                         New York, NY 10165

PLEASE DO NOT DIRECT INQUIRIES TO THE BANKRUPTCY COURT.

                                         II.
                       OVERVIEW OF THE COMPANY’S OPERATIONS

                      A. The Company’s Prepetition Business Operations

Hertz Parent, through Hertz Corp. and various other indirect subsidiaries, is primarily engaged in
the vehicle rental business. The Hertz name has been used in connection with this business since
1923 and is one of the most recognizable brands in the world. Hertz Corp. is the successor to
corporations that have been engaged in the vehicle rental or leasing business since 1918. As of
May 22, 2020 (the “Petition Date”), the Company also provided vehicle leasing and fleet
management services (the “Donlen Business”) through its subsidiary Donlen Corporation
(“Donlen Corp.”). As discussed in Section U, below, the Bankruptcy Court approved a sale of
substantially all of the Company’s assets associated with the Donlen Business at a hearing on
March 1, 2021, which sale closed on March 30, 2021.

Hertz operates its vehicle rental business globally primarily through the Hertz, Dollar and Thrifty
brands from Company-owned and franchisee locations. Each of the Company’s brands offers
distinct price points, levels of service, offerings, and products. While the Company maintains
brand differentiation through separate airport counters, reservations, marketing and other customer
contact activities, it achieves synergies by utilizing a single fleet and fleet management team and
combined vehicle maintenance and certain back-office functions.

As of the Petition Date, vehicle rentals under one or more Company brands were offered at
locations in the North America, Africa, Asia, Australia, Canada, the Caribbean, Europe, Latin
America, the Middle East and New Zealand. These locations include Company-owned and
franchise locations.



                                                   19
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599        Filed 04/03/21    Page 30 of 179




The Company’s core business has long been serving travelers at commercial travel terminals.
Hertz began serving rail travelers at its first train station location in 1926 and air travelers at its
first airport location in 1932. In 2019, the Company generated approximately 65% of its
worldwide vehicle rental revenues from airport locations. Air travelers have historically
comprised the vast majority of customers to the Company’s airport locations.

Through its off-airport locations, the Company serves a broader range of customer needs. These
include temporary replacements of out-of-service vehicles, vehicles suitable for specific personal
or business travel use, or vehicles suitable for earning money through a rideshare network.

In addition to the different customer needs they meet, the Company’s airport and off-airport
operations differ in other respects as well. Significantly, unique to the Company’s airport locations
is the relationship between the Company and the airports’ operators, which are typically
governmental bodies or authorities. At each airport that has a Company-owned location, the
Company has obtained a lease and/or concession from the airport operator allowing it to operate
there. The terms of an airport concession typically require that the Company pay concession fees
to the airport’s operator based on a percentage of the revenues generated by the Company at the
airport, subject to a minimum annual guarantee. Under most concessions, the Company must also
pay fixed rent for terminal counters and other physical facilities. Most concessions are for a fixed
length of time, while others create operating rights and payment obligations that are terminable at
any time. In contrast to the complex airport concession arrangements, the majority of the
Company’s off-airport locations are leased from private landlords on privately negotiated terms.

To complement its core vehicle rental business, the Company has also historically maintained a
used vehicle retail sales business. Fleet age and mileage are important quality metrics within the
rental car industry. In order to keep its fleet within target age and mileage parameters, the
Company perennially acquires new vehicles and disposes of used vehicles. Historically, it has
acquired some of its vehicles through manufacturer programs by which manufacturers agree to
repurchase vehicles at a set price in the future or otherwise guarantee the depreciation rate on the
subject vehicles (the “Program Vehicles”). For vehicles purchased outside of such programs (the
“Non-Program Vehicles”), the Company is responsible for disposal and bears the risk of
unexpected depreciation.

Selling retired fleet vehicles direct to consumers permits the Company to capture a greater amount
of vehicle residual value than through wholesale channels. In 2019, the Company was one of the
top-10 sellers of pre-owned vehicles in the United States, operating primarily through 87
Company-operated retail locations under the “Hertz Car Sales” name. In addition, in 2019, the
Company sold vehicles in 35 U.S. states and several European countries through its Rent2Buy
program, whereby rental customers could elect to purchase a rented vehicle and be credited a
portion of the rental fee towards the purchase price. As discussed in Section P, below, the
Company temporarily suspended operations at its Hertz Car Sales locations in November of 2020.

As of the Petition Date, the Company also owned and operated a vehicle fleet outsourcing business
operated under the Donlen name. Donlen services include vehicle leasing, consulting, fleet
management, and administrative services. Donlen’s proprietary telematics products and services
offer customers enhanced visibility into driver and vehicle performance. The Company acquired
the Donlen Business in 2011 and thereafter continued to operate it largely as a standalone business


                                                  20
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21    Page 31 of 179




through Debtor Donlen Corp. and its subsidiaries. As discussed in Section U, below, the
Bankruptcy Court approved a sale of substantially all of the Company’s assets associated with the
Donlen Business at a hearing on March 1, 2021, which sale closed on March 30, 2021.

                      B. The Company’s Corporate Structure

In total, the Company comprises approximately 120 entities. A list of entities that are Debtors in
these Chapter 11 Cases is attached hereto as Exhibit B. An organizational chart depicting the
Company’s overall ownership structure as, well as identifying those entities that are Debtors in
these Chapter 11 Cases, is attached hereto as Exhibit C.

Hertz Corp. is the Company’s primary operating entity for the majority of its U.S. vehicle rental
business, which is operated through the Hertz brand, while DTG Operations Inc. primarily operates
the Dollar and Thrifty brands in the U.S. As noted above, as of the Petition Date, the Company
conducted its Donlen Business through Donlen Corp., a direct subsidiary of Hertz Corp., and
Donlen Corp.’s various subsidiaries. The Company also operates U.S. vehicle rental business
through subsidiaries of Debtor Dollar Thrifty Automotive Group, Inc., and, in Puerto Rico and the
U.S. Virgin Islands, through an indirect subsidiary of non-Debtor Hertz International Ltd. (“HIL”),
a direct subsidiary of Hertz Corp.

HIL, which is incorporated in Delaware, is the Company’s primary intermediary to its non-U.S.
businesses. First, HIL is the indirect parent of substantially all of the Company’s non-U.S.
operating entities. Second, HIL licenses the Hertz name and various other Company-owned marks
to substantially all of the Company’s international franchisees. Such marks are owned by Hertz
System, Inc., Dollar Rent A Car, Inc. and Thrifty Rent-A-Car Systems, LLC, subsidiaries of Hertz
Corp., and licensed to HIL for the purposes of issuing sublicenses.

The Company employs a mix of Company-owned and franchised locations in the U.S., Europe,
Australia, and New Zealand. Subject to limited exceptions for U.S. territories, Hertz and affiliated
brand locations in Africa, Asia, South America, and the Caribbean are franchise only. The
Company’s non-U.S. operations are conducted primarily through direct and indirect subsidiaries
of Hertz Holdings Netherlands BV (“HHN”).

                      C. The Company’s Prepetition Capital Structure

          1. Equity

As of the Petition Date, Hertz Parent was a publicly traded company, listed on the New York Stock
Exchange under the symbol HTZ, with approximately 142,294,110 shares of common stock issued
and outstanding. As discussed in Section H, below, Hertz Parent issued and sold in excess of
13 million additional shares of common stock subsequent to the Petition Date.

          2. Financial Debt

As of the Petition Date, the Company had approximately $19.0 billion in aggregate financial debt
incurred through a variety of financing programs with third parties. As further detailed herein, a
substantial portion of the Company’s prepetition consolidated debt related to fleet financing
activities involving bankruptcy remote non-Debtor Affiliates as the direct obligors, but for which


                                                21
 AMERICAS 107036903
                  Case 20-11218-MFW         Doc 3599         Filed 04/03/21    Page 32 of 179




one or more Debtors, through leasing or other arrangements, undertook payment obligations
designed to support the ultimate payment of such financings. As further detailed in Section III,
below, the Debtors have reduced or extinguished certain financial debt obligations outstanding as
of the Petition Date and undertaken certain new financial debt obligations.

The following chart provides a summary of the Company’s significant third-party financial debt
obligations as of the Petition Date, including such obligations as to which non-Debtors are the
primary or sole direct obligors. 8

                                                                                  Petition Date
                                       Facility                               Outstanding Principal
              Non-Vehicle Debt
              First Lien Term Loan                                                       $656 million
              First Lien RCF                                                             $615 million
              Senior Second Priority Secured Notes                                       $350 million
              Unsecured Notes                                                          $2,700 million
              7.000% Unsecured Promissory Notes                                           $27 million
              Vehicle Debt
              U.S. Vehicle RCF                                                            $93 million
              HVF II U.S. ABS Program                                                 $10,893 million
              Donlen U.S. ABS Program                                                  $1,592 million
              HHN Notes (estimated in USD)                                               $790 million
              European ABS Program (estimated in USD)                                    $650 million
              Hertz Canadian Securitization (estimated in USD)                           $251 million
              Donlen Canada Securitization (estimated in USD)                             $27 million
              Australian Securitization (estimated in USD)                               $149 million
              New Zealand RCF (estimated in USD)                                          $46 million
              Lombard Vehicle Financing Facility (estimated in USD)                      $229 million

These financing programs are described in further detail below.

             (a) Non-Vehicle Debt

                                  (i) The U.S. First Lien Facilities

Hertz Corp. is the lead borrower under the June 30, 2016 First Lien Credit Agreement. Barclays
Bank PLC acts as the First Lien Agent thereunder. The First Lien Credit Agreement provides for

8
       All amounts where the principal obligation is in a currency other than United States dollars have
been converted to United States dollars using the applicable foreign exchange rate as of the Petition Date.


                                                       22
    AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21    Page 33 of 179




both a term loan (the “First Lien Term Loan”) and revolving credit facility (the “First Lien
RCF,” and, together with the First Lien Term Loan, the “First Lien Facilities”). The First Lien
RCF provides a sub-limit for letters of credit (the “First Lien Revolving LC Facility”). The
original maximum principal amount of the First Lien Term Loan was $700 million due 2023. As
of the Petition Date, the outstanding principal balance of the First Lien Term Loan was
approximately $656 million. As of the Petition Date, the outstanding principal balance of the First
Lien RCF was approximately $615 million and there were $243 million in outstanding issued
letters of credit under the First Lien RCF.

The obligors in respect of the First Lien Credit Agreement are (i) Hertz Corp.; (ii) each of the
Subsidiary Guarantors; and (iii) Rental Car Intermediate Holdings, LLC. Their obligations are
secured by the collateral (the “Prepetition Senior Secured Debt Collateral”), which includes
(a) cash equivalents (other than restricted fleet cash) and investment property (excluding cash and
cash equivalents requiring perfection through control), (b) deposit accounts (other than in respect
of restricted fleet cash) (excluding deposit accounts requiring perfection through control),
customer receivables accounts and the Collateral Proceeds Account (c) intellectual property,
(d) vehicle rental concession rights (excluding vehicle concessions in which security interests have
not been perfected and/or to the extent such grant would result in adverse business consequences
to the Company), (e) interests in leased real property and fixtures, and (f) general intangibles as
pledged by the U.S. Note Obligors and Rental Car Intermediate Holdings, LLC. The Prepetition
Senior Secured Debt Collateral expressly excludes, among other things, assets requiring perfection
through control, including cash, cash equivalents, deposit accounts and other bank or securities
accounts (other than specified proceeds accounts).

As further detailed in Section X, below, the Committee has sought to avoid, on behalf of the
Debtors’ estates, the First Lien Agent’s liens in certain of the Prepetition Senior Secured Debt
Collateral.

The First Lien Agent and the Second Lien Notes Trustee are parties to the Intercreditor Agreement,
which generally governs the parties’ respective rights as between one another regarding the
Prepetition Senior Secured Debt Collateral. As of the Petition Date, the Company had used
borrowings under the First Lien Facilities for general corporate purposes including funding U.S.
operations and, through various inter-company loans, funding working capital needs in the
Company’s international operations.

                            (ii) Standalone U.S. Letter of Credit Facilities

As of the Petition Date, the Company had two standalone U.S. letter of credit facilities. The first—
the First Lien Standalone LC Facility—was established pursuant to a November 2, 2017 Letter of
Credit Agreement between Hertz Corp., certain lenders, and the First Lien Agent as administrative
agent and collateral agent. The First Lien Standalone LC Facility was in the original principal
amount of $400 million with a 2021 maturity. The obligors in respect of the First Lien Standalone
LC Facility are (i) Hertz Corp.; (ii) each of the Subsidiary Guarantors; and (iii) Rental Car
Intermediate Holdings, LLC. Their obligations are secured by the Prepetition Senior Secured Debt
Collateral. As of the Petition Date, there were $299 million in outstanding issued letters of credit
under the First Lien Standalone LC Facility. Prior to the Petition Date, the Company had used the
Standalone Letter of Credit Facilities for general corporate purposes, including to secure its


                                                23
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 34 of 179




performance in respect of airport concession agreements and to secure its obligation with respect
to its vehicle financing facility.

The second—the ALOC Facility (together with the First Lien Standalone LC Facility, the
“Standalone Letter of Credit Facilities”)—was established pursuant to a December 13, 2019
Credit Agreement between Hertz Corp. and Goldman Sachs Mortgage Company as lender and
administrative agent. The ALOC Facility was in the original principal amount of $250 million
with a 2023 maturity. The obligors in respect of the ALOC Facility are (i) Hertz Corp.; (ii) each
of the Subsidiary Guarantors; and (iii) Rental Car Intermediate Holdings, LLC. The ALOC
Facility is unsecured. As of the Petition Date, there were $200 million in outstanding issued letters
of credit under the ALOC Facility. The Debtors estimate that approximately $162 million of such
letters of credit will be drawn as of June 30, 2021.

                             (iii)The Second Lien Notes

Pursuant to an indenture dated June 6, 2017, Hertz Corp. issued the Second Lien Notes in the
original principal amount of $1.250 billion. BOKF, N.A. (the “Second Lien Notes Trustee”) is
the successor indenture trustee and collateral agent in respect of the Second Lien Notes. Hertz
Corp. and each of the Subsidiary Guarantors is an obligor on the Second Lien Notes. Proceeds of
the Second Lien Notes were used, in part, to retire prior notes. Obligations in respect of the Second
Lien Notes are secured by the Prepetition Senior Secured Debt Collateral (as defined below). The
Second Lien Notes Trustee and the First Lien Agent are parties to the Intercreditor Agreement,
dated June 6, 2017, generally governing the parties’ respective rights as between one another
regarding the Prepetition Senior Secured Debt Collateral. As of the Petition Date, Second Lien
Notes were outstanding in the aggregate principal amount of $350 million.

                             (iv) The U.S. Unsecured Notes

Pursuant to indentures dated October 16, 2012, September 22, 2016, August 1, 2019, and
November, 25, 2019, respectively (as each such indenture may have been amended, supplemented
or otherwise modified from time to time), Hertz Corp. issued the following series of senior
unsecured notes (the “Unsecured Notes”): (i) the 6.250% Unsecured Notes, due 2022; (ii) the
5.500% Unsecured Notes, due 2024; (iii) the 7.125% Unsecured Notes, due 2026; and (iv) the
6.000% Unsecured Notes, due 2028. The Unsecured Notes Trustee with respect to each series of
Unsecured Notes is Wells Fargo Bank, N.A. The Hertz Corp. and each of the Subsidiary
Guarantors is an obligor in respect of the Unsecured Notes. Proceeds of the Unsecured Notes were
used, in whole or substantial part, to retire prior notes. As of the Petition Date, Unsecured Notes
were outstanding in the following principal amounts:




                                                 24
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21    Page 35 of 179




                                           Unsecured Notes
                             Series                            Outstanding Principal
           6.250% Unsecured Notes                                                 $500 million
           5.500% Unsecured Notes                                                 $800 million
           7.125% Unsecured Notes                                                 $500 million
           6.000% Unsecured Notes                                                 $900 million
           Unsecured Notes Total                                                $2,700 million

                              (v) Other Non-Vehicle Financial Debt

As of the Petition Date, Hertz Corp. had approximately $27 million of unsecured obligations
outstanding in the form of the 7.000% Unsecured Promissory Notes issued in January 1998. Hertz
Corp. also had non-vehicle debt obligations amounting to approximately $20 million on account
of financed leases for various non-vehicle equipment and hardware as of the Petition Date.

          (b) Vehicle Debt

                              (i) U.S. Vehicle RCF

As of the Petition Date, Hertz Corp., as borrower, and Rental Car Intermediate Holdings, LLC, as
guarantor, were obligors under a Credit Agreement dated June 30, 2016 providing for a revolving
credit facility (the “U.S. Vehicle RCF”). Credit Agricole Corporate and Investment Bank was the
U.S. Vehicle RCF administrative agent and The Bank of New York Mellon Trust Company, N.A.
was the collateral agent. The collateral securing the obligations in respect of the U.S. Vehicle RCF
were the vehicles financed thereunder and certain related assets. The original maximum principal
amount of the U.S. Vehicle RCF was $200 million. As of the Petition Date, the outstanding
principal balance of the U.S. Vehicle RCF was approximately $93 million. Proceeds of the U.S.
Vehicle RCF had been used primarily to finance vehicles that are to be sold through its direct to
consumer retail used car sales platform.

As discussed in Section I, below, the Company repaid the entire U.S. Vehicle RCF after the
Petition Date.

                              (ii) HHN Notes

Pursuant to indentures dated September 22, 2016 and March 23, 2018, respectively (as each such
indenture may have been amended, supplemented or otherwise modified from time to time), non-
Debtor HHN issued the following series of unsecured notes (the “HHN Notes”): (i) 4.125% Senior
Notes due 2021 (the “HHN 4.125% Unsecured Notes”) in the original aggregate principal
amount of €225 million; and (ii) 5.500% Senior Notes due 2023 (the “HHN 5.500% Unsecured
Notes”) in the original aggregate principal amount of €500 million. Wilmington Trust, National
Association is the indenture trustee in respect of the HHN Notes. The obligors in respect of the
HHN Notes are Hertz Corp., each of the Subsidiary Guarantors, and non-Debtor Affiliates
(i) HHN; (ii) Hertz Automobielen Nederland B.V.; (iii) Hertz Autovermietung GmbH; (iv) Hertz



                                                25
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599     Filed 04/03/21   Page 36 of 179




Belgium BVBA; (v) Hertz Fleet (Italiana) S.r.l; (vi) Hertz France SAS; (vii) Hertz Italiana S.r.l.;
(viii) Hertz Luxembourg S.à r.l.; and (ix) Hertz UK Receivables Ltd.

As of the Petition Date, proceeds of the HHN Notes had been used to repay existing indebtedness
and to finance the Company’s vehicle rental operations in Italy, Belgium and Luxembourg and a
portion of its assets in the United Kingdom, France, The Netherlands, Spain and Germany. As of
the Petition Date, the amounts of the HHN Notes outstanding, expressed in U.S. Dollars, were
approximately as follows:

                                              HHN Notes
                             Series                          Outstanding Principal
           HHN 4.125% Unsecured Notes                                            $246 million
           HHN 5.500% Unsecured Notes                                            $548 million
           HHN Notes Total                                                       $794 million

                               (iii)New Zealand RCF

As of the Petition Date, Non-Debtor affiliate Hertz New Zealand Holdings Limited was the
borrower under a September 26, 2016 Facility Agreement with Bank of New Zealand providing
for a revolving credit facility in the original maximum principal amount of NZD$60 million (the
“New Zealand RCF”). Non-Debtor affiliates Hertz New Zealand Limited and Tourism
Enterprises Limited are also obligated on the New Zealand RCF as guarantors. Obligations in
respect of the New Zealand RCF are secured by a pledge of substantially all of each obligor’s
assets. As of the Petition Date, proceeds of the New Zealand RCF had been used to finance the
Company’s New Zealand rental vehicles and for other corporate purposes.

As of the Petition Date, the principal amount outstanding under the New Zealand RCF, expressed
in U.S. Dollars, was approximately $46 million.

                               (iv) Lombard Vehicle Financing Facility

As of the Petition Date, non-Debtor Affiliates Hertz Vehicle Financing U.K. Limited and Hertz
(UK) Limited were borrowers under the Lombard Vehicle Financing Facility Agreement providing
for a revolving credit facility in the original maximum principal amount of £250 million (the
“Lombard Vehicle Financing Facility”). Hertz Corp. is also obligated on the Lombard Vehicle
Financing Facility as a guarantor. Obligations in respect of the Lombard Vehicle Financing
Facility are secured by a security assignment of buyback agreements in respect of financed
vehicles. As of the Petition Date, proceeds of the Lombard Vehicle Financing Facility had been
used to finance the Company’s U.K. rental vehicles.

As of the Petition Date, the principal amount outstanding under the Lombard Vehicle Financing
Facility, expressed in U.S. Dollars, was approximately $229 million.




                                                26
 AMERICAS 107036903
                  Case 20-11218-MFW        Doc 3599       Filed 04/03/21   Page 37 of 179




                                 (v) ABS Programs and Other Securitizations

As of the Petition Date, the vast majority of funding for the Company’s rental car fleet and its fleet
leasing fleet had been raised through various asset-backed securities programs (each, an “ABS
Program”). While additional entities are involved in all of the ABS Programs, and variations in
structure exist, the simplified general arrangement is as follows:

       •     A Company-owned special purpose entity (the “Issuer”) raises funds by selling notes (the
             “ABS Notes”) in the capital markets. Each of the Issuers is a non-Debtor Affiliate.

       •     The Issuer loans the proceeds of the ABS Notes to a second Company-owned special
             purpose entity (the “Vehicle Owner”), creating an intercompany obligation from the
             Vehicle Owner to the Issuer, which uses such proceeds to fund vehicle purchases (directly
             or through a related ownership entity).

       •     Pursuant to leases, whether with a Company operating entity, in the case of the Company’s
             rental car business (each, a “Company Lessee”), or a third party lessee, in the case of the
             Company’s fleet leasing business (a “Third-Party Lessee”), the Vehicle Owner leases the
             vehicles in exchange for payments that are used by the Vehicle Owner to repay the Issuer
             on the intercompany obligation, which payments are used by the Issuer to pay principal
             and interest to the holders of the ABS Notes.

       •     The obligations in respect of the ABS Notes are secured by the vehicles financed thereby
             and certain related assets.

                                   (A) Prepetition HVF II ABS Program

Non-Debtor affiliate Hertz Vehicle Financing II LP (“HVF II”) is the Issuer under the Company’s
U.S. rental car ABS Program (the “Prepetition HVF II ABS Program”). Prior to the Petition
Date, the Company utilized the Prepetition HVF II ABS Program to facilitate its financing
activities relating to the vehicles used by the Company in its U.S. daily vehicle rental operations.
Non-Debtor affiliates Hertz Vehicle Financing LLC (“HVF”) and Rental Car Finance LLC acted,
or were eligible to act, as Vehicle Owners under the Prepetition HVF II ABS Program and Debtors
Hertz Corp. and DTG Operations, Inc. (“DTG Operations”) acted, or were eligible to act, as
Company Lessees under the Master Lease Agreement. Hertz Corp. guaranteed the obligations of
all other Company Lessees under the Prepetition HVF II ABS Program. As further explained
below, those obligations substantially correspond to the obligations of HVF II in respect of the
ABS Notes it issued pursuant to the Prepetition HVF II ABS Program.

Pursuant to the October 31, 2014 Amended and Restated Base Indenture and Amended and
Restated Group I Supplement, under which Bank of New York Mellon Trust Company, N.A. is
the HVF II Trustee, HVF II issued term (“MTN”) 9 and revolving (“VFN”) 10 ABS Notes (i.e., the

9
         Within each series of MTN HVF II Notes there is subordination based on class. In addition to the
total third party debt in the table below, MTN issuances from 2017 onward include Class RR—risk
retention—notes totaling $547 million that are held by Hertz Corp.
10
         Within the series of HVF II Notes there is subordination based on class.


                                                     27
    AMERICAS 107036903
               Case 20-11218-MFW     Doc 3599        Filed 04/03/21   Page 38 of 179




HVF II Notes) secured by one or more shared or segregated collateral pools consisting primarily
of portions of the Company’s U.S. rental vehicle fleet financed pursuant to the Prepetition HVF II
ABS Program and related assets that were allocated as the ultimate indirect collateral for the
respective HVF II Notes. HVF II Notes and their respective outstanding principal amounts as of
the Petition Date were as follows:

                                           HVF II Notes
                                    Original Expected Final       Petition Date Outstanding
                      Series             Payment Day                       Principal
           MTNs
           Series 2015-3                      2020                              $371 million
           Series 2016-2                      2021                              $595 million
           Series 2016-4                      2021                              $424 million
           Series 2017-1                      2020                              $450 million
           Series 2017-2                      2022                              $370 million
           Series 2018-1                      2023                            $1,058 million
           Series 2018-2                      2021                              $213 million
           Series 2018-3                      2023                              $213 million
           Series 2019-1                      2022                              $745 million
           Series 2019-2                      2024                              $799 million
           Series 2019-3                      2024                              $800 million
           HVF II MTN Total                                                   $6,038 million
           VFNs
           Series 2013-A                      2022                            $4,855 million
           HVF II Notes Total                                                $10,893 million

The VFN HVF II Notes were issued pursuant to a privately negotiated agreement with a group of
financial institutions. The MTN HVF II Notes were sold in global format through the Depository
Trust Company and beneficially owned by a larger number of investors.

In exchange for proceeds of the HVF II Notes, pursuant to the Fourth Amended and Restated HVF
Base Indenture dated November 25, 2013 and the Amended and Restated Group I Supplement
dated October 31, 2014, HVF issued a note (the “HVF Series 2013-G1 Note”) to HVF II in the
original principal amount of $2.35 billion. The HVF II Trustee is the indenture trustee and
collateral agent in respect of the HVF Series 2013-G1 Note. HVF’s obligations in respect of the
HVF Series 2013-G1 Note are secured by portions of the Company’s U.S. rental vehicle fleet
financed pursuant to the Prepetition HVF II ABS Program and related assets.

As further discussed in Section D, below, the occurrence of one or more amortization events in
respect of the Prepetition HVF II ABS Program required the Company to use proceeds of vehicle


                                               28
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 39 of 179




sales to pay down the HVF II Notes and prohibited the Company to use proceeds to purchase new
vehicles. As further discussed in Section O, below, pursuant to the Interim HVF Master Lease
Settlement Orders, subsequent to the Petition Date the Company has materially reduced its
obligations in respect of the Prepetition HVF II ABS Program through, among other things, the
sale of vehicles leased thereunder.

                               (B) Prepetition Donlen ABS Program

Non-Debtor affiliate Hertz Fleet Lease Funding LP (“HFLF”), a subsidiary of the Donlen Corp.,
is a special purpose entity created to act as the Issuer under the Company’s U.S. fleet leasing ABS
Program (the “Prepetition Donlen ABS Program”). As of the Petition Date, the Company
utilized the Prepetition Donlen ABS Program to finance lease receivables and the related vehicles
under lease to Donlen Corp.’s U.S. fleet management customers. The debt outstanding under this
program is non-recourse to Donlen Corp. and Hertz Corp. and principal repayment is derived
solely from the proceeds of third party payments owing under the leases. Non-Debtor affiliate
DNRS II LLC received proceeds of the ABS Notes issued by HFLF under the Prepetition Donlen
ABS Program and, through the Donlen Trust, acquired vehicles that were, in turn, leased to Third-
Party Lessees. In addition, prior to the Petition Date, Donlen Corp. from time to time entered into
syndication transactions with third-party investors pursuant to which such investors acquired a
beneficial interest in an agreed upon portfolio of leases of Third-Party Lessees. Once syndicated,
the leases included in syndication transactions were not included in the collateral for the HFLF
ABS Notes (defined below).

Pursuant to the September 30, 2013 HFLF 2013 Base Indenture and various supplements thereto,
as to each of which Bank of New York Mellon Trust Company, N.A. (also the HFV II Trustee)
acts as indenture trustee and collateral agent, HFLF issued MTN and VFN ABS Notes
(collectively, the “HFLF ABS Notes”) secured by vehicles and related lease and other rights that
were allocated as the ultimate direct or indirect collateral for HFLF’s financings. The HFLF ABS
Notes and their respective outstanding principal amounts as of the Petition Date were as follows:

                                          HFLF ABS Notes
                                                                          Petition Date
                      Series                 Maturity                 Outstanding Principal
      MTNs
      Series 2017-1                            2021                                 $155 million
      Series 2018-1                            2022                                 $374 million
      Series 2019-1                            2023                                 $578 million
      HFLF MTN Total                                                              $1,107 million
      VFNs
      Series 2013-2                            2022                                 $485 million
      HFLF ABS Notes Total                                                        $1,592 million




                                                29
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599        Filed 04/03/21    Page 40 of 179




The VFN Notes were issued pursuant to a privately negotiated agreement with a group of financial
institutions. The MTN Notes were sold in global format through the Depository Trust Company
and beneficially owned by a larger number of investors. 11

Pursuant to the Group I Loan Agreement dated September 30, 2013, HFLF lent, and DNRS II LLC
borrowed, proceeds of the HFLF ABS Notes (the “Group I Loan”). The original committed
amount under the Group I Loan agreement was $2 billion. DNRS II LLC’s obligations in respect
of the Group I Loan are secured by its beneficial interest in the vehicles and vehicle leases held by
Donlen Trust and certain related rights (other than the leases subject to the syndication transactions
described above).

As a result of the commencement of the Chapter 11 Cases, one or more amortization events
occurred in respect of the Prepetition Donlen ABS Program, requiring the Company to use
proceeds of vehicle sales to pay down the HFLF ABS Notes and prohibiting the Company to use
proceeds to purchase new vehicles. Subsequent to the Petition Date, the Company materially
reduced the balance of the HFLF ABS Notes through vehicle sales activities.

As discussed in Section U, below, the Company sold substantially all of the assets associated with
the Donlen Business on March 30, 2021, including its equity interest in HFLF.

                               (C) European ABS Program

Non-Debtor affiliate International Fleet Financing No.2 B.V. (“IFF No. 2”) is a special purpose
entity created to act as the Issuer under the European ABS Program. The Company utilizes the
European ABS Program to finance vehicles used in its rental operations in France, the Netherlands,
Germany, and Spain. Pursuant to an Issuer Facility Agreement dated September 25, 2018, IFF
No. 2 issued variable funding rental car asset-backed notes (the “European ABS Notes”) that
permit borrowings by IFF No. 2 on a revolving basis in an original aggregate amount up to €1.0
billion with a term of two years. Credit Agricole acts as the administrative agent and BNP Paribas
acts as the collateral agent for the European ABS Program. IFF No. 2’s obligations in respect of
the European ABS Notes are secured by the Company’s Dutch, French, German, and Spanish
fleets and related assets. Vehicle Owners 12 and Company Lessees 13 vary by region under the
European ABS Program. As of the Petition Date, the aggregate principal amount of European
ABS Notes outstanding, expressed in U.S. Dollars, was approximately $650 million.

Each Vehicle Owner under the European ABS Program is party to a facility agreement pursuant
to which it obtains proceeds of the European ABS Notes (each a “FleetCo Facility Agreement”).
Each European ABS Company Lessee rents vehicles from its respective Vehicle Owner. Pursuant

11
        As of the Petition Date, there were an additional $11 million in Class RR note balances held by
Hertz Corp. related to the Prepetition Donlen ABS program.
12
        The European ABS Vehicle Owners are non-Debtor Affiliates (i) Stuurgroep Fleet (Netherlands)
B.V. (Netherlands); (ii) RAC Finance S.A.S. (France); (iii) Hertz Fleet Limited (Germany); and
(iv) Stuurgroep Fleet (Netherlands) B.V. Spanish Branch (Spain).
13
        The European ABS Company Lessees are non-Debtor Affiliates (i) Hertz Automobielen Nederland
B.V. (Netherlands); (ii) Hertz France S.A.S. (France); (iii) Hertz Autovermietung GMBH (Germany); and
(iv) Hertz de España SL (Spain).


                                                  30
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 41 of 179




to a September 28, 2018 guarantee and indemnity, Hertz Corp. guaranteed all obligations of each
European ABS Company Lessee to its respective Vehicle Owner, including the payment of rent
under the relevant lease agreements.

                               (D) Australian Securitization

Non-Debtor affiliate HA Fleet PTY Limited (“HA Fleet”) is an entity created to act as the Issuer
under the Australian Securitization. The Australian Securitization is the primary fleet financing
facility for the Company’s vehicle rental operations in Australia.

Pursuant to the October 31, 2014 Master Amendment and Restatement Agreement, HA Fleet is
entitled to issue VFN notes in the original maximum principal amount of AUD$250 million (the
“Australian Securitization Notes”). 14 Westpac Banking Corporation acts as the administrative
agent in respect of the Australian Securitization Notes and PT Limited is the security trustee. HA
Fleet’s obligations in respect of the Australian Securitization Notes are secured by rental vehicles
used in the Company’s Australian operations and certain related rights. As of the Petition Date,
the aggregate principal amount of Australian Securitization Notes outstanding, expressed in U.S.
Dollars, was approximately $149 million.

In addition to being an Issuer, HA Fleet is also the Vehicle Owner under the Australian
Securitization Program. Non-Debtor affiliate Hertz Australia PTY Limited is the Company Lessee
in respect of the Australian Securitization Program. Hertz Corp. guaranteed the lease payments
and certain performance in respect of the Australian Securitization Program.

                               (E) Prepetition Hertz Canadian Securitization Program

Non-Debtor affiliate TCL Funding Limited Partnership (“Funding LP”) is a special purpose entity
created to act as the Issuer under the Company’s Prepetition Hertz Canadian Securitization
Program (the “Prepetition Hertz Canadian Securitization Program”). The Prepetition Hertz
Canadian Securitization Program is the primary fleet financing facility for the Company’s vehicle
rental operations in Canada.

Pursuant to a Base Indenture and the Series 2015-A Supplement, each dated September 14, 2015,
Funding LP issued VFN ABS Notes that provided for aggregate maximum borrowings of
CAD$350 million on a revolving basis (the “Hertz Canadian Securitization Notes”). BNY Trust
Company of Canada acts as indenture trustee and collateral agent for the Hertz Canadian
Securitization Notes. Funding LP’s obligations in respect of the Hertz Canadian Securitization
Notes are secured by the Company’s Canadian rental vehicle fleet and related assets. Funding
LP’s obligations in respect of the Hertz Canadian ABS Notes are guaranteed by non-Debtor
Affiliates HC Limited Partnership, Hertz Canada Vehicles Partnership, and DTGC Car Rental
Limited Partnership. As of the Petition Date, the aggregate principal amount of Hertz Canadian
Securitization Notes outstanding, expressed in U.S. Dollars, was approximately $251 million.




14
        Holders of Australian Securitization Notes are or may include (i) Westpac Banking Corporation;
(ii) Royal Bank of Canada, (iii) Sydney Branch; and (iv) National Australia Bank.


                                                 31
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 42 of 179




Under the Prepetition Hertz Canadian Securitization Program, Hertz Canada Vehicles Partnership
and DTGC Car Rental Limited Partnership are Vehicle Owners. Debtors Hertz Canada Limited
and Dollar Thrifty Automotive Group Canada Inc. act as agents for renting the Vehicle Owner’s
vehicles to consumers rather than as Company Lessees in the ABS Program structure described
above. Pursuant to a September 14, 2015 Performance Guarantee, Hertz Corp. guaranteed certain
obligations of Hertz Canada Limited and Dollar Thrifty Automotive Group Canada Inc. in respect
of the Prepetition Hertz Canadian Securitization Program.

                              (F) Donlen Canadian Securitization Program

In December 2019, Donlen Corp. established a securitization platform (the “Donlen Canadian
Securitization Program”) to finance its Canadian vehicle leasing operations. Under the Donlen
Canadian Securitization Program, non-Debtor Affiliate Donlen Canada Fleet Funding LP stands
in the position of the Issuer in the ABS Program structure described above, but it raises funds not
by issuing notes but by borrowing under a December 31, 2019 loan agreement with Canadian
Imperial Bank of Commerce, as the committed lender, and Computershare Trust Company of
Canada, as trustee of Stable Trust, as conduit lender. The Vehicle Owner under the Donlen
Canadian Securitization Program is Donlen Fleet Leasing Ltd., which leases vehicle fleets to
Third-Party Lessees. Obligations in respect of the Donlen Canadian Securitization Program are
secured by assets financed thereunder and a deed of hypothec. Hertz Corp. guaranteed certain
obligations relating to the Donlen Canadian Securitization Program.

The Donlen Canadian Securitization Program provided for aggregate maximum borrowings of
CAD$50 million on a revolving basis and a maturity of December 2022. As of the Petition Date,
the principal amount outstanding under the Donlen Canadian Securitization Program, expressed
in U.S. Dollars, was approximately $27 million.

As discussed in Section U, below, the Bankruptcy Court approved a sale of substantially all of the
Company’s assets associated with the Donlen Business, including its equity interest in Donlen
Canada Fleet Funding LP, at a hearing on March 1, 2021, which sale closed on March 30, 2021.

          3. Intercompany Obligations

In addition to the third-party debt described above, in the ordinary course of the Company’s
business, certain of the entities within the Company engage in intercompany transactions. Such
transactions result in various intercompany balances, claims and obligations, and include, among
other things, (a) IP licensing arrangements, (b) ordinary course payments, such as payments
related to insurance, taxes, and payroll made by one entity on behalf of other entities within the
Company, (c) equity contributions, and (d) intercompany loans. Intercompany loans represented
the large majority of the value of the Company’s intercompany balances outstanding as of the
Petition Date. As of the Petition Date, the Debtors had purported intercompany loan balances in
the following approximate aggregate amounts:




                                                32
 AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599      Filed 04/03/21    Page 43 of 179




                                              Petition Date
                                       Intercompany Loan Balances
                      Lender                        Borrower              Currency    Outstanding
   CMGC Canada Acquisition ULC               Donlen Fleet Financing         CAD            18,000,000
   Dollar Thrifty Automotive Group
                                         CMGC Canada Acquisition ULC        CAD            16,100,000
                Canada
                Dollar Thrifty               The Hertz Corporation          USD       3,900,315,690
            Donlen Corporation               The Hertz Corporation          USD           548,000,000
           Hertz Canada Limited          CMGC Canada Acquisition ULC        CAD            17,500,000
         Hertz International, Ltd.           The Hertz Corporation          USD           327,794,920
        HIRE (Bermuda) Limited               The Hertz Corporation          EUR            73,928,564
        HIRE (Bermuda) Limited               The Hertz Corporation          GBP            27,586,414
        HIRE (Bermuda) Limited               The Hertz Corporation          CHF              250,000
        HIRE (Bermuda) Limited
                                             The Hertz Corporation          USD           271,375,786
              (Domestic)
   Dollar Thrifty Automotive Group,
                                             TRAC Asia Pacific, Inc.        AED             1,599,300
                  Inc.
          The Hertz Corporation            Hertz Global Holdings, Inc.      USD           132,713,682

          4. Trade Debt and Other Liabilities Relating to Operations

In the ordinary course of its business, the Company incurs significant debt to trading partners for
goods and services. As of the Petition Date, the Debtors estimate that they had outstanding
approximately $400 million in trade debt.

As noted in Section B, below, the Company sought and obtained authority in the Chapter 11 Cases
to make payments on account of prepetition claims of certain critical vendors, pursuant to which
the Company has satisfied a portion of the trade debt outstanding as of the Petition Date.

In addition, in the ordinary course of its business, the Company is from time to time a party to
various legal proceedings, typically involving operational issues common to the vehicle rental
business, including claims by employees and former employees, customers, third-party motorists,
and governmental investigations. As of the Petition Date, the Company was a defendant in
approximately 1,800 lawsuits, the majority of which were related to vehicle accident suits handled
through the Company’s self-insurance program.

                         D. Events Leading to the Commencement of the Chapter 11 Cases

The COVID-19 pandemic precipitated the filing of the Chapter 11 Cases. Through the end of
2019, the Company had reported year-over-year growth for ten consecutive quarters through the
end of 2019. This success helped the Company to raise $750 million in equity in July of 2019,
which it used to deleverage its balance sheet by repaying debt obligations. The first two months


                                                  33
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 44 of 179




of 2020 showed the Company’s revenue growth continuing. In January and February of 2020,
Company-wide revenue was up 6% year-over-year on 8% higher U.S. car rental volume.

The Company’s positive revenue trajectory suffered a stunning reversal in March of 2020 when
the pandemic, and government responses to the pandemic, began to impact the Company’s core
U.S. rental business. The World Health Organization declared the COVID-19 crisis a pandemic
on March 11, 2020. In response, local and national governments around the world instituted
shelter-in-place and similar orders and travel restrictions, and airline travel decreased suddenly
and dramatically. For example, in mid-April, data reported by the U.S. Transportation Security
Administration indicated that U.S. air passenger volume had dropped to less than 5% of rates
recorded on corresponding days in 2019.

The drop in air traffic had an immediate and acute effect on the Company’s airport business. For
the two months preceding the Petition Date, daily reservations at U.S. airport locations—which
had historically been the largest single contributor to the Company’s global revenue—were down
approximately 90% from the corresponding period in 2019.

The pandemic also had a severe impact on other areas of the Company’s business. With movement
restricted, people drove less, got into fewer accidents, and used fewer rideshares, all of which
resulted in significantly reduced demand at the Company’s off-airport locations. Between March
21 and the Petition Date, total daily reservations at U.S. off-airport locations were down
approximately 70% or more from what they were for the same period in 2019 (excluding cargo
vans).

Reduced demand across the Company’s locations decimated its revenue. For example, in April
2020, the first full month of operating during the pandemic, the Company’s global revenue was
down approximately 70% from April of 2019.

The drop in revenue was not the crisis’ only attack on the Company’s liquidity. To maintain access
to funding at existing levels under the Prepetition HVF II ABS Program, the governing documents
required the Company to remain in compliance with certain collateral value ratios. The
Company’s compliance with those ratios was tested by reference to used vehicle pricing guides
(the “Pricing Guides”). In situations where the Pricing Guides showed that the Company’s leased
Non-Program Vehicles had depreciated faster than their book depreciation, the Company was
obligated to pay the calculated reduction in value into the Prepetition HVF II ABS Program to
remain in compliance with its collateral value ratios.

The COVID-19 crisis distorted the market for used vehicles in the U.S. and globally by severely
constraining demand. The Company saw firsthand the drop in demand for its preowned vehicles
at its Hertz Car Sales locations. Stay-at-home orders effectively shut down vehicle sales in states
where such orders were in effect, causing the Company’s retail sales activity to plummet. By way
of illustration, during each week from February 9, 2020 through March 14, the Company hit peak
daily sales of more than 1,000 vehicles. From March 21 through April 15, the Company’s daily
vehicles sales never reached 400. Dispositions through other channels were also severely
disrupted. Most notably, wholesale vehicle auctions were variously shut down or switched to
limited online-only operations.



                                                34
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599       Filed 04/03/21     Page 45 of 179




According to one of the Pricing Guides, the value of the Company’s Non-Program Vehicles
dropped by more than 1.5% in March and nearly 2.5% in April 2020. As a result, the amount the
Company would have had to pay into its Prepetition HVF II ABS Program to maintain compliance
with its funding ratios was approximately $135 million. Together with other related payments
under the HVF II ABS Program master lease agreement (the “Master Lease Agreement”) and
net of credits, the Company’s total Prepetition HVF II ABS Program payment due April 27, 2020
was approximately $389.5 million.

Making this payment would have consumed a substantial portion of the Company’s available cash,
with the prospect of larger depreciation true-up payments coming due in the following months.
Indeed, J.D. Power, the owner of the NADA Pricing Guide, provided an outlook in its April 2020
COVID-19 Used Car and Light Truck Guidelines Plus Industry Update which called for used
vehicle prices to fall 7% from March to June of 2020. When the payment came due on April 27,
the Company was engaged in negotiations with its Prepetition HVF II ABS Program creditors to
reduce the amount of the lease payment. However, the parties were unable to reach an agreement
and the Company elected not to make the payment and defaulted on the Master Lease Agreement,
its primary fleet lease.

Before coming to this decision, the Company took proactive steps to avoid default. Ordinarily,
the Company would have been able to simultaneously reduce its lease burden and generate cash
to pay its obligations by selling down its vehicle fleet. The state of the used vehicle market in
April 2020, however, effectively eliminated this option. Accordingly, the Company was forced to
turn elsewhere, while continuing to evaluate a range of alternatives with respect to the size and
composition of its fleet.

It began by cutting costs in hopes of preserving liquidity sufficient to see it through the crisis while
still meeting its financial obligations. The Company reduced its capital expenditures, including
by reducing its new vehicle purchase commitments by approximately $4 billion. It cut down on
sales and marketing spend that was rendered cost-ineffective by an unreceptive market. It
consolidated off-airport rental locations in the U.S. and Europe to reduce overhead costs. It
negotiated with airport authorities and lessors to abate or defer the Company’s obligations under
airport concession agreements and off-airport leases. And, it reduced its workforce to align
staffing levels with the reduced demand for its products.

The Company’s workforce cost management began as a furlough program in March, with the
Company remaining hopeful that demand would return quickly and it could bring its furloughed
employees back. By April, it became clear to the Company that the pandemic would not be a
transient interruption in its business. Accordingly, the Company made the difficult decision to
pivot to terminations in managing its workforce. Globally, as of the Petition Date, the Company’s
workforce actions in the wake of the pandemic had affected over 21,000 employees, of whom
approximately 14,400 had been terminated.

In addition to managing costs, the Company, together with many of its peer companies facing
similar challenges, engaged prior to the Petition Date with the U.S. and European governments
regarding possible aid to the rental car industry. Access to significant government rescue funds
was uncertain and did not proceed on a timeline that would allow the Company to timely meet all



                                                  35
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 46 of 179




anticipated obligations to creditors, including in respect of the Prepetition HVF II ABS Program,
during the course of the pandemic.

The Company’s April 27, 2020 default in respect of the Prepetition HVF II ABS Program had
implications for that program and certain other of the Company’s U.S. financing arrangements.
With respect to the Prepetition HVF II ABS Program, amortization events and liquidation events
occurred as of May 5, 2020. The occurrence of an amortization event required the Company to
use proceeds of vehicle sales to pay down the HVF II Notes and prohibited the Company to use
proceeds to purchase new vehicles. Absent an agreement, the occurrence of a liquidation event
would have allowed the affected holders of HVF II Notes to direct the liquidation of vehicles
serving as collateral for their notes. To avert a liquidation, the Company reached an agreement
(the “Forbearance Agreement”) with the requisite holders of HVF II Notes to forebear from
exercising their liquidation remedy.

At the same time as it entered into the Forbearance Agreement, the Company entered into
agreements (the “Waiver Agreements”) with certain lenders under the First Lien Credit
Agreement, the First Lien Standalone LC Facility, the ALOC Facility, and the U.S. Vehicle RCF
to waive actual or potential defaults relating to, among other things, the Company’s defaults under
the Master Lease Agreement. The Forbearance Agreement and the Waiver Agreements allowed
the Company to avert a chapter 11 filing on May 5 to protect its fleet and avoid widespread cross-
defaults across its capital structure. However, the Forbearance Agreement and the Waiver
Agreements lasted only through May 22, 2020.

Between May 5 and May 22, the Company, directly and through its advisors, actively engaged
with many of its lenders. In accordance with the Forbearance Agreement and Waiver Agreements,
it provided counterparties with information about its finances, operations, and projections, both
through document productions and through calls with Company representatives and advisors. In
the course of these discussions, the Company pressed its lenders to extend their waivers and
forbearances to permit a meaningful exploration of potential reorganization structures prior to
entering chapter 11.

It also explored waivers or other agreements to permit its international affiliates to avoid
participating in the Chapter 11 Cases as Debtors. The efforts succeeded with lenders to the
Company’s European and Australian affiliates. Immediately before the Petition Date, holders of
Australian Securitization Notes agreed to waive cross defaults to a Hertz Corp. bankruptcy filing
on a permanent basis. And, consistent with their respective prepetition commitments and/or
assurances, shortly after the Petition Date, the lender under the Lombard Vehicle Financing
Facility and requisite holders of the 2021 Notes, the 2023 Notes, and the European ABS Notes
agreed to waive cross defaults to a Hertz Corp. bankruptcy filing through September 30, 2020.
Despite its best efforts, the Company was unable to obtain similar concessions from its U.S. and
Canadian creditors.

As the expiration date of the Forbearance Agreement and Waiver Agreements approached and the
prospect of a bankruptcy filing became imminent, the Debtors offered Key Employee Retention
Letter Agreements to approximately 340 employees providing for retention payments in the
aggregate amount of approximately $16.2 million (the “Prepetition KERP Program”). Under
the terms of such letter agreements, employees were obligated to return the retention payments in


                                                36
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599        Filed 04/03/21   Page 47 of 179




the event that their employment with the Company terminated prior to March 31, 2021 under
certain specified circumstances, including voluntary departure. The Prepetition KERP Program
was implemented in recognition of, among other things, (i) the financial and operational
uncertainty the Company and its remaining employees faced as they navigated unprecedented
circumstances arising from COVID-19’s adverse impact on the global travel sector, (ii) the
substantial additional efforts undertaken by the Company’s key employees with a reduced work
force in response to an extremely challenging business environment, (iii) the forfeiture of the
recipients’ rights to participate in the Company’s 2020 annual bonus plan, and (iv) the risk that the
Company’s challenges would result in the departure of key employees and the significant benefits
to the Company of providing incentives for such employees to remain with the Company for the
term of the Prepetition KERP Program.

On May 22, 2020, immediately before the Forbearance Agreement and Waiver Agreements
expired, to protect the Company and preserve value for its stakeholders, the Company’s board, in
consultation with its advisors, determined that the commencement of these Chapter 11 Cases was
in the best interests of the Company and its stakeholders.

                                          III.
                           OVERVIEW OF THE CHAPTER 11 CASES

    A. Commencement of Chapter 11 Cases

On May 22, 2020, the Debtors commenced the Chapter 11 Cases. The Debtors continue managing
their properties and operating their businesses as debtors in possession pursuant to sections 1107(a)
and 1108 of the Bankruptcy Code.

                      B. First Day Motions

Shortly after the Petition Date, the Debtors filed motions with the Bankruptcy Court seeking
various forms of relief designed to facilitate a smooth transition for the Debtors into chapter 11
(the “First Day Motions”). The Bankruptcy Court granted substantially all of the relief requested
in the First Day Motions and entered, among others, orders:

    •     Authorizing the Debtors to use certain cash collateral [D.I. 204];
    •     Authorizing, but not directing, the Debtors to pay certain taxes [D.I. 541];
    •     Authorizing, but not directing, the Debtors to pay foreign and critical vendors [D.I. 542];
    •     Authorizing, but not directing, the Debtors to honor obligations to their franchisees
          [D.I. 543];
    •     Authorizing, but not directing, the Debtors to continue and maintain certain customer
          programs [D.I. 544];
    •     Establishing procedures for utility companies to request adequate assurance of payment
          and to prohibit utility companies from altering or discontinuing service [D.I. 548];
    •     Authorizing, but not directing, the Debtors to pay certain fees to airport authorities
          [D.I. 563];


                                                   37
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599       Filed 04/03/21    Page 48 of 179




    •     Authorizing, but not directing, the Debtors to maintain their insurance programs [D.I. 584];
    •     Authorizing, but not directing, the Debtors to continue using their cash management system
          and other related relief [D.I. 586]; and
    •     Authorizing, but not directing, the Debtors to pay employee wages and related obligations
          [D.I. 593].

                      C. Procedural Motions and Applications

The Debtors have filed various motions and applications regarding procedural issues, many of
which are typical in chapter 11 cases of similar size and complexity. The Bankruptcy Court
granted substantially all of the relief requested in those procedural motions and entered, among
others, orders:

    •     Directing the joint administration of the Chapter 11 Cases for procedural purposes only
          [D.I. 182];
    •     Establishing notice and hearing procedures for trading in equity securities in the Debtors
          and settling record date for notice potential and sell-down procedures with respect to
          trading claims against the Debtors [D.I. 200];
    •     Extending the deadline by which Debtors may file notices to remove actions [D.I. 941;
          2266];
    •     Extending the time to file schedules of assets and liabilities, schedules of current income
          and expenditures, schedules of executory contracts and unexpired leases, statements of
          financial affairs, and Bankruptcy Rule 2015.3 financial reports [D.I. 540];
    •     Extending the Nonresidential Real Property Lease Extension Period (as defined below)
          [D.I. 1458; 2174; 2213; 2287];
    •     Confirming the worldwide automatic stay and certain other debtor protections under the
          Bankruptcy Code [D.I. 184];
    •     Establishing procedures for the interim compensation and reimbursement of expenses of
          chapter 11 professionals [D.I. 534];
    •     Establishing procedures for the retention and compensation of professionals used by the
          Debtors in the ordinary course of their business [D.I. 547]; and
    •     Establishing procedures to assume or reject executory contracts and unexpired leases
          [D.I. 1246].

                      D. Retention of Chapter 11 Professionals

The Debtors have filed several applications and obtained authority to retain various professionals
to assist the Debtors in carrying out their duties under the Bankruptcy Code during the Chapter 11
Cases. The Debtors’ professionals include (i) White & Case LLP as bankruptcy counsel;
(ii) Richards, Layton & Finger, P.A. as co-counsel; (iii) FTI Consulting, Inc. as restructuring
advisor; (iv) Moelis & Company LLC as investment banker; (v) Ernst & Young LLP as audit and
tax services provider; (vi) Prime Clerk LLC as claims and noticing agent, and administrative


                                                  38
 AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599        Filed 04/03/21     Page 49 of 179




advisor; (vii) Deloitte Tax LLP as tax services provider; (viii) Boston Consulting Group, Inc. as
strategic advisor; and (ix) McCarthy Tétrault LLP as Canadian Restructuring Counsel.

                      E. Appointment of Creditors Committee

On June 11, 2020, pursuant to section 1102 of the Bankruptcy Code, the U.S. Trustee appointed
the Committee to represent the interests of unsecured creditors in the Chapter 11 Cases [D.I. 392].
The members of the Committee are: (a) American Automobile Association, Inc.; (b) Emma
Bradley; (c) Janice Dawson; (d) International Brotherhood of Teamsters; 15 (e) Pension Benefit
Guaranty Corporation; (f) Sirius XM Radio Inc.; (g) Southwest Airlines Co.; (h) U.S. Bank,
National Association, as indenture trustee; and (i) Wells Fargo Bank, N.A., as indenture trustee.

The Committee has retained Kramer Levin Naftalis & Frankel LLP as counsel and Benesch,
Friedlander, Coplan & Aronof LLP as co-counsel. Additionally, the Committee has retained
Berkeley Research Group, LLC as its financial advisor and UBS Securities LLC as its investment
banker.

                      F. Statements and Schedules, Rule 2015.3 Financial Reports, and Claims
                         Bar Dates

On August 11, 2020, the Debtors filed their schedules of assets and liabilities and statements of
financial affairs [D.I. 964–1023] (collectively, as amended, the “Schedules”). On November 21
and 22, 2020, the Debtors filed certain amended Schedules [D.I. 1824–1889].

On June 24, 2020, the Bankruptcy Court entered an order extending the deadline by which the
Debtors were required to file the financial reports required under Bankruptcy Rule 2015.3 to
August 10, 2020. On August 10, 2020, the Debtors filed their first financial report required under
Bankruptcy Rule 2015.3 [D.I. 963].

On September 9, 2020, the Bankruptcy Court entered an order approving (i) October 21, 2020, at
5:00 p.m., prevailing Eastern Time, as the deadline for persons or entities (except governmental
units) to file proofs of claim in the Chapter 11 Cases (the “General Bar Date”); (ii) November
18, 2020, at 5:00 p.m., prevailing Eastern Time, as the deadline for governmental units to file
proofs of claim in the Chapter 11 Cases (the “Governmental Bar Date”); (iii) the later of (x) the
General Bar Date or the Governmental Bar Date, as applicable; and (y) 5:00 p.m. prevailing
Eastern Time, on the date that is thirty (30) days after the service of an order authorizing the
Debtors’ rejection of any executory contract or unexpired lease of the Debtors as the deadline for
persons or entities asserting claims resulting from such rejection to file proofs of claim in the
Chapter 11 Cases; and (iv) the later of (a) the General Bar Date or the Governmental Bar Date, as
applicable; and (b) 5:00 p.m. prevailing Eastern Time on the date that is thirty (30) days after the
date on which the Debtors provide notice of an amendment or supplement to the Debtors’



15
        The International Brotherhood of Teamsters is a member of the Committee in its capacity as
representative for Local Unions 20, 25, 79, 89, 104, 114, 117, 118, 150, 175, 206, 222, 272, 299, 305, 317,
327, 355, 385, 399, 431, 449, 455, 481, 492, 495, 528, 529, 541, 618, 641, 665, 667, 682, 745, 769, 781,
813, 830, 853, 856, 886, 901, 922, 926, 931, 986, 988 and 996, and their respective members.


                                                    39
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 50 of 179




Schedules as the deadline for persons or entities affected by such amendment or supplement to file
proofs of claim in the Chapter 11 Cases [D.I. 1240].

To date, in excess of 14,600 proofs of claim have been filed against the Debtors in the aggregate
alleged amount of approximately $104.3 billion. To date, the Debtors have filed not fewer than
thirteen omnibus claim objections [D.I. 2091, 2092, 2093, 2094, 2096, 2461, 2462, 2463, 2464,
2794, 2795, 3275 & 3276]. The Court has entered orders with respect to not fewer than nine such
omnibus objections and remaining orders are pending. [D.I. 2400, 2401, 2402, 2403, 2405, 2738,
2739, 2712, 2717, 3120 & 3160]. Moreover, on February 2, 2021, the Debtors filed a motion for
an order waiving Local Rule 3007-1(f)(i), which limits the total number of substantive claim
objections filed each calendar month [D.I. 2594]. On February 11, 2021, the Court granted this
request, thereby permitting the Debtors to file up to six (6) substantive omnibus claim objections
each calendar month with each substantive omnibus claims objection not to exceed 150 claims
[D.I. 2754]. As of the date of filing this Disclosure Statement, approximately 1,100 claims have
been expunged and/or withdrawn from the Debtors’ claims register. The Company’s assessment
of the validity of claims received has not been completed. Such amount includes duplicate claims
across multiple Debtor entities. These claims will be reconciled to amounts recorded in the
Company’s accounting records. Differences in amounts recorded and claims filed by creditors
will be investigated and resolved, including through the filing of objections with the Bankruptcy
Court, where appropriate. The Company may ask the Bankruptcy Court to disallow claims that
the Company believes are duplicative, have been later amended or superseded, are without merit,
are overstated or should be disallowed for other reasons. In light of the substantial number of
claims filed, and expected to be filed, the claims resolution process may take considerable time to
complete and likely will continue after the Debtors emerge from bankruptcy.

                      G. Use of Certain Asserted Cash Collateral and Related Adequate
                         Protection

Throughout the Chapter 11 Cases, the Debtors have had access to purported cash collateral in
accordance with various consensual interim orders providing for access to such purported cash
collateral and adequate protection while preserving various rights of the Debtors, the Committee,
Prepetition Secured Parties, and Ad Hoc Group of Unsecured Noteholders as described below.

On May 26, 2020, the Debtors filed a motion seeking authority to use certain purported cash
collateral and provide adequate protection to the prepetition secured parties asserting an interest in
such cash collateral [D.I. 137]. On May 27, 2020, the Court entered the Agreed Interim Order
(I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection and Related Relief
to Prepetition Secured Parties [D.I. 204] (the “First Interim Adequate Protection Order”)
granting such authority. The Court entered the Second Agreed Interim Order (i) Authorizing Use
of Cash Collateral and (ii) Granting Adequate Protection and Related Relief to Prepetition
Secured Parties [D.I. 559] (the “Second Interim Adequate Protection Order”) on June 24, 2020,
and the Third Agreed Interim Order (i) Authorizing Use of Cash Collateral and (ii) Granting
Adequate Protection and Related Relief to Prepetition Secured Parties [D.I. 1131] (the “Third
Interim Adequate Protection Order” and, together with the First Interim Adequate Protection
Order and the Second Interim Adequate Protection Order, the “Adequate Protection Orders”)
on August 25, 2020, in each case extending the Debtors’ authority to use such purported cash
collateral and provide adequate protection. The Adequate Protection Orders have been extended


                                                 40
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 51 of 179




by agreed stipulations [D.I. 882, 2052, 2614, and 3410], and the Debtors currently have authority
to use the purported cash collateral through May 21, 2021.

The Debtors, Committee, Prepetition Secured Parties, and Ad Hoc Group of Unsecured
Noteholders have reserved all rights in connection with the Adequate Protection Orders, including
the extent of the Prepetition Secured Parties’ interests (if any) in the purported collateral. To the
extent that the authority granted pursuant to the Adequate Protection Orders terminates, the parties
may litigate these issues and seek a lien determination order from the Court.

                      H. Equity Sale

On June 11, 2020, the Debtors filed a motion for authority to sell shares of common stock of Hertz
Parent to raise up to $1 billion in financing [D.I. 387] (the “Equity Sale Motion”). As part of the
proposed sale, the Debtors entered into a sale agreement with Jefferies LLC, as sales agent,
pursuant to which the Debtors would be able to offer and sell shares of Hertz Parent stock having
an aggregate offering price not to exceed $1 billion. On June 12, 2020, the Bankruptcy Court
entered an order granting the Equity Sale Motion [D.I. 417]. On June 15, 2020, the Company
commenced an “at the market” offering (the “ATM Program”) of up to $500 million of its
common stock, but that afternoon the Staff (the “Staff”) of the Securities and Exchange
Commission’s Division of Corporation Finance verbally notified the Company that the Staff was
reviewing the related prospectus supplement. Promptly thereafter, the Company suspended all
sales of common stock pursuant to the ATM Program. On June 18, 2020, the Company terminated
the ATM Program.

Prior to its suspension on June 15, 2020 and ultimate termination on June 18, 2020, Hertz Parent
issued 13,912,368 shares under the ATM Program for net proceeds of approximately $28 million.

                      I. Repayment in Full of the U.S. Vehicle RCF (or, Sidecar Facility)

On August 11, 2020, on the Debtors’ motion [D.I. 789], the Court entered its Final Order (i)
Authorizing Use of Sidecar Cash Collateral for Repayment in Full of Prepetition Sidecar Credit
Facility, (ii) Granting Adequate Protection to the Prepetition Sidecar Secured Parties, and (iii)
Granting Related Relief [D.I. 1030] (the “Sidecar Order”). Pursuant to the authority granted
therein, the Debtors fully satisfied all of their obligations in respect of the U.S. Vehicle RCF on or
about August 12, 2020 by application of approximately $100 million in cash collateral. Upon
payment the claims of the lender under the U.S. Vehicle RCF were indefeasibly satisfied in full
and discharged, and the Prepetition Sidecar Liens were automatically released and terminated.

                      J. Exclusivity

Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days after the
commencement of a chapter 11 case during which a debtor has the exclusive right to file a plan of
reorganization (the “Exclusive Plan Period”). In addition, section 1121(c)(3) of the Bankruptcy
Code provides that if a debtor files a plan within the Exclusive Plan Period, it has a period of 180
days after commencement of the chapter 11 case to obtain acceptances of such plan (the
“Exclusive Solicitation Period,” and together with the Exclusive Plan Period, the “Exclusive
Periods”). Pursuant to section 1121(d) of the Bankruptcy Code, the Bankruptcy Court may, upon
a showing of cause, extend the Exclusive Periods.

                                                 41
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 52 of 179




The Exclusive Periods currently remain in effect. On September 16, 2020, the Debtors filed a
motion [D.I. 1316] (the “First Exclusivity Motion”) to extend the Exclusive Plan Period through
and including March 22, 2021, and the Exclusive Solicitation Period through and including May
17, 2021. On October 15, 2020, the Bankruptcy Court entered an order granting the extensions
requested [D.I. 1411] (the “First Exclusivity Order”).

On March 19, 2021, the Debtors filed a motion [D.I. 3357] (the “Second Exclusivity Motion”) to
further extend their Exclusive Periods. As a result of the Debtors’ filing of the Second Exclusivity
Motion, any Exclusive Period that is otherwise set to expire while such motion is pending is
automatically extended until the date that the Bankruptcy Court acts upon such motion. By the
Second Exclusivity Motion, the Debtors requested that the Exclusive Plan Period be extended
through and including July 30, 2021 and that the Exclusive Solicitation Period be extended through
and including September 30, 2021. The Second Exclusivity Motion is scheduled to be heard on
April 16, 2021.

                      K. Executory Contracts and Unexpired Leases

As of the Petition Date, the Debtors were parties to numerous executory contracts and unexpired
leases. As part of their restructuring efforts, the Debtors, in consultation with their advisors, have
undertaken, and continue to undertake, a review of their executory contracts and unexpired leases
with a view to rejecting or renegotiating those agreements that are overly burdensome to the
Debtors and assuming those which are beneficial to the Debtors. On August 26, 2020, the Debtors
filed a motion to implement certain procedures (the “A/R Procedures”) to govern the assumption
or rejection of executory contracts and unexpired leases, and the abandonment of certain personal
property in connection therewith [D.I. 1142] (the “A/R Procedures Motion”). On September 10,
2020, the Bankruptcy Court entered an order [D.I. 1246] (the “A/R Procedures Order”) granting
the A/R Procedures Motion.

Without limiting the generality of the foregoing, the Debtors have engaged in a comprehensive
review of the Debtors’ unexpired real property leases in order to rationalize and realign the
geographic footprint of the Debtors’ business in light of changes in individual behavior and
economic activity resulting from COVID-19 and the Debtors’ go-forward business plan. As of
the date of this Disclosure Statement, the Debtors have ceased vehicle rental operations at
approximately 93 airport locations and 641 off-airport locations.

Whereas chapter 11 debtors are generally free to assume or reject executory contracts and
unexpired leases at any time prior to confirmation of a plan, section 365(d)(4)(A) of the
Bankruptcy Code provides that a debtor has an initial period of only 120 days after the
commencement of the chapter 11 case to assume, assign, or reject unexpired leases of
nonresidential real property (the “Lease Assumption Period”). Pursuant to section 365(d)(4)(B),
the Bankruptcy Court may, upon a showing of cause, extend the Nonresidential Real Property
Lease Assumption Period an additional ninety (90) days.

On September 16, 2020, to, among other things, support their ongoing location rationalization
efforts, the Debtors filed a motion to extend the Lease Assumption Period through and including
December 21, 2020 [D.I. 1317] (the “365(d)(4) Extension Motion”). On October 8, the
Bankruptcy Court entered an order [D.I. 1458] (the “365(d)(4) Extension Order”) granting the


                                                 42
 AMERICAS 107036903
               Case 20-11218-MFW             Doc 3599        Filed 04/03/21    Page 53 of 179




365(d)(4) Extension Motion. The Lease Assumption Period expired on December 21, 2020. The
Bankruptcy Court entered three orders approving stipulations that extend the Lease Assumption
Period (together, the “Extension Stipulation Orders”). On December 18, 2020, the Bankruptcy
Court entered an omnibus order approving 50 stipulations extending the Lease Assumption Period
[D.I. 2174]. On December 21, 2020, the Bankruptcy Court entered a second omnibus order
approving 12 stipulations extending the Lease Assumption Period [D.I. 2213]. On December 28,
the Bankruptcy Court entered an order approving one stipulation extending the Lease Assumption
Period [D.I. 2287]. The Extension Stipulation Orders approved extensions ranging from one to
five months, with three- and five-month extensions being the most common. 16

           1. The Rejections

The Debtors filed six omnibus motions to reject executory contracts and unexpired leases prior to
entry of the A/R Procedures Order (the “Rejection Motions”). After the Court entered the A/R
Procedures Order, the Debtors filed twelve separate notices of rejection of certain contracts and
leases (the “Rejection Notices,” and together with the Rejection Motions, the “Rejections”).
Detail on each of the Rejections is provided in the chart below.

                                             Order
                                  Order      Entry
     No.    D.I.      Filed Date   D.I.      Date      Contracts                  Description
                        Rejection Motions (prior to entry of the A/R Procedures Order)
     1st    610       6/26/2020    711    7/13/2020        33      Executory Contracts
     2nd    841       7/13/2020    942    8/10/2020        58      Executory Contracts
                                                                   Off-airport leases and associated
     3rd    877       7/31/2020 1188       9/3/2020       161
                                                                   contracts
     4th    1117      8/21/2020 1214       9/8/2020        19      Airport leases and associated contracts
     5th    1139      8/26/2020 1224       9/8/2020        51      Executory contracts
                                                                   Off-airport leases and associated
     6th    1163      8/31/2020 1328 17 9/18/2020          96
                                                                   contracts
                          Rejection Notices (after entry of the A/R Procedures Order)
                                                                   Off-airport leases and associated
     1st   1383 18    9/29/2020 1587 19 10/23/2020         27
                                                                   contracts
     2nd    1391      9/30/2020 1535 10/19/2020            40      Airports leases and associated contracts
     3rd    1498      10/13/2020 1676 11/2/2020             8      Executory contracts

16
         The Debtors also obtained an additional extension stipulation and order with respect to one lease
that had previously been extended one month, by an additional one month [D.I. 2479].
17
         On November 19, 2020, the Bankruptcy Court entered a further order approving a stipulation and
agreement between the Debtors and certain former executives regarding the rejection of executory contracts
identified in the Fifth Omnibus Rejection Motion [D.I. 1805] not included in the order entered on
September 8, 2020.
18
         Amended and supplemented by Docket Nos. 1393 and 1400, respectively.
19
         The Court entered additional orders with respect to certain Contracts on the First Rejection Notice
on December 22, 2020 [D.I. 2251] (stipulated assumption as amended) and April 1, 2021 [D.I. 3563]
(rejection).


                                                        43
 AMERICAS 107036903
               Case 20-11218-MFW             Doc 3599        Filed 04/03/21    Page 54 of 179




                                             Order
                                   Order     Entry
  No.       D.I.      Filed Date    D.I.     Date       Contracts                  Description
                                                                    Off-airport leases and associated
  4th       1672 10/30/2020        1805    11/19/2020        12
                                                                    contracts
  5th       1978 11/30/2020        2264    12/23/2020        25     Airports leases and associated contracts
                                                                    Off-airport leases and associated
  6th       1979 11/30/2020        2265    12/23/2020        68
                                                                    contracts
  7th       2228      12/21/20     2637     2/8/2021         36     Airports leases and associated contracts
                                                                    Off-airport leases and associated
  8th       2230      12/21/20     2638     2/8/2021         100
                                                                    contracts
                                                                    Off-airport leases and associated
  9th       2231      12/21/20     2639     2/8/2021         28
                                                                    contracts
                                                                    Off-airport leases and associated
 10th       2232      12/21/20     2640     2/8/2021         83
                                                                    contracts
                                                                    Off-airport leases and associated
 11th       2233      12/21/20     2904     3/1/2021         73
                                                                    contracts
 12th       2238      12/21/20     2641    2/8/2021           1     One Donlen lease
 13th       2647      2/8/2021     3564    4/1/2021           1     One airport related contract
 14th       2807      2/17/2021    3244    3/16/2021          2     Franchise agreements
                                                                    Airport related leases and associated
 15th       2812      2/17/2021    3563     4/1/2021          2
                                                                    contracts
 16th       3009      3/3/2021     3343    3/19/2021         89     Donlen related contracts
                                                                    Executory contracts related to one
 17th       3077      3/5/2021     3566     4/1/2021         175
                                                                    security vendor

          2. The Assumptions

The Debtors filed two omnibus motions to assume executory contracts and unexpired leases prior
to entry of the A/R Procedures Order (the “Assumption Motions”). After the Court entered the
A/R Procedures Order, the Debtors filed twelve separate notices of assumption of certain contracts
and leases (the “Assumption Notices,” and together with the Assumption Motions, the
“Assumptions”). Detail on each of the Assumptions is provided in the chart below.




                                                        44
 AMERICAS 107036903
               Case 20-11218-MFW           Doc 3599        Filed 04/03/21     Page 55 of 179




                                  Order Order Entry
     No.      D.I.     File Date   D.I. 20      Date 21    Contracts               Description
                       Assumption Motions (Prior to entry of the A/R Procedures Order)
     1st      737     7/15/2020     898        8/5/2020         1      Insurance program
     2nd      845     7/29/2020    1025       8/11/2020        17      Auto finance contracts
                         Assumption Notices (After entry of the A/R Procedures Order)
     1st     1436     10/6/2020    1586      10/23/2020        12      Contracts related to tolling vendor
                                                                       Contracts related to car sales
     2nd     1731     11/10/2020   1977      11/30/2020        19
                                                                       vendor
                                                                       Airport leases and associated
     3rd     1758     11/13/2020   2087      12/14/2020        27
                                                                       contracts
                                                                       Airport leases and associated
     4th     1980     11/30/2020   2447      1/14/2021 22       4
                                                                       contracts
     5th     2008     12/3/2020    2250      12/22/2020         1      Fleeting contract
     6th     2179     12/18/2020   2358        1/7/2021         1      Contracts related to sales partner
                                                                       Off-airport leases and associated
     7th     2183      12/19/20    2718       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     8th     2184      12/19/20    2720       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     9th     2185      12/19/20    2719       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     10th    2186      12/19/20    2723       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     11th    2187      12/19/20    2728       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     12th    2188      12/19/20    2729       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     13th   2189 23    12/19/20    2731       2/10/2021        96
                                                                       contracts
                                                                       Off-airport leases and associated
     14th    2190      12/19/20    2730       2/10/2021       100
                                                                       contracts
                                                                       Off-airport leases and associated
     15th    2191      12/19/20    2733       2/10/2021       100
                                                                       contracts


20
        In addition to the assumption orders listed as line-items in this chart, the Court entered several
orders authorizing the assumption of Contracts that were still subject to ongoing dispute after the primary
order on the applicable Assumption Notice was entered [D.I. 2820, 3062, and 3490].
21
        Several of the contracts listed on the non-residential real property Assumption Notices filed on
December 19th and 20th are still subject to ongoing cure reconciliation or other negotiations with the
applicable counterparties. Such contracts were removed from the applicable order granting the Assumption
Notice. The Debtors intend to seek additional orders granting assumption of such contracts once
outstanding disputes are resolved.
22
        Entry of an order on contracts with one of the airport counterparties included in this notice is still
pending final cure reconciliation.
23
        As amended by Docket No. 2229.


                                                      45
 AMERICAS 107036903
              Case 20-11218-MFW            Doc 3599      Filed 04/03/21   Page 56 of 179




                                 Order      Order Entry
  No.        D.I.    File Date   D.I. 20      Date 21   Contracts                Description
                                                                     Off-airport leases and associated
  16th      2192     12/19/20     2734       2/10/2021        100
                                                                     contracts
                                                                     Off-airport leases and associated
  17th      2193     12/19/20     2735       2/10/2021        100
                                                                     contracts
                                                                     Off-airport leases and associated
  18th      2194     12/19/20     2736       2/10/2021        66
                                                                     contracts
                                                                     Off-airport leases and associated
  19th      2195     12/19/20     2724       2/10/2021        100
                                                                     contracts
                                                                     Off-airport leases and associated
  20th      2196     12/19/20     2725       2/10/2021        100
                                                                     contracts
                                                                     Off-airport leases and associated
  21st      2197     12/19/20     2726       2/10/2021        13
                                                                     contracts
                                                                     Airport leases and associated
 22nd       2199     12/20/20     2727       2/10/2021        97
                                                                     contracts
                                                                     Airport leases and associated
  23rd      2200     12/20/20     2721       2/10/2021        91
                                                                     contracts
                                                                     Airport leases and associated
  24th      2201     12/20/20     2737       2/10/2021        93
                                                                     contracts
                                                                     Airport leases and associated
  25th      2202     12/20/20     2722       2/10/2021        75
                                                                     contracts
                                                                     Airport leases and associated
  26th      2203     12/20/20     3466       3/26/2021        34
                                                                     contracts
                                                                     Off-airport leases and associated
  27th      2227     12/21/20    Pending      Pending          9
                                                                     contracts
                                                                     Airport and off-airport leases and
  28th      2234     12/21/20     2732       2/10/2021        16
                                                                     associated contracts
  29th      2263     12/23/20     2397       1/11/2021         1     Contracts related to sales partner
  30th      2269     12/23/20    Pending     3/26/2021         1     Airport lease
                                                                     Off-airport leases and associated
  31st      2508      1/21/21     3466        Pending         12
                                                                     contracts
                                                                     Airport leases and associated
 32nd       2649     2/8/2021    Pending      Pending          8
                                                                     contracts
                                                                     Airport leases and associated
  33rd      2832     2/19/2021   Pending      Pending          9
                                                                     contracts
  34th      3259     3/16/2021   Pending      Pending          2     Airport related contracts
                                                                     Airport leases and associated
  35th      3358     3/21/2021   Pending      Pending         45
                                                                     contracts




                                                   46
AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599        Filed 04/03/21      Page 57 of 179




The Debtors are continuing to evaluate their portfolio of Executory Contracts and Unexpired
Leases 24 and will continue to file rejection and assumption notices based on such evaluation.
Pursuant to Article V.A of the Plan and subject to the conditions thereof, all Executory Contracts
or Unexpired Leases not otherwise assumed or rejected will be deemed assumed; provided that, to
the extent a contract is with a Donlen Debtor, to the extent it has not been previously assumed by
a Final Order of the Bankruptcy Court it shall be deemed rejected.

                      L. Key Employee Incentive Programs

On August 27, 2020, the Debtors filed a motion [D.I. 1153] (the “2020 KEIP/EIP Motion”) to
approve a key employee incentive plan (the “Proposed 2020 KEIP”) and an employee incentive
plan (the “Proposed 2020 EIP”). Under the Proposed 2020 KEIP, fourteen (14) members of the
Debtors’ senior management team would have been eligible to receive awards upon the Debtors’
achievement of certain performance targets with respect to the second half of 2020. The aggregate
awards under the Proposed 2020 KEIP at target was $4.3 million. Under the Proposed 2020 EIP,
as originally filed with the Bankruptcy Court, approximately 295 employees would have been
eligible to receive awards upon the Company’s achievement of certain performance targets with
respect to the second half of 2020. The aggregate awards under the Proposed 2020 EIP at target
was $7.4 million.

Following an initial hearing on the Proposed 2020 KEIP and the Proposed 2020 EIP, the Debtors
abandoned efforts to obtain approval of the Proposed 2020 KEIP and modified their request
regarding the Proposed 2020 EIP. On October 22, 2020, the Bankruptcy Court entered an order
[D.I. 1560] approving an employee incentive plan covering approximately 291 employees with
titles of Senior Vice President or lower (the “2020 EIP”). Under the 2020 EIP, participants were
eligible to receive awards upon the Company’s achievement of certain performance targets with
respect to the second half of 2020. The aggregate target awards under the 2020 EIP were
$6.6 million, subject to scaling according to actual performance relative to goals.

On January 26, 2021, the Debtors filed with the Bankruptcy Court a motion [D.I. 2538 (sealed),
2539 (redacted)] (the “2021 KEIP/EIP Motion”) to approve a key employee incentive plan for
8 members of the Debtors’ senior management, having titles Executive Vice President or higher
(the “2021 KEIP”) and an employee incentive plan for 42 employees with Senior Vice President
and Vice President titles (the “2021 EIP,” and together with the Proposed 2021 KEIP, the “2021
KEIP/EIP”). On February 16, 2021, the Bankruptcy Court entered an order [D.I. 2793] approving
the 2021 KEIP/EIP subject to modifications noted in the Debtors’ reply in support of the 2021
KEIP/EIP Motion [D.I. 2778] filed with the Bankruptcy Court on February 15, 2021.

The 2021 KEIP/EIP provides participants the opportunity to earn awards based on corporate
performance measured by certain key financial metrics and for accomplishing restructuring
milestones by the applicable award qualification dates. The 2021 KEIP/EIP will conclude at the
end of the quarter in which the Plan becomes effective in accordance with its terms, and, in any
event, not later than December 31, 2021. Depending upon scaling according to actual financial
performance in the categories of financial metrics relative to goals, attainment or non-attainment

24
         As noted above, the Debtors have obtained extensions of the section 365(d)(4) deadline with respect
to over sixty leases for non-residential real property, extending the deadline as far as May 21, 2021.


                                                    47
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599        Filed 04/03/21   Page 58 of 179




of restructuring milestones by the applicable award qualification dates, and proration that may
result based upon the ultimate term of the 2021 KEIP/EIP, aggregate award opportunities range
from a possible minimum payout of $0 to a possible maximum payout of approximately
$10.5 million.

Since the Petition Date the Debtors have also continued their historical practice of offering
incentive pay and commission opportunities to certain employees who are not participants 2021
KEIP/EIP. Without limiting the generality of the foregoing, for 2021, certain eligible employees
that are not participants in the 2021 KEIP/EIP will have opportunities to earn incentive bonuses
based on, among other things, corporate performance in 2021 relative to goals set for financial
metrics in the 2021 KEIP/EIP. This is consistent with the Debtors’ historical practice of offering
junior level employees opportunities to earn incentive awards that are aligned with the
opportunities of their more senior managers.

                      M. Prepetition Litigation

As noted above, the Debtors were party to numerous civil actions as of the Petition Date, including
in various state and federal courts across the U.S. As a result of the filing of the Chapter 11 Cases,
all civil actions against the Debtors were stayed. The discussion that follows describes subsequent
events in the Chapter 11 Cases relating to certain of the Debtors’ ligation matters that were pending
as of the Petition Date.

          1. The False Police Report Plaintiffs Cases

On June 25, 2020, the following plaintiffs filed a motion for relief from the automatic stay in the
Chapter 11 Cases to continue to prosecute their prepetition actions in state court: (i) Hannah Ayoub
and the other plaintiffs in the civil action titled Hannah Ayoub, et al. v. Hertz Global Holdings,
Inc., et al., No. N20C-05-189 VLM, currently stayed in the Superior Court, State of Delaware; (ii)
Roula Vangelis (on behalf of her minor children) in the civil action titled Roula Vangelis et al. v.
Hertz Global Holdings, Inc., et al., No. 200501362, currently stayed in the Philadelphia Court of
Common Pleas, Commonwealth of Pennsylvania; (iii) Brent Williams in the civil action titled
Brent Williams v. The Hertz Corporation, No. 19-CA-012657 (Tampa), currently stayed in the
Circuit Court of the 13th Judicial Circuit, Hillsborough County, State of Florida; (iv) Nancy
Cullen-Smits and Ryan Smits, in the civil actions titled Nancy Cullen-Smits v. The Hertz
Corporation (CL19000548-00) and Ryan Smits v. The Hertz Corporation (CL19000547-00),
currently stayed in Fauquier County Circuit Court, Commonwealth of Virginia; and (v) Henry B.
Essick III in the civil action titled Henry B. Essick v. The Hertz Corporation, et al., No. 2019-cv-
03424, currently stayed in the Montgomery County Court of Common Pleas, State of Ohio
[D.I. 589] (all plaintiffs, named and unnamed, collectively, the “False Police Report Plaintiffs”).

While the particulars of their respective actions vary, the False Police Report Plaintiffs
cumulatively allege that Hertz and certain Non-Debtor defendants falsely reported them to local
law enforcement agencies for vehicle theft despite either being in authorized possession of Hertz
rental cars, or having duly returned their rental cars. They allege that these purported false police
reports resulted from known technological issues and human errors affecting Hertz’s asset
recovery process for missing vehicles. The False Police Report Plaintiffs further claim that they



                                                  48
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 59 of 179




were wrongfully arrested and prosecuted on account of these false police reports, suffering various
damages as a result.

On July 17, 2020, the Debtors commenced an adversary proceeding, The Hertz Corporation, et al.
v. Ayoub et al., Adv. Pro. No. 20-50761, against the False Police Report Plaintiffs (the “False
Police Report Plaintiffs Adversary”). In the False Police Report Plaintiffs Adversary, the
Debtors seek an injunction extending the automatic stay to the False Police Report Plaintiffs’
claims against non-Debtor defendants in the various state court actions.

On October 21, 2020, counsel for the False Police Report Plaintiffs filed Proofs of Claim with the
Bankruptcy Court on behalf of the twenty-six (26) Ayoub and related pending state court action
plaintiffs, 115 new False Police Report Plaintiffs identified by name only and an “unknown”
putative class of False Police Report Plaintiffs. On February 2, 2021, the False Police Report
Plaintiffs filed a second Motion for Relief from Automatic Stay on behalf of the 115 new plaintiffs
and the unknown putative class plaintiffs.

A Pre-Trial Conference is scheduled with the Bankruptcy Court for March 17, 2021 to address
pending matters related to the False Police Report Plaintiffs.

          2. Prepetition Representative Actions and Related Mediation

On December 17, 2020, the Debtors filed a motion [D.I. 2160] (the “Representative Action
Mediation Motion”) for an order approving a stipulation regarding the mediation of claims arising
from certain class, putative class, or other representative actions pending as of the Petition Date
(collectively, the “Representative Actions”), which include consumer, employee, and securities
claims, among others. The stipulation was agreed to by the Debtors, the Committee, and the
purported lead claimants in the Representative Actions listed below. The Bankruptcy Court
approved the stipulation on January 14, 2020 [D.I. 2450].

The approved mediation process seeks to resolve all eighteen pending Representative Actions
against the Debtors and the related Proofs of Claim filed with respect to such actions.

As a precondition to participating in the mediation process, putative representatives in each of the
Representative Actions without preliminarily approved class settlements were required to file a
motion pursuant to Bankruptcy Rule 7023 (a “Rule 7023 Motion”) concerning their class proofs
of claim on or before December 21, 2020. The confidential, non-binding mediations took place
between February 3 and February 23, 2021, and focused on the allowability, validity, amount, and
priority of the purported class proofs of claim. The results of the mediations with respect to each
matter are discussed in turn below.

As noted below, the Debtors intend to file motions seeking to certify a purported class exclusively
for settlement purposes, pursuant to Bankruptcy Rule 7023 and/or approval of the settlement
agreements pursuant to Bankruptcy Rule 9019(a) by the dates of the scheduled March omnibus
hearing. For the mediations that did not result in a settlement, the Debtors will file an omnibus
objection to the Rule 7023 Motions on the basis that the claims are untimely and/or improperly
filed under the Bar Date Order. To the extent the Bankruptcy Court deems any purported class
claim untimely, unnamed members of such purported class may seek relief from the Bar Date and
file individual Proofs of Claim on any available basis and the Debtors will reserve all rights to the

                                                 49
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 60 of 179




extent such relief is sought. If the Bankruptcy Court determines any purported class claims were
timely filed, or the same is agreed by settlement or other stipulation, the parties will meet and
confer to propose a briefing schedule on the remaining issue of class certification.

The eighteen (18) Representative Actions and the status of mediation and settlement approval with
respect to each are discussed below. Sixteen (16) of the Representative Actions participated in the
mediation process described above, of the Debtors successfully settled fifteen (15) on the terms
described below. The remaining two (2) did not formally participate, but instead will use the
prepetition settlement agreements reached in such cases to dictate recovery.

               (a) Aiyekusibe v. Hertz Corp.

On December 21, 2020, plaintiffs in the putative class action Aiyekusibe v. Hertz Corp., No. 18-
cv-00816-MRM (M.D. Fla.), filed a Rule 7023 Motion [D.I. 2219]. The underlying class action
complaint alleges that Hertz Corp. misclassified the positions of certain employees as exempt to
avoid paying overtime wages, in violation of the Fair Labor Standards Act (“FLSA”). On April
15, 2019, putative class plaintiffs filed a motion to conditionally certify the class pursuant to FLSA
procedures, which the Debtors did not oppose. On January 28, 2020, a magistrate judge
recommended that conditional certification be granted; approval of that recommendation is
pending. At the time, the parties agreed to schedule mediation to resolve the claims on a class-
wide basis, but the process was stayed upon the commencement of the Chapter 11 Cases.

On February 19, 2021, the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplates that, in full satisfaction of all claims asserted by plaintiffs
(Aiyekusibe and Lal), or that could have been asserted by plaintiffs in any Proof of Claim filed
with the Bankruptcy Court either directly or on behalf of a putative class or collective, and all
individual Proofs of Claim filed with the Bankruptcy Court by any purported members of the class
or collective, the Debtors will agree to an Allowed $3.3 million general, unsecured, nonpriority
claim and a $750,000 507(a)(4) priority claim against Hertz Corp. in favor of members of the
classes or collective asserted in such Proofs of Claim. The tentative settlement is subject to the
approval of the Bankruptcy Court.

          (b) Bradley v. Hertz Corp.

On December 18, 2020, Emma Bradley, plaintiff in the putative class action Bradley v. Hertz
Corp., No. 3:15-cv-00652-NJR-RJD (S.D. Ill.), filed a Rule 7023 Motion [D.I. 2169]. The
underlying class action complaint challenges two fees that the Debtors levied on Missouri
rentals—an “Energy Surcharge” and a “Vehicle Licensing Cost Recovery”—alleging that the fees
were charged in violation of the unfairness prohibitions of the Missouri Merchandising Practices
Act (“MMPA”). More specifically, the complaint alleges that neither fee accurately reflected the
actual costs incurred by Hertz Corp. and/or were calculated improperly. In August 2019, Hertz
Corp. was granted summary judgment on four of the six counts set forth in the complaint, all of
which were dismissed with prejudice. The remaining two counts relate to unfair and deceptive
practices under the MMPA.

On February 22, 2021, the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplates that, in exchange for a cash payment of $150,000 by Hertz Corp.,


                                                 50
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 61 of 179




plaintiffs will dismiss the Class Proof of Claim and the underlying putative class action with
prejudice. The tentative settlement is subject to the approval of the Bankruptcy Court.

On February 24, 2021, the Debtors filed their First Omnibus Representative Actions 9019
Motion 25 seeking approval of the tentative settlement reached with respect to this matter. The
Debtors received no objections to the First Omnibus Representatives Actions 9019 Motion and the
Court entered an order approving it on March 12, 2021 [D.I. 3212].

          (c) DeNicolo v. Hertz Corp. & Viking Client Servs.

On December 21, 2020, Ronald G. DeNicolo, plaintiff in the putative action DeNicolo v. Hertz
Corp., et al., No. 2019-CV-0210-YGR (N.D. Cal.) filed a motion for leave to file a class proof of
claim against the Debtors in the Chapter 11 Cases [D.I. 2206]. The underlying class action
complaint alleges that Hertz Corp. and a third-party debt collection agency breached the covenant
of good faith and fair dealing with Hertz Corp.’s customers in California and Illinois by waiting
more than 30 days from the date of alleged loss to notify customers for the first time that Hertz
Corp. had claims against them for damage to rental cars, and subsequently passed the claim to the
collection agency. Mr. DeNicolo’s class action complaint, filed January 11, 2019, was initially
stayed when the District Court granted a motion to compel arbitration. However, the class action
against Hertz Corp. was remanded to the District Court in January 2020 when the arbitrator ruled
that she did not have jurisdiction because Mr. DeNicolo was not bound by the arbitration provision.
As of the Petition Date, discovery was underway and the parties were preparing to brief class
certification.

On February 17, 2021 the parties mediated this matter but the mediation resulted in an impasse.
Informal settlement discussions are ongoing. However, Hertz plans to proceed with filing a formal
objection in Bankruptcy Court to plaintiff’s time-barred claim(s) and related Rule 7023 Motion
for Class Certification. The mediation initially resulted in an impasse, but the parties later reached
a tentative settlement on March 4, 2021. The tentative settlement contemplates that, in full
satisfaction of all claims asserted by plaintiffs, or that could have been asserted by plaintiffs in a
Proof of Claim filed with the Bankruptcy Court, or in any of the lawsuits, either directly or on
behalf of a putative class, the Debtors agreed to pay $200,000 to the plaintiff. The tentative
settlement is subject to the approval of the Bankruptcy Court.

          (d) Graham v. Hertz Corp.

On December 20, 2020, Mark Graham, plaintiff in the putative class actions Graham v. Hertz
Corp., No. 1:20-cv-00339-DAD-SKO (E.D. Cal.) and Graham v. Hertz Corp., No. 2020-
01140867 (California Superior Court, Orange County), filed a Rule 7023 Motion [D.I. 2198]. The
underlying class action complaints allege that Hertz Corp. violated the FLSA and California wage
and hour laws by, among other things, failing to pay overtime, grant paid and unpaid breaks, and
promptly pay final wages upon separation. As of the Petition Date, Hertz Corp. had filed an answer

25
        “First Omnibus Representative Actions 9019 Motion” means The Debtors’ Motion for Entry of
an Order Pursuant to 11 U.S.C. § 105(a) And Fed. R. Bankr. P. 9019 to (i) Approve Certain Settlement
Agreements Between The Hertz Corporation and the Plaintiffs in Certain Purported Class/Representative
Actions And (ii) Grant Related Relief [D.I. 2868], filed on February 24, 2021.


                                                 51
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 62 of 179




to the class action complaint. No further briefing or discovery had taken place.

This action was mediated together with Reece v. Hertz Corp., the outcome of which is discussed
directly below.

          (e) Reece v. Hertz Corp.

On December 21, 2020, Dean Reece, plaintiff in the putative class action Reece v. Hertz Corp.,
No. 4:20-cv-02991-JSW, filed a Rule 7023 Motion [D.I. 2235]. The underlying class action
complaint alleges, among other things, that Hertz Corp. misclassified damage appraisers as exempt
from the overtime provisions of the FLSA and protections of the California Labor Code, thus
failing to provide these employees with minimum and overtime wages, meal and/or rest periods,
pay compensation due upon termination, and provide accurate itemized wage statements. As of
the Petition Date, no responsive pleading had been filed.

On February 21, 2021, Reece v. Hertz Corp. was mediated together with Graham v. Hertz Corp.,
discussed directly above, and the parties came to a tentative settlement. The tentative settlement
contemplates that, in full satisfaction of all claims asserted by plaintiffs, or that could have been
asserted by plaintiffs in a Proof of Claim filed with the Bankruptcy Court, or in any of the lawsuits,
either directly or on behalf of a putative class, the Debtors agreed to an Allowed $1.1 million
general, unsecured, nonpriority claim against Hertz Corp. in favor of members of the classes
asserted in such Proofs of Claim and lawsuits, with the Debtor paying the employers’ share of the
payroll taxes, provided that the amount assigned to wages by Plaintiffs does not exceed 20% of
the total amount of the general, unsecured, nonpriority claim Allowed. The tentative agreement is
subject to approval of the Bankruptcy Court.

          (f) Green v. The Hertz Corp.

On December 18, 2020, Arlean Green, plaintiff in a putative class action Green v. Hertz Corp.,
No. 20-cv-01006 (M.D. Fla.), filed a Rule 7023 Motion [D.I. 2180]. The underlying class action
complaint alleges that the Debtors failed to provide the requisite 60-day notice before mass layoffs
in March and April of 2020, in violation of the Worker Adjustment and Retraining Notification
(“WARN”) Act. As of the Petition Date, no responsive pleading had been filed by Hertz Corp.

On February 23, 2021, the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplates that, in full satisfaction of all WARN Act and analogous state
law claims asserted by plaintiff, or that could have been asserted by plaintiff in any Proof of Claim
filed with the Bankruptcy Court, either directly or on behalf of a putative class or collective, and
all individual Proofs of Claim filed with the Bankruptcy Court by any purported members of the
class or collective, including Proofs of Claim filed by the Teamsters Union and affiliated entities
for amounts designated as Claims, the Debtors agreed to an Allowed $2.5 million claim entitled to
priority under section 507(a)(4) of the Bankruptcy Code. The tentative settlement is subject to
approval by the Bankruptcy Court.

          (g) Kemal v. Hertz Corp.

On December 21, 2020, Polat Kemal, plaintiff in the putative class action Kemal v. Hertz Corp.,
No. 19-cv-05461-RWL (S.D.N.Y.) filed a Rule 7023 Motion [D.I. 2214]. The underlying class

                                                 52
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599        Filed 04/03/21    Page 63 of 179




action complaint alleges that certain employees of Hertz Corp. were improperly classified as
exempt employees, in violation of New York law, resulting in the denial of overtime pay for hours
worked in excess of forty hours per week. As of the Petition Date, no class had been certified, but
the claims were scheduled to be mediated with the related claims in the Aiykusibe Representative
Action.

On February 19, 2021, the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplates that, in full satisfaction of all claims asserted by plaintiff, or that
could have been asserted by plaintiff, or in any Proof of Claim filed with the Bankruptcy Court
either directly or on behalf of a putative class or collective, the Debtors will pay $200,000 in cash.
The payment is the sole source of recovery for any such claims asserted by plaintiff, or that could
be asserted by plaintiff or in any Proof of Claim and is in full release of any related claims of any
purported class member. The tentative settlement is subject to approval by the Bankruptcy Court.

          (h) Kurth v. Hertz Corp.

On December 21, 2020, Kathryne Anne Kurth, plaintiff in the putative class action Kurth v. Hertz
Corp., No. 18-cv-2785 (N.D. Ill.) filed a Rule 7023 Motion [D.I. 2205]. The underlying class
action complaint alleges that Hertz Corp. collected a “concession recovery fee” at return locations
where no such cost was incurred in violation of, among others, the Illinois Consumer Fraud and
Deceptive Business Practices Act. The Court found that four of those transactions were subject to
an arbitration agreement, and Hertz’s motion to compel arbitration as to those transactions was
granted. The fifth transaction was dismissed with prejudice as plaintiff was aware of the alleged
deception at the time she entered into the agreement. The arbitrator entered an award in favor of
Hertz Corp. Plaintiff then filed a motion to vacate the award. As of the Petition Date, the motion
to vacate was fully briefed and pending decision. The District Court entered an Order Staying
Case on June 5, 2020 following Hertz’s filing of a Notice of Suggestion of Bankruptcy.

On February 5, 2021, the parties mediated this matter and came to a tentative settlement, which
was memorialized on March 24, 2021. The tentative settlement contemplates that, in exchange
for a cash payment of $20,000 by Hertz Corp., plaintiff will dismiss the Class Proof of Claim and
the underlying litigation with prejudice. The tentative settlement is subject to the approval of the
Bankruptcy Court.

          (i) Lee (Campbell) v. Hertz Corp.

On December 18, 2020, Peter Lee, plaintiff in the putative class action Lee (Campbell) v. Hertz
Corp., No. 18-cv-07481-RS (N.D. Cal.) filed a Rule 7023 Motion [D.I. 2165]. The underlying
class action complaint alleges that Hertz Corp.’s use of a standard background check
inappropriately imports arrest and conviction information into the hiring process, in violation of
Title VII of the Civil Rights Act of 1964. As of the Petition Date, briefing on class certification
was ongoing.

On February 8, 2021, the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplates that, in full satisfaction of all claims asserted by plaintiffs, or
that could have been asserted by plaintiffs in any Proof of Claim file with the Bankruptcy Court
either directly or on behalf of a putative class, the Debtors will agree to an Allowed $1.75 million


                                                   53
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599     Filed 04/03/21    Page 64 of 179




general, unsecured claim against Hertz Corp. The parties also agree that plaintiffs’ attorneys will
provide semi-annual oversight of compliance with the programmatic relief, for two years. The
parties further agreed that the Debtors will pay a post-petition administrative expense of up to
$200,000 for legal fees incurred for programmatic undertakings to be paid to Plaintiffs for
documented, reasonable fees. The tentative settlement is subject to approval by the Bankruptcy
Court.

          (j) Margulis v. Hertz Corp.

On December 21, 2020, Daniel Margulis, plaintiff in the putative class action Margulis v. Hertz
Corp., No. 2:14-cv-01209 (D.N.J.) filed a Rule 7023 Motion [D.I. 2218]. The underlying class
action complaint alleges that Hertz Corp. charged a concealed currency conversion fee to
customers who rented vehicles abroad and used an inflated exchange rate in violation of, among
other laws, the New Jersey Consumer Fraud Act. As of the Petition Date, Hertz Corp.’s motion
for summary judgment was fully briefed.

On February 11, 2021 the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplates that, in exchange for a cash payment of $150,000 by Hertz Corp.,
plaintiff will dismiss the Class Proof of Claim and the underlying putative class action with
prejudice. The tentative settlement is subject to approval of the Bankruptcy Court.

On February 24, 2021, the Debtors filed their First Omnibus Representative Actions 9019 Motion
seeking approval of the tentative settlement reached with respect to this matter. The Debtors
received no objections to the First Omnibus Representatives Actions 9019 Motion and the Court
entered an order approving it on March 12, 2021 [D.I. 3212].

          (k) Mitton v. Hertz Global Holdings, Inc.

On November 13, 2020, James D. Mitton, plaintiff in the putative class action Mitton v. Hertz
Global Holdings, Inc., No. 19-cv-01312 (C.D. Cal.) filed a Rule 7023 Motion [D.I. 1748]. The
underlying class action complaint alleges that Hertz Parent violated various state laws, including
the California Constitution, by failing to disclose to consumers that their private data may be
exposed when mobile phones or other devices were paired with the vehicles, and by failing to
delete private data that was collected during such pairings. As of the Petition Date, a decision was
outstanding on Hertz Parent’s Motion to Compel Arbitration. Discovery had just begun and there
had been no class certification briefing. The District Court entered an Order Staying Case on May
28, 2020 following Hertz’s filing of a Notice of Suggestion of Bankruptcy.

On February 5, 2021, the parties engaged in mediation and agreed to a tentative settlement. The
tentative settlement contemplates that, in return for a cash payment of $230,000, plaintiff will
dismiss with prejudice his Class Proof of Claim and the underlying putative class action. The
tentative settlement is subject to approval of the Bankruptcy Court.

On February 24, 2021, the Debtors filed their First Omnibus Representative Actions 9019 Motion
seeking approval of the tentative settlement reached with respect to this matter. The Debtors
received no objections to the First Omnibus Representatives Actions 9019 Motion and the Court
entered an order approving it on March 12, 2021 [D.I. 3212].


                                                54
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599        Filed 04/03/21     Page 65 of 179




          (l) Moore v. Hertz Local Edition Corp. & Hertz Corp.

On December 21, 2020, Wendellyn Moore, plaintiff in the putative class action Moore, et al. v.
Hertz Local Edition Corporation, et al., No. 19-cv-010127 (S.D. Cal.) filed a Rule 7023 Motion
[D.I. 2223]. The underlying class action alleges that Company-wide practices resulted in the
failure to pay minimum and overtime wages, to include all applicable remuneration in calculating
the overtime rate, to compensate for off-the-clock work, to provide paid meal and/or rest breaks,
and other violations of the California Labor Code and the California Business and Professions
Code. The action is brought under California’s Private Attorneys General Act (“PAGA”), which
provides a cause of action for aggrieved employees to recovery civil penalties for Labor Code
violations. As of the Petition Date, there had not yet been any briefing on class certification and
no class had been certified.

On February 18, 2021, the parties mediated this matter and came to a tentative settlement. The
tentative settlement contemplated that, in full satisfaction of all claims asserted by plaintiff, or that
could have been asserted by plaintiff, in any Proof of Claim filed with the Bankruptcy Court either
directly or on behalf of a putative class against Debtors, the Debtors will agree to an Allowed
$1 million general, unsecured claim against Hertz Local Edition Corp. in favor of all members of
the classes asserted in such Proofs of Claim, with apportionment to various class members and
claims (including in respect of the PAGA claim) to be determined by counsel, as approved by the
Bankruptcy Court. The tentative settlement is subject to approval by the Bankruptcy Court.

          (m) Moretti v. Hertz Corp.

On November 25, 2020, Enrico Moretti, plaintiff in the putative class action Moretti v. Hertz Corp.,
et al., No. 14-cv-00469-LPS (D. Del.) filed a Rule 7023 Motion [D.I. 1943]. The underlying class
action complaint alleges that Hertz Corp.’s licensee-agencies based in Mexico would advertise one
rate, only to have renters pay a higher rate upon arriving at their destination, after failing to disclose
that insurance coverage was mandatory. Furthermore, plaintiffs allege that renters were charged
an inflated exchange rate when converting from USD to the Mexican peso. As of the Petition
Date, the parties were engaged in briefing on discovery-related issues. There had been no briefing
on class certification and no class had been certified.

Hertz filed its Notice of Suggestion of Bankruptcy on May 27, 2020. The District Court failed to
enter an order formally staying the case as a result of a procedural deficiency, but no further action
has occurred on the docket.

On February 19, 2021, the parties engaged in mediation process, but those discussions resulted in
an impasse and no agreement was reached. On March 5, 2021, Hertz filed a formal objection to
plaintiff’s time-barred bankruptcy claim(s) and related Rule 7023 Motion for Class Certification
[D.I. 3070].

          (n) Ramirez v. Hertz Local Edition Corp.

On December 21, 2020, Daniel Ramirez, plaintiff in the putative class actions Ramirez v. Hertz
Local Edition Corporation, et al., No. 2:20-cv-00061 (C.D. Cal.) (“Ramirez I”) and Ramirez v.
Hertz Local Edition Corporation, et al., No. 19STCV26477 (Super. Ct., L.A. Cnty.)
(“Ramirez II,” together with Ramirez I, the “Ramirez Actions”) filed a Rule 7023 Motion

                                                   55
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 66 of 179




[D.I. 2226]. The underlying class action complaints allege California state law claims for
violations of the California wage and hour laws, including, among other things, that the defendants
failed to pay employees wages for all hours worked at minimum wage and overtime hours worked
at the overtime rate due to the alleged policy, practice, and/or procedure of automatically deducting
a portion of employees’ daily hours worked for first meal period, failing to authorize or permit
legally compliant first meal periods, failing to authorize or permit legally compliant rest periods,
failing to provide accurate wage statements, and failing to timely pay employees all wages due
upon separation of employment. As of the Petition Date, no class had been certified and the
question of class certification had not been briefed.

This case is a combination of Pamela Miranda and Daren Naik v. Dollar Thrifty Group
Operations, Inc. and Daniel Ramirez v. Hertz Local Edition Corporation. The Miranda/Naik
Plaintiffs declined to participate in the bankruptcy-related mediation process. Their case will
remain stayed. However, the Company plans to proceed with filing a formal objection to plaintiffs’
claim(s), which the Debtors contend are time barred.

On February 15, 2021, the parties mediated Ramirez I and Ramirez II, but the matter resulted in
an impasse. The parties remain at an impasse, but Daniel Ramirez has agreed to withdraw the two
class action Proofs of Claim he filed in the Chapter 11 Cases and withdraw his 7023 Motion for
class certification. Mr. Ramirez will continue to pursue his individual claims and his PAGA
representative claim against the HLE and Hertz Local Edition Transporting, Inc. However, the
Debtors reserve all rights with respect to such claims and plan to proceed with a formal objection
to plaintiffs’ time-barred bankruptcy claim(s) and a related Rule 7023 Motion for Class
Certification. The Debtors have informed plaintiff that they reserve all rights regarding Claim
Allowance, including objection to Ramirez pursuing any claims against HLE and reserving all
rights with respect to whether plaintiff’s PAGA claims require class certification.

          (o) In re Hertz Global Inc. Secs. Litig. (Ramirez Jr.)

On December 21, 2020, Sheet Metal Workers’ Local No. 80 Pension Trust Fund, plaintiff in the
putative class action Ramirez, Jr. v. Hertz Global Holdings Inc., et al., No. 2:13-cv-07050 (D.N.J.)
filed a Rule 7023 Motion [D.I. 2224]. The complaint alleges that the Debtors’ violated federal
securities laws by withholding information that would impact share prices and used that
information for personal benefit and for the benefit of certain private equity firms, in violation of
Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10b-5, promulgated
thereunder. Plaintiffs’ fourth amended complaint in the matter was dismissed with prejudice on
April 27, 2017. Plaintiffs appealed to the Third Circuit and the court affirmed the dismissal with
prejudice on September 20, 2018. On February 9, 2019, plaintiffs filed a motion for relief from
judgment and for leave to amend with the district court. The motion was denied and plaintiffs
appealed. As of the Petition Date, that second appeal was fully briefed and awaiting oral argument.

Plaintiffs advocated that the Third Circuit should proceed with the appeal as to the individual
defendants—that is, former Hertz Senior Executives Mark Frissora, Elyse Douglas and Jatindar
Kapur. The Third Circuit did so and, on October 13, 2020, issued an opinion affirming the district
court’s dismissal of plaintiffs’ motion as untimely.

On February 3, 2021, the parties participated in a mediation process and agreed to a tentative


                                                 56
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599      Filed 04/03/21    Page 67 of 179




settlement. The settlement contemplates that, in exchange for a cash payment of $250,000 by
Hertz Corp., plaintiffs will dismiss the Class Proof of Claim and the underlying putative class
action with prejudice. The tentative settlement is subject to approval of the Bankruptcy Court.

On February 24, 2021, the Debtors filed their First Omnibus Representative Actions 9019 Motion
seeking approval of the tentative settlement reached with respect to this matter. The Debtors
received no objections to the First Omnibus Representatives Actions 9019 Motion and the Court
entered an order approving it on March 12, 2021 [D.I. 3212].

          (p) Sharma v. Hertz Corp.

On December 18, 2020, Sanjeev Sharma, plaintiff in the putative class action Sharma et. al. v.
Hertz Corp., No. 19CV359023 (Cal. Super. Ct., Santa Clara Cnty.), filed a Rule 7023 Motion
[D.I. 2164]. The complaint alleges that the Debtors failed to reimburse employees for business
expenses relating to their employment, including cell-phone and home internet use, paying tolls
when moving company vehicles between locations, among others, in violation of the California
Labor Code and the California Business and Professions Code. The action is brought under
PAGA. As of the Petition Date, no class had been certified and the question of class certification
had not been briefed.

On February 22, 2021, the parties mediated this matter and came to a tentative settlement, which
was memorialized on March 19, 2021. The tentative settlement contemplates that, in full
satisfaction of all claims asserted by plaintiff, or could have been asserted by plaintiff, or in any
Proof of Claim filed with the Bankruptcy Court either directly or on behalf of a putative class or
collective, the Debtors will pay $150,000 in cash. The payment is the sole source of recovery for
any such claims asserted by plaintiff or in any Proof of Claim, and is in full release of the claims
of any purported class member alleged in the complaint or any other expense claim that could have
been alleged based off the allegations in the complaint. The tentative settlement is subject to
approval of the Bankruptcy Court.

          (q) Dawson v. Hertz Transp., Inc.

In Dawson v. Hertz Transp., Inc., No. 17-cv-08766 (C.D. Cal.), the complaint alleges that Hertz
Transporting, Inc. failed to provide minimum wages, overtime, paid meal and rest breaks, wage
accounting, and separation wages in violation of the California Labor Code. The action is brought
under PAGA. Proceedings in the case were automatically stayed on May 22, 2020, pending the
Company’s Bankruptcy Cases and a tentative settlement remained pending approval.

This matter was not mediated as part of the formal mediation process. Instead, the Company and
plaintiffs agreed to stipulate in the Bankruptcy Court to certain matters, including certification of
the class for settlement purposes only, an Allowed $1.5 million general unsecured claim, and an
Allowed $50,000 priority unsecured claim. The parties will seek Bankruptcy Court approval of
their stipulations.

          (r) Johnston v. Hertz Corp.

In Johnston v. Hertz Corp., No. 17-cv-1966-JAM-EFB (E.D. Cal.), the complaint alleges that
Hertz Corp. failed to provide minimum wages, overtime, paid meal/rest breaks, wage accounting,

                                                 57
 AMERICAS 107036903
               Case 20-11218-MFW          Doc 3599        Filed 04/03/21      Page 68 of 179




and separation wages, in violation of the California Labor Code. In December 2019, the Company
entered into mediated settlement discussions with plaintiffs and reached an agreement to settle all
claims for $500,000, which was approved by the underlying court but had not yet been paid.
Proceedings in the case were automatically stayed on May 22, 2020, pending the Company’s
Bankruptcy Cases, and the settlement remains unpaid.

This matter was not mediated as part of the formal mediation process. The parties will seek
Bankruptcy Court approval for prepetition settlement and related payment.

          3. Certain Prepetition Causes of Action of the Debtors

The Debtors are retaining all Causes of Action pursuant to Article IV.T of the Plan. A non-
exhaustive list of such Causes of Action will be identified in the Schedule of Retained Causes of
Action filed in connection with the Plan Supplement.

As described in greater detail in Section V.H of this Disclosure Statement, the Plan contains
releases by the Debtors of certain Released Parties identified therein. For the avoidance of doubt,
the following parties that may otherwise fall within the definition of Released Parties are expressly
excluded from such definition (the “Specified Non-Released Parties”): (1) the following
defendants in the Clawback Litigation (defined below): (i) Mark Frissora, (ii) John Jeffrey
Zimmerman, and (iii) Scott Sider; (2) Accenture LLP; (3) Herc Holding Inc. and any of its
Affiliates, successors, or assigns (the “Herc Parties”) solely with respect to Claims arising from
the Separation and Distribution Agreement, dated as of June 30, 2016, between Hertz Parent and
Herc Holding Inc. and all other documents executed in connection therewith or related thereto;
and (4) the Donlen Corp. and any of its subsidiaries solely on account of Claims relating to the
Donlen Sale. A brief and non-exclusive summary of the Debtors’ known and asserted Claims with
respect to each Specified Non-Released Party is set forth below. 26

               (a) The Clawback Litigation

On March 25, 2019 and March 28, 2019 respectively, the Debtors commenced litigation in the
U.S. District Court for the District of New Jersey against Mark Frissora and John Jefferey
Zimmerman (The Hertz Corp. et al., v. Frissora et al., Civ. A. No. 2:19-cv-08927 (the “New Jersey
Clawback Litigation”)), and in Florida state court against Scott Sider (The Hertz Corp. et al., v.
Sider, Case No. 2019-ca-2603 (the “Florida Clawback Litigation” and, together with the New
Jersey Clawback Litigation, the “Clawback Litigation”). Messrs. Frissora, Zimmerman, and
Sider are each former executive officers of Hertz Parent’s predecessor entity (“Old Hertz
Holdings”). The complaints predominantly allege breach of contract and seek repayment of
incentive-based compensation received by the defendants in connection with restatements
included in the Old Hertz Holdings Form 10-K for the year ended December 31, 2014 and related
accounting for prior periods. The Debtors are also seeking recovery for the costs of the SEC
investigation that resulted in an administrative order on December 31, 2018 with respect to events
generally involving the restatements included in Old Hertz Holdings Form 10-K for the year ended

26
         Nothing herein is intended to or shall be construed to limit the Debtors’ retention of claims against
parties subject to any other Causes of Action; including, but not limited to, those set forth in the Schedule
of Retained Causes of Action.


                                                     58
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 69 of 179




December 31, 2014 and other damages resulting from the necessity of the restatements. The
Company is pursuing these legal proceedings in accordance with its clawback policy and
contractual rights.

The parties are currently involved in motion practice in the New Jersey Clawback Litigation and
discovery and depositions have commenced in the Florida Clawback Litigation. In September and
October 2020, the judge in the New Jersey Clawback Litigation entered orders requiring the parties
and applicable insurers to attend and participate in mediation. A tentative settlement with Scott
Sider has been reached in the Florida Clawback Litigation. The tentative settlement is subject to
Bankruptcy Court approval.

          (b) The Hertz Corporation v. Accenture LLP

On April 4, 2019, the Debtors commenced litigation against Accenture LLP (“Accenture”) in the
U.S. District Court for the Southern District of New York, case captioned The Hertz Corporation
v. Accenture LLP, Civil Action No. 19-3508 (S.D.N.Y) (the “Accenture Litigation”). Accenture
is a technology services vendor selected to redevelop Hertz’ digital platforms. By the Accenture
Litigation, the Debtors primarily assert breach of contract claims related to the project.

          (c) Herc Parties

There is no litigation pending against the Herc Parties. However, in connection with a July 2016
reverse tax spin of Hertz Equipment Rental Corporation (n/k/a Herc Rentals, Inc.), the Herc Parties
and Hertz Parent entered into the Herc Documents, which the Debtors carve out of the releases set
forth in the Plan so that they may enforce their rights with respect to the Herc Documents following
the Effective Date of the Plan.

                      N. Alternative Dispute Resolution Procedures

Most of the thousands of General Unsecured Claims and Unsecured Litigation Claims filed against
the Debtors are contingent and disputed and need to be liquidated through traditional claim
objections and/or protracted litigation in multiple jurisdictions, at the significant expense of time
and resources for the Debtors, the Court, and all other parties in interests. To streamline this
process, the Debtors have developed certain alternative dispute resolution procedures (the “ADR
Procedures”) to facilitate settlement discussions, and if necessary, mediation, or consensual
arbitration, to efficiently resolve many of the disputed claims. The ADR Procedures are
specifically designed to provide a fair and cost-effective method for resolving such claims for the
Debtors and the participating claimants alike. Subject to certain exclusions and limitations, the
Debtors will designate, in their sole discretion, the claims eligible to participate in the ADR
Procedures.

The ADR Procedures consists of (i) an Initial Assessment Procedure; (ii) a Settlement Offer
Exchange Procedure; (iii) a Mediation Procedure; (iv) an Optional Binding Arbitration Procedure;
and (v) a Claim Satisfaction Procedure, each as further explained in the ADR Procedures filed in
connection with the Plan Supplement.

On March 10, 2021, the Debtors filed their Motion for an Order Approving Alternative Dispute
Resolution Procedures [D.I. 3155] (the “ADR Procedures Motion”), which attaches the proposed

                                                 59
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21    Page 70 of 179




ADR Procedures. On March 25, 2021, several parties filed objections to the ADR Procedures
Motion [D.I. 3411, 3412, 3421 & 3424]. The ADR Procedures Motion is set for hearing on April
16, 2021.

                      O. Litigation Regarding the Prepetition HVF II ABS Program Master
                         Lease Agreement

On June 11, 2020, the Debtors filed a motion [D.I. 390] (the “HVF II Lease Rejection Motion”)
to reject its lease obligations with respect to certain vehicles under the Master Lease Agreement
on a vehicle-by-vehicle basis. The HVF II Trustee, certain HVF II Lenders, and Deutsche Bank
AG, New York Branch, as agent (collectively, the “HVF II Lease Rejection Objectors”) filed an
objection [D.I. 567] to the Debtors’ proposed rejection, including on the basis that the Master
Lease Agreement is not susceptible to rejection on a vehicle-by-vehicle basis.

Following arms’ length negotiations, the Debtors and the HVF II Lease Rejection Objectors
reached an agreement temporarily resolving certain matters between them and adjourning, sine
die, the HVF II Lease Rejection Motion. The terms of this agreement were approved by the
Bankruptcy Court in an agreed order entered July 24, 2020 [D.I. 805] (i.e., the First Interim HVF
Master Lease Settlement Order). Among other things, the First Interim HVF Master Lease
Settlement Order directed the Debtors to (i) make $650 million of base rent payments under the
Master Lease Agreement to the HVF II Trustee in six equal monthly payments of approximately
$108 million commencing in July 2020; (ii) dispose of at least 182,521 lease vehicles between
June 1, 2020 and December 31, 2020, where the proceeds of the dispositions, subject to certain
exclusions set forth in the Master Lease Agreement, would be used to make payments under the
Master Lease Agreement; (iii) fund interest payments on the Master Lease Agreement from draws
on certain existing letters of credit; and (iv) suspend litigation relating to the Master Lease
Agreement until not sooner than January 15, 2021 with all parties reserving all rights with respect
to future litigation claims. For the period from June 1, 2020 through December 31, 2020, the
Company disposed of more than 199,000 vehicles that counted against their disposition obligations
pursuant to the First Interim HVF Master Lease Settlement Order, generating total proceeds of
$4.25 billion.

On January 7, 2021 the Debtors filed a motion [D.I. 2364] (the “HVF II Lease Order Extension
Motion”) for an order approving an extension, with modifications, of the agreement embodied in
the First Interim HVF Master Lease Settlement Order. Such extension, which was agreed between
the Debtors and the HVF II Lease Rejection Objectors, provided for the release of certain claims
related to the HVF II ABS Program. In addition, it provided (i) for the extension of the forbearance
period through September 30, 2021, and (ii) for the Company to dispose of 121,510 vehicles
covered by the Master Lease Agreement with target cumulative disposition proceeds of $2.23
billion. The base rental payment under the modified agreement is $84 million per month from
January 1, 2021, through September 30, 2021. The HVF II Lease Order Extension Motion also
provided that obligations on account of vehicle casualties would be allowed to accrue as
superpriority administrative claims in lieu of timely payment. The Court approved the HVF II
Lease Order Extension Motion on January 20, 2021 [D.I. 2489] (i.e., the Second Interim HVF
Master Lease Settlement Order).




                                                60
 AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599        Filed 04/03/21     Page 71 of 179




                      P. Temporary Suspension of Sales at Hertz Car Sales Locations

The high volume of vehicles that the Debtors sold pursuant to the First Interim HVF Master Lease
Settlement Order, combined with their need to preserve remaining vehicles for use in their fleet
pending new financing and vehicle purchases in 2021, left the Debtors with insufficient inventory
of surplus vehicles to maintain sales operations at the 87 Hertz Car Sales locations operating as of
the Petition Date. As a result, in November of 2020, the Debtors suspended operations at all of
their Hertz Car Sales locations. At the time of suspension, the Debtors maintained their licenses
to sell vehicles at all of these locations but also undertook a review of their retail vehicle sales
needs in view of anticipated fleet needs going forward. In connection with their location
rationalization process, the Debtors rejected leases at eleven (11) Hertz Car Sales locations to right-
size the Company’s footprint and geographic coverage. 27

                      Q. Debtor-In-Possession Financing

On October 29, 2020, the Bankruptcy Court entered an order authorizing, on a final basis, the
Debtors to obtain debtor-in-possession financing [D.I. 1661]. In accordance with the Bankruptcy
Court’s order, on October 30, 2020, Hertz Corp., as borrower, and Hertz Parent and the Subsidiary
Guarantors as guarantors, entered into the DIP Credit Agreement. The DIP Credit Agreement
provides for a superpriority secured debtor-in-possession credit facility comprised of delayed-draw
term loans in an aggregate amount of up to $1.65 billion, of which (i) up to $1.0 billion is permitted
to be used as equity for new interim fleet financing, giving the Debtors the ability to replenish their
vehicle fleet in the future; and (ii) up to $800 million is permitted to be used for working capital
and general corporate purposes. The DIP Loans are available in multiple draws of at least (i) $250
million each, or (ii) the remaining available commitments if such commitments are less than
$250 million. The DIP Loans bear interest at a rate of LIBOR plus 7.25% (subject to a 1.00%
LIBOR floor). The Debtors’ obligations under the DIP Credit Agreement are secured on a first
priority basis, subject to certain specified exceptions, by substantially all of the Debtors’ assets.

As of February 28, 2021, the Debtors have drawn a total of $500,000,000 in DIP Loans under the
DIP Credit Agreement.

                      R. Post-Petition Donlen Asset-Based Securitization Facility

As a result of the Debtors’ chapter 11 filings, one or more amortization events occurred under the
Prepetition Donlen ABS Program and, as a result, collections from lease payments and vehicle
dispositions that collateralize the Prepetition Donlen ABS Program were required to be applied
exclusively to repay the Prepetition Donlen ABS Program and additional loan proceeds could not
be drawn from the Prepetition Donlen ABS Program following the Petition Date.

As a result, Donlen Corp. lost access to the Prepetition Donlen ABS Program to finance its
purchase of vehicles for its customers in the ordinary course of business and meet its capital needs.
In consultation with their advisors, the Debtors determined that Donlen Corp.’s then-immediate
capital needs were best fulfilled with a new securitization facility incurred at a newly-formed non-

27
       The rejections were accomplished through various of the Rejection Notices filed on December 20,
2021 detailed in the chart of contract rejections included in Section III.K.1 of this Disclosure Statement.


                                                    61
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 72 of 179




Debtor indirect subsidiary of Donlen Corp., Donlen Fleet Lease Funding LLC (“DFLF”), which
would fund the acquisition of vehicles on a similar basis as the Prepetition Donlen ABS Program
(the “Postpetition Donlen ABS Program”). On September 22, 2020, the Debtors filed a motion
seeking approval for DFLF to enter into a new $400 million securitization facility in connection
with the Postpetition Donlen ABS Program and seeking an order authorizing Hertz Corp. and
Donlen Corp. to enter into certain agreements in connection with the Postpetition Donlen ABS
Program [D.I. 1349] (the “Postpetition Donlen ABS Program Motion”). On October 12, 2020,
the Bankruptcy Court entered an order granting the relief requested in the Postpetition Donlen
ABS Program Motion [D.I. 1489]. On October 16, 2020, DFLF issued the Series 2020-1 Notes in
an aggregate principal amount of up to $400 million pursuant to this new facility.

As discussed in Section U, below, the Company sold substantially all of the assets associated with
the Donlen Business on March 30, 2021, including its equity interest in DFLF.

                      S. Canadian Asset-Based Securitization Facility

As a result of the Debtors’ chapter 11 filings, one or more amortization events occurred under the
Prepetition Hertz Canadian Securitization Program.              The Prepetition Hertz Canadian
Securitization Program has remained in effect after the chapter 11 filings, but it matures by its
terms on March 31, 2021. The Debtors therefore began the process of seeking a new Canadian
financing facility in August of 2020. In consultation with their advisors, the Debtors determined
that a proposal received from Deutsche Bank AG, Canada Branch, was the most favorable for the
Debtors. On December 23, 2020, the Debtors filed a motion seeking approval to enter into a new
CAN$400 million Canadian asset-based securitization facility to refresh the Debtors’ Canadian
fleet and refinance the series of notes then outstanding with respect to its existing Canadian asset-
based securitization facility [D.I. 2277] (the “Hertz Canadian Securitization Program
Motion”). Funding LP, the Issuer under the then outstanding series of notes, is also the proposed
borrower under the new series of notes, which is issued pursuant to the same master securitization
structure. On January 13, 2021, the Bankruptcy Court entered an order granting the Hertz
Canadian Securitization Program Motion [D.I. 2438]. On January 27, 2021, TCL issued a new
series of notes in an aggregate principal amount up to CAN$350 million pursuant to the master
securitization structure.

                      T. Interim Asset-Based Securitization Facility

On May 5, 2020, as a result of the Debtors’ failure to timely comply with its payment obligations
under the Master Lease Agreement, one or more amortization events occurred under the
Prepetition HVF II ABS Program. Accordingly, the Debtors lost access to cash from the
Prepetition HVF II ABS Program to fund purchases of new vehicles. In consultation with their
advisors, the Debtors determined that a new asset-based securitization facility would be the most
efficient and cost effective way to finance their 2021 fleet purchases, and that a short-term facility
would provide the Debtors with maximum flexibility in ultimately financing their exit from chapter
11. On November 4, 2020, the Debtors filed a motion to enter into a master lease and other facility
documents with respect to a new $4 billion fleet financing asset-based securitization facility [D.I.
1698] (the “Fleet Financing Motion”). As described therein, a newly-formed non-Debtor wholly-
owned subsidiary of Hertz Corp., Hertz Vehicle Interim Financing, LLC (“HVIF”), would serve



                                                 62
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21   Page 73 of 179




as Issuer under the new facility, the proceeds of which would be used to purchase new vehicles for
lease to the Debtors for use in their fleet.

On November 24, 2020, the Bankruptcy Court entered an order granting the Fleet Financing
Motion [D.I. 1930]. As of February 28, 2021, HVIF has borrowed an aggregate gross amount of
$380 million under the facility.

                      U. Sale of Substantially All of the Assets of Donlen Corp. and Its Debtor
                         Subsidiaries

On November 25, 2020, the Debtors filed a motion regarding procedures for the marketing of and
the ultimate sale (the “Donlen Sale”) of substantially all of the assets of Donlen Corp. and its
Debtor subsidiaries pursuant to section 363 of the Bankruptcy Code [D.I. 1953] (the “Donlen Sale
Motion”). On that same date, the stalking horse bidder, Freedom Acquirer LLC (collectively with
its permitted assignees, the “Stalking Horse Bidder”), executed a stalking horse stock and asset
purchase agreement (the “Stalking Horse SAPA”) with certain Debtors and non-Debtors, which
served as the stalking horse bid. Pursuant to the Stalking Horse SAPA, the Stalking Horse Bidder
agreed to pay anticipated cash consideration of between $875 million and $900 million in
connection with the Donlen Sale.

On December 17, 2020, the Bankruptcy Court entered an order approving the bidding procedures
(the “Bidding Procedures”) specified in the Donlen Sale Motion [D.I. 2158] (the “Bidding
Procedures Order”). The Bidding Procedures set forth, among other things, key dates and times
for the Donlen Sale process. Thereafter the Debtors marketed the Donlen Assets pursuant to the
Bidding Procedures. The Debtors did not receive any qualified bids prior to the final bid deadline
established by the Bidding Procedures Order other than the bid from the Stalking Horse Bidder.
Therefore, on February 23, 2021, pursuant to the Bidding Procedures, after consultation with the
appropriate parties, the Debtors cancelled the auction scheduled for February 24, 2021 and
designated the Stalking Horse Bidder as the Successful Bidder. [D.I. 2839].

At a hearing on March 1, 2021, the Bankruptcy Court approved the Donlen Sale to the Stalking
Horse Bidder. The Donlen Sale closed on March 30, 2021.

                      V. Efforts to Restructure Non-U.S. Debt

At or around the Petition Date, the Debtors obtained waivers through September 30, 2020 of cross-
defaults relating to the commencement of the Chapter 11 Cases from, among others, the holders
of the HHN Notes (the “HHN Notes Waivers”). The HHN Notes Waivers were subsequently
extended through December 31, 2020. While the HHN Notes Waivers were in effect, the Company
sought to negotiate a long-term restructuring of their European business. On November 30, 2020,
HHN, HIL, and an ad hoc group of Holders of the HHN Notes (the “HHN Ad Hoc Group”)
reached an agreement on such a restructuring, memorialized in a Lock-Up-Agreement (the
“LUA”). The LUA contemplated three interdependent components, which would occur once all
the necessary conditions to effectiveness of the LUA were met.

The first component was the issuance of €250 million of new notes (the “New HIL Notes”) by
HIL to subscribing holders of HHN Notes. The New HIL Notes would raise new financing to
provide working capital to the Company’s European operations and fund European fleet purchases

                                                 63
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 74 of 179




during 2021. The second component was the allowance of an allowed unsecured claim against the
Debtors, which were guarantors of the HHN Notes, in an amount equal to the outstanding amount
of the HHN Notes (the “Replacement HHN Notes Guarantee Claims”), which claim would be
the exclusive claim against the Debtors in respect of their guarantees of the HHN Notes. The
Replacement HHN Notes Guarantee Claims would be bifurcated from the HHN Notes and then
sold through an auction to qualified investors. The proceeds of the sale would be paid to the
holders of HHN Notes to reduce the amount of the HHN Notes. The third component was the
exchange of the remaining HHN Notes (after the application of the proceeds from the sale of the
Replacement HHN Notes Guarantee Claims) for two series of new notes to be issued by HHN (the
“New HHN Notes”). The senior series of New HHN Notes would be issued to the holders of
HHN Notes subscribing to the New HIL Notes in the same amount as the HHN Notes being
exchanged for senior New HHN Notes. The junior series would be issued to the holders of HHN
Notes not subscribing to the New HIL Notes in an amount approximately equal to 55% (face value)
of the HHN Notes being exchanged for junior New HHN Notes. The New HHN Notes would be
guaranteed by certain non-U.S. non-Debtor Affiliates.

On November 30, 2020, Hertz UK Receivables Ltd. (the “Scheme Company”), a co-issuer of the
HHN Notes, commenced an English law scheme proceeding (the “English Proceeding”) to effect
a scheme of arrangement under the UK Companies Act 2006 (the “Scheme of Arrangement”) to
implement the restructuring described above. The English Proceeding was commenced by issuing
a practice statement letter to the holders of the HHN Notes and subsequently filing a claim form
with the English court. The English Proceeding was intended to effect the restructuring described
above by: (i) raising financing through the issuance of the New HIL Notes, (ii) facilitating the
exchange of the HHN Notes for the New HHN Notes, and (iii) effecting the sale of the
Replacement HHN Notes Guarantee Claims. The Scheme of Arrangement was approved by the
requisite majorities of creditors (the “Scheme Creditors”) at a meeting held on January 15, 2021.
The hearing (the “English Hearing”) on sanctioning (i.e., approving) the Scheme of Arrangement
was originally scheduled for February 5, 2021, but was adjourned as set forth in more detail below.

Following the commencement of the English Proceeding, the duly-authorized foreign
representative of the Scheme Company commenced a proceeding under chapter 15 of the
Bankruptcy Code seeking entry of an order (i) granting recognition of the English Proceeding
pursuant to section 1517 of the Bankruptcy Code as a “foreign main proceeding” (as that term is
defined in section 1502(4) of the Bankruptcy Code) of the Scheme Company, and all relief
attendant therewith; (ii) recognizing the duly appointed representative of the English Proceeding
as the “foreign representative” (as that term is defined in section 1502(4) of the Bankruptcy Code)
of the English Proceeding, (iii) granting full force and effect and comity to the Scheme of
Arrangement proposed in the English Proceeding within the territorial jurisdiction of the United
States, and (iv) granting certain other related relief. The hearing (the “Chapter 15 Hearing”) on
the relief requested in the chapter 15 proceeding was originally scheduled for January 20, 2021
but, like the English Hearing, was adjourned, as set forth below.

The Debtors also filed the Bifurcation Motion [D.I. 2280] with the Bankruptcy Court seeking an
order (the “Bifurcation Order”) (i) allowing the Replacement HHN Notes Guarantee Claim as a
general unsecured claim against the Debtors that guaranteed the HHN Notes and (ii) bifurcating
such claim from the HHN Notes. Several constituencies opposed the Bifurcation Motion.
Specifically, the U.S. Trustee filed an objection to the Bifurcation Motion [D.I. 2455] and the


                                                64
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599      Filed 04/03/21   Page 75 of 179




Debtors have been advised that the Committee opposes the Bifurcation Motion (although the
Committee has not filed an objection as of the filing of this Disclosure Statement). While the
Bifurcation Motion was originally set to be heard on January 26, 2021, the hearing was adjourned
to February 24, 2021, then March 17, 2021, and then subsequently to April 16, 2021 in an attempt
to resolve such objections. The English Hearing and Chapter 15 Hearing were similarly adjourned,
and as at the date of this Disclosure Statement those hearings were scheduled for March 9, 2021,
and March 17, 2021 respectively.

The LUA required the holders of HHN Notes to forbear from exercising remedies against HHN
until the LUA was terminated. As a result of the decision of the Debtors to adjourn the hearing of
the Bifurcation Motion, HHN defaulted in certain of its obligations under the LUA. Following
such default, the LUA has now been terminated by the relevant holders of HHN Notes. As a result,
it is no longer possible to implement the Scheme of Arrangement, and accordingly the Scheme
Company intends to file a notice of discontinuance in respect of the Scheme of Arrangement with
the relevant court.

Although the above circumstances rendered the Scheme of Arrangement and the restructuring
contemplated by the LUA incapable of being implemented (despite the best efforts of HHN and
HIL), the Plan provides an alternative to the European restructuring described above. Indeed, the
Plan provides an alternative which in fact represents a demonstrably better outcome for Holders
of the HHN Notes than would have been achieved had the restructuring envisaged by the LUA
been implemented.

Under the Plan, upon the occurrence of the Effective Date, the HHN Notes would be repaid in full.
In addition, prior to the Effective Date, certain of the Plan Sponsors would provide HIL with
financing pursuant to the HIL Financing Facility, the proceeds of which will be used to support
the Debtors’ European operations and ensure that HHN has sufficient liquidity for the ongoing
operation of its business and to implement its fleet plan for 2021. The Plan provides that the
Debtors will repay the HIL Financing Facility on the Effective Date in accordance with the terms
thereof.

                      W. Lombard Vehicle Financing Facility & European ABS Facility
                         Waivers

In May 2020, the lenders under the Lombard Vehicle Financing Facility and the European ABS
Facility agreed to temporary waivers with respect of cross defaults to a Hertz Corp. bankruptcy
filing. The European ABS Facility continues to operate under a temporary waiver, which has been
extended to April 30, 2021. The waivers provided for under the Lombard Financing Facility have
been extended to May 31, 2021 under the terms of a lock-up agreement entered into on December
24, 2020 (as amended).

The Company intends to negotiate a comprehensive restructuring with the lenders under the
European ABS Facility and Lombard Vehicle Financing Facility which the Debtors anticipate will
provide that those facilities will continue on amended terms and that all guarantees of such
facilities by Hertz Corp. will be released in connection with the Plan.




                                               65
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599         Filed 04/03/21   Page 76 of 179




                      X. Committee’s Adversary Proceeding

On August 26, 2020, the Committee filed a motion seeking standing to prosecute certain claims
on behalf of the Debtors’ estates [D.I. 1141] (the “Committee Standing Motion”). The Debtors
consented to the Committee having standing, but reserved the right to settle. On September 8,
2020, the Bankruptcy Court entered an order granting the Committee Standing Motion [D.I. 1220].
On September 11, 2020, the Committee filed an adversary complaint [D.I. 1272] (the “Committee
Complaint”), thereby commencing the adversary proceeding styled The Official Committee of
Unsecured Creditors v. Barclays Bank PLC & BOKF, N.A., Bankr. D. Del. Adv. No. 20-50842
(the “Committee Adversary Proceeding”). The Committee Complaint contains four counts. In
count one, the Committee seeks a declaratory judgment, on behalf of the Debtors’ estates, that the
Debtors’ cash in certain deposit accounts on the Petition Date is not and was not subject to the
liens of the First Lien Agent or the Second Lien Note Trustee (collectively, the “Collateral
Agents”) pursuant to the terms of the Collateral Agents’ respective security agreements and
applicable law. Count two seeks a declaratory judgment, on behalf of the Debtors’ estates, that
any liens the Collateral Agents may have in approximately $307 million of cash held in certain
deposit accounts on the Petition Date are unperfected and subject to avoidance, and are avoided,
under section 544(a) of the Bankruptcy Code. Counts three and four seek declaratory judgments,
on behalf of the Debtors’ estates, that the Collateral Agents’ liens do not extend to $580 million in
money market securities owned by Hertz Corp. on the Petition Date that became subject to such
liens during the 90 days prior to the Petition Date (the “Preference Period”), or to the proceeds
of the sale of money market securities during the Preference Period, because the attachment of
such liens should be avoided either as a preferential transfer or a constructively fraudulent transfer.

If the Plan is confirmed and the Effective Date occurs, the Committee Complaint will be dismissed.

                      Y. Diligence to the Committee and Other Stakeholders

Throughout the Chapter 11 Cases, the Debtors have provided, and continue to provide, significant
diligence to the Committee, various lenders, and other stakeholders. Specifically with respect to
the Committee, the Debtors have provided access to a comprehensive data room that has been
continuously updated and have conducted weekly advisors calls as well as monthly calls with
management to provide detailed updates and address additional diligence requests on an ad hoc
basis as the Chapter 11 Cases have progressed. Beginning in the early stages of the Chapter 11
Cases, the Debtors also executed NDAs with other key stakeholders and/or their respective
professionals and variously provided data room access, advisor calls, management calls, and
responses to ad hoc diligence requests. The Debtors believe that the substantial information that
they have provided to their key stakeholders throughout the Chapter 11 Cases has ensured robust
creditor oversight and opportunity for input and participation in these Chapter 11 Cases.

                      Z. Negotiation of the Plan

Since November 2020, the Debtors have been actively engaged in soliciting proposals from
potential plan sponsors. The Debtors received and considered alternate plan proposals from the
Ad Hoc Group of Unsecured Noteholders formed in the Chapter 11 Cases, the Initial Plan
Sponsors, and the PE Sponsors. In soliciting and negotiating the various proposals, the Debtors
provided the advisors to the proponents thereof access to a robust plan data room; conducted


                                                   66
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 77 of 179




multiple diligence sessions, including with management; and evaluated the constructs of the
proposals in detail.

On March 1, 2021, the Debtors determined that the proposal set forth in the Initial Plan and
supported by the Initial Plan Sponsors was the most favorable proposed transaction available at
that time. After obtaining certain commitments from the Plan Sponsors, the Debtors filed the
Initial Plan. But the Initial Plan Sponsors’ commitments with respect to the Initial Plan remained
subject to certain diligence, documentation, and other conditions.

After the Debtors filed the Initial Plan, the PE Sponsors made an enhanced proposal that was
competitive with the Initial Plan proposal. Consistent with their fiduciary obligations to maximize
the value of the Debtors’ Estates, the Debtors analyzed the enhanced proposal and sought to secure
firm commitments from the PE Sponsors, while continuing to negotiate with and seeking
commitments from the Initial Plan Sponsors. In response, the Initial Plan Sponsors indicated a
willingness to enhance the Initial Plan proposal.

As negotiations with the Initial Plan Sponsors and the PE Sponsors proceeded, certain common
elements of the competing proposals emerged. To apprise parties in interest of these developments
and to provide visibility into the developing plan structure, the Debtors filed with the Court the
First Amended Plan and First Amended Disclosure Statement, each dated March 29, 2021.

The Debtors continued to negotiate with the competing sponsor groups and to consult with certain
of their constituencies. Shortly after filing the First Amended Plan and First Amended Disclosure
Statement, the PE Sponsors, acting together with members of the Ad Hoc Group of Unsecured
Creditors comprising the Initial Consenting Noteholders (who, collectively with the PE Sponsors
are referred to in the Plan and herein as the “Plan Sponsors”) agreed to make a firm commitment
with respect to a proposal that further improved on the PE Sponsors’ proposal described in the
First Amended Disclosure Statement. On April 3, 2021, the Debtors concluded that the Plan
Sponsors offered the most favorable proposed transaction. Accordingly, the Debtors incorporated
the terms of such proposed transaction into the Plan and filed the Plan and this Disclosure
Statement with the Court for approval of this Disclosure Statement.

                                          IV.
                                 SUMMARY OF THE PLAN

    A. General

This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto
as Exhibit A. This summary is qualified in its entirety by reference to the Plan. YOU SHOULD
READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
THE PLAN.

In general, a chapter 11 plan (a) divides claims and equity interests into separate classes,
(b) specifies the consideration that each class is to receive under the plan and (c) contains other
provisions necessary to implement the plan. Under the Bankruptcy Code, “claims” and “equity
interests,” rather than “creditors” and “shareholders,” are classified because creditors and
shareholders may hold claims and equity interests in more than one class. Under section 1124 of
the Bankruptcy Code, a class of claims is “impaired” under a plan unless the plan (a) leaves

                                                67
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599       Filed 04/03/21     Page 78 of 179




unaltered the legal, equitable, and contractual rights of each holder of a claim in such class or
(b) provides, among other things, for the cure of certain existing defaults and reinstatement of the
maturity of claims in such class. Under the Plan, Classes 5, 7, 10, and 12 (and certain of Class 9)
are impaired, and Holders of Claims or Interests in such impaired Classes are entitled to vote to
accept or reject the Plan unless such Classes of Claims or Interests are deemed to reject the Plan
(i.e., Classes 10 and 12 (and certain of Class 9)) or a Holder’s Claim is subject to an objection filed
by the Debtors. Ballots are being furnished herewith to all Holders of Claims in Classes 5 and 7
that are entitled to vote to facilitate their voting to accept or reject the Plan. Classes 10 and 12
(and certain of Class 9) are deemed to reject the Plan, and, therefore, Holders of Claims or Interests
in such Class will not vote on the Plan. Classes 1, 2, 3, 4, 6, 8 and 11 (and Certain of Class 9) are
unimpaired under the Plan and therefore deemed to accept the Plan.

    B. Administrative Claims and Priority Claims

To confirm the Plan, Allowed Administrative Expenses must be paid in full or in a manner
otherwise agreed by the Holders of such Claims. Administrative Expenses are the actual and
necessary costs and expenses of the Chapter 11 Cases. Those expenses include compensation for
individuals working on behalf of the Debtors, amounts owed to vendors providing goods and
services during the Chapter 11 Cases, tax obligations incurred after the Petition Date,
Section 503(b)(9) Claims, management costs, and certain statutory fees and expenses. Other
Administrative Expenses include the actual, reasonable, necessary, and unpaid fees and expenses
of the professionals retained by the Debtors and the Creditors’ Committee.

In accordance with section 1123(a)(1) of the Bankruptcy Code, (i) Administrative Claims,
including DIP Claims, HVF Master Lease Administrative Claims, Professional Fee Claims,
Canadian Fleet Financing Administrative Claims, Interim Fleet Financing Administrative Claims,
and postpetition Intercompany Claims, and (ii) Priority Tax Claims have not been classified and,
thus, are excluded from the classification of Claims and Interests set forth in Article III of the Plan.

          1. Administrative Claims

Except with respect to Professional Fee Claims, DIP Claims, HVF Master Lease Administrative
Claims, Canadian Fleet Financing Administrative Claims, Interim Fleet Financing Administrative
Claims, and Priority Tax Claims and except to the extent that an Administrative Claim has already
been paid during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and the
applicable Debtor, or, after the Effective Date, such Holder and the applicable Reorganized Debtor,
agree to less favorable treatment, each Holder of an Allowed Administrative Claim shall be paid
in full in Cash (i) if such Administrative Claim is Allowed as of the Effective Date, on or as soon
as reasonably practicable after the Effective Date; or (ii) if such Administrative Claim is not
Allowed as of the Effective Date, upon entry of an order of the Bankruptcy Court Allowing such
Claim, or as soon as reasonably practicable thereafter; provided, that if an Allowed Administrative
Claim arises from liabilities incurred by the Debtors’ Estates in the ordinary course of business
after the Petition Date, including postpetition rent owed pursuant to assumed Unexpired Leases,
such Claim shall be paid in accordance with the terms and conditions of the particular transaction
giving rise to such Claim in the ordinary course.




                                                  68
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599       Filed 04/03/21    Page 79 of 179




Except as otherwise provided in Article II.A of the Plan or the Claims Bar Date Order, and except
with respect to Administrative Claims that are Professional Fee Claims, DIP Claims, or
Transaction Expenses, requests for payment of Allowed Administrative Claims must be Filed and
served on the Reorganized Debtors pursuant to the procedures specified in the Confirmation Order
and the notice of entry of the Confirmation Order no later than the Administrative Claims Bar
Date; provided, that the Administrative Claims Bar Date does not apply to Professional Fee Claims
or Administrative Claims arising in the ordinary course of business, including postpetition rent
owed pursuant to assumed Unexpired Leases.

The Reorganized Debtors, in consultation with the Plan Sponsors, may settle Administrative
Claims in the ordinary course of business without further Bankruptcy Court approval. The Debtors
or the Reorganized Debtors, as applicable, may also choose to object to any Administrative Claim
no later than the Administrative Claims Objection Deadline, subject to extensions by the
Bankruptcy Court, agreement in writing of the parties, or on motion of a party in interest approved
by the Bankruptcy Court. Unless the Debtors or the Reorganized Debtors (or other party with
standing) object to a timely-Filed and properly served Administrative Claim, such Administrative
Claim will be deemed Allowed in the amount requested. In the event that the Debtors or the
Reorganized Debtors object to an Administrative Claim, the parties may confer to try to reach a
settlement and, failing that, the Bankruptcy Court will determine whether such Administrative
Claim should be Allowed and, if so, in what amount.

HOLDERS OF ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO, BUT DO
NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF SUCH ADMINISTRATIVE
CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR DATE SHALL BE FOREVER
BARRED,    ESTOPPED,   AND   ENJOINED   FROM    ASSERTING   SUCH
ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS OR THEIR PROPERTY, AND
SUCH ADMINISTRATIVE CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE
EFFECTIVE DATE.

          2. DIP Claims

All DIP Claims shall be deemed Allowed as of the Effective Date in an amount equal to the
aggregate amount of the then outstanding DIP Obligations (as defined in the DIP Order), including
(i) the principal amount outstanding under the DIP Financing on such date; (ii) all interest accrued
and unpaid thereon through and including the date of payment; and (iii) all accrued and unpaid
fees, expenses and indemnification obligations payable under the DIP Documents. Except to the
extent that a Holder of an Allowed DIP Claim agrees to a less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, each Allowed DIP Claim,
each such Allowed DIP Claim shall be indefeasibly paid in full, in Cash, by the Debtors on the
Effective Date or such later date as the DIP Claims become due and payable pursuant to any
agreement such Holder and the Debtors or the Reorganized Debtors. Distributions to Holders of
DIP Claims shall be deemed completed when made to (or at the direction of) the DIP Agent, which
shall be deemed to be the Holder of such Claims for purposes of distributions to be made under
the Plan. Once received by the DIP Agent, distributions shall be made as soon as practicable to
the Holders of Allowed DIP Claims in accordance with the DIP Credit Agreement.
Contemporaneously with the foregoing payment, the DIP Financing facility and the DIP
Documents shall be deemed canceled, all commitments under the DIP Documents shall be deemed


                                                69
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599       Filed 04/03/21     Page 80 of 179




terminated, all Liens on property of the Debtors and the Reorganized Debtors arising out of or
related to the DIP Financing shall automatically terminate, all obligations of the Debtors or the
Reorganized Debtors, as applicable, arising out of or related to the DIP Claims shall be
automatically discharged and released and all collateral subject to such Liens shall be
automatically released, in each case without further action by the DIP Agent or the DIP Lenders
and all guarantees of the Debtors and Reorganized Debtors arising out of or related to the DIP
Claims shall be automatically discharged and released, in each case without further action by the
DIP Agent or the DIP Lenders. The DIP Agent and the DIP Lenders shall take all actions to
effectuate and confirm such termination, release and discharge as reasonably requested by the
Debtors or the Reorganized Debtors; provided, that any provisions of the “DIP Loan Documents”
(as such term is defined in the DIP Order) governing the DIP Financing facility that by their terms
survive the payoff and termination of such facility shall survive in accordance with the terms of
such DIP Loan Documents.

          3. HVF Master Lease Administrative Claims

As set forth in Article IV.H of the Plan, the repayment of the HVF II Notes (and payment of all
unpaid amounts accrued pursuant to paragraph 9 of the Second Interim HVF Master Lease
Settlement Order and amounts otherwise owed to the ABS Lender Professionals (as defined in the
Second Interim HVF Master Lease Settlement Order), through the HVF II Notes Repayment Date)
in full shall constitute the full and final satisfaction, settlement, release, and discharge of each HVF
Master Lease Administrative Claim against the Debtors.

          4. Postpetition Fleet Financing Administrative Claims

Each Reorganized Debtor shall assume all of its obligations under the Canadian Fleet Financing
Debtor Documents to the extent of such obligations and, as of the Effective Date, such obligations
shall become obligations of such Reorganized Debtor as provided in the Canadian Fleet Financing
Debtor Documents according to their terms and shall be Unimpaired. Upon such assumption, all
of the Canadian Fleet Financing Administrative Claims shall be deemed satisfied in full, including
any Administrative Claims granted under section 364(c) of the Bankruptcy Code.

To the extent HVIF does not repay in full in Cash the then-outstanding obligations with respect to
the Interim Fleet Financing Notes pursuant to Article IV.H of the Plan, each Reorganized Debtor
shall assume all of its obligations under the Interim Fleet Financing Debtor Facility Documents to
the extent of such obligations and, as of the Effective Date, such obligations shall become
obligations of such Reorganized Debtor as provided in the Interim Fleet Financing Debtor Facility
Documents according to their terms and shall be Unimpaired. Upon such assumption, all of the
Interim Fleet Financing Administrative Claims shall be deemed satisfied in full, including any
Administrative Claims granted under section 364(c) of the Bankruptcy Code.

          5. Professional Fee Claims

               (a) Final Fee Applications

All final requests for allowance and payment of Professional Fee Claims must be Filed with the
Bankruptcy Court no later than the first Business Day that is forty-five (45) days after the Effective
Date unless otherwise ordered by the Bankruptcy Court. Any objections to Professional Fee

                                                  70
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 81 of 179




Claims shall be Filed and served no later than twenty-one (21) days after the filing of final requests
for allowance and payment of Professional Fee Claims.

               (b) Professional Fee Claims Estimate

Professionals shall estimate in good faith their unpaid Professional Fee Claims and other unpaid
fees and expenses incurred in rendering services compensable by the Debtors’ Estates before and
as of the Effective Date and shall deliver such reasonable, good faith estimate to the Debtors no
later than five (5) Business Days prior to the Effective Date; provided that such estimate shall not
be deemed to limit the amount of the fees and expenses that are the subject of the Professional’s
final request for payment of Filed Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors shall, in consultation with the Plan Sponsors, estimate in good faith the
unpaid and unbilled fees and expenses of such Professional.

               (c) Professional Fee Escrow

As soon as reasonably practicable after the Confirmation Date and no later than the Effective Date,
the Debtors shall establish and fund the Professional Fee Escrow with Cash based on their
evaluation of the Professional Fee Claims Estimates, and no Liens, Claims, or interests shall
encumber the Professional Fee Escrow in any way (whether on account of the New Reorganized
Corporate Debt, or otherwise). The Professional Fee Escrow (including funds held in the
Professional Fee Escrow) (i) shall not be and shall not be deemed property of the Debtors or the
Reorganized Debtors and (ii) shall be held in trust for the Professionals and for no other Person or
Entity until all Professional Fee Claims have been irrevocably paid in full; provided, that funds
remaining in the Professional Fee Escrow after all Allowed Professional Fee Claims have been
irrevocably paid in full shall revert to the Reorganized Debtors. Allowed Professional Fee Claims
shall be paid in Cash to such Professionals from funds held in the Professional Fee Escrow when
such Claims are Allowed by an order of the Bankruptcy Court; provided that the Debtors’
obligations with respect to Professional Fee Claims shall not be limited nor deemed to be limited
in any way to the balance of funds held in the Professional Fee Escrow.

If the amount of funds in the Professional Fee Escrow is insufficient to fund payment in full of all
Allowed Professional Fee Claims and any other Allowed amounts owed to Professionals, the
deficiency shall be promptly funded to the Professional Fee Escrow by the Reorganized Debtors
without any further notice to, action, order, or approval of the Bankruptcy Court or by any other
Entity.

               (d) Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, on and after the Effective Date, the Debtors
or the Reorganized Debtors, as applicable, may, in the ordinary course of business and without
any further notice to or action, order, or approval of the Bankruptcy Court, pay in Cash the
reasonable and documented legal, professional, or other fees and expenses related to
implementation of the Plan and Consummation incurred by the Debtors, the Reorganized Debtors,
the Distribution Agent, and the GUC Oversight Administrator (solely with respect to the GUC
Oversight Administrator Costs, subject to the terms of this Plan), as applicable.



                                                 71
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 82 of 179




Upon the Effective Date, any requirement that Professionals comply with sections 327 through
331, 363, and 1103 of the Bankruptcy Code in seeking retention, compensation for services
rendered, or reimbursement for expenses incurred on or after such date shall terminate, and the
Debtors or the Reorganized Debtors, as applicable, may employ any Professional in the ordinary
course of business without any further notice to or action, order, or approval of the Bankruptcy
Court.

          6. Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim and the applicable Debtor
agree (whether before or after the Effective Date) to a less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax
Claim, each Holder of such Allowed Priority Tax Claim shall be treated in accordance with the
terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code and, for the avoidance of doubt,
Holders of Allowed Priority Tax Claims will receive interest on such Allowed Priority Tax Claims
after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the Bankruptcy
Code.

                      C. Classification of Claims and Interests

          1. Classification in General

Pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code, a Claim or Interest is placed in
a particular Class for all purposes, including voting, confirmation, and distribution under the Plan;
provided that a Claim is placed in a particular Class for the purpose of receiving distributions
pursuant to the Plan only if such Claim is an Allowed Claim in that Class and such Claim has not
been satisfied, released, or otherwise settled before the Effective Date.

The classification provided by the Plan reflects, among other things, the different legal rights and
obligations of the respective Classes, as well as the nature and type of Claims at issue. For
example, General Unsecured Claims consist, in large part, of vendor- and lease-related claims
which may be against one or less than all Debtors. Conversely, certain other claims, such as the
Unsecured Notes Claims, are joint and several obligations of multiple Debtors.

          2. Summary of Classification

All Claims and Interests, except for Administrative Claims, including DIP Claims, Canadian Fleet
Financing Administrative Claims, Interim Fleet Financing Administrative Claims, HVF Master
Lease Administrative Claims, Professional Fee Claims, Priority Tax Claims, Transaction
Expenses, and postpetition Intercompany Claims are classified in the Classes set forth in Article
III of the Plan for all purposes, including voting, Confirmation, and distributions pursuant to the
Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or Interest is
classified in a particular Class only to the extent that such Claim or Interest qualifies within the
description of that Class and is classified in other Classes to the extent that any portion of such
Claim or Interest qualifies within the description of such other Classes. A Claim or Interest also is
classified in a particular Class for the purpose of receiving distributions pursuant to the Plan only
to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in that Class and
has not been paid, released, or otherwise satisfied prior to the Effective Date.

                                                 72
 AMERICAS 107036903
               Case 20-11218-MFW              Doc 3599        Filed 04/03/21     Page 83 of 179




The classification of Claims and Interests pursuant to the Plan is as set forth below. All of the
potential Classes for the Debtors are set forth herein. Certain of the Debtors may not have Claims
or Interests in a particular Class or Classes, and such Claims shall be treated as set forth in Article
III.B of the Plan. The Plan shall constitute a separate Plan for each of the Debtors. For all purposes
under the Plan, each Class contains a sub-Class for each Debtor: (i) Classes 3, 4, 5, and 6 shall be
vacant for each Debtor other than Hertz Corp., the Subsidiary Guarantors and Rental Car
Intermediate Holdings, LLC, and (ii) Class 12 shall be vacant for each Debtor other than Hertz
Parent. Voting tabulations for recording acceptances or rejections of the Plan shall be conducted
on a Debtor-by-Debtor basis as set forth above.

The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan
is as follows:

          3. Class Identification

   Class              Applicable Entities     Claim/Interest            Status             Voting Rights
                                                                                         Not Entitled to Vote
                                               Other Priority
      1                  Each Debtor                                  Unimpaired            (Presumed to
                                                  Claims
                                                                                               Accept)
                                                                                         Not Entitled to Vote
                                              Other Secured
      2                  Each Debtor                                  Unimpaired            (Presumed to
                                                 Claims
                                                                                               Accept)
                Hertz Corp., the Subsidiary                                              Not Entitled to Vote
                                                 First Lien
      3         Guarantors, and Rental Car                            Unimpaired            (Presumed to
                                                  Claims
               Intermediate Holdings, LLC                                                      Accept)
                Hertz Corp., the Subsidiary                                              Not Entitled to Vote
                                               Second Lien
      4         Guarantors, and Rental Car                            Unimpaired            (Presumed to
                                               Note Claims
               Intermediate Holdings, LLC                                                      Accept)
                Hertz Corp., the Subsidiary     Unsecured
      5         Guarantors, and Rental Car     Funded Debt             Impaired            Entitled to Vote
               Intermediate Holdings, LLC        Claims
                Hertz Corp., the Subsidiary     HHN Notes                                Not Entitled to Vote
      6         Guarantors, and Rental Car      Guarantee             Unimpaired            (Presumed to
               Intermediate Holdings, LLC        Claims                                        Accept)
                                                 General
      7                  Each Debtor            Unsecured              Impaired            Entitled to Vote
                                                 Claims
                                                  General                                Not Entitled to Vote
      8                  Each Debtor            Unsecured             Unimpaired            (Presumed to
                                              Elective Claims                                  Accept)
                                                Prepetition                              Not Entitled to Vote
      9                  Each Debtor           Intercompany      Unimpaired / Impaired      (Presumed to
                                                   Claims                                 Accept or Reject)




                                                        73
 AMERICAS 107036903
                 Case 20-11218-MFW          Doc 3599       Filed 04/03/21     Page 84 of 179




   Class              Applicable Entities    Claim/Interest          Status             Voting Rights
                                                                                     Not Entitled to Vote
                                             Section 510(b)
      10                 Each Debtor                                Impaired            (Presumed to
                                                Claims
                                                                                           Reject)
                                                                                     Not Entitled to Vote
                                              Intercompany
      11                 Each Debtor                               Unimpaired           (Presumed to
                                                 Interests
                                                                                           Accept)
                                             Existing Hertz                          Not Entitled to Vote
      12                 Hertz Parent        Parent Equity          Impaired            (Presumed to
                                                Interest                                   Reject)

           4. Treatment of Claims and Interests

                 (a) Class 1 – Other Priority Claims

Class 1 consists of all Other Priority Claims against any Debtor; i.e., Claims against any Debtor
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code, other than
(i) an Administrative Claim; or (ii) a Priority Tax Claim.

Except to the extent that a Holder of an Allowed Other Priority Claim and the applicable Debtor
prior to the Effective Date, or after the Effective Date, such Holder and the applicable Reorganized
Debtor agree to a less favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for such Allowed Other Priority Claim, each such Holder
shall receive payment in full, in Cash, of the unpaid portion of its Allowed Other Priority Claim
on the Effective Date or as soon thereafter as reasonably practicable (or, if payment is not then
due, shall be paid in accordance with its terms in the ordinary course).

Class 1 is Unimpaired under the Plan. Each Holder of an Allowed Other Priority Claim is
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, Holders of Allowed Other Priority Claim are not entitled to vote to accept or
reject the Plan.

                 (b) Class 2 – Other Secured Claims

Class 2 consists of all Other Secured Claims against any Debtor; i.e., any Secured Claim against
any Debtor, including any Secured Tax Claim, other than a (i) First Lien Claim; (ii) Second Lien
Note Claim; and (iii) DIP Claim, unless otherwise classified in Article III.B of the Plan.

Except to the extent that a Holder of an Allowed Other Secured Claim and the applicable Debtor
prior to the Effective Date, or after the Effective Date, such Holder and the applicable Reorganized
Debtor agree to a less favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for such Allowed Other Secured Claim, each such
Holder shall receive at the applicable Debtor’s, or the applicable Reorganized Debtor’s, discretion:

           (i)        payment in full in Cash of the unpaid portion of such Holder’s Allowed Other
                      Secured Claim on the Effective Date or as soon thereafter as reasonably practicable



                                                      74
 AMERICAS 107036903
                 Case 20-11218-MFW          Doc 3599       Filed 04/03/21   Page 85 of 179




                      (or if payment is not then due, payment shall be made in accordance with its terms
                      in the ordinary course);

          (ii)        Reinstatement of such Holder’s Allowed Other Secured Claim;

          (iii)       the applicable Debtor’s interest in the collateral securing such Holder’s Allowed
                      Other Secured Claim; or

          (iv)        such other treatment rendering such Holder’s Allowed Other Secured Claim
                      Unimpaired.

Class 2 is Unimpaired under the Plan. Each Holder of an Allowed Other Secured Claim is
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, Holders of Allowed Other Secured Claims are not entitled to vote to accept or
reject the Plan.

                 (c) Class 3 – First Lien Claims

Class 3 consists of all First Lien Claims against (i) Hertz Corp.; (ii) the Subsidiary Guarantors; and
(iii) Rental Car Intermediate Holdings, LLC; i.e., all Claims against such entities constituting
(i) First Lien Term Loan Claims (i.e., claim arising from or based upon the term loans issued
pursuant to the First Lien Credit Agreement or any other First Lien Term Loan Document,
including all accrued but unpaid interest, costs, fees, and indemnities, which principal outstanding
as of the Petition Date was in the aggregate amount equal to approximately $656,250,000);
(ii) First Lien Revolving Loan Claims (i.e., claims arising from or based upon the revolving loans
issued pursuant to the First Lien Credit Agreement or any other First Lien Loan Document,
including all accrued but unpaid interest, costs, fees, and indemnities, which principal outstanding
as of the Petition Date was in the aggregate amount equal to approximately $615,000,000);
(iii) First Lien Hedge Claims (i.e., claims arising from or based upon the First Lien Hedge
Agreements, including all accrued but unpaid interest, costs, fees, and indemnities, which principal
outstanding as of the Petition Date was in the aggregate amount equal to approximately
$2,312,987.44); and (iv) First Lien LC Claims (i.e., all First Lien Revolving LC Claims and First
Lien Standalone LC Facility Claims).

First Lien Claims shall be Allowed against Hertz Corp. and each Subsidiary Guarantor in the
amount of $1,271,932,486, minus the First Lien Donlen Paydown Amount, plus letters of credit
drawn after the Petition Date plus the First Lien Hedge Claims, plus outstanding and accrued
interest (at the non-default rate unless the Bankruptcy Court orders otherwise) and fees from the
Petition Date through the Effective Date solely to the extent necessary to render the First Lien
Claims Unimpaired. For the avoidance of doubt, the Debtors do not believe that holders of First
Lien Claims are entitled default interest in order for such Claims to be rendered Unimpaired.

On the Effective Date, in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such Claim, each Holder of an Allowed First Lien Claim shall receive
payment in full, in Cash, of the unpaid portion of its liquidated Allowed First Lien Claim on the
Effective Date and with respect to any unliquidated Claim with respect to undrawn letters of credit
shall retain all legal and equitable rights with respect to such Claims until such letters of credit are
released.

                                                      75
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 86 of 179




Class 3 is Unimpaired under the Plan. Each Holder of an Allowed First Lien Claim is conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, Holders of Allowed First Lien Claims are not entitled to vote to accept or reject the
Plan.

               (d) Class 4 – Second Lien Note Claims

Class 4 consists of all Second Lien Note Claims against (i) Hertz Corp. and (ii) the Subsidiary
Guarantors; i.e., all Claims against such entities arising from or based upon the Second Lien Note
Indenture or any other Second Lien Note Document, including all accrued but unpaid interest,
costs, fees, and indemnities, which principal outstanding as of the Petition Date was in the
aggregate amount equal to approximately $350,000,000.

Second Lien Note Claims shall be Allowed against Hertz Corp. and each Subsidiary Guarantor in
the amount of $362,750,694 plus accrued and outstanding interest and fees from the Petition Date
through the Effective Date, solely to the extent necessary to render the Second Lien Note Claims
Unimpaired.

On the Effective Date, in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such Claim, each Holder of an Allowed Second Lien Note Claim shall
receive payment in full, in Cash of the Allowed amount of such Claim against Hertz Corp. and the
Subsidiary Guarantors.

Class 4 is Unimpaired under the Plan. Each Holder of an Allowed Second Lien Note Claim is
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, Holders of Allowed Second Lien Note Claims are not entitled to vote to accept
or reject the Plan.

               (e) Class 5 – Unsecured Funded Debt Claims

Class 5 consists of all Unsecured Funded Debt Claims i.e., all Claims constituting (x) the
Unsecured Note Claims, (y) the HHN Notes Guarantee Claims, and (z) the ALOC Facility Claims
against (i) Hertz Corp.; (ii) the Subsidiary Guarantors; and, solely with respect to the ALOC
Facility Claims, (iii) Rental Car Intermediate Holdings, LLC.

Unsecured Notes Claims shall be Allowed against Hertz Corp. and the Subsidiary Guarantors in
the amounts set forth below:

              Unsecured Funded Debt Claim                  Allowed Amount

             5.500% Unsecured Note Claims                                    $804,522,222

             6.000% Unsecured Note Claims                                    $926,700,000

             6.250% Unsecured Note Claims                                    $503,211,806

             7.125% Unsecured Note Claims                                    $511,083,333



                                                 76
 AMERICAS 107036903
                 Case 20-11218-MFW          Doc 3599       Filed 04/03/21   Page 87 of 179




ALOC Facility Claims shall be Allowed against Hertz Corp., the Subsidiary Guarantors, and
Rental Car Intermediate Holdings, LLC, only to the extent determined by the Court and in no
instance in more than an amount equal to the letters of credit drawn with respect to the ALOC
Facility as of the Effective Date.

On the Effective Date, in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such Claim, each Holder of an Allowed Unsecured Funded Debt Claim
against Hertz Corp., the Subsidiary Guarantors, and, as applicable, Rental Car Intermediate
Holding, LLC shall receive:

          (i)         its Pro Rata share of the Unsecured Funded Debt Equity Allocation;

          (ii)        [with respect to each Eligible Unsecured Funded Debt Holder, its Pro Rata share of
                      the Subscription Rights; and

          (iii)       with respect to each Ineligible Unsecured Funded Debt Holder, Cash with a value
                      equal to the value of the Subscription Rights that would have been distributable to
                      such Holder if such Holder were an Eligible Unsecured Funded Debt Holder.] 28

Class 5 is Impaired under the Plan and is entitled to vote to accept or reject the Plan.

                 (f) Class 6 – HHN Notes Guarantee Claims

Class 6 consists of all HHN Notes Guarantee Claims against (i) Hertz Corp.; (ii) the Subsidiary
Guarantors; and (iii) Rental Car Intermediate Holdings, LLC.

The HHN Notes Guarantee Claims shall be Allowed against Hertz Corp., each Subsidiary
Guarantor, and Rental Car Intermediate Holdings, LLC in an aggregate amount of $790,105,000
plus any accrued and outstanding interest and fees from the Petition Date through the Effective
Date, solely to the extent necessary to render the HHN Notes Guarantee Claims Unimpaired. For
the avoidance of doubt, the Debtors do not believe that payment of postpetition interest on the
HHN Notes Guarantee Claims is necessary to render such Claims unimpaired.

On the Effective Date, in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such Claim, each Holder of an Allowed HHN Notes Guarantee Claim shall
receive payment in full in Cash of the Allowed amount of such Claim against Hertz Corp., the
Subsidiary Guarantors, and Rental Car Intermediate Holdings, LLC.

Class 6 is Unimpaired under the Plan. Each Holder of an Allowed HHN Notes Guarantee Claim
is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, Holders of Allowed HHN Notes Guarantee Claims are not entitled to vote to
accept or reject the Plan.




28
          [Subject to ongoing review and revision.]


                                                      77
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 88 of 179




               (g) Class 7 – General Unsecured Claims

Class 7 consists of all General Unsecured Claims against a Debtor; i.e., any Unsecured Claim,
against any Debtor, other than (i) Administrative Claims; (ii) Priority Tax Claims; (iii) Other
Priority Claims; (iv) Section 510(b) Claims; (v) Intercompany Claims; (vi) Unsecured Funded
Debt Claims; (vii) HHN Notes Guarantee Claims; and (viii) General Unsecured Elective Claims.

On the Effective Date or as soon as reasonably practicable thereafter, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for such Claims, each Holder
of an Allowed General Unsecured Claim against a Debtor shall receive, subject to the General
Unsecured Elective Claim election, its Pro Rata share of the General Unsecured Recovery Cash
Pool Amount without regard to the particular Debtor against which such Claim is Allowed;
provided, that, no Holder of an Allowed General Unsecured Claim shall receive a recovery that
exceeds 75% of the Allowed amount of its General Unsecured Claim.

Class 7 is Impaired under the Plan and is entitled to vote to accept or reject the Plan.

               (h) Class 8 – General Unsecured Elective Claims

Class 8 consists of all General Unsecured Elective Claims against a Debtor; i.e., Claims against
any Debtor other than a 7.000% Unsecured Promissory Notes Claim, a Class Action Claim, or any
Claim Filed on account of an individual included in any Class Action Claim, that would otherwise
be an Allowed General Unsecured Claim that (i) is either (a) Allowed in the amount of $[●] or
less, or (b) Allowed in an amount greater than $[●], but which is reduced to $[●] and treated as a
General Unsecured Elective Claim for purposes of this Plan in full and final satisfaction of such
Claim by an irrevocable written election of the Holder of such Claim made on a timely and
properly delivered and completed Ballot or other writing reasonably acceptable to the Debtors;
and (ii) the Holder of which makes an irrevocable written election to be treated as a General
Unsecured Elective Claim on a timely and properly delivered and completed Ballot or other
writing reasonably acceptable to the Debtors; provided, however, that any General Unsecured
Claim that was originally Allowed in excess of $[●] may not be subdivided into multiple General
Unsecured Claims of $[●] or less for purposes of receiving treatment as a General Unsecured
Elective Claim; provided, further, that to the extent that a Holder of a General Unsecured Elective
Claim against a Debtor holds any joint and several liability claims, guarantee Claims, or other
similar Claims against any other Debtors arising from or relating to the same obligations or liability
as such General Unsecured Elective Claim, such Holder shall only be entitled to a distribution on
one General Unsecured Elective Claim against the Debtors in full and final satisfaction of all such
Claims.

Except to the extent that a Holder of an Allowed General Unsecured Elective Claim agrees to less
favorable treatment, each Holder of an Allowed General Unsecured Elective Claims shall receive,
on the Effective Date or as soon as practical thereafter, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for such Allowed General Unsecured
Elective Claim, Cash in an amount equal to the lesser of (a) the Allowed amount of such Holder’s
General Unsecured Elective Claim and (b) [●] without regard to the particular Debtor against
which such Claim is Allowed. The treatment provided to General Unsecured Elective Claims shall
be funded from the General Unsecured Recovery Cash Pool Account. Each Holder electing to be


                                                 78
 AMERICAS 107036903
                 Case 20-11218-MFW          Doc 3599      Filed 04/03/21   Page 89 of 179




treated as a Holder of an Allowed General Unsecured Elective Claim shall irrevocably waive the
right to assert such Claim as a General Unsecured Claim.

Class 8 is Unimpaired under the Plan and is not entitled to vote to accept or reject the Plan.

                 (i) Class 9 – Prepetition Intercompany Claims

Classification: Class 9 consists of all prepetition Intercompany Claims; i.e., collectively any Claim
(i) held by a Debtor against any Debtor, or (ii) of a non-Debtor direct or indirect subsidiary of
Hertz Parent against any Debtor.

Treatment: Each prepetition Intercompany Claim shall be, at the option of Debtors or Reorganized
Debtors as applicable (in consultation with the Plan Sponsors), either:

          (i)         Reinstated; or

          (ii)        canceled and released without any distribution on account of such Claims;

provided, however, that Intercompany Claims of HIRE (Bermuda) Limited against Hertz Corp.
shall be Reinstated.

Voting: Holders of Claims in Class 9 are conclusively presumed to have accepted or rejected the
Plan pursuant to section 1126(f) or section 1126(g) of the Bankruptcy Code, respectively.
Therefore, such Holders are not entitled to vote or accept or reject the Plan.

                 (j) Class 10 – Section 510(b) Claims

Class 10 consists of all Section 510(b) Claims against a Debtor; i.e., any Claim against any Debtor
(i) arising from the rescission of a purchase or sale of a Security of any Debtor or an Affiliate of
any Debtor; (ii) for damages arising from the purchase or sale of such a Security; or (iii) for
reimbursement or contribution Allowed under section 502 of the Bankruptcy Code on account of
such a Claim; provided that a Section 510(b) Claim shall not include any Claims subject to
subordination under section 510(b) of the Bankruptcy Code arising from or related to any Interest.

Section 510(b) Claims will be canceled, released, discharged, and extinguished as of the Effective
Date, and will be of no further force or effect, and Holders of Section 510(b) Claims will not
receive any distribution on account of such Claims.

Holders of Claims in Class 10 are conclusively presumed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, Holders of Section 510(b) Claims are not
entitled to vote to accept or reject the Plan.

                 (k) Class 11 Intercompany Interests

Class 11 consists of all Intercompany Interests held by a Debtor in another Debtor; i.e., an Interest
held by a Debtor in another Debtor or a non-Debtor subsidiary.




                                                     79
 AMERICAS 107036903
               Case 20-11218-MFW         Doc 3599        Filed 04/03/21     Page 90 of 179




Intercompany Interests shall be Reinstated so as to maintain the organizational structure of the
Debtors as such structure exists on the Effective Date unless implementation of the Restructuring
requires otherwise.

Class 11 is Unimpaired under the Plan. Each Holder of an Intercompany Interest is conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, Holders of Intercompany Interests are not entitled to vote to accept or reject the Plan.

               (l) Class 12 – Existing Hertz Parent Interests

Class 12 consists of all Existing Hertz Parent Interests; i.e., all Interests in (or against) Hertz Parent.

Existing Hertz Parent Interests shall be cancelled and released without any distribution on account
of such Interests

Class 12 is Impaired under the Plan. Each Holder of an Existing Hertz Parent Interest is
conclusively presumed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code. Therefore, Holders of Existing Hertz Parent Interests are not entitled to vote to accept or
reject the Plan.

          5. Special Provision Governing Unimpaired Claims

Except as otherwise specifically provided in the Plan, nothing in the Plan shall be deemed to affect,
diminish, or impair the Debtors’ or the Reorganized Debtors’ rights and defenses, both legal and
equitable, with respect to any Reinstated Claim or otherwise Unimpaired Claim, including legal
and equitable defenses to setoff or recoupment against Reinstated Claims or otherwise Unimpaired
Claims; and, except as otherwise specifically provided in the Plan, nothing in the Plan shall be
deemed to be a waiver or relinquishment of any Claim, Cause of Action, right of setoff, or other
legal or equitable defense that the Debtors had immediately prior to the Petition Date, against or
with respect to any Claim that is Unimpaired by the Plan. Except as otherwise specifically
provided in the Plan, the Reorganized Debtors shall have, retain, reserve, and be entitled to assert
all such Claims, Causes of Action, rights of setoff, and other legal or equitable defenses that the
Debtors had immediately prior to the Petition Date fully as if the Chapter 11 Cases had not been
commenced, and all of the Reorganized Debtors’ legal and equitable rights and defenses with
respect to any Reinstated Claim or otherwise Unimpaired Claim may be asserted after the
Confirmation Date and the Effective Date to the same extent as if the Chapter 11 Cases had not
been commenced.

          6. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
             Code

Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by
acceptance of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation of
the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class
of Claims or Interests.




                                                    80
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599        Filed 04/03/21    Page 91 of 179




          7. Elimination of Vacant Classes

Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed
Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the
Confirmation Hearing shall be deemed eliminated from the Plan for purposes of voting to accept
or reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Class
pursuant to section 1129(a)(8) of the Bankruptcy Code.

          8. Separate Classification of Other Secured Claims

Each Other Secured Claim, to the extent secured by a Lien on collateral different from the
Collateral securing another Other Secured Claim, shall be treated as being in a separate sub-Class
for purposes of receiving distributions under the Plan.

          9. Voting Classes; Presumed Acceptance by Non-Voting Classes

If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests eligible
to vote in such Class vote to accept or reject the Plan, the Plan shall be presumed accepted by the
Holders of such Claims or Interests in such Class.

          10. Controversy Concerning Impairment

If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests,
are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy
on or before the Confirmation Date.

                      D. Means for Implementation of the Plan

          1. No Substantive Consolidation

The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative
purposes only and constitutes a separate chapter 11 plan of reorganization for each Debtor. The
Plan is not premised upon the substantive consolidation of the Debtors with respect to the Classes
of Claims or Interests set forth in the Plan.

          2. Restructuring Transactions; Effectuating Documents

Prior to, on, or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
may take any and all actions as may be necessary or appropriate in the Debtors’ reasonable
discretion to effectuate the Restructuring Transactions described in, approved by, contemplated
by, or necessary to effectuate the Plan, in accordance with the Plan Support Agreement, including:
(i) the execution and delivery of any New Organizational Documents, including any appropriate
agreements or other documents of merger, amalgamation, consolidation, restructuring, conversion,
disposition, transfer, formation, organization, arrangement, continuance, dissolution, sale,
purchase, or liquidation, in each case, containing terms that are consistent with the terms of the
Plan; (ii) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
consistent with the terms of the Plan; (iii) the filing of the New Organizational Documents,


                                                  81
 AMERICAS 107036903
               Case 20-11218-MFW        Doc 3599       Filed 04/03/21    Page 92 of 179




including any appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to
applicable state or law; (iv) such other transactions that are required to effectuate the Restructuring
Transactions, including any sales, mergers, consolidations, restructurings, conversions,
dispositions, transfers, formations, organizations, dissolutions, or liquidations; (v) the execution,
delivery, and filing of the Exit Facility Documents; (vi) the execution and delivery of the HVF III
Documents; (vii) the implementation of the HHN Restructuring and execution and delivery of any
documents in connection therewith, (viii) the solicitation and implementation of the Rights
Offering, and (ix) all other actions that the Debtors determine to be necessary or appropriate,
including in connection with making filings or recordings that may be required by applicable law
in connection with the Plan (collectively, the “Restructuring Transactions”). The Restructuring
Transactions shall be structured in a manner that takes into account the tax position of creditors,
the Plan Sponsors, and the Reorganized Debtors.

The Confirmation Order shall and shall be deemed to, pursuant to sections 363 and 1123 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to
effect any transaction described in, approved by, contemplated by, or necessary to effectuate the
Plan, including the Restructuring Transactions.

          3. Sources of Consideration for Plan Distributions

Except as otherwise provided in the Plan or the Confirmation Order, the Reorganized Debtors shall
fund distributions under the Plan with (i) Cash on hand; (ii) Cash proceeds from the New Money
Investment; and (iii) the proceeds of the Exit Term Loan Facility.

          4. New Money Investment

               (a) Preferred Stock

On the Effective Date, in accordance with the Stock Purchase Agreement and Plan Support
Agreement and subject to the terms and conditions thereof, the Reorganized Hertz Parent shall
issue, and each of the PE Sponsors or their respective affiliates or related funds shall purchase, on
a several and not joint basis, shares of the Preferred Stock at a purchase price of $385,000,000 in
the aggregate in Cash.

               (b) Offered Stock

                              (i) New Money Investors.

On the Effective Date, in accordance with the Stock Purchase Agreement and subject to the terms
and conditions thereof, each PE Sponsor shall purchase Offered Stock in the following aggregate
Cash amounts:

          A. Dundon or its affiliates or related funds shall purchase shares of Offered Stock at the
             Offering Purchase Price (without any discounts or premiums) in the aggregate amount
             of $400,000,000.00;




                                                  82
 AMERICAS 107036903
               Case 20-11218-MFW          Doc 3599         Filed 04/03/21   Page 93 of 179




          B. Centerbridge or its affiliates or related funds shall purchase shares of the Offered Stock
             at the Offering Purchase Price (without any discounts or premiums) in the aggregate
             amount of $82,500,000.00; and

          C. Warburg Pincus or its affiliates or related funds shall purchase shares of the Offered
             Stock at the Offering Purchase Price (without any discounts or premiums) in the
             aggregate amount of $82,500,000.00; and

                                (ii) Rights Offering.

Following approval by the Bankruptcy Court of the Disclosure Statement and the Rights Offering
Procedures, Hertz Parent shall conduct the Rights Offering in accordance with the Rights Offering
Procedures.

          A. [Each Holder of an Allowed Unsecured Funded Debt Claim] 29 shall be issued
             Subscription Rights to purchase, pursuant to the terms set forth in the Rights Offering
             Procedures, its Pro Rata allocation of the shares of Offered Stock remaining after the
             purchase of Offered Stock by the PE Sponsors set forth in Article IV.D.2.a of the Plan,
             subject to dilution from conversion of the Preferred Stock and the Management Equity
             Incentive Plan (defined in the Plan as the “Rights Offering Common Equity
             Allocation”) at the Offering Purchase Price (without any discounts or premiums). The
             Equity Commitment Parties shall exercise the Subscription Rights distributed on
             account of their Allowed Unsecured Funded Debt Claims pursuant to the terms of the
             Stock Purchase Agreement.

          B. Any transfer of an Allowed Unsecured Funded Debt Claim shall include the applicable
             Subscription Rights.

          C. Participation in the Rights Offering will be limited to Eligible Unsecured Funded Debt
             Holders.

          D. The consummation of the Rights Offering is conditioned on the satisfaction or waiver
             (in accordance with the Stock Purchase Agreement) of all conditions specified in the
             terms of the Rights Offering Procedures.

               (c) Backstop

In accordance with the Stock Purchase Agreement and subject to the terms and conditions thereof,
on or prior to the Effective Date, the Backstop Investors shall purchase the Unsubscribed Shares.
There shall be no backstop fee or other commitment fee owed or payable to the Backstop Investors;
provided, however, that the Stock Purchase Agreement shall provide for a termination payment to
each of the PE Sponsors and each of the Equity Commitment Parties in the amount of 3% of each
of such PE Sponsor’s and Equity Commitment Party’s aggregate commitment to purchase the
Preferred Stock and/or Offered Stock, as applicable.



29
          [Subject to ongoing review and revision.]


                                                      83
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 94 of 179




          5. Issuance and Distribution of Reorganized Hertz Parent Common Interests and
             Preferred Stock

The issuance of the Reorganized Hertz Parent Common Interests and Preferred Stock in
accordance with the Stock Purchase Agreement, the Rights Offering Procedures, the Plan Support
Agreement, and the Plan shall be authorized without the need for any further corporate action and
without any further action by the Holders of Claims or Interests.

All of the shares of Reorganized Hertz Parent Common Interests and Preferred Stock issued
pursuant to the Plan shall be duly authorized, validly issued, fully paid, and non-assessable. Each
distribution and issuance of the Reorganized Hertz Parent Common Interests and Preferred Stock
under the Plan shall be governed by the terms and conditions set forth in the Plan applicable to
such distribution or issuance and by the terms and conditions of the instruments evidencing or
relating to such distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

          6. New Reorganized Corporate Debt

The Reorganized Debtors shall issue the New Reorganized Corporate Debt and provide any related
guarantees, and the New Reorganized Corporate Debt will be made available to the Reorganized
Debtors, pursuant to and subject to the terms and conditions set forth in the Exit Facility
Documents.

Confirmation shall be deemed approval of the issuance and incurrence of the New Reorganized
Corporate Debt (including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations and guarantees to be incurred and fees paid in connection
therewith), and to the extent not approved by the Court previously, the Reorganized Debtors shall
be authorized to execute and deliver those documents necessary or appropriate to issue and incur
the New Reorganized Corporate Debt and related guarantees, including the Exit Facility
Documents, without further notice to or order of the Court, act or action under applicable law,
regulation, order or rule or vote, consent, authorization, or approval of any Person, subject to such
modifications as the Debtors or Reorganized Debtors may deem to be necessary to consummate
the New Reorganized Corporate Debt.

          7. Replacement of First Lien Letters of Credit

On or prior to the Effective Date, the Debtors shall replace the outstanding and undrawn letters of
credit issued pursuant to the First Lien Revolving LC Facility and the First Lien Standalone LC
Facility with letters of credit issued pursuant to the Exit Facility Documents or otherwise backstop
or cash collateralize such letters of credit. Contemporaneously therewith, all outstanding undrawn
letters of credit issued under the First Lien Revolving LC Facility and First Lien Standalone LC
Facility shall be canceled, unless otherwise backstopped or cash collateralized.

          8. HVF II and Interim Fleet Financing Settlement

On or prior to the Effective Date, the Debtors shall cause HVF II to repay in full in Cash the then-
outstanding non-contingent contractual obligations arising under or with respect to the HVF II
Notes with the proceeds of a new asset backed securitization facility, including the HVF III asset-

                                                 84
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 95 of 179




backed securitization facility, and/or securities to be issued by a newly formed non-Debtor
bankruptcy remote subsidiary of Hertz Corp. The Debtors shall pay all unpaid amounts accrued
pursuant to paragraph 9 of the Second Interim HVF Master Lease Settlement Order through the
HVF II Notes Repayment Date, provided, that prior to the payment of any such amounts the
applicable Entities shall have complied with paragraph 10 of the Second Interim HVF Master
Lease Settlement Order. Notwithstanding anything to the contrary in the Plan, the obligations with
respect to the HVF II Notes shall be determined solely pursuant to the terms of the HVF II Facility
Documents, and HVF Facility Documents, provided, for the avoidance of doubt, that the
Forbearance Fee payable pursuant to Section 4(g) of that certain HVF II Series 2013-A
Forbearance Agreement dated May 4, 2020 shall be deemed to be an obligation with respect to the
HVF II Notes.

On or prior to the Effective Date, the Debtors may cause HVIF to repay in full in Cash the then-
outstanding obligations with respect to the Interim Fleet Financing Notes with the proceeds of a
new asset backed securitization facility, including the HVF III asset-backed securitization facility,
and/or securities to be issued by a newly formed non-Debtor bankruptcy remote subsidiary of
Hertz Corp. or Reorganized Hertz Parent, as applicable. To the extent HVIF does not repay in full
in Cash the then-outstanding obligations with respect to the Interim Fleet Financing Notes, the
Debtors shall assume all of their contractual obligations with respect to the Interim Fleet Financing
Facility pursuant to Article II.D, supra.

The Debtors shall consult with the Plan Sponsors with respect to the terms of the repayment of the
HVF II Notes and the Interim Fleet Financing Notes and such terms shall be in form and substance
acceptable to the Requisite Commitment Parties in good faith.

The repayment of the HVF II Notes (and payment of all unpaid amounts accrued pursuant to
paragraph 9 of the Second Interim HVF Master Lease Settlement Order and amounts otherwise
owed to the ABS Lenders Professionals (as defined in the Second Interim HVF Master Lease
Settlement Order), through the HVF II Notes Repayment Date) and, to the extent applicable, the
Interim Fleet Financing Notes in full shall constitute the full and final satisfaction, settlement,
release, and discharge of each HVF Claim and Interim Fleet Financing Administrative Claim, as
applicable, against the Debtors, including any Administrative Claims granted under section 364(c)
of the Bankruptcy Code. Contemporaneously with the foregoing payment, (i) the HVF II Notes,
the Series 2013-G1 Note, and, to the extent applicable, the Interim Fleet Financing Notes shall be
deemed canceled; (ii) the HVF Facility Documents, the HVF II Facility Documents, and, to the
extent applicable, the Interim Fleet Financing Documents shall be deemed terminated (except if
utilized for HVF III), (iii) all Liens on property of HVF, HVF II, or, to the extent applicable, HVIF
arising out of or related to the Series 2013-G1 Note, the HVF II Notes, or, to the extent applicable,
the Interim Fleet Financing Notes shall automatically terminate, and all collateral subject to such
applicable Liens shall be automatically released, in each case without further action by the HVF
Trustee, HVF II Trustee, the HVF II Lenders, the HVIF Trustee, and the Interim Fleet Financing
Lenders; and (iv) all undrawn letters of credit issued with respect to the HVF II Facility and, if
applicable, the Interim Fleet Financing Facility shall be cancelled. The (i) HVF Trustee, HVF II
Trustee, the HVF II Lenders, and (ii) to the extent applicable, the HVIF Trustee, and the Interim
Fleet Financing Lenders shall take all actions to effectuate and confirm such termination, release
and discharge as reasonably requested by HVF, HVF II, HVIF, the Debtors or the Reorganized
Debtors. The Debtors or Reorganized Debtors, as applicable, shall use commercially reasonable


                                                 85
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599      Filed 04/03/21    Page 96 of 179




efforts to cause HVF and HVF II to, execute and provide to the HVF Trustee, the HVF II Trustee,
and the HVF II Lenders customary documentation in connection with the repayment of the HVF II
Notes that is reasonably satisfactory to the HVF Trustee, the HVF II Trustee and the ABS Lenders
(as defined in the Second Interim HVF Master Lease Settlement Order) and to execute and provide
such other documentation and take such other actions as may be reasonably requested by the HVF
Trustee, the HVF II Trustee, or ABS Lenders (as defined in the Second Interim HVF Master Lease
Settlement Order) in connection with the repayment of the HVF II Notes.

Upon a the occurrence of the HVF II Notes Repayment Date and subject to the release and
discharge of each HVF Claim, the HVF II Notes, and the Series 2013 G1 Note, each of the Debtors,
on behalf of themselves and their parents, subsidiaries, affiliates, shareholders, agents,
representatives, predecessors-in-interest, nominees, managers, members, partners, officers,
directors, employees, advisors, and each of their respective successors and assigns shall be deemed
to release, remise and forever discharge the Debtors and the ABS Released Parties (as defined in
the Second Interim HVF Master Lease Settlement Order), solely in their respective capacities
under the HVF II Facility, HVF II Facility Documents, and HVF Facility Documents, as
applicable, of and from any and all debts, losses, demands, actions, causes of action, suits,
accounts, covenants, contracts, agreements, claims, counterclaims, controversies, disputes,
obligations, judgments, rights, damages, costs, losses, expenses, liens, or liabilities of any and
every nature or description whatsoever, both at law or in equity, whether asserted or unasserted,
express or implied, known or unknown, matured or unmatured, fixed or contingent, liquidated or
unliquidated, which arose at any time through the HVF II Notes Repayment Date, arising out of
or related to the HVF II Facility. Notwithstanding anything to the contrary in the foregoing,
nothing in Article IV.H of the Plan shall release any ABS Released Party from Claims or Causes
of Action arising from an act or omission that constitutes fraud, willful misconduct, or gross
negligence.

Notwithstanding anything in the Plan to the contrary, including Article XII.I of the Plan, the
stipulations and releases set forth in paragraph 11 of the Second Interim HVF Master Lease
Settlement Order shall remain in full force and effect.

          9. HVF III Fleet Financing

On or prior to the Effective Date, the Debtors or Reorganized Debtors, as applicable, may form a
non-Debtor bankruptcy remote subsidiary or subsidiaries of Hertz Corp. or Reorganized Hertz
Parent, as applicable, to issue the HVF III asset-backed securitization facility and/or securities.
Simultaneously with the repayment in full of the HVF II Notes (and payment of all unpaid amounts
accrued pursuant to paragraph 9 of the Second Interim HVF Master Lease Settlement Order and
amounts otherwise owed to the ABS Lender Professionals (as defined in the Second Interim HVF
Master Lease Settlement Order), through the HVF Notes Repayment Date), as described in Article
IV.H of the Plan, and, to the extent applicable, the Interim Fleet Financing Notes, the Debtors may
use any of the vehicles in the HVF II Facility and, to the extent applicable, the Interim Fleet
Financing Facility and/or the equity with respect to the HVF II Facility and, to the extent
applicable, the Interim Fleet Financing Facility to support any facility or securities issued by HVF
III. The Debtors shall consult with the Plan Sponsors with respect to the terms of HVF III with
such terms in form and substance acceptable to the Requisite Commitment Parties in good faith.
Further, the Debtors, in the issuance of the HVF III asset-backed securitization facility and/or


                                                86
 AMERICAS 107036903
               Case 20-11218-MFW      Doc 3599        Filed 04/03/21    Page 97 of 179




securities, shall comply with the obligations set forth in paragraph 12 of the Second Interim HVF
Master Lease Settlement Order.

          10. General Unsecured Claim and General Unsecured Elective Claim Recoveries

On or prior to the Effective Date, the Debtors shall establish and fund the General Unsecured
Recovery Cash Pool Account with Cash in an amount equal to the General Unsecured Recovery
Cash Pool Amount to fund the recoveries provided to Allowed General Unsecured Claims and
Allowed General Unsecured Elective Claims.

As set forth in Article III.6 of the Plan no Holder of an Allowed General Unsecured Claim shall
receive a recovery in excess of 75% of the amount of its Allowed General Unsecured Claim. To
the extent Allowed General Unsecured Claims and Allowed General Unsecured Elective Claims
against the Debtors are less than $547,000,000 such that the Pro Rata distribution of the General
Unsecured Recovery Cash Pool Amount, after accounting for distribution to General Unsecured
Elective Claims and application of insurance coverage, would result in a more than a 75% recovery
to Holders of Allowed General Unsecured Claims, the Distribution Agent may return any excess
amount in the General Unsecured Recovery Cash Pool Account to the Reorganized Debtors. The
Distribution Agent, in consultation with the GUC Claims Oversight Administrator, may use its
discretion to return excess amounts from the General Unsecured Recovery Cash Pool Account to
the Reorganized Debtors; provided, that in no instance shall the Distribution Agent return Cash to
the Reorganized Debtors from the General Unsecured Recovery Cash Account such that the
amount of Cash in the General Unsecured Recovery Cash Account would not be sufficient to pay
Disputed General Unsecured Claims and Allowed General Unsecured Claims 75% of the asserted
amount of such Disputed General Unsecured Claims and Allowed General Unsecured Claims.

The General Unsecured Recovery Cash Pool Account (i) shall not be and shall not be deemed
property of the Debtors or the Reorganized Debtors; (ii) shall be held in trust to fund distributions
on account of Allowed General Unsecured Claims and Allowed General Unsecured Elective
Claims, as provided in the Plan; and (iii) shall not be encumbered by any Liens, Claims, or Interests
in any way (whether on account of the New Reorganized Corporate Debt or otherwise).

All parties to the Plan shall (i) treat the General Unsecured Recovery Cash Pool Account as a
“disputed ownership fund” within the meaning of Treasury Regulations Section 1.468B-9(b)(1)
for U.S. federal income tax purposes, and (ii) to the extent permitted by applicable law, report
consistently with the foregoing for state and local income tax purposes. All taxes imposed on
assets or income of the General Unsecured Recovery Cash Pool Account will be payable from the
assets of the General Unsecured Recovery Cash Pool.

          11. Intercompany Claim Settlement

As noted in Section II.C.3 of this Disclosure Statement, including the table of intercompany loans
contained therein, the Debtors had substantial, documented intercompany balances as of the
Petition Date. The Debtors understand that disputes could exist with respect to those Claims,
including the characterization or potential recharacterization of such Claims under applicable law
(including whether such Claims should be subordinated to other Claims or whether such claims



                                                 87
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 98 of 179




are in the nature of equity interests) and the extent to which certain intercompany transactions may
constitute fraudulent conveyances.

The entry of the Confirmation Order and the treatment accorded to General Unsecured Creditors
pursuant to the Plan shall constitute a settlement pursuant to section 1123(b)(3) of all disputes
relating to the Intercompany Claims and the allocation of value among the various Debtors.

The Debtors believe that such settlement is in the best interests of the Debtors and their Estates.
First, it avoids the cost and potential delay that would result from litigation over the Intercompany
Claims and allocation of value as among the various Debtors. Moreover, relevant theories of
liability or non-liability, including recharacterization and fraudulent conveyance, are fact-intensive
and the outcomes of such litigation would be highly uncertain. Finally, the Debtors believe that
the Plan, including the settlement of intercompany claims, achieves a highly favorable and
equitable result by offering substantial distributions on account of Allowed Claims against each of
the Debtors at equal rates. The Debtors believe that recoveries at each Debtor, if any, would be
substantially less in the absence of the Plan and the intercompany claim settlement, which is an
integral part of the Plan.

          12. HHN Restructuring

On the Effective Date, the HHN Notes Trustee and/or HHN Notes Paying Agent shall convert the
Cash payment provided as treatment for the HHN Notes Guarantee Claims pursuant to
Article III.B.6 of the Plan to Euros using the European Central Bank reference rate published on
such date and apply such amount to the HHN Notes pursuant to the terms of the HHN Notes
Documents.

Upon the occurrence of the Effective Date, non-Debtor Affiliate HHN will pay Cash (or have Cash
paid on its behalf) in the amount required, if any, after application of the Cash received by the
HHN Notes Paying Agent on account of the HHN Notes Guarantee Claims under the Plan, to
redeem the HHN Notes (including any accrued outstanding interest thereon and any applicable
redemption premium) pursuant to the terms of the HHN Notes Documents, and any related
agreement with the holders of the HHN Notes. Such payments with respect to the HHN Notes
Guarantee Claims and HHN Notes shall constitute a complete satisfaction and release of all Claims
and obligations with respect to the HHN Note Documents.

On the Effective Date, the Debtors shall cause HIL to repay the HIL Financing Facility with the
proceeds of the New Money Investment.

          13. Registration Rights Agreement

On the Effective Date, the Reorganized Debtors shall execute and deliver the Registration Rights
Agreement and take all actions required by the Registration Rights Agreement, subject to and in
accordance with the terms and conditions of the Plan Support Agreement and the Stock Purchase
Agreement.




                                                 88
 AMERICAS 107036903
               Case 20-11218-MFW       Doc 3599       Filed 04/03/21    Page 99 of 179




          14. International Vehicle Financing Claims

On or prior to the Effective Date, as part of the restructuring of the business of HHN and its
European subsidiaries, the Debtors shall cause the European Vehicle Financing Entities to enter
into and consummate the European ABS Restructuring Settlement. The entry of the Confirmation
Order shall (i) constitute approval and authorization for the Debtors to perform their obligations
under the European ABS Restructuring Settlement under Bankruptcy Rule 9019, (ii) approve the
complete release of the Lombard Vehicle Financing Facility Guarantee, the European ABS
Performance Guarantees and any claims related thereto, including the Lombard Facility Guarantee
Claims and the European ABS Performance Guarantee Claims and (iii) approve the irrevocable
disallowance of all such claims, which shall be permanently removed from the Claims Register.

On or prior to the Effective Date, as part of the restructuring of the business of Hertz Australia and
its subsidiaries, the Debtors shall cause Hertz Australia and the Australian Financing Entity to
enter into and consummate the Australian ABS Restructuring Settlement. The entry of the
Confirmation Order shall (i) constitute approval and authorization for the Debtors to perform their
obligations under the Australian ABS Restructuring Settlement under Bankruptcy Rule 9019,
(ii) approve the complete release of the Australian Performance Guarantee and any claims related
thereto, including any Australian Performance Guarantee Claims, and (iii) approve the irrevocable
disallowance of all such claims, which shall be permanently removed from the Claims Register.

          15. Corporate Existence

Except as otherwise provided in the Plan (including with respect to any Restructuring Transaction
undertaken pursuant to the Plan), the New Organizational Documents, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement, on and after the
Effective Date, each Debtor shall continue to exist as a Reorganized Debtor and as a separate
corporation, limited liability company, partnership, or other form of entity, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or other form of entity,
as the case may be, pursuant to the applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed and pursuant to the respective certificate of incorporation and
bylaws (or other analogous formation documents) in effect before the Effective Date, except to the
extent such certificate of incorporation and bylaws (or other analogous formation documents) are
amended by the Plan or otherwise, and to the extent such documents are amended, such documents
are deemed to be amended pursuant to the Plan and require no further action or approval (other
than any requisite filings required under applicable state, provincial, federal law, or other non-
bankruptcy law).

          16. Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, on the Effective Date, all property in each Estate,
all the Debtors’ Causes of Action (including, without express or implied limitation, all Causes of
Action identified in the Schedule of Retained Causes of Action), all Executory Contracts and
Unexpired Leases assumed, but not assigned, by any of the Debtors, and any property acquired by
any of the Debtors, including Interests held by the Debtors in non-Debtor subsidiaries, shall vest
in each respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other


                                                 89
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599        Filed 04/03/21   Page 100 of 179




encumbrances unless expressly provided otherwise by the Plan or Confirmation Order. On and
after the Effective Date, each Reorganized Debtor may operate its business and may use, acquire,
or dispose of property, and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules.

          17. Cancellation of Existing Securities

Except as otherwise provided in the Plan, or any agreement, instrument, or other document
incorporated in the Plan, or the Plan Supplement, on the Effective Date (i) the Prepetition Debt
Documents and any other certificate, share, note, bond, indenture, purchase right, option, warrant,
or other instrument or document, directly or indirectly, evidencing or creating any indebtedness or
obligation of or ownership interest in the Debtors giving rise to any Claim or Interest (except such
certificates, notes, or other instruments or documents evidencing indebtedness or obligations of
the Debtors that are specifically Reinstated pursuant to the Plan) shall be deemed canceled,
discharged and of no force or effect, except, as applicable, as necessary to (a) enforce the rights,
Claims and interests of the First Lien Agent, the Second Lien Notes Agent, the Unsecured Notes
Trustees, the 7.000% Unsecured Promissory Notes Trustee, as applicable, and any predecessor
thereof vis-a-vis parties other than the Released Parties, (b) allow the receipt of and distributions
under the Plan and, as applicable, the subsequent distribution of such amounts in accordance with
the respective terms of the Prepetition Debt Documents, and (c) preserve any rights of (1) the First
Lien Agent and any predecessor thereof as against any money or property distributable to Holders
of First Lien Claims, including any priority in respect of payment, (2) the Second Lien Note
Trustee and any predecessor thereof as against any money or property distributable to Holders of
Second Lien Note Claims, (3) the 5.500% Unsecured Notes Trustee and any predecessor thereof
as against any money or property distributable to Holders of the 5.500% Unsecured Notes Claims,
(4) the 6.000% Unsecured Notes Trustee and any predecessor thereof as against any money or
property distributable to Holders of the 6.000% Unsecured Notes Claims, (5) the 6.250%
Unsecured Notes Trustee and any predecessor thereof as against any money or property
distributable to Holders of the 6.250% Unsecured Notes Claims, (6) the 7.000% Unsecured
Promissory Notes Trustee and any predecessor thereof as against any money or property
distributable to Holders of the 7.000% Unsecured Promissory Notes Claims, and (7) the 7.125%
Unsecured Notes Trustee and any predecessor thereof as against any money or property
distributable to Holders of the 7.125% Unsecured Notes Claims; and (ii) the obligations of the
Debtors pursuant, relating, or pertaining to any agreements, indentures, certificates of designation,
bylaws, or certificate or articles of incorporation or similar documents governing the shares,
certificates, notes, bonds, purchase rights, options, warrants, or other instruments or documents
evidencing or creating any indebtedness or obligation of the Debtors (except such agreements,
certificates, notes, or other instruments evidencing indebtedness or obligations of the Debtors that
are specifically Reinstated pursuant to the Plan) shall be released and discharged; provided that
notwithstanding Confirmation or the occurrence of the Effective Date, any such indenture or
agreement that governs the rights of the Holder of a Claim or Interest shall also continue in effect
to allow each of the First Lien Agent, the Second Lien Note Trustee, the Unsecured Notes Trustees,
and the 7.000% Unsecured Promissory Notes Trustee to appear and be heard in the Chapter 11
Cases or in any proceeding in the Bankruptcy Court or any other court, including, without
limitation, to enforce the respective obligations owed to such parties under the Plan.



                                                 90
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599         Filed 04/03/21   Page 101 of 179




Subsequent to the performance by: (i) the First Lien Agent of its obligations under the Plan, the
First Lien Agent and its respective agents shall be relieved of all further duties and responsibilities
related to the First Lien Loan Documents upon the occurrence of the Effective Date, except with
respect to such other rights of the First Lien Agent that, pursuant to the First Lien Loan Documents,
survive the termination of the First Lien Loan Documents; (ii) the Second Lien Note Trustee of its
obligations under the Plan, the Second Lien Note Trustee and its respective agents shall be relieved
of all further duties and responsibilities related to the Second Lien Loan Documents upon the
occurrence of the Effective Date, except with respect to such other rights of the Second Lien Note
Trustee that, pursuant to the Second Lien Loan Documents, survive the termination of the Second
Lien Loan Documents; (iii) the 5.500% Unsecured Notes Trustee of its obligations under the Plan,
the 5.500% Unsecured Notes Trustee and its respective agents shall be relieved of all further duties
and responsibilities related to the 5.500% Unsecured Notes Documents upon the occurrence of the
Effective Date, except with respect to such other rights of the 5.500% Unsecured Notes Trustee
that, pursuant to the 5.500% Unsecured Notes Documents, survive the termination of the 5.500%
Unsecured Notes Documents; (iv) the 6.000% Unsecured Notes Trustee of its obligations under
the Plan, the 6.000% Unsecured Notes Trustee and its respective agents shall be relieved of all
further duties and responsibilities related to the 6.000% Unsecured Notes Documents upon the
occurrence of the Effective Date, except with respect to such other rights of the 6.000% Unsecured
Notes Trustee that, pursuant to the 6.000% Unsecured Notes Documents, survive the termination
of the 6.000% Unsecured Notes Documents; (v) the 6.250% Unsecured Notes Trustee of its
obligations under the Plan, the 6.250% Unsecured Notes Trustee and its respective agents shall be
relieved of all further duties and responsibilities related to the 6.250% Unsecured Notes
Documents upon the occurrence of the Effective Date, except with respect to such other rights of
the 6.250% Unsecured Notes Trustee that, pursuant to the 6.250% Unsecured Notes Documents,
survive the termination of the 6.250% Unsecured Notes Documents; (vi) the 7.000% Unsecured
Promissory Notes Trustee of its obligations under the Plan, the 7.000% Unsecured Promissory
Notes Trustee and its respective agents shall be relieved of all further duties and responsibilities
related to the 7.000% Unsecured Promissory Notes Documents upon the occurrence of the
Effective Date, except with respect to such other rights of the 7.000% Unsecured Promissory Notes
Trustee that, pursuant to the 7.000% Unsecured Promissory Notes Documents, survive the
termination of the 7.000% Unsecured Promissory Notes Documents; (vii) the 7.125% Unsecured
Notes Trustee of its obligations under the Plan, the 7.125% Unsecured Notes Trustee and its
respective agents shall be relieved of all further duties and responsibilities related to the 7.125%
Unsecured Notes Documents upon the occurrence of the Effective Date, except with respect to
such other rights of the 7.125% Unsecured Notes Trustee that, pursuant to the 7.125% Unsecured
Notes Documents, survive the termination of the 7.125% Unsecured Notes Documents.

If the record Holder of any of the Second Lien Notes or Unsecured Notes is DTC or its nominee
or another securities depository or custodian thereof, and such Second Lien Notes or Unsecured
Notes are represented by a global security held by or on behalf of DTC or such other securities
depository or custodian, then each such Holder of the Second Lien Notes or Unsecured Notes shall
be deemed to have surrendered such Holder’s note, debenture or other evidence of indebtedness
upon surrender of such global security by DTC or such other securities depository or custodian
thereof.

The commitments and obligations, if any, of the DIP Lender to extend any further or future credit
or financial accommodations to any of the Debtors, any of their respective subsidiaries, or any of


                                                  91
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599        Filed 04/03/21   Page 102 of 179




their respective successors or assigns under the DIP Documents, as applicable, shall fully terminate
and be of no further force or effect on the Effective Date.

Notwithstanding the foregoing, any provision in any document, instrument, lease, or other
agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations,
satisfaction, releases, or discharges provided for in the Plan shall be deemed null and void and
shall be of no force and effect. Nothing contained in the Plan shall be deemed to cancel, terminate,
release, or discharge the obligation of the Debtors or any of their counterparties under any
Executory Contract or Unexpired Lease to the extent such Executory Contract or Unexpired Lease
has been assumed by the Debtors pursuant to a Final Order of the Bankruptcy Court or under the
Plan.

          18. Corporate Action

Upon the Effective Date, or as soon thereafter as is reasonably practicable, all actions contemplated
by the Plan shall be deemed authorized and approved by the Bankruptcy Court in all respects,
including, as applicable (i) the issuance of the Reorganized Hertz Parent Common Interests and
Preferred Stock; (ii) the selection and appointment of the directors and officers for Reorganized
Hertz Parent and the other Reorganized Debtors; (iii) implementation of the Restructuring
Transactions; and (iv) all other actions contemplated by the Plan (whether to occur before, on, or
after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving
the corporate structure of Reorganized Hertz Parent and the other Reorganized Debtors, and any
corporate action required by the Debtors, Reorganized Hertz Parent, or the other Reorganized
Debtors in connection with the Plan shall be deemed to have occurred and shall be in effect,
without any requirement of further action by the Security Holders, directors, or officers of the
Debtors, Reorganized Hertz Parent, or the other Reorganized Debtors. On or before the Effective
Date, as applicable, the appropriate officers of the Debtors, Reorganized Hertz Parent, or the
Reorganized Debtors shall be authorized to issue, execute, and deliver the agreements, documents,
securities, and instruments contemplated by the Plan (or necessary or desirable to effect the
transactions contemplated by the Plan), in the name of and on behalf of Reorganized Hertz Parent
and the other Reorganized Debtors, to the extent not previously authorized by the Bankruptcy
Court. The authorizations and approvals contemplated by Article IV.R of the Plan shall be
effective notwithstanding any requirements under non-bankruptcy law.

          19. New Organizational Documents

To the extent required under the Plan, or applicable non-bankruptcy law, on the Effective Date, or
as soon as reasonably practicable thereafter, the Reorganized Debtors will File such New
Organizational Documents as are required to be Filed with the applicable Secretary of State and/or
other applicable authorities in the state, province, or country of incorporation in accordance with
the corporate laws of the respective state, province, or country of incorporation. Pursuant to
section 1123(a)(6) of the Bankruptcy Code, the New Organizational Documents will prohibit the
issuance of non-voting equity securities. After the Effective Date, the Reorganized Debtors may
amend and restate their respective New Organizational Documents, and the Reorganized Debtors
may File their respective certificates or articles of incorporation, bylaws, or such other applicable



                                                 92
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599         Filed 04/03/21   Page 103 of 179




formation documents, and other constituent documents as permitted by the laws of the respective
states, provinces, or countries of incorporation and the New Organizational Documents.

The New Organizational Documents shall not contain any prohibitions on any of the Reorganized
Debtors becoming a publicly listed company.

          20. Reorganized Hertz Parent and Reorganized Hertz Corp. Board

As of the Effective Date, except as set forth in Article IV.T of the Plan, all directors, managers,
and other members of existing boards or governance bodies of Hertz Parent and Hertz Corp., as
applicable, shall cease to hold office or have any authority from and after such time to the extent
not expressly included in the roster of the new boards of directors for Reorganized Hertz Parent
and Reorganized Hertz Corp.

The Reorganized Hertz Parent Board and Reorganized Hertz Corp. Board shall be comprised of
nine (9) members: (i) Tom Dundon, (ii) three (3) members which shall be jointly elected by
Centerbridge and Warburg Pincus (one (1) of whom must be (a) “independent” in accordance with
(y) New York Stock Exchange and Nasdaq rules and (z) SEC rules governing audit committee
membership and (b) not be an affiliate of Centerbridge or Warburg Pincus), (iii) five (5) members
selected by the Ad Hoc Group of Unsecured Noteholders (four (4) of whom must be (a)
“independent” in accordance with (y) New York Stock Exchange and Nasdaq rules and (z) SEC
rules governing audit committee membership and (b) not be an affiliate of any member of the Ad
Hoc Group of Unsecured Noteholders). The Reorganized Hertz Parent Board and Reorganized
Hertz Corp. Board shall be divided into three classes, with the members initially assigned to classes
as follows: (i) three (3) of such members shall be Class I directors and shall serve terms expiring
at the 2022 annual meeting of shareholders (with the independent Centerbridge and Warburg
Pincus elected member serving in this class), (ii) three (3) of such members shall be Class II
directors and shall serve terms expiring at the 2023 annual meeting of shareholders, and (iii) three
(3) of such members shall be Class III directors and shall serve terms expiring at the 2024 annual
meeting of shareholders (with the remaining of the Centerbridge and Warburg Pincus elected
members serving in this class). The 2022 annual meeting of shareholders shall be held no less
than one (1) year following the Effective Date.

The Reorganized Hertz Parent Board and Reorganized Hertz Corp. Board shall be selected in
accordance with generally accepted best practices for large institutional investors in public
companies. The members shall be individuals who are stock-exchange compliant, with relevant
industry, financial and operational backgrounds.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will disclose in the Plan
Supplement the identity and affiliations of any person proposed to serve on the initial board of
directors of Reorganized Hertz Parent and Reorganized Hertz Corp. To the extent any such
director or officer of the Reorganized Hertz Parent and Reorganized Hertz Corp. is an “insider”
under the Bankruptcy Code, the Debtors also will disclose the nature of any compensation to be
paid to such direct or officer. Each such director and officer shall serve from and after the Effective
Date pursuant to the terms of the New Organizational Documents, the Employment Agreements
(assumed and assigned to the Reorganized Debtors), and other constituent documents of the



                                                  93
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599         Filed 04/03/21    Page 104 of 179




Reorganized Debtors. The selection of directors and officers of Reorganized Hertz Parent and
Reorganized Hertz Corp. shall be disclosed in the Plan Supplement.

          21. Exemption from Certain Taxes and Fees

To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code, (i) the
issuance, transfer or exchange of any securities, instruments, or documents, (ii) the creation of any
Lien, mortgage, deed of trust or other security interest, (iii) any transfers (directly or indirectly) of
property pursuant to the Plan or the Plan Supplement, (iv) any assumption, assignment, or sale by
the Debtors of their interests in unexpired leases of nonresidential real property or executory
contracts pursuant to section 365(a) of the Bankruptcy Code, (v) the grant of collateral under the
Exit Facility Documents, and (vi) the issuance, renewal, modification or securing of indebtedness
by such means, and the making, delivery or recording of any deed or other instrument of transfer
under in furtherance of, or in connection with, the Plan, including the Confirmation Order, shall
not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar
tax, mortgage tax, stamp act, real estate transfer tax, sale or use tax, mortgage recording tax, or
other similar tax or governmental assessment, and upon entry of the Confirmation Order, the
appropriate state or local governmental officials or agents shall forgo the collection of any such
tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents pursuant to such transfers of property without the payment of any
such tax, recordation fee, or governmental assessment.

          22. Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to
Article VIII of the Plan, the Reorganized Debtors shall retain and may enforce all rights to
commence and pursue, as appropriate, any and all of the Debtors’ Causes of Action, whether
arising before or after the Petition Date, including any Causes of Action specifically enumerated
in the Plan Supplement. The Reorganized Debtors (in consultation with the Plan Sponsors) shall
have the exclusive right, authority, and discretion to determine and to initiate, File, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes
of Action, and to decline to do any of the foregoing without the consent or approval of any third
party or further notice to or action, order, or approval of the Bankruptcy Court. The Debtors or
the Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Entity not released pursuant to Article VIII.D of the Plan;
including, but not limited to, the Specified Non-Released Parties discussed in Section II.J.3
of this Disclosure Statement.

No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or this
Disclosure Statement to any Cause of Action against it as any indication that the Debtors or the
Reorganized Debtors, as applicable, shall not pursue any and all available Causes of Action against
it. Unless such Causes of Action against any Entity are expressly waived, relinquished,
exculpated, released, compromised, assigned, or settled in the Plan or a Final Order, all such
Causes of Action shall be expressly reserved by the Debtors or the Reorganized Debtors, as
applicable, for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or



                                                   94
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599       Filed 04/03/21   Page 105 of 179




otherwise) or laches, shall apply to any Cause of Action upon, after, or as a consequence of
Confirmation or the occurrence of the Effective Date.

The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during
the Chapter 11 Cases or pursuant to the Plan. The applicable Reorganized Debtors, through their
authorized agents or representatives, shall retain and may exclusively enforce any and all such
Causes of Action.

Notwithstanding anything to the contrary contained in Article IV.V of the Plan, on the
Effective Date, all Avoidance Actions with respect to trade vendors that continue to do
business with the Reorganized Debtors and that are not specifically identified in the Schedule
of Retained Causes of Action shall be released by the Debtors.

          23. GUC Oversight Administrator

The Committee shall appoint, as of the Effective Date, a GUC Oversight Administrator with duties
limited to (a) certain consultation rights with respect to the reconciliation, allowance, estimation,
and settlement of General Unsecured Claims and General Unsecured Elective Claims, including
with respect to the ADR Procedures, as set forth in the GUC Settlement Procedures, (b) certain
consultation rights with respect to the distributions to the Holders of Allowed General Unsecured
Claims and Allowed General Unsecured Elective Claims as provided herein; and (c) appearing
before and being heard by the Bankruptcy Court and other courts of competent jurisdiction in
connection with the foregoing duties. The selection of the GUC Oversight Administrator shall be
reasonably acceptable to the Debtors and the Requisite Commitment Parties.

The GUC Oversight Administrator may employ, without further order of the Bankruptcy Court,
professionals to assist in carrying out the duties as limited above. The GUC Oversight
Administrator Costs, including reasonable professional fees, shall be paid by the Reorganized
Debtors from the General Unsecured Creditor Recovery Cash Amount.

Upon the resolution of all disputed General Unsecured Claims and General Unsecured Elective
Claims, the GUC Oversight Administrator shall be released and discharged of and from further
authority, duties, responsibilities and obligations relating to and arising from and in connection
with the Chapter 11 Cases.

          24. Insurance Policies and Surety Bonds

               (a) Director and Officer Liability Insurance

On the Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies with respect to the Debtors’ directors, managers, officers, and
employees, as applicable, who served in such capacity at any time on or prior to the Effective Date
pursuant to sections 105 and 365 of the Bankruptcy Code. Entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the Reorganized Debtors’ assumption of each of the
D&O Liability Insurance Policies.




                                                 95
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599        Filed 04/03/21   Page 106 of 179




On or before the Effective Date, the Debtors, on behalf of the Reorganized Debtors, will obtain
the Tail D&O Policy.

After the Effective Date, none of the Debtors or the Reorganized Debtors shall terminate or
otherwise reduce the coverage under any D&O Liability Insurance Policies in effect on the
Effective Date, including the Tail D&O Policy, with respect to conduct occurring prior thereto,
and all officers, directors, managers, and employees of the Debtors who served in such capacity at
any time before the Effective Date shall be entitled to the full benefits of any such policy for the
full term of such policy subject to the terms thereof regardless of whether such officers, directors,
managers, or employees remain in such positions after the Effective Date, provided that nothing
in this paragraph shall preclude a reduction in the amount of available policy proceeds under the
D&O Liability Insurance Policies through payment of claims under any D&O Liability Insurance
Policies to or on behalf of the Debtors or the Reorganized Debtors.

Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not
discharge, impair, or otherwise modify any indemnity obligations assumed by the foregoing
assumption of the D&O Liability Insurance Policies and related documents, and each such
indemnity obligation will be deemed and treated as an Executory Contract that has been assumed
by the Reorganized Debtors under the Plan and no Proof of Claim need be Filed with respect
thereto.

          (b) Assumption of Insurance Policies

On the Effective Date, each Insurance Policy shall be assumed by the applicable Reorganized
Debtor pursuant to sections 105 and 365 of the Bankruptcy Code, unless such Insurance Policy (i)
was rejected by the Debtors pursuant to an order of the Bankruptcy Court, or (ii) is the subject of
a motion to reject pending on the date of the Confirmation Hearing. Entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval of the Reorganized Debtors’ assumption
of each of such Insurance Policies

          (c) Insurance Neutrality

Nothing in the Plan or the Confirmation Order shall in any way operate to, or have the effect of,
impairing, altering, supplementing, changing, expanding, decreasing, or modifying (a) the rights
or obligations of any Insurer or (b) any rights or obligations of the Debtors or the Reorganized
Debtors arising out of or under any Insurance Policy. The Insurers, the Debtors, and Reorganized
Debtors, as applicable, shall retain all rights and defenses under such Insurance Policies, and such
Insurance Policies shall apply to, and be enforceable by and against, the insureds and the
Reorganized Debtors in the same manner and according to the same terms and practices applicable
to the Debtors, as existed prior to the Effective Date. Further, for all issues relating to insurance
coverage, the provisions, terms, conditions, and limitations of the Insurance Policies shall control.
For the avoidance of doubt, nothing contained in the Plan or the Confirmation Order shall operate
to require any Insurer to indemnify or pay the liability for any claim that it would not have been
required to pay in the absence of the Plan and Confirmation Order.




                                                 96
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599        Filed 04/03/21   Page 107 of 179




          (d) Surety Bonds

On the Effective Date, (i) all of the Debtors’ obligations and commitments to any surety bond
providers shall be deemed reaffirmed by the Reorganized Debtors, (ii) surety bonds and related
indemnification and collateral agreements entered into by any Debtor will be vested and performed
by the applicable Reorganized Debtor and will survive and remain unaffected by entry of the
Confirmation Order, and (iii) the Reorganized Debtors shall be authorized to enter into new surety
bond agreements and related indemnification and collateral agreements, or to modify any such
existing agreements, in the ordinary course of business. The applicable Reorganized Debtors will
continue to pay all premiums and other amounts due, including loss adjustment expenses, on the
existing surety bonds as they become due prior to the execution and issuance of new surety bonds.
Surety bond providers shall have the discretion to replace (or issue name-change riders with
respect to) any existing surety bonds or related general agreements of indemnity with new surety
bonds and related general agreements of indemnity on the same terms and conditions provided in
the applicable existing surety bonds or related general agreements of indemnity.

          25. Management Equity Incentive Plan

On or as soon as reasonably practical following the Effective Date, the Reorganized Hertz Parent
Board will adopt and implement the Management Equity Incentive Plan, which shall provide for
not less than 5% of Reorganized Hertz Parent Common Interests to be reserved for directors,
officers, and employees of the Reorganized Debtors in accordance with the MIP Term Sheet and
as otherwise determined by the Reorganized Hertz Parent Board.

          26. Employee Obligations

Except as (i) otherwise provided in the Plan or Plan Supplement; (ii) identified on the Rejected
Executory Contracts and Unexpired Leases Schedule; (iii) was rejected by the Debtors pursuant to
a Bankruptcy Court order; or (iv) is the subject of a motion to reject pending on the date of the
Confirmation Hearing, the Reorganized Debtors shall honor the Debtors’ Employee Obligations
and, to the extent not already satisfied, the Debtors’ Employee Obligations shall become
obligations of the Reorganized Debtors in accordance with their terms. To the extent the Employee
Obligations are executory contracts and (i) such executory contracts are not identified on the
Rejected Executory Contracts and Unexpired Leases Schedule, (ii) were not previously rejected
by a Final Order, pursuant to section 365 and 1123 of the Bankruptcy Code, or (iii) are not the
subject of a motion to reject pending on the date of the Confirmation Hearing, each will be deemed
assumed as of the Effective Date and the obligations thereunder shall be paid in the ordinary course
consistent with the terms thereof; provided, that, the consummation of the Restructuring
Transactions and any associated organizational changes shall not constitute a “change of control,”
“change in control,” or other similar event under any of the above-listed written contracts,
agreements, policies, programs and plans. Notwithstanding anything else set forth in this
paragraph, the cure provisions of Article V.C of the Plan shall apply to any Employee Obligation
arising from an Executory Contract assumed in accordance with the provisions of Article V of the
Plan.

Employee Obligations include any written contracts, agreements, policies, programs, and plans (as
from time to time amended or restated) applicable to employees or directors for regular


                                                97
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599        Filed 04/03/21   Page 108 of 179




compensation (including wages, salary, commissions, and incentives), bonus programs approved
by the Bankruptcy Court pursuant to the 2020 EIP Order and the 2021 KEIP/EIP Order, expense
reimbursements, vacation and sick leave benefits, employee and retiree health care, vision, and
dental benefits, employee and retiree life insurance benefits, disability insurance benefits,
accidental death and dismemberment insurance benefits, qualified retirement programs, employee
relocation programs, employee and director vehicle use policies, commuter benefits, adoption
assistance benefits, employee, director, and retiree discount programs, and other employee welfare
plan benefits in effect immediately prior to the Effective Date. For the avoidance of doubt, the
Employee Obligations do not include any contracts, agreements, arrangements, letters, policies,
programs, or plans (as from time to time amended or restated) for deferred compensation, non-
qualified retirement benefits, severance, or other employment termination benefits.

The Plan further specifically provides that the Reorganized Debtors shall assume, continue, and
maintain in all respects, and shall not in any way reduce or diminish, the bonus programs approved
by the Bankruptcy Court pursuant to the 2020 EIP Order and the 2021 KEIP/EIP Order in
accordance with the respective terms of such programs, including by timely paying all awards
earned by the participants therein in accordance with the terms thereof. The Debtors anticipate
that all awards in respect of the 2020 EIP Order will have been fully paid as of the Effective Date.
With respect to the bonus programs approved by the Bankruptcy Court pursuant to the 2021
KEIP/EIP Order, as of the Effective Date, award amounts payable in respect of the Restructuring
Milestones (as defined in the 2021 KEIP/EIP Order) will be determinable but award amounts
payable in respect of the Financial Metrics (as defined in the 2021 KEIP/EIP Order) will remain
subject to determination only following the conclusion of the quarter in which the Effective Date
occurs. Maximum awards payable pursuant to the 2021 KEIP/EIP Order bonus programs in
respect of the Financial Metrics will be, in the aggregate, (i) if the Effective Date occurs on or
before June 30, 2021, $1,780,832 at threshold, $3,561,660 at target, and $4,452,078 at maximum;
(ii) if the Effective Date occurs on or before September 30, 2021, $2,691,035 at threshold,
$5,382,064 at target, and $6,727,585 at maximum; and (iii) if the Effective Date occurs on or
before December 31, 2021, $3,611,131 at threshold, $7,222,255 at target, and $9,027,825 at
maximum (in each case subject to linear interpolation for performance levels between threshold
and maximum and all other terms of the applicable bonus program).

On the Effective Date, each Employment Agreement will be deemed assumed and shall become
obligations of the Reorganized Debtors in accordance with their terms.

On the Effective Date, each severance plan of the Debtors in existence immediately prior to the
Effective Date, including (i) the Amended and Restated Hertz Global Holdings, Inc. Severance
Plan for Senior Executives, and (ii) the Amended and Restated Hertz Global Holdings, Inc.
Severance Plan for Vice Presidents, shall be terminated in accordance with its terms. Entry of the
Confirmation Order shall constitute authorization for such termination without further action by
any of the Debtors, the Debtors’ board of directors or any committee thereof, or any officer or
other employee of the Debtors, or any delegee of any of the foregoing. To the extent any severance
plan constitutes an Executory Contract deemed rejected pursuant to Article V.A of the Plan,
termination of such severance plan in accordance with its terms pursuant to this paragraph shall be
deemed to have occurred immediately prior to such rejection. Notwithstanding the foregoing, on
and subject to the occurrence of the Effective Date, the Reorganized Debtors (a) shall covenant,
agree, and undertake, as obligations of the Reorganized Debtors, that in the event that any


                                                98
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599        Filed 04/03/21   Page 109 of 179




individual who is part of the Senior Management Group is terminated by the Reorganized Debtors
without cause within twelve (12) months following the Effective Date, the Reorganized Debtors
shall, within thirty (30) days following such termination, pay such terminated individual a single
lump-sum cash payment equal to two (2) times the value of such terminated individual’s annual
base compensation (i.e., base salary and non-variable benefits), and (b) shall adopt and implement
such other plans, policies, or other agreements with respect to employee severance for certain of
the Reorganized Debtors’ other employees on terms to be determined by the Reorganized Debtors
and acceptable to the Requisite Commitment Parties or Reorganized Hertz Parent Board in good
faith..

The Senior Management Group is defined in the Plan as: (i) Paul Stone, (ii) Kenny Cheung,
(iii) M. David Galainena, (iv) Opal Perry, (v) Darren Arrington, (vi) Eric Leef, (vii) Laura Suenon
Nestar (Smith), (viii) Joseph McPherson, (ix) Jeffrey Adams, (x) Robert Massengill, and
(xi) Jayesh Patel. For the avoidance of doubt, in the event that one or more severance payments
does become payable pursuant to Article IV.X of the Plan, such payment(s) shall be made from
the general operating funds of the Reorganized Debtors and not from these Estates.

Notwithstanding anything to the contrary in the Plan, as of the Effective Date, any provision of an
Employee Obligation that provides for equity-based awards, including any termination-related
provisions with respect to equity-based awards, shall be deemed cancelled and shall be of no
further force and effect, whether surrendered for cancellation or otherwise.

Notwithstanding anything to the contrary in the Plan, in accordance with section 1129(a)(13) of
the Bankruptcy Code, the Reorganized Debtors shall continue to honor all retiree benefits, as such
term is defined in section 1114(a) of the Bankruptcy Code, as and to the extent required by the
agreements giving rise to such obligations.

          27. Defined Benefit Qualified Pension Plans of Hertz and Non-Debtor Affiliate
              Puerto Ricancars, Inc.

PBGC is a wholly-owned United States government corporation and agency created under Title
IV of ERISA to administer the federal pension insurance program and to guarantee the payment
of certain pension benefits upon termination of a pension plan covered by Title IV of ERISA.
Debtor The Hertz Corporation sponsors The Hertz Corporation Account Balance Defined Benefit
Pension Plan (defined in the Plan as the “Defined Benefit Plan”), which is covered by Title IV of
ERISA. The Hertz Corporation also administers two plans that are covered by Title IV of ERISA
and are sponsored by its non-debtor affiliate, Puerto Ricancars, Inc.: (1) the Retirement Plan for
Employees of Puerto Ricancars, Inc. and Related Companies Residing in the Commonwealth of
Puerto Rico (the “PR Pension Plan”), and (2) the Retirement Plan for Employees of Puerto
Ricancars, Inc. and Related Companies Residing in St. Thomas U.S. Virgin Islands (the “VI
Pension Plan” and, together with the Defined Benefit Plan and PR Pension Plan, the “Pension
Plans”). PBGC asserts that the other Debtors are each members of The Hertz Corporation and
Puerto Ricancars, Inc.’s controlled group, as defined in 29 U.S.C. § 1301(a)(14).

Under the Plan the Debtors and Reorganized Debtors will continue and assume the Pension Plans
to the extent of their respective obligations under the Pension Plans and applicable law. The
distress termination provisions of 29 U.S.C. § 1341(c) or the provisions for PBGC initiation of 29


                                                99
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 110 of 179




U.S.C. § 1342(a) govern termination of the Pension Plans. However, if any of the Pension Plans
were to terminate, the PBGC asserts that the sponsor of the terminated Pension Plan and all
members of its controlled group are jointly and severally liable for the unfunded benefit liabilities
of the terminated Pension Plan. PBGC has asserted estimated contingent claims against each of
the Debtors for unfunded benefit liabilities in the amount of approximately $130.6 million for the
Hertz Pension Plan, $1.3 million for the PR Pension Plan, and $102,000 for the VI Pension Plan.
PBGC has asserted that these termination liability claims are entitled to priority under 11 U.S.C.
§ 507(a)(2) and (a)(8) in unliquidated amounts. The Debtors and Reorganized Debtors reserve all
rights relating to any asserted liability, including but not limited to the validity, priority, and
amount of such claims.

PBGC asserts that the sponsors of the Pension Plans and all other members of their controlled
group are obligated to pay the contributions necessary to satisfy the minimum funding standards
under sections 412 and 430 of Title 26 of the United States Code (the “Internal Revenue Code”)
and sections 302 and 303 of ERISA. PBGC has asserted an unliquidated claim against each of the
Debtors for any unpaid required minimum contributions owed to the Pension Plans. PBGC has
asserted that the claim for required minimum contributions owed is entitled to priority under 11
U.S.C. § 507(a)(2) and (a)(5) in the amounts of the unpaid contributions. The Debtors and
Reorganized Debtors reserve all rights relating to any asserted liability, including but not limited
to the validity, priority, and amount of such claims.

PBGC asserts that the sponsors of the Pension Plans and all other members of their controlled
group are jointly and severally liable to PBGC for all premium obligations owed to the Pension
Plans. PBGC has asserted a claim against each of the Debtors for unpaid statutory premiums, if
any, owed to PBGC on behalf of the Pension Plans in an unliquidated amount. The Debtors and
Reorganized Debtors reserve all rights relating to any asserted liability, including but not limited
to the validity, priority, and amount of such claims.

If any of the Pension Plans terminate in a distress or PBGC-initiated termination during the course
of the bankruptcy proceeding, PBGC has asserted that the sponsor of the terminated Pension Plan
and its controlled group are liable to PBGC for a termination premium at the rate of $1,250 per
plan participant per year for three years under 29 U.S.C. § 1306(a)(7). PBGC asserts that if a
Pension Plan is terminated prior to confirmation of the Plan, the obligation to PBGC for
termination premiums does not exist until after the Plan is confirmed and the Debtors have exited
bankruptcy. PBGC asserts that, under these circumstances, termination premiums are not a
dischargeable claim or debt within the meaning of the Bankruptcy Code. PBGC estimates that the
amounts of the termination premium liability would total approximately $84 million for the
Defined Benefit Plan, $259,000 for the PR Pension Plan, and $49,000 for the VI Pension Plan.
The Debtors and Reorganized Debtors reserve all rights relating to any asserted liability, including
but not limited to the validity, priority, and amount of such claims.

On the Effective Date the Reorganized Debtors shall assume and continue to maintain the Pension
Plans in accordance with their terms (as such terms may be amended from time to time) and
applicable non-bankruptcy law (and the Reorganized Debtors reserve all rights thereunder).

After the Effective Date, the Reorganized Debtors shall, in the ordinary course of their business,
as and to the extent required by the Pension Plans’ governing documents and in accordance with


                                                100
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599      Filed 04/03/21     Page 111 of 179




applicable non-bankruptcy law: (i) satisfy the minimum funding requirements under 26 U.S.C. §§
412 and 430 and 29 U.S.C. §§ 1082 and 1083; (ii) pay all required premiums, if any, owed to
PBGC under 29 U.S.C. §§ 1306 and 1307, for the Pension Plans under ERISA or the Internal
Revenue Code; and (iii) administer the Pension Plans in accordance with the applicable provisions
of ERISA and the Internal Revenue Code (and the Reorganized Debtors reserve all rights
thereunder).

Since the Plan provides that the Reorganized Debtors will continue the Pension Plans, PBGC and
the Debtors agree that all Proofs of Claim filed by PBGC shall be deemed withdrawn on the
Effective Date without incurring liability in the bankruptcy.

No provision of the Disclosure Statement, Plan, Confirmation Order, or section 1141 of the
Bankruptcy Code shall be construed to discharge, release, or relieve the Reorganized Debtors, their
successors, or individuals from liabilities or requirements imposed under any law or regulatory
provision with respect to the Pension Plans or from claims of the PBGC with respect to the Pension
Plans. PBGC and the Pension Plans will not be enjoined or precluded from enforcing such liability
with respect to the Pension Plans as a result of any provision of the Disclosure Statement, Plan,
Confirmation Order, or section 1141 of the Bankruptcy Code.

          28. Workers’ Compensation Programs

As of the Effective Date, the Reorganized Debtors shall continue to honor their obligations under
(i) all applicable workers’ compensation laws in jurisdictions in which the Reorganized Debtors
operate or the Debtors previously operated; and (ii) the Debtors’ (a) written contracts, agreements,
and agreements of indemnity, in each case relating to workers’ compensation, (b) self-insurer
workers’ compensation bonds, policies, programs, and plans for workers’ compensation and
(c) workers’ compensation insurance policies and programs. All Proofs of Claims filed by the
Debtors’ current or former employees on account of workers’ compensation claims shall be
deemed withdrawn automatically and without any further notice to or action, order, or approval of
the Bankruptcy Court based upon the treatment provided for herein; provided, that nothing in the
Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’ defenses,
Causes of Action, or other rights under applicable non-bankruptcy law with respect to any such
contracts, agreements, policies, programs and plans.

          29. Collective Bargaining Agreements

On or prior to the Effective Date, and subject to the occurrence of the Effective Date, the
Reorganized Debtors shall assume the Collective Bargaining Agreements.

          30. Plan Support Agreement and Stock Purchase Agreement

To the extent not previously approved pursuant to an order of the Bankruptcy Court authorizing
the Debtors’ entry into the Plan Support Agreement and the Stock Purchase Agreement, entry into
each of the Plan Support Agreement and the Stock Purchase Agreement shall be authorized by the
Bankruptcy Court pursuant to the Confirmation Order and the Debtors shall continue to perform
thereunder and comply therewith in all respects through and including the Effective Date.




                                                101
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 112 of 179




                      E. Treatment of Executory Contracts and Unexpired Leases

          1. Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided in the Plan, all Executory Contracts or
Unexpired Leases shall be deemed assumed by the applicable Reorganized Debtor pursuant to
sections 365 and 1123 of the Bankruptcy Code, other than those Executory Contracts and
Unexpired Leases that (i) are identified on the Rejected Executory Contracts and Unexpired Leases
Schedule; (ii) have been previously rejected by a Final Order; (iii) have been previously assumed
or assumed and assigned by a Final Order; (iv) are the subject of a motion to reject that is pending
on the Confirmation Date; (v) the Debtors have, as of the Confirmation Date, received authority
to reject pursuant to an order of the Bankruptcy Court with the effective date of such rejection
occurring after the Effective Date; (vi) provide for payment of severance or other benefits to
former employees of the Debtors (other than retiree benefits within the meaning of such term in
section 1114(a) of the Bankruptcy Code), whether in the form of a plan or individual agreement;
and (vii) are solely with a Donlen Debtor, which to the extent not previously assumed by a Final
Order shall be deemed to be rejected; provided, that, nothing in the Plan or Confirmation Order
shall constitute an admission or finding that any plan or agreement referenced in the immediately
preceding clause (vi) constitutes an Executory Contract; and provided further, that the Debtors
reserve the right to seek enforcement of or other relief with respect to an assumed or assumed and
assigned Executory Contract or Unexpired Lease following the Confirmation Date, including but
not limited to seeking an order of the Bankruptcy Court for the rejection of such Executory
Contract or Unexpired Lease for cause. Notwithstanding anything to the contrary contained in the
Plan, the Plan Support Agreement and the Stock Purchase Agreement shall be assumed by the
Debtors or the Reorganized Debtors, as applicable, on the Effective Date pursuant to the Plan.

Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the
assumptions and rejections of such Executory Contracts or Unexpired Leases as set forth in the
Plan, the Assumed Executory Contracts and Unexpired Leases Schedule, the Collective
Bargaining Agreement Schedule, and the Rejected Executory Contracts and Unexpired Leases
Schedule, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise
specifically set forth in the Plan, assumptions or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. The Debtors are authorized to
abandon any of the Debtors’ personal property at or on the leased premises subject to an Unexpired
Lease rejected pursuant to the Plan, and the counterparties to rejected leases may dispose of any
such personal property remaining at or on the leased premises following the applicable lease
rejection date.

Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
Court order but not assigned to a third party before the Effective Date shall re-vest in and be fully
enforceable by the applicable contracting Reorganized Debtor in accordance with its terms, except
as such terms may have been modified by any order of the Bankruptcy Court authorizing and
providing for its assumption under applicable federal law (in each case, in accordance with
applicable law, including by consent of the counterparty to such Executory Contract or Unexpired
Lease). Subject to applicable law, including section 365(d)(4) of the Bankruptcy Code, any
motions to assume Executory Contracts or Unexpired Leases pending on the Effective Date shall
be subject to approval by a Final Order of the Bankruptcy Court on or after the Effective Date but


                                                102
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599      Filed 04/03/21     Page 113 of 179




may be withdrawn, settled, or otherwise prosecuted by the Reorganized Debtors with any such
disposition to be deemed effect an assumption, assumption and assignment, or rejection, as
applicable, as of the Effective Date.

To the maximum extent permitted by law, to the extent any provision in any Executory Contract
or Unexpired Lease assumed or assumed and assigned pursuant to the Plan restricts, conditions or
prevents, or purports to restrict, condition or prevent, or is breached or deemed breached by, the
assumption or assumption and assignment of such Executory Contract or Unexpired Lease
(including any “anti-assignment,” “change of control,” consent right or similar provision), then
such provision shall be deemed modified such that the transaction contemplated by the Plan shall
not entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease
or to exercise any other default-related rights with respect thereto. The consummation of the Plan
and the implementation of the Restructuring Transactions are not intended to, and shall not,
constitute a “change of control,” “change in control,” or other similar event under any lease,
contract, or agreement to which a Debtor is a party.

          2. Claims Based on Rejection of Executory Contracts or Unexpired Leases

Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts or
Unexpired Leases, if any, must be Filed with the Bankruptcy Court by the later of thirty (30) days
from (i) the date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
approving such rejection, and (ii) the effective date of the rejection of such Executory Contract or
Unexpired Lease. Any Claims arising from the rejection of an Executory Contract or
Unexpired Lease not Filed within such time shall be Disallowed pursuant to the
Confirmation Order, forever barred from assertion, and shall not be enforceable against, as
applicable, the Debtors, the Reorganized Debtors, the Estates, or property of the foregoing
parties, without the need for any objection by the Debtors or the Reorganized Debtors, as
applicable, or further notice to, or action, order, or approval of the Bankruptcy Court or
any other Entity, and any Claim arising out of the rejection of the Executory Contract or
Unexpired Lease shall be deemed fully satisfied, released, and discharged, notwithstanding
anything in the Schedules, if any, or a Proof of Claim to the contrary. Claims arising from the
rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims or General Unsecured Elective Claims, as applicable, and shall be treated in
accordance with Article III.B.6 and Article III.B.7 of the Plan, and such claims may be objected
to in accordance with the Plan.

          3. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on the
Effective Date or as soon as practicable thereafter, or on such other terms as the parties to such
Executory Contracts or Unexpired Leases may otherwise agree. The Reorganized Debtors may
settle any Cure Claim on account of any Executory Contract or Unexpired Lease without any
further notice to or action, order, or approval of the Bankruptcy Court.

Except as set forth below, any Cure Claims shall be satisfied for the purposes of section 365(b)(1)
of the Bankruptcy Code by payment in Cash of the cure amount set forth on the Assumed
Executory Contracts or Unexpired Leases Schedule or the Collective Bargaining Agreement


                                                103
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 114 of 179




Schedule, as applicable, for the applicable Executory Contract or Unexpired Lease, or on such
other terms as the parties to such Executory Contracts or Unexpired Leases and the Debtors or the
Reorganized Debtors, as applicable, may otherwise agree or as determined by the Bankruptcy
Court by a Final Order. Any Cure Claim shall be deemed fully satisfied, released, and discharged
upon payment by the Debtors or the Reorganized Debtors of such Cure Claim, as applicable.

Unless otherwise provided by an order of the Bankruptcy Court, on or before the date on which
the relevant Plan Supplement is Filed, the Debtors shall File the Assumed Executory Contracts
and Unexpired Leases Schedule and cause such schedule or notices of proposed assumption and
proposed amounts of Cure Claims to be served by overnight mail on counterparties to Executory
Contracts and Unexpired Leases to be assumed pursuant to the Plan that are identified in such
Schedule. Any objection to the assumption of an Executory Contract or Unexpired Lease under
the Plan must be Filed, served and actually received by the Debtors no later than the deadline to
object to Confirmation of the Plan.

Any party that fails to timely object to the assumption of its Executory Contract or Unexpired
Lease (including the ability of the applicable Reorganized Debtor or assignee to provide
“adequate assurance of future performance” under such Executory Contract or Unexpired
Lease within the meaning of section 365 of the Bankruptcy Code) or the amount of the Cure
Claim listed on the Assumed Executory Contracts and Unexpired Leases Schedule or the
Collective Bargaining Agreement Schedule shall be (i) deemed to have consented to the
assumption of its Executory Contract or Unexpired Lease and to such Cure Claim and
(ii) forever barred, estopped, and enjoined from disputing the amount of the Cure Claim set
forth on the Assumed Executory Contracts and Unexpired Lease Schedule or the Collective
Bargaining Agreement Schedule (including a cure amount of $0.00) and/or from asserting
any Claim against the applicable Debtor or Reorganized Debtor arising under section
365(b)(1) of the Bankruptcy Code.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise,
subject to the payment of the applicable Cure Claim, shall result in the full release and satisfaction
of any Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other bankruptcy-related
defaults, arising under any assumed Executory Contract or Unexpired Lease at any time before the
date that the Debtors assume such Executory Contract or Unexpired Lease; provided, that the
Debtors or the Reorganized Debtors, as applicable, will remain obligated to pay any accrued but
unbilled amounts under any such assumed Executory Contract or Unexpired Lease to the extent
that such unbilled amounts were not due to be billed prior to the date of assumption. Any Proofs
of Claim Filed with respect to an Executory Contract or Unexpired Lease that has been assumed
shall be deemed Disallowed and expunged, without further notice to or action, order, or approval
of the Bankruptcy Court upon payment of the applicable Cure Claim.

          4. Assumption Dispute Resolution

In the event of a timely Filed objection regarding (i) the amount of any Cure Claim; (ii) the ability
of the Reorganized Debtors or any assignee to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under an Executory Contract or
Unexpired Lease to be assumed; or (iii) any other matter pertaining to assumption or payment of


                                                 104
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599      Filed 04/03/21      Page 115 of 179




a Cure Claim required by section 365(b)(1) of the Bankruptcy Code, such dispute (an
“Assumption Dispute”) shall be resolved by a Final Order of the Bankruptcy Court (which may
be the Confirmation Order) or as may be agreed upon by the Debtors or the Reorganized Debtors,
as applicable, and the counterparty to the Executory Contract or Unexpired Lease.

To the extent an Assumption Dispute relates solely to the amount of a Cure Claim, the Debtors
may assume and/or assume and assign the applicable Executory Contract or Unexpired Lease prior
to the resolution of such Assumption Dispute; provided that the Debtors reserve Cash in an amount
sufficient to pay the full amount reasonably asserted as the required cure payment by the
counterparty or counterparties to such Executory Contract or Unexpired Lease. To the extent that
the Assumption Dispute is resolved or determined unfavorably to the Debtors, the Debtors may
reject the applicable Executory Contract or Unexpired Lease after such determination, which
rejection shall supersede, nullify, and render of no force or effect the earlier assumption and/or
assumption and assignment.

For the avoidance of doubt, if the Debtors are unable to resolve an Assumption Dispute relating
solely to the amount of a Cure Claim prior to the Confirmation Hearing, such Assumption Dispute
may be scheduled to be heard by the Bankruptcy Court after the Confirmation Hearing (the
“Adjourned Cure Dispute”); provided that the Reorganized Debtors may settle any Adjourned
Cure Dispute after the Effective Date without any further notice to any party or any action, order,
or approval of the Bankruptcy Court.

          5. Indemnification Obligations

Notwithstanding anything in the Plan to the contrary, each Indemnification Obligation shall be
assumed by the applicable Debtor effective as of the Effective Date, pursuant to sections 365 and
1123 of the Bankruptcy Code or otherwise, unless such obligation (i) was rejected by the Debtors
pursuant to a Final Order or (ii) is the subject of a motion to reject that is pending as of the date of
the Confirmation Hearing. Each Indemnification Obligation shall remain in full force and effect,
shall not be modified, reduced, discharged, impaired, or otherwise affected in any way, and shall
survive Unimpaired and unaffected, irrespective of when such obligation arose.

          6. Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by the Debtors, including any Executory
Contracts and Unexpired Leases assumed by the Debtors, and not assigned to a non-Debtor Entity,
will be performed by the Debtors or the Reorganized Debtors in the ordinary course of its
operations. Accordingly, such contracts and leases (including any assumed Executory Contract
and Unexpired Leases) shall survive and remain unaffected by entry of the Confirmation Order.

          7. Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is
assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
rights, privileges, immunities, options, rights of first refusal, and any other interests, unless any of


                                                 105
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 116 of 179




the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan.

Modifications, amendments, and supplements to, or restatements of, prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11
Cases shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

          8. Reservation of Rights

Neither the inclusion of any Executory Contract or Unexpired Lease on the Debtors’ Schedules,
the Assumed Executory Contracts and Unexpired Leases Schedule or the Rejected Executory
Contracts and Unexpired Leases Schedule, nor anything contained in the Plan, shall constitute an
admission by the Debtors that any such contract or lease is in fact an Executory Contract or
Unexpired Lease or that any Debtor or Reorganized Debtor has any liability thereunder. If there
is a dispute regarding whether a contract or lease is or was executory or unexpired at the time of
assumption or rejection, the Debtors, or, after the Effective Date, the Reorganized Debtors, shall
have thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment
of such contract or lease. For the avoidance of doubt, the Debtors reserve all rights with respect
to any Causes of Action or other right with respect to any Executory Contract or Unexpired Lease.

          9. Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)

If the Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with respect to
any request to further extend the deadline for assuming or rejecting Unexpired Leases under
section 365(d)(4) of the Bankruptcy Code.

                      F. Provisions Governing Distributions

          1. Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Initial Distribution Date (or, if a Claim is not an
Allowed Claim on the Initial Distribution Date, on the next Quarterly Distribution Date following
the date that such Claim becomes an Allowed Claim or as soon as reasonably practicable
thereafter), except with respect to General Unsecured Claims, the Distribution Agent shall make
initial distributions under the Plan on account of each Holder of an Allowed Claim in the full
amount of the distributions that the Plan provides for Allowed Claims in each applicable Class. In
the event that any payment or act under the Plan is required to be made or performed on a date that
is not a Business Day, then the making of such payment or the performance of such act may be
completed on the next Business Day, but shall be deemed to have been completed as of the required
date. If and to the extent that there are Disputed Claims, distributions on account of any such
Disputed Claims shall be made pursuant to the provisions set forth in Article VII of the Plan.
Except as specifically provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless of whether such
distributions are delivered on or at any time after the Effective Date.

With respect to Holders of General Unsecured Claims, the Distribution Agent, in consultation with
the GUC Oversight Administrator, may make partial distributions on account of Allowed General

                                                 106
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599        Filed 04/03/21   Page 117 of 179




Unsecured Claims before all General Unsecured Claims are Allowed to account for the future
Allowance of Disputed General Unsecured Claims. With respect to General Unsecured Claims
that are Allowed as of the Effective Date, the amount of the Effective Date distribution will be
calculated as if each Disputed General Unsecured Claim in Class 7 were Allowed equal to the
lesser amount of (a) the asserted amount of such Claim and (b) the amount estimated by the
Bankruptcy Court in accordance with Article VII.D of the Plan, if applicable. On each Quarterly
Distribution Date, the Distribution Agent shall make additional Pro Rata distributions to Holders
of Allowed General Unsecured Claims until such Claims have received the maximum recovery
available to Holders of General Unsecured Claims under the Plan.

          2. Special Rules for Distributions to Holders of Disputed Claims and Interests

Notwithstanding any provision otherwise in the Plan and except as otherwise agreed by the
Debtors or the Reorganized Debtors, in consultation with the GUC Oversight Administrator, (i) no
partial payments and no partial distributions shall be made with respect to a Disputed Claim until
all such disputes in connection with such Disputed Claim have been resolved by settlement or
Final Order; and (ii) any Entity that holds both an Allowed Claim and a Disputed Claim shall not
receive any distribution on account of the Allowed Claim unless and until all objections to the
Disputed Claim have been resolved by settlement or Final Order or the Disputed Claims have been
Allowed or expunged. Any dividends or other distributions arising from property distributed to
Holders of Allowed Claims in a Class and paid to such Holders under the Plan shall also be paid,
in the applicable amounts, to any Holder of a Disputed Claim in such Class that becomes an
Allowed Claim after the date or dates that such dividends or other distributions were earlier paid
to Holders of Allowed Claims in such Class.

          3. Rights and Powers of Distribution Agent

               (a) Powers of the Distribution Agent

The Distribution Agent shall be empowered to (i) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan; (ii) make all
distributions contemplated hereby; (iii) employ professionals to represent it with respect to its
responsibilities; and (iv) exercise such other powers as may be vested in the Distribution Agent by
order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Distribution Agent to be
necessary and proper to implement the provisions hereof. The Distribution Agent may request an
expedited determination of taxes under section 505(b) of the Bankruptcy Code for all returns filed
for or on behalf of any creditor pools created under the Plan for all taxable periods through the
date on which final distributions are made.

               (b) Expenses Incurred On or After the Effective Date

Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
expenses incurred by the Distribution Agent on or after the Effective Date (including any taxes)
and any reasonable compensation and expense reimbursement claims (including reasonable
attorney fees and expenses) made by the Distribution Agent may be paid in Cash by the
Reorganized Debtors.



                                               107
 AMERICAS 107036903
              Case 20-11218-MFW           Doc 3599    Filed 04/03/21    Page 118 of 179




          4. Delivery of Distributions and Undeliverable or Unclaimed Distributions

               (a) Record Date for Distribution

On the Distribution Record Date, the Claims Register shall be closed and any party responsible for
making distributions shall be authorized and entitled, but not required, to recognize only those
record Holders listed on the Claims Register as of the close of business on the Distribution Record
Date. For the avoidance of doubt, the Distribution Record Date shall not apply to the First Lien
Claims, Second Lien Note Claims, Unsecured Funded Debt Claims, and HHN Notes Guarantee
Claims, the Holders of which shall receive a distribution in accordance with Article VI of the Plan
and, as applicable, the customary procedures of DTC on or as soon as practicable after the Effective
Date.

               (b) Delivery of Distributions

                      (i)   Quarterly Distribution Date

On each Quarterly Distribution Date or as soon thereafter as is reasonably practicable, but in any
event, no later than thirty (30) days after each Quarterly Distribution Date, the Distribution Agent
shall make the distributions required to be made on account of Allowed Claims under the Plan on
such date. No interest shall accrue or be paid on the unpaid amount of any distribution paid on a
Quarterly Distribution Date in accordance with Article VI.A of the Plan.

                              (ii)    Delivery of Distributions On Account of First Lien Claims

All distributions to Holders of First Lien Claims shall be deemed completed when made to (or at
the direction of) the First Lien Agent, which shall be deemed to be the Holder of all First Lien
Claims for purposes of distributions to be made under the Plan. As soon as practicable in
accordance with the requirements set forth in Article VI of the Plan, the First Lien Agent shall
cause such distributions to be made to or on behalf of such Holders in accordance with the First
Lien Credit Agreement. If the First Lien Agent is unable to make, or consents to the Reorganized
Debtors making, such distributions, the Reorganized Debtors, with the First Lien Agent’s
cooperation, shall make such distributions to the extent practicable to do so. The First Lien Agent
shall have no duties or responsibilities relating to any form of distribution that is not DTC eligible
and the Debtors or the Reorganized Debtors, as applicable, shall seek the cooperation of DTC so
that any distribution on account of a First Lien Claim that is held in the name of, or by a nominee
of, DTC, shall be made through the facilities of DTC on the Effective Date or as soon as practicable
thereafter.

                              (iii)   Delivery of Distributions on Account of Second Lien Note
                                      Claims

All distributions to Holders of Second Lien Note Claims shall be deemed completed when made
to (or at the direction of) the Second Lien Note Trustee, which shall be deemed to be the Holder
of all Second Lien Note Claims for purposes of distributions to be made under the Plan, and the
Second Lien Note Trustee shall hold or direct such distributions for the benefit of the Holders of
Second Lien Note Claims. As soon as practicable in accordance with the requirements set forth in
Article VI of the Plan, the Second Lien Note Trustee shall arrange to deliver such distributions to

                                                   108
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 119 of 179




be made to or on behalf of such Holders in accordance with the Second Lien Note Indenture. If
the Second Lien Note Trustee is unable to make, or consents to the Reorganized Debtors making,
such distributions, the Reorganized Debtors, with the Second Lien Note Trustee’s cooperation,
shall make such distributions to the extent practicable to do so. The Second Lien Note Trustee
shall have no duties or responsibilities relating to any form of distribution that is not DTC eligible
and the Debtors or the Reorganized Debtors, as applicable, shall seek the cooperation of DTC so
that any distribution on account of a Second Lien Note Claim that is held in the name of, or by a
nominee of, DTC, shall be made through the facilities of DTC on the Effective Date or as soon as
practicable thereafter.

                          (iv)   Delivery of Distributions on Account of Unsecured Notes
                                 Claims

5.500% Unsecured Notes Claims. All distributions to Holders of 5.500% Unsecured Notes Claims
shall be deemed completed when made to (or at the direction of) the 5.500% Unsecured Notes
Trustee, which shall be deemed to be the Holder of all 5.500% Unsecured Notes Claims for
purposes of distributions to be made under the Plan; provided that non-Cash consideration shall
not be distributed in the name of the 5.500% Unsecured Notes Trustee. As soon as practicable in
accordance with the requirements set forth in Article VI of the Plan, the 5.500% Unsecured Notes
Trustee shall cause such distributions to or on behalf of such Holders to be made in accordance
with the 5.500% Unsecured Notes Indenture.

6.000% Unsecured Notes Claims. All distributions to Holders of 6.000% Unsecured Notes Claims
shall be deemed completed when made to (or at the direction of) the 6.000% Unsecured Notes
Trustee, which shall be deemed to be the Holder of all 6.000% Unsecured Notes Claims for
purposes of distributions to be made under the Plan; provided that non-Cash consideration shall
not be distributed in the name of the 6.000% Unsecured Notes Trustee. As soon as practicable in
accordance with the requirements set forth in Article VI of the Plan, the 6.000% Unsecured Notes
Trustee shall cause such distributions to or on behalf of such Holders to be made in accordance
with the 6.000% Unsecured Notes Indenture.

6.250% Unsecured Notes Claims. All distributions to Holders of 6.250% Unsecured Notes Claims
shall be deemed completed when made to (or at the direction of) the 6.250% Unsecured Notes
Trustee, which shall be deemed to be the Holder of all 6.250% Unsecured Notes Claims for
purposes of distributions to be made under the Plan; provided that non-Cash consideration shall
not be distributed in the name of the 6.250% Unsecured Notes Trustee. As soon as practicable in
accordance with the requirements set forth in Article VI of the Plan, the 6.250% Unsecured Notes
Trustee shall cause such distributions to or on behalf of such Holders to be made in accordance
with the 6.250% Unsecured Notes Indenture.

7.125% Unsecured Notes Claims. All distributions to Holders of 7.125% Unsecured Notes Claims
shall be deemed completed when made to (or at the direction of) the 7.125% Unsecured Notes
Trustee, which shall be deemed to be the Holder of all 7.125% Unsecured Notes Claims for
purposes of distributions to be made under the Plan; provided that non-Cash consideration shall
not be distributed in the name of the 7.125% Unsecured Notes Trustee. As soon as practicable in
accordance with the requirements set forth in Article VI of the Plan, the 7.125% Unsecured Notes



                                                 109
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599      Filed 04/03/21     Page 120 of 179




Trustee shall cause such distributions to or on behalf of such Holders to be made in accordance
with the 7.125% Unsecured Notes Indenture.

If any of the applicable Unsecured Notes Trustees are unable to make, or consent to the
Reorganized Debtors making, such distributions, the Reorganized Debtors, with the cooperation
of the applicable Unsecured Notes Trustee shall make such distributions to the extent practicable
to do so. The Unsecured Notes Trustees shall have no duties or responsibilities relating to any
form of distribution that is not DTC eligible. The Unsecured Notes Trustees, and the Debtors or
the Reorganized Debtors, as applicable, shall seek the cooperation of DTC so that any distribution
on account of a Unsecured Notes Claim that is held in the name of, or by a nominee of, DTC, shall
be made through the facilities of DTC on the Effective Date or as soon as practicable thereafter.
The Unsecured Notes Trustees may transfer or direct the transfer of such distributions directly
through facilities of DTC (whether by means of book-entry exchange, free delivery, or otherwise)
and will be entitled to recognize and deal for all purposes under the Plan with Holders of Unsecured
Note Claims to the extent consistent with the customary practices of DTC.

                         (v)    Delivery of Distributions on Account of 7.000% Unsecured
                                Promissory Notes Claims

All distributions to Holders of 7.000% Unsecured Promissory Notes Claims shall be deemed
completed when made to (or at the direction of) the 7.000% Unsecured Promissory Notes Trustee,
which shall be deemed to be the Holder of all 7.000% Unsecured Promissory Notes Claims for
purposes of distributions to be made under the Plan. As soon as practicable in accordance with
the requirements set forth in Article VI of the Plan, the 7.000% Unsecured Promissory Notes
Trustee shall cause such distributions to or on behalf of such Holders to be made in accordance
with the 7.000% Unsecured Promissory Notes Indenture.

                         (vi)   Delivery of Distributions on Account of the HHN Notes
                                Guarantee Claims

All distributions to Holders of HHN Notes Guarantee Claims shall be deemed completed when
made to (or at the direction of) the HHN Notes Paying Agent in accordance with the HHN Notes
Documents, which shall be deemed to be the Holder of all HHN Notes and HHN Notes Guarantee
Claims for purposes of distributions to be made hereunder. As soon as practicable in accordance
with the requirements set forth in Article VI of the Plan, the HHN Notes Paying Agent shall cause
such distributions to or on behalf of such Holders to be made in accordance with the HHN Notes
Indentures.

                         (vii) Delivery of Distributions on Account of ALOC Facility
                               Claims

All distributions to Holders of ALOC Facility Claims shall be deemed completed when made to
(or at the direction of) the ALOC Facility Agent, which shall be deemed to be the Holder of all
ALOC Facility Claims for purposes of distributions to be made under the Plan; provided that non-
Cash consideration shall not be distributed in the name of the ALOC Facility Agent. As soon as
practicable in accordance with the requirements set forth in Article VI of the Plan, the ALOC



                                                110
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 121 of 179




Facility Agent shall cause such distributions to or on behalf of such Holders to be made in
accordance with ALOC Facility Documents.

                           (viii) Delivery of Distributions on Account of Allowed General
                                  Unsecured Claims and Allowed General Unsecured Elective
                                  Claims

The Distribution Agent shall make distributions to Holders of Allowed General Unsecured Claims
and Allowed General Unsecured Elective Claims as of the Distribution Record Date at the address
for each such Holder as indicated on the Debtors’ books and records as of the date of any such
distribution; provided that the address for each Holder of an Allowed Unsecured Claim or Allowed
General Unsecured Elective Claim shall be deemed to be the address set forth in any Proof of
Claim Filed by that Holder or the address provided to the Distribution Agent by the Holder in
writing after the Effective Date, or, if no Proof of Claim has been Filed, the address set forth in the
Schedules. If a Holder holds more than one Claim in any one Class, all Claims of the Holder will
be aggregated into one Claim and one distribution will be made with respect to the aggregated
Claim.

               (c) No Fractional Shares or Subscription Rights

No fractional Subscription Rights or shares of Reorganized Hertz Parent Common Interest or
Preferred Stock shall be distributed, and no Cash shall be distributed in lieu of such fractional
shares or rights. When any distribution pursuant to the Plan on account of an Allowed Claim
otherwise would result in the issuance of Subscription Rights, Reorganized Hertz Parent Common
Interests, or Preferred Stock that are not a whole number, such shares or rights, as applicable, shall
be rounded as follows: (i) fractions of greater than one-half shall be rounded to the next higher
whole number, and (ii) fractions of one-half or less shall be rounded to the next lower whole
number with no further payment on account thereof. The total number of Subscription Rights,
Reorganized Hertz Parent Common Interest and Preferred Stock, in each case, to be distributed
pursuant to the Plan shall be adjusted as necessary to account for the foregoing rounding.

               (d) Minimum Distribution

No Cash payment of less than $100 shall be made to a Holder of an Allowed Claim on account of
such Allowed Claim.

               (e) Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable, no distribution to such
Holder shall be made unless and until the Reorganized Debtors have determined the then-current
address of such Holder, at which time such distribution shall be made to such Holder without
interest; provided that such distributions shall be deemed unclaimed property under section 347(b)
of the Bankruptcy Code at the expiration of one year from the time of such distribution. After
such date, all unclaimed property or interests in property shall be redistributed Pro Rata as provided
under the Plan (it being understood that, for purposes of Article VI.D.2.d.5 of the Plan, “Pro Rata”
shall be determined as if the Claim underlying such unclaimed distribution had been Disallowed)
and all other unclaimed property or interests in property shall revert to the Reorganized Debtors
without need for a further order by the Bankruptcy Court (notwithstanding any applicable federal,

                                                 111
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 122 of 179




provincial, state, or other jurisdiction’s escheat, abandoned, or unclaimed property laws to the
contrary), and the Claim of any Holder to such property or Interest in property shall be discharged
and forever barred.

A distribution shall be deemed unclaimed if a Holder has not (i) accepted a particular distribution
or, in the case of distributions made by check, negotiated such check; (ii) given notice to the
Reorganized Debtors of an intent to accept a particular distribution; (iii) responded to the Debtors’
or Reorganized Debtors’ requests for information necessary to facilitate a particular distribution;
or (iv) taken any other action necessary to facilitate such distribution.

          5. Securities Registration Exemption

Except for shares of Preferred Stock and Reorganized Hertz Parent Common Interests (i) issued
on account of the New Money Investment to the PE Sponsors, or (ii) purchased by the Backstop
Investors in accordance with their Rights Offering Backstop Commitments, all shares of
Reorganized Hertz Parent Common Interests issued under the Plan will be issued without
registration under the Securities Act or any similar federal, state, or local law in reliance upon
section 1145 of the Bankruptcy Code.

Shares of Reorganized Hertz Parent Common Interests issued under the Plan in reliance upon
section 1145 of the Bankruptcy Code are exempt from, among other things, the registration
requirements of Section 5 of the Securities Act and any other applicable federal, state, or local law
requiring registration prior to the offering, issuance, distribution, or sale of Securities. The
Reorganized Hertz Parent Common Interests issued pursuant to section 1145 of the Bankruptcy
Code (i) will not be a “restricted security” as defined in Rule 144(a)(3) under the Securities Act;
and (ii) will, subject to the Reorganized Hertz Parent Organizational Documents, be freely tradable
and transferable by any holder thereof that (a) is not an “affiliate” of the Reorganized Debtors as
defined in Rule 144(a)(1) under the Securities Act, (b) has not been such an “affiliate” within 90
days of such transfer, (c) has not acquired the Reorganized Hertz Parent Common Interests from
an “affiliate” within one year of such transfer, and (d) is not an entity that is an “underwriter” as
defined in subsection (b) of section 1145 of the Bankruptcy Code.

The availability of the exemption under section 1145 of the Bankruptcy Code or any other
applicable securities laws shall not be a condition to the occurrence of the Effective Date.

To the extent an exemption under section 1145 of the Bankruptcy Code is not available, the
issuance and sale, as applicable, of the Reorganized Hertz Parent Common Interests issued under
the Rights Offering, the Plan and/or the Management Equity Incentive Plan, as well as the issuance
and sale, as applicable, of the Reorganized Hertz Parent Common Interests and Preferred Stock on
account of the New Money Investment to the PE Sponsors and the Reorganized Hertz Parent
Common Interests purchased by the Backstop Investors in accordance with their Rights Offering
Backstop Commitments, are being made in reliance on the exemption from registration set forth
in section 4(a)(2) of the Securities Act or Regulation D thereunder. Such Securities will be
considered “restricted securities” and may not be offered, sold, resold, pledged, delivered, allotted
or otherwise transferred except pursuant to an effective registration statement or under an available
exemption from the registration requirements of the Securities Act, such as under certain
conditions, the resale provisions of Rule 144 of the Securities Act and in compliance with any


                                                112
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 123 of 179




applicable state securities laws. Such securities shall bear a legend restricting their transferability
until no longer required under applicable requirements of the Securities Act and state securities
laws.

The Reorganized Hertz Parent Common Interests and the Preferred Stock shall be made eligible
for clearance and trading through the book entry facilities of DTC on or as promptly as practicable
after the Effective Date, and the Reorganized Debtors shall not be required to provide any further
evidence other than the Plan or Confirmation Order with respect to the treatment of such applicable
portion of the Reorganized Hertz Parent Common Interests or the Preferred Stock, and such Plan
or Confirmation Order shall be deemed to be legal and binding obligations of the Reorganized
Debtors in all respects.

The DTC shall be required to accept and conclusively rely upon the Plan and Confirmation Order
in lieu of a legal opinion regarding whether the Reorganized Hertz Parent Common Interests or
Preferred Stock are exempt from registration and/or eligible for DTC book-entry delivery,
settlement, and depository services.

Notwithstanding anything to the contrary in the Plan, no Entity (including, for the avoidance of
doubt, the DTC) may require a legal opinion regarding the validity of any transaction contemplated
by the Plan, including, for the avoidance of doubt, whether the Reorganized Hertz Parent Common
Interests or the Preferred Stock are exempt from registration and/or eligible for DTC book-entry
delivery, settlement, and depository services.

          6. Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, Reorganized Hertz Parent, the other
Reorganized Debtors, and the Distribution Agent, as applicable, shall comply with all tax
withholding and reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and reporting requirements.
Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors and the
Distribution Agent, as applicable, shall be authorized to take all actions necessary or appropriate
to comply with such withholding and reporting requirements, including liquidating a portion of
the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to facilitate
such distributions or establishing any other mechanisms they believe are reasonable and
appropriate. The Reorganized Debtors reserve the right to allocate all distributions made under
the Plan in compliance with applicable wage garnishments, alimony, child support, and other
spousal awards, Liens, and encumbrances.

The Reorganized Debtors and the Distribution Agent may require, as a condition to receipt of a
distribution, that the Holder of an Allowed Claim provide any information necessary to allow the
distributing party to comply with any such withholding and reporting requirements imposed by
any federal, state, local, or foreign taxing authority. If the Reorganized Debtors or the Distribution
Agent make such a request and the Holder fails to comply before the date that is one hundred and
eighty (180) days after the request is made, the amount of such distribution shall irrevocably revert
to the applicable Reorganized Debtors and any Claim in respect of such distribution shall be



                                                 113
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21    Page 124 of 179




discharged and forever barred from assertion against such Reorganized Debtor or its respective
property.

          7. Allocations

Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such
Claims (as determined for federal income tax purposes) and then, to the extent the consideration
exceeds the principal amount of the Claims, to any portion of such Claims for accrued but unpaid
interest to the extent Allowed in the Plan.

          8. No Postpetition or Default Interest on Claims

Unless otherwise specifically provided for in the Plan, the Confirmation Order, or other order of
the Bankruptcy Court, or required by applicable bankruptcy law, postpetition and default interest
shall not accrue or be paid on any Claims and no Holder of a Claim shall be entitled to interest
accruing on or after the Petition Date on any such Claim.

          9. Setoffs and Recoupment

Except as otherwise expressly provided in the Plan, the Debtors or the Reorganized Debtors, as
applicable, may, but shall not be required to, set off against or recoup from any Claims of any
nature whatsoever that the Debtors or the Reorganized Debtors may have against the Holder, but
neither the failure to do so nor the Allowance of any Claim under the Plan shall constitute a waiver
or release by the Debtors or the Reorganized Debtors of any such Claim they may have against the
Holder of such Claim. In no event shall any Holders of Claims be entitled to set off any such
Claim against any claim, right, or Cause of Action of the Debtor or Reorganized Debtor (as
applicable), unless (i) the Debtors have consented; and (ii) such Holder has Filed a motion with
the Bankruptcy Court requesting the authority to perform such setoff on or before the Confirmation
Date, and notwithstanding any indication in any Proof of Claim or otherwise that such Holder
asserts, has, or intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy
Code or otherwise.

          10. Claims Paid or Payable by Third Parties

               (a) Claims Paid by Third Parties

A Claim shall be reduced in full, and such Claim shall be Disallowed without an objection to such
Claim having to be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the Holder of such Claim receives payment in full on account
of such Claim from a party that is not a Debtor or Reorganized Debtor. To the extent a Holder of
a Claim receives a distribution on account of such Claim and receives payment from a party that
is not a Debtor or a Reorganized Debtor on account of such Claim, such Holder shall repay, return
or deliver any distribution held by or transferred to the Holder to the applicable Reorganized
Debtor to the extent the Holder’s total recovery on account of such Claim from the third party and
under the Plan exceeds the amount of such Claim as of the date of any such distribution under the
Plan.




                                                  114
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599     Filed 04/03/21    Page 125 of 179




               (b) Claims Payable by Insurers

Distributions under the Plan to each Holder of an Allowed Insured Claim against any Debtor shall
be made in accordance with the treatment provided under the Plan for the Class in which such
Allowed Insured Claim is classified; except, that there shall be deducted from any distribution
under the Plan on account of an Insured Claim, for purposes of calculating the Allowed amount of
such Claim, the amount of any insurance proceeds actually received by such Holder in respect of
such Allowed Insured Claim. Nothing in Section VI.J.2 of the Plan shall constitute a waiver of
any Claim, right, or Cause of Action the Debtors or their Estates may hold against any Person,
including any Insurer. Pursuant to section 524(e) of the Bankruptcy Code, nothing in the Plan
shall release or discharge (i) any Insurer from any obligations to any Person under applicable law,
or (ii) any Insurance Policies or any rights to pursue and receive any recovery from an Insurer
under the Insurance Policies.

               (c) Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions Under the Plan to Holders of Allowed
Claims and/or payments by Insurers of Claims shall be in accordance with the provisions of any
applicable Insurance Policy. Nothing contained in the Plan shall constitute or be deemed a waiver
of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including
Insurers under any Insurance Policies, nor shall anything contained in the Plan or this Disclosure
Statement constitute or be deemed a waiver by such Insurers of any rights or defenses, including
coverage defenses, held by such Insurers.

               (d) Chubb Insurance Contracts

Notwithstanding anything to the contrary in this Disclosure Statement, the Plan, Plan Supplement,
the Plan Support Agreement, the Confirmation Order, any agreement or order related to post-
petition or exit financing, any bar date notice or claim objection, any document related to the
foregoing, or any other order of the Bankruptcy Court (including any other provision that purports
to be preemptory or supervening, confers Bankruptcy Court jurisdiction, grants an injunction,
discharge or release, or requires a party to opt out of or object to any releases):

    1. nothing alters, modifies or otherwise amends the terms and conditions of the Insurance
       Program (including any agreement to arbitrate disputes and any provisions regarding the
       provision, maintenance, use, nature and priority of the Chubb Collateral), except that on
       and after the Effective Date, the Reorganized Debtors jointly and severally shall assume
       the Insurance Program in its entirety pursuant to sections 105 and 365 of the Bankruptcy
       Code;

    2. nothing releases or discharges (i) Chubb’s security interests and liens on the Chubb
       Collateral and (ii) the claims of the Chubb Companies arising from or pursuant to the
       Insurance Program and such claims are actual and necessary expenses of the Debtors’
       estates (or the Reorganized Debtors, as applicable) and shall be paid in full in the ordinary
       course of business, whether as an Allowed Administrative Claim under
       section 503(b)(1)(A) of the Bankruptcy Code or otherwise, regardless of when such
       amounts are or shall become liquidated, due or paid, without the need or requirement for


                                                 115
 AMERICAS 107036903
              Case 20-11218-MFW         Doc 3599      Filed 04/03/21     Page 126 of 179




          Chubb to file or serve a request, motion, or application for payment of or proof of any Proof
          of Claim, Cure Claim (or any objection to cure amounts/notices), or Administrative Claim
          (and further and for the avoidance of doubt, any Claims Bar Date or Administrative Claims
          Bar Date shall not be applicable to the Chubb Companies);

    3. the Debtors or the Reorganized Debtors, as applicable shall not sell, assign, or otherwise
       transfer the Insurance Program (or the proceeds thereof), including, but not limited to,
       under section 363 of the Bankruptcy Code except with the express written permission of
       the Chubb Companies; and

    4. the automatic stay of Bankruptcy Code section 362(a) and the injunctions set forth in
       Article VIII of the Plan, if and to the extent applicable, shall be deemed lifted without
       further order of the Bankruptcy Court, solely to permit: (i) claimants with valid workers’
       compensation claims or direct action claims against the Chubb Companies under applicable
       non-bankruptcy law to proceed with their claims; (ii) the Chubb Companies to administer,
       handle, defend, settle, and/or pay, in the ordinary course of business and without further
       order of the Bankruptcy Court, (A) all workers’ compensation claims covered by the
       Insurance Program, (B) all claims where a claimant asserts a direct claim against the Chubb
       Companies under applicable law, or an order has been entered by the Bankruptcy Court
       granting a claimant relief from the automatic stay or the injunction set forth in Article VIII
       of the Plan to proceed with its claim, and (C) all costs in relation to each of the foregoing;
       (iii) the Chubb Companies to draw against any or all of the Chubb Collateral and to hold
       the proceeds thereof as security for the obligations of the Debtors (and the Reorganized
       Debtors, as applicable) to the Chubb Companies and/or apply such proceeds to the
       obligations of the Debtors (and the Reorganized Debtors, as applicable) under the
       applicable Insurance Program, in such order as the Chubb Companies may determine; and
       (iv) subject to the terms of the Insurance Program and/or applicable non-bankruptcy law,
       the Chubb Companies to (A) cancel any policies under the Insurance Program, and (B) take
       other actions relating to the Insurance Program (including effectuating a setoff), to the
       extent permissible under applicable non-bankruptcy law, each in accordance with the terms
       of the Insurance Program.

Each capitalized term used in this Section entitled “Chubb Insurance Contracts” but not defined in
the Plan shall have the meaning ascribed to such term in the Order (i) Authorizing Assumption of
the Insurance Program, (ii) Modifying the Automatic Stay, and (iii) Granting Related Relief
[D.I. 898] entered by the Bankruptcy Court on August 5, 2020. For the avoidance of doubt, (i) the
term “Insurance Program” includes the Insurance Policies issued or entered into by any of the
Chubb Companies; and (ii) the term “Insurers” shall include the Chubb Companies.

                      G. Procedures for Resolving Contingent, Unliquidated, and Disputed
                         Claims

          1. Allowance of Claims

After the Effective Date, each of the Reorganized Debtors shall have and retain any and all rights
and defenses that the applicable Debtor had with respect to any Claim immediately before the
Effective Date. Except as expressly provided in the Plan or in any order entered in the Chapter 11


                                                  116
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599      Filed 04/03/21    Page 127 of 179




Cases before the Effective Date (including the Confirmation Order), no Claim shall become an
Allowed Claim unless and until such Claim is deemed Allowed pursuant to the Plan or a Final
Order, including the Confirmation Order (when it becomes a Final Order), Allowing such Claim.

          2. Claims and Interests Administration Responsibilities

Except as otherwise expressly provided in the Plan and notwithstanding any requirements that may
be imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors
and the Distribution Agent shall have the authority (i) to File, withdraw, or litigate to judgment
objections to Claims; (ii) to settle or compromise any Disputed Claim without any further notice
to or action, order, or approval by the Bankruptcy Court; and (iii) to administer and adjust the
Claims Register to reflect any such settlements or compromises without any further notice to or
action, order, or approval by the Bankruptcy Court. The Reorganized Debtors and the Distribution
Agent shall consult with the GUC Oversight Administrator with respect to any objection or
settlement of a General Unsecured Claim in excess of $5,000,000. For the avoidance of doubt,
except as otherwise provided in the Plan, from and after the Effective Date, each Reorganized
Debtor shall have and retain any and all rights and defenses such Debtor had immediately prior to
the Effective Date with respect to any Disputed Claim or Interest, including the Causes of Action
retained pursuant to Article IV.V of the Plan.

          3. ADR Procedures

Designated Claims shall be subject to and resolved in accordance with the ADR Procedures,
incorporated herein by reference. If the ADR Procedures are terminated with respect to a
Designated Claim, the Reorganized Debtors or the Distribution Agent, as applicable, shall have
until the Claim Objection Deadline or, if the Claim Objection Deadline has passed, one hundred
and eighty (180) days from the date of termination of the ADR Procedures with respect to such
Claim to file and serve an objection to such Claim.

          4. Estimation of Claims

Before or after the Effective Date, except as otherwise set forth in the ADR Procedures, the
Debtors, the Distribution Agent, or the Reorganized Debtors, as applicable, and in consultation
with the GUC Claim Administrator, may at any time request that the Bankruptcy Court estimate
any Disputed Claim that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy
Code for any reason, regardless of whether any party previously has objected to such Claim or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
retain jurisdiction to estimate any such Claim, including during the litigation of any objection to
any Claim or during the appeal relating to such objection. In the event that the Bankruptcy Court
estimates any Disputed, contingent, or unliquidated Claim, that estimated amount shall constitute
a maximum limitation on such Claim for all purposes under the Plan (including for purposes of
distributions), and the Debtors or the Reorganized Debtors, as applicable, may elect to pursue any
supplemental proceedings to object to any ultimate distribution on such Claim. Notwithstanding
section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been
estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek
reconsideration of such estimation unless such Holder has Filed a motion requesting the right to
seek such reconsideration on or before twenty-one (21) days after the date on which such Claim is


                                               117
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 128 of 179




estimated. All of the aforementioned Claims and objection, estimation, and resolution procedures
are cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy
Court.

If the Debtors determine, in their reasonable discretion and in consultation with the Committee
and the Plan Sponsors, that (i) one or more Disputed General Unsecured Claims are capable of
estimation by the Bankruptcy Court, (ii) estimation will materially improve Effective Date
distributions to Holders of Allowed General Unsecured Claims, (iii) administration of the ADR
Procedures with respect to such claims is not reasonably likely to lead to an efficient and successful
resolution of such Claim, and (iv) estimation is otherwise in the best interests of the Estates, the
Debtors shall file one or more motions to estimate such Disputed General Unsecured Claims,
which motion(s) shall be filed and noticed to be heard by the Bankruptcy Court before the Effective
Date (or such other date as determined by the Bankruptcy Court).

          5. Adjustment to Claims Register Without Objection

Any duplicate Claim or any Claim (Filed or scheduled) that has been paid or satisfied, or any Claim
that has been amended or superseded, may be adjusted or expunged on the Claims Register by the
Debtors or the Reorganized Debtors upon stipulation or any agreement in writing, including,
without limitation, email correspondence, between the parties in interest without a Claims
objection having to be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court.

          6. Time to File Objections to Claims

Any objections to a Claim shall be Filed on or before the Claims Objection Deadline, as such
deadline may be extended from time to time.

          7. Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section 542, 543, 550, or
553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f),
522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed Disallowed
pursuant to section 502(d) of the Bankruptcy Code, and Holders of such Claims may not receive
any distributions on account of such Claims until such time as such Causes of Action against that
Entity have been settled or a Bankruptcy Court order with respect thereto has been entered and all
sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the
Reorganized Debtors.

All Proofs of Claim Filed on account of an Indemnification Obligation shall be deemed satisfied
and expunged from the Claims Register as of the Effective Date to the extent such Indemnification
Obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without
any further notice to or action, order, or approval of the Bankruptcy Court.

All Proofs of Claim Filed on account of an Employee Obligation shall be deemed satisfied and
expunged from the Claims Register as of the Effective Date to the extent the Reorganized Entities



                                                 118
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 129 of 179




elect to honor such Obligation, without any further notice to or action, order, or approval of the
Bankruptcy Court.

Except as otherwise provided in the Plan or otherwise agreed by the Debtors or the
Reorganized Debtors (as applicable), any and all Proofs of Claim Filed after the applicable
Claims Bar Date shall be deemed Disallowed and expunged as of the Effective Date without
any further notice or action, order, or approval of the Bankruptcy Court, and Holders of
such Claims may not receive any distributions on account of such Claims, unless the
Bankruptcy Court shall have determined by a Final Order, on or before the Confirmation
Hearing, that cause exists to extend the Claims Bar Date as to such Proof of Claim on the
basis of excusable neglect.

          8. Amendments to Proofs of Claims

On or after the Effective Date, except as provided in the Plan or the Confirmation Order, a Claim
or Proof of Claim may not be Filed or amended without the prior authorization of the Bankruptcy
Court or the Reorganized Debtors, and any such new or amended Claim or Proof of Claims Filed
after the Effective Date shall be deemed Disallowed in full and expunged without any further
action or notice to the Bankruptcy Court.

          9. Reimbursement or Contribution

If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant
to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent such Claim is contingent as of
the time of allowance or disallowance, such Claim shall be forever Disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless before the Confirmation Date: (i)
such Claim has been adjudicated as non-contingent; or (ii) the relevant Holder of a Claim has Filed
a non-contingent Proof of Claim on account of such Claim and a Final Order has been entered
before the Confirmation Date determining such Claim is no longer contingent.

          10. No Distributions Pending Allowance

Except as otherwise set forth in the Plan, if (i) an objection to a Claim or portion thereof is Filed
or (ii) the Claim has elected to participate in the ADR Procedures, no payment or distribution
provided under the Plan shall be made on account of such Disputed Claims or portion thereof
unless and until such Disputed Claim becomes an Allowed Claim.

          11. Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any)
shall be made to the Holder of such Allowed Claim in accordance with the provisions of the Plan.
As soon as reasonably practicable after the date that the order or judgment of a court of competent
jurisdiction allowing any Disputed Claim becomes a Final Order, the Reorganized Debtors shall
provide to the Holder of such Claim the distribution (if any) to which such Holder is entitled under
the Plan as of the Effective Date.




                                                119
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 130 of 179




          12. Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against each Debtor obligated with respect to
such Claims, and such Claims shall be entitled to share in the recovery provided for the applicable
Class of Claims against each obligated Debtor based upon the full Allowed amount of such Claims.
Notwithstanding the foregoing, in no case shall the aggregate value of all property received or
retained under the Plan on account of any Allowed Claim exceed one hundred 100 percent of the
underlying Allowed Claim plus applicable interest, if any.

                      H. Settlement, Release, Injunction, and Related Provisions

          1. Compromise and Settlement of Claims, Interests, and Controversies

Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration
for the distributions and other benefits provided pursuant to the Plan, the Plan is and shall be
deemed a good-faith compromise and settlement of all Claims, Interests, and controversies relating
to the contractual, legal, and subordination rights that a Holder of a Claim or Interest may have
with respect to any Allowed Claim or Interest, or any distribution to be made on account of such
Allowed Claim or Interest.

The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise or settlement of all such Claims, Interests, and controversies, as well as a finding by
the Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors,
their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable. The
compromises, settlements, and releases described in the Plan shall be deemed nonseverable from
each other and from all other terms of the Plan. In accordance with the provisions of the Plan,
pursuant to Bankruptcy Rule 9019, without any further notice to or action, order, or approval of
the Bankruptcy Court, after the Effective Date, the Reorganized Debtors may compromise and
settle Claims against, and Interests in, the Debtors and their Estates and Causes of Action against
other Entities.

          2. Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided
in the Plan or in a contract, instrument, or other agreement or document executed pursuant to the
Plan, the distributions, rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any
Intercompany Claims resolved or compromised after the Effective Date by the Reorganized
Debtors), Interests, and Causes of Action of any nature whatsoever, including any interest accrued
on Claims or Interests from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been distributed or retained
pursuant to the Plan on account of such Claims and Interests, including demands, liabilities, and
Causes of Action that arose before the Effective Date, any contingent or non-contingent liability
on account of representations or warranties issued on or before the Effective Date, any Claims for
withdrawal liability that relate to services performed by employees of the Debtors before the
Effective Date or that arise from a termination of employment, and all debts of the kind specified


                                                 120
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599     Filed 04/03/21     Page 131 of 179




in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not (i) a
Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501 of
the Bankruptcy Code; (ii) a Claim or Interest based upon such debt, right, or Interest is Allowed
pursuant to section 502 of the Bankruptcy Code; or (iii) the Holder of such a Claim or Interest has
voted to accept the Plan. Any default or “event of default” by the Debtors or Affiliates with respect
to any Claim or Interest that existed immediately before or on account of the Filing of the Chapter
11 Cases shall be deemed cured (and no longer continuing) as of the Effective Date with respect
to a Claim that is Unimpaired by the Plan. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the Effective Date occurring.

          3. Releases by the Debtors

The Plan provides for a release of the Released Parties by the Debtors, their Estates, and
Reorganized Debtors, and certain related persons with respect to certain matters as
described in the immediately succeeding paragraph. The Released Parties are each of the
following in their capacity as such: (i) the Debtors; (ii) the Reorganized Debtors; (iii) each of
the Debtors’ Estates; (iv) the Plan Sponsors; (v) the Backstop Investors; (vi) the Committee;
(vii) the Committee Members, (viii) the Unsecured Notes Trustees; and (ix) the 7.000%
Unsecured Promissory Notes Trustee; and (x) with respect to each of the foregoing Entities
in clauses (i) through (ix), such Entity and its current and former Affiliates, and such
Entities’ and their current and former Affiliates’ current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their respective current and
former equity holders, officers, directors, managers, principals, members, employees,
agents, advisory board members, financial advisors, partners, attorneys, accountants,
managed accounts or funds, management companies, fund advisors, investment bankers,
consultants, representatives, and other professionals, each in its capacity as such; provided,
that notwithstanding anything set forth above, the Clawback Defendants, Accenture LLP,
the Herc Parties (solely with respect to Claims arising from the Herc Documents), and the
Donlen Debtors and their direct and indirect subsidiaries (solely with respect to Claims
arising from the Donlen Documents) shall not be Released Parties. Notwithstanding the
foregoing, any Person or Entity that opts out of the releases shall not be a Released Party.

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
as of the Effective Date, the Debtors and their Estates, the Reorganized Debtors and each of
their respective current and former Affiliates (with respect to non-Debtors, to the extent
permitted by applicable law), on behalf of themselves and their respective Estates, including,
without limitation, any successor to the Debtors or any Estate representative appointed or
selected pursuant to section 1123(b)(3) of the Bankruptcy Code, shall be deemed to have
conclusively, absolutely, unconditionally, irrevocably, and forever released, waived and
discharged the Released Parties from any and all Claims, Interests, obligations, rights, suits,
damages, Causes of Action, remedies, and liabilities whatsoever (including any derivative
Claims asserted or that may be asserted on behalf of the Debtors or their Estates), whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, based on or relating to, or in any manner arising from, in whole or in part, the
Debtors, DIP Financing, Interim Fleet Financing Facility, DFLF Facility, Canada Fleet
Financing Facility, HVF II Facility, Donlen Sale, HHN Restructuring, HIL Financing


                                                121
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599      Filed 04/03/21    Page 132 of 179




Facility, the Donlen Canada Securitization Facility, the Australian Securitization Facility,
the Lombard Vehicle Financing Facility, the formulation, preparation, dissemination,
negotiation of the Plan, the Disclosure Statement, the Plan Support Agreement, the Stock
Purchase Agreement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the Plan, the
Disclosure Statement, the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance
or distribution of Securities pursuant to the Plan, or the distribution of property under the
Plan, or any other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing. Notwithstanding anything to the contrary in the foregoing, the
releases set forth in Article VIII.C of the Plan shall not release (i) any Released Party from
Claims or Causes of Action arising from an act or omission that is judicially determined by
a Final Order to have constituted actual fraud, willful misconduct, or gross negligence, or
(ii) any post-Effective Date obligations of any party or Entity under the Plan, the Definitive
Documents, any Restructuring Transaction, or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the Plan.

          4. Releases by Holders of Claims and Interests

The Plan provides for a release of the Released Parties by the Releasing Parties with respect
to certain matters as described in the immediately succeeding paragraph. The Releasing
Parties are each of the following in their capacity as such: (i) the Plan Sponsors; (ii) the
Backstop Investors; (iii) the Unsecured Notes Trustees; (iv) the 7.000% Unsecured
Promissory Notes Trustee; (v) all Holders of Unimpaired Claims or Interests who do not File
a timely objection to the third party releases provided for in Article VIII.D of the Plan
(provided, that, for the avoidance of doubt, Holders of Unimpaired Claims or Interests that
timely file an objection to the third party releases provided pursuant to Article VIII.D of the
Plan shall not be Releasing Parties); (vi) all Holders of Administrative Expense Claims and
Priority Tax Claims that do not hold Claims or Interests in any Class that do not File a timely
objection to the third party releases provided for in Article VIII.D of the Plan (provided, that,
for the avoidance of doubt, Holders of Administrative Expense Claims and Priority Tax
Claims that do not hold Claims or Interests in any Class that timely File an objection to the
third party releases provided pursuant to Article VIII.D of the Plan shall not be Releasing
Parties); (vii) all Holders of Claims or Interests that vote to accept the Plan; (viii) all Holders
of Claims or Interests that are entitled to vote on the Plan who abstain from voting on the
Plan and that do not affirmatively opt out of the third party releases provided for in Article
VIII.D of the Plan by checking the box on the applicable Ballot indicating that they opt not
to grant such releases in the Plan submitted on or before the Voting Deadline; (ix) all Holders
of Claims or Interests that are entitled to vote on the Plan who vote to reject the Plan and do
not affirmatively opt out of the third party releases provided for in Article VIII.D of the Plan
by checking the box on the applicable Ballot indicating that they opt not to grant such
releases in the Plan submitted on or before the Voting Deadline; (x) all Holders of Claims
that elect to be treated as a General Unsecured Elective Claim; and (xi) with respect to each
of the foregoing Entities in clauses (i) through (x), such Entity and its current and former
Affiliates, and such Entities’ and their current and former Affiliates’ current and former
directors, managers, officers, equity holders (regardless of whether such interests are held


                                               122
 AMERICAS 107036903
              Case 20-11218-MFW     Doc 3599      Filed 04/03/21    Page 133 of 179




directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders, officers, directors, managers, principals,
members, employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, managed accounts or funds, management companies, fund advisors,
investment bankers, consultants, representatives, and other professionals, each in its
capacity as such.

As of the Effective Date, for good and valuable consideration, each Releasing Party shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever released,
waived and discharged each Debtor, Reorganized Debtor, and other Released Party from
any and all Claims, obligations, rights, suits, damages, Causes of Action, remedies, and
liabilities whatsoever, including any derivative Claims asserted or that may be asserted on
behalf of the Debtors or their Estates, that such Entity would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the Holder of
any Claim or Interest, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, DIP Financing, Interim Fleet Financing
Facility, DFLF Facility, Canada Fleet Financing Facility, HVF II Facility, Donlen Sale, HHN
Restructuring, HIL Financing Facility, the Donlen Canada Securitization Facility, the
Australian Securitization Facility, the Lombard Vehicle Financing Facility, the formulation,
preparation, dissemination, or negotiation of the Plan, the Disclosure Statement, the Plan
Support Agreement, the Stock Purchase Agreement, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered into in
connection with the Plan, the Disclosure Statement, the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the
Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan, or any other related agreement, or upon any other
act or omission, transaction, agreement, event, or other occurrence taking place on or before
the Effective Date related or relating to the foregoing. Notwithstanding anything to the
contrary in the foregoing, the releases set forth in Article VIII.D of the Plan shall not be
construed as (i) releasing any Released Party from Claims or Causes of Action arising from
an act or omission that is judicially determined by a Final Order to have constituted actual
fraud, willful misconduct, or gross negligence, or (ii) releasing any post-Effective Date
obligations of any party or Entity under the Plan, the Definitive Documents, any
Restructuring Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan, or (iii) releasing any
obligation of HHN, HUK, or any of HHN’s non-Debtor subsidiaries under the HHN Note
Documents.

          5. Exculpation

The Plan provides for an exculpation of the Exculpated Parties with respect to certain Causes
of Action as described in the immediately succeeding paragraph. The Exculpated Parties
are each of the following in their capacity as such: (i) the Debtors; (ii) each of the Debtors’
respective directors and officers serving after the Petition Date; (iii) the Committee; (iv) each
of the Committee Members, solely in its capacity as Committee Members; (v) the Plan
Sponsors; (vi) the Backstop Investors; (vii) the Unsecured Notes Trustees, (viii) the 7.000%


                                              123
 AMERICAS 107036903
              Case 20-11218-MFW     Doc 3599     Filed 04/03/21    Page 134 of 179




Unsecured Promissory Notes Trustee; and (ix) with respect to each of the foregoing Entities
in clauses (i) through (viii), such Entity and its current and former Affiliates, and such
Entities’ and their current and former Affiliates’ current and former directors, officers,
predecessors, successors, and assigns, subsidiaries, and each of their respective current and
former officers, directors, managers, principals, members, employees, agents, advisory
board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in its capacity as such; provided,
that with respect to the Plan Sponsors, the Backstop Investors, the Unsecured Notes Trustees,
and the 7.000% Unsecured Promissory Notes Trustee, any exculpations afforded under the
Plan or Confirmation Order shall be granted only to the extent provided for pursuant to
section 1125(e) of the Bankruptcy Code.

Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur
liability for, and each Exculpated Party is hereby released and exculpated from, any Cause
of Action for any claim related to any act or omission from the Petition Date to the Effective
Date in connection with, relating to, or arising out of, the Chapter 11 Cases, in whole or in
part, the Debtors, the DIP Financing, Interim Fleet Financing Facility, DFLF Facility,
Canada Fleet Financing Facility, HVF II Facility, Donlen Sale, HHN Restructuring, HIL
Financing Facility, the Donlen Canada Securitization Facility, the Australian Securitization
Facility, the Lombard Vehicle Financing Facility, the formulation, preparation,
dissemination, negotiation, of the Plan, the Disclosure Statement, the Plan Support
Agreement, the Stock Purchase Agreement, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document created or entered into in connection
with the Plan, the Disclosure Statement, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the
Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan, or any other related agreement, except for Claims
or Causes of Action arising from an act or omission that is judicially determined in a Final
Order to have constituted actual fraud, willful misconduct, or gross negligence, but in all
respects, such Exculpated Parties shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities. The Exculpated Parties have, and
upon Consummation of the Plan, shall be deemed to have, participated in good faith and in
compliance with the applicable laws with regard to the solicitation of, and distribution of,
consideration pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.

          6. Injunction

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR FOR
DISTRIBUTIONS REQUIRED TO BE PAID OR DELIVERED PURSUANT TO THE
PLAN OR THE CONFIRMATION ORDER, ALL ENTITIES THAT HAVE HELD,
HOLD, OR MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED
PURSUANT TO ARTICLE VIII.C OR ARTICLE VIII.D OF THE PLAN, SHALL BE
DISCHARGED PURSUANT TO ARTICLE VIII.B OF THE PLAN, OR ARE SUBJECT
TO EXCULPATION PURSUANT TO ARTICLE VIII.E OF THE PLAN, ARE


                                              124
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 135 of 179




PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM
TAKING ANY OF THE FOLLOWING ACTIONS AGAINST, AS APPLICABLE, THE
DEBTORS, THE REORGANIZED DEBTORS, THE RELEASED PARTIES, OR THE
EXCULPATED PARTIES (TO THE EXTENT OF THE EXCULPATION PROVIDED
PURSUANT TO ARTICLE VIII.E OF THE PLAN WITH RESPECT TO THE
EXCULPATED PARTIES): (I) COMMENCING OR CONTINUING IN ANY MANNER
ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY ANY
MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST
SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT
TO ANY SUCH CLAIMS OR INTERESTS; (III) CREATING, PERFECTING, OR
ENFORCING ANY LIEN OR ENCUMBRANCE OF ANY KIND AGAINST SUCH
ENTITIES OR THE PROPERTY OR THE ESTATES OF SUCH ENTITIES ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF SETOFF,
SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION
DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH
SETOFF RIGHT IN A DOCUMENT FILED WITH THE BANKRUPTCY COURT IN
ACCORDANCE WITH THE TERMS OF THE PLAN EXPLICITLY PRESERVING
SUCH SETOFF, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR
INTEREST OR OTHERWISE THAT SUCH ENTITY ASSERTS, HAS, OR INTENDS TO
PRESERVE ANY RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR
OTHERWISE; AND (V) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS
RELEASED OR SETTLED PURSUANT TO THE PLAN.

Under applicable law, a debtor’s release of certain parties, such as the Debtors’ release of the
Released Parties, is appropriate where, without limitation: (a) there is an identity of interest
between the debtor and the third party, such that a suit against the released non-debtor party is, at
core, a suit against the debtor or will deplete assets of the estate; (b) there is a substantial
contribution by the non-debtor of assets to the reorganization; (c) the injunction is essential to the
reorganization; (d) there is overwhelming creditor support for the injunction; or (e) the chapter 11
plan will pay all or substantially all of the claims affected by the injunction. See, e.g., In re
Indianapolis Downs, LLC, 486 B.R. 286, 303 (Bankr. D. Del. 2013) (citation omitted).
Importantly, these factors are “neither exclusive nor are they a list of conjunctive requirements,”
but “[i]nstead, they are helpful in weighing the equities of the particular case after a fact-specific
review.” Id. (citations omitted). Further, a chapter 11 plan may provide for a release of third-party
claims against non-debtors, such as the releases provided for in Article VIII.D of the Plan, where
such releases are consensual. Id. at 304–06. In addition, exculpation is appropriate where it applies
to estate fiduciaries. Id. at 306. Finally, an injunction is appropriate where it is necessary to the
reorganization and fair pursuant to section 105(a) of the Bankruptcy Code. In re W.R. Grace &
Co., 475 B.R. 34, 107 (D. Del. 2012) (citing In re Global Indus. Techs., Inc., 645 F.3d 201, 206
(3d Cir. 2011)).

                                                 125
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 136 of 179




The Debtors believe that the releases, exculpations, and injunctions set forth in the Plan are
appropriate because, among other things, the releases are narrowly tailored to the Debtors’
restructuring proceedings, and each of the Released Parties has afforded value to the Debtors and
aided in the reorganization process, which facilitated the Debtors’ ability to propose and pursue
Confirmation of the Plan. In addition, the Debtors believe the releases provided for in
Article VIII.D of the Plan are entirely consensual under the established case law in the United
States Bankruptcy Court for the District of Delaware. See, e.g., Indianapolis Downs, 486 B.R. at
304-06; In re Washington Mut. Inc., 442 B.R. 314, 352 (Bankr. D. Del. 2011). The Debtors will
be prepared to meet their burden to establish the bases for the releases, exculpations, and
injunctions for each Released Party and Exculpated Party as part of the Confirmation of the Plan.

          7. Subordination Rights

The classification and manner of satisfying all Claims and Interests under the Plan take into
consideration all subordination rights, whether arising under general principles of equitable
subordination, contract, section 510(c) of the Bankruptcy Code, any of the intercreditor agreements
with respect to the Prepetition Debt Documents or otherwise, that a Holder of a Claim or Interest
may have against other Claim or Interest Holders with respect to any distribution made pursuant
to the Plan. Except as provided in the Plan, all subordination rights that a Holder of a Claim may
have with respect to any distribution to be made pursuant to the Plan shall be discharged and
terminated, and all actions related to the enforcement of such subordination rights shall be
permanently enjoined.

Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and other benefits
provided under the Plan, the provisions of the Plan shall constitute a good faith compromise and
settlement of all claims or controversies relating to the subordination rights that a Holder of a
Claim may have with respect to any Allowed Claim or any distribution to be made pursuant to the
Plan on account of any Allowed Claim. The entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, as of the Effective Date, of the compromise or settlement of all such
claims or controversies and the Bankruptcy Court’s finding that such compromise or settlement is
in the best interests of the Debtors, the Reorganized Debtors and their respective property, and the
Claim and Interest Holders and is fair, equitable and reasonable.

          8. Release of Liens

Except (i) with respect to the Liens securing (a) the New Reorganized Corporate Debt, and (b) to
the extent elected by the Debtors, with respect to an Allowed Other Secured Claim in accordance
with Article III.B.2 of the Plan; or (ii) as otherwise provided in the Plan or in any contract,
instrument, release, or other agreement or document created pursuant to the Plan, on the Effective
Date, all mortgages, deeds of trust, Liens, pledges, or other security interests against any property
of the Estates shall be fully released and discharged, and the holders of such mortgages, deeds of
trust, Liens, pledges, or other security interests shall execute such documents as may be reasonably
requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such
releases, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
Liens, pledges, or other security interests shall revert to the Reorganized Debtor and its successors
and assigns.



                                                126
 AMERICAS 107036903
              Case 20-11218-MFW            Doc 3599     Filed 04/03/21   Page 137 of 179




                           I. Conditions Precedent to Consummation of the Plan

          1. Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following conditions shall have been
satisfied or occur in conjunction with the occurrence of the Effective Date (or shall be waived
pursuant to Article IX.B of the Plan):

                  1.      the Bankruptcy Court shall have entered the Disclosure Statement Order
          and approved the Rights Offering Procedures, solicitation procedures, and other materials
          related to the Plan, in form and substance consistent with the Plan Support Agreement and
          otherwise reasonably acceptable to the Debtors and Requisite Commitment Parties;

                  2.     the Stock Purchase Agreement and Rights Offering Procedures shall have
          been approved by the Bankruptcy Court and shall remain in full force and effect, all
          conditions precedent thereto shall have been satisfied or waived by the applicable parties,
          and there shall be no breach thereunder that would give rise to the right to terminate the
          Stock Purchase Agreement for which notice has been given in accordance with the
          respective terms thereof;

                 3.     the Bankruptcy Court shall have entered the Confirmation Order, in form
          and substance materially consistent with the Plan and otherwise reasonably acceptable to
          the Debtors and the Requisite Commitment Parties and such order shall not have been
          stayed pending appeal;

                 4.     the Plan Support Agreement shall be in full force and effect with respect to
          the Debtors and the Plan Sponsors;

                 5.       the Definitive Documents shall contain terms and conditions consistent in
          all material respects with the Plan, the Stock Purchase Agreement, and the Plan Support
          Agreement or otherwise acceptable to the Debtors and Requisite Commitment Parties;

                  6.      each of the Plan Sponsors, or its respective affiliates or related funds (or
          their replacements consistent with the terms of the Stock Purchase Agreement) shall have
          purchased its respective allocation of the Preferred Stock and Offered Stock consistent with
          the terms of the Stock Purchase Agreement;

                7.      the Rights Offering, conducted in accordance with the Rights Offering
          Procedures, shall have been consummated;

                      8.      the Backstop Investors shall have purchased the Unsubscribed Shares, if
          any;

                 9.     the Professional Fee Escrow shall have been established and funded in Cash
          in accordance with Article II.E.3 of the Plan;

                 10.     the Transaction Expenses then known or submitted to the Debtors shall have
          been paid in full in Cash through and including the Effective Date;


                                                     127
 AMERICAS 107036903
              Case 20-11218-MFW          Doc 3599     Filed 04/03/21     Page 138 of 179




                  11.    the General Unsecured Recovery Cash Pool Account shall have been
          established and funded in Cash in accordance with Article IV.J of the Plan;

                 12.    the Debtors shall have caused HVF II to repay in full in Cash the then-
          outstanding non-contingent contractual obligations with respect to the HVF II Notes and
          all HVF Claims shall have been released;

                  13.    the HVF III Documents shall have been executed and delivered by each
          Entity party thereto and shall be effective;

                 14.      the conditions precedent to the entry into the HVF III Documents shall have
          been satisfied, waived, or shall be contemporaneously with the occurrence of the Effective
          Date;

                  15.    the Exit Facility Documents shall have been executed and delivered by each
          Entity party thereto and shall be effective;

                 16.     the conditions precedent to entry into the New Reorganized Corporate Debt
          shall have been satisfied, waived, or shall be satisfied contemporaneously with the
          occurrence of the Effective Date;

                      17.   the Debtors shall have obtained the Tail D&O Policy;

                  18.     the Debtors shall have designated a portion of the New Money Investment
          to be used for the purpose of paying all obligations under the HIL Financing Facility in full
          in Cash in accordance with the terms thereof; and

                 19.     all conditions precedent to the issuance of the Reorganized Hertz Parent
          Common Interests and the Preferred Stock, other than any conditions related to the
          occurrence of the Effective Date, shall have occurred.

          2. Waiver of Conditions

The conditions to the Effective Date of the Plan set forth in Article IX of the Plan may be waived
only if waived in writing by the Debtors and the Requisite Commitment Parties, except that
Article IX.A.6, Article IX.A.7 and Article IX.A.8 of the Plan may be waived solely by the Debtors,
the PE Sponsors, or the Backstop Investors, as applicable, if the reason for the failure of such
conditions is the result in whole or in part of a breach of the PE Sponsors, the Backstop Investors
or the Debtors, as applicable, of their obligations, without notice, leave, or order of the Bankruptcy
Court or any formal action other than proceedings to confirm or consummate the Plan, subject to
the terms of the Bankruptcy Code and the Bankruptcy Rules.

          3. Substantial Consummation

“Substantial consummation” of the Plan, as defined by section 1101(2) of the Bankruptcy Code,
shall be deemed to occur on the Effective Date.




                                                   128
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 139 of 179




          4. Committee Complaint

Upon entry of the Confirmation Order, the Committee Complaint shall be held in abeyance and all
deadlines and hearings in respect thereof shall be tolled sine die pending the Effective Date. The
tolling of all deadlines and hearings set out in the preceding sentence shall apply to any and all
pending and contemplated actions involving Released Parties and Releasing Parties that would
otherwise be released pursuant to the Plan on the Effective Date.

Upon the occurrence of the Effective Date, the Committee Complaint shall be deemed voluntarily
dismissed with prejudice and notice of said dismissal shall be filed on the docket of the adversary
proceeding related thereto.

          5. Bifurcation Motion

The Bifurcation Motion shall be held in abeyance and all deadlines and hearings in respect thereof
shall be tolled sine die pending the Effective Date. The tolling of all deadlines and hearings set
out in the preceding sentence shall apply to any and all pending and contemplated actions involving
Released Parties and Releasing Parties that would otherwise be released pursuant to the Plan on
the Effective Date.

Nothing herein shall prevent the Debtors from withdrawing the Bifurcation Motion at any time.
Upon the occurrence of the Effective Date, the Bifurcation Motion shall be deemed voluntarily
dismissed with prejudice and notice of said dismissal shall be filed on the docket in the Chapter
11 Cases.

          6. Effect of Non-Occurrence of Conditions to the Effective Date

If the Effective Date does not occur and circumstances make clear that the Effective Date will not
occur, the Plan shall be null and void in all respects and nothing contained in the Plan or the
Disclosure Statement shall (i) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (ii) prejudice in any manner the rights of the Debtors, any Holders of a
Claim or Interest or any other Entity; or (iii) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any Holders, or any other Entity in any respect.

                      J. Modification, Revocation, or Withdrawal of the Plan

          1. Modification and Amendments

Subject to the consent of the Requisite Commitment Parties and any other applicable consent rights
set forth in the Plan Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and the Bankruptcy Rules and, as appropriate,
not resolicit votes on such modified Plan. Subject to the consent of the Requisite Commitment
Parties and any other applicable consent rights set forth in the Plan Support Agreement and subject
to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code,
Bankruptcy Rule 3019, and those restrictions on modifications set forth in the Plan, the Debtors
expressly reserve their rights to alter, amend, or modify materially the Plan one or more times after
Confirmation and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so
alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any


                                                129
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599       Filed 04/03/21      Page 140 of 179




inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such matters
as may be necessary to carry out the purposes and intent of the Plan.

          2. Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan
occurring after the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy
Code and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

          3. Effect of Confirmation

Upon entry of the Confirmation Order, the Bankruptcy Court shall be deemed to have made and
issued on the Confirmation Date the findings of fact and conclusions of law as though made after
due deliberation and upon the record at the Confirmation Hearing. Upon entry of the Confirmation
Order, any and all findings of fact in the Plan shall constitute findings of fact even if they are stated
as conclusions of law, and any and all conclusions of law in the Plan shall constitute conclusions
of law even if stated as findings of fact.

          4. Revocation or Withdrawal of the Plan

The Debtors reserve the right to revoke or withdraw the Plan prior to the Confirmation Date. If
the Debtors revoke or withdraw the Plan, in accordance with the preceding sentence, or if
Confirmation and Consummation do not occur, then (i) the Plan shall be null and void in all
respects; (ii) any settlement or compromise embodied in the Plan (including the fixing or limiting
to an amount certain of any Claim or Interest or Class of Claims or Interests), assumption or
rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and (iii) nothing contained
in the Plan shall (a) constitute a waiver or release of any Claims or Interests, (b) prejudice in any
manner the rights of the Debtors or any other Entity, including the Holders of Claims or the non-
Debtor subsidiaries, or (c) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity, including the non-Debtor subsidiaries.

                      K. Retention of Jurisdiction

Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on
and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over the Chapter 11
Cases and all matters arising out of, or related to, the Chapter 11 Cases and the Plan, including
jurisdiction to:

        1.      Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority,
Secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Administrative Claim and the resolution of any and all objections to
the Secured or unsecured status, priority, amount, or Allowance of Claims or Interests; provided
that, for the avoidance of doubt, the Bankruptcy Court’s retention of jurisdiction with respect to
such matters shall not preclude the Debtors or the Reorganized Debtors, as applicable, from
seeking relief from any other court, tribunal, or other legal forum of competent jurisdiction with
respect to such matters;



                                                  130
 AMERICAS 107036903
               Case 20-11218-MFW            Doc 3599      Filed 04/03/21     Page 141 of 179




       2.      decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

        3.      resolve any matters related to (i) the assumption, assumption and assignment or
rejection of any Executory Contract or Unexpired Lease and to hear, determine, and, if necessary,
liquidate, any Claims arising therefrom, including Claims related to the rejection of an Executory
Contract or Unexpired Lease, Cure Claims, or any other matter related to such Executory Contract
or Unexpired Lease; (ii) the Reorganized Debtors amending, modifying, or supplementing, after
the Confirmation Date, the schedule of Executory Contracts and Unexpired Leases to be assumed
or rejected pursuant to Article V of the Plan; and (iii) any dispute regarding whether a contract or
lease is or was executory or unexpired;

       4.             adjudicate controversies, if any, with respect to distributions to Holders of Allowed
Claims;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

          6.          adjudicate, decide, or resolve any and all matters related to Causes of Action;

      7.     adjudicate, decide, or resolve any and all matters related to section 1141 of the
Bankruptcy Code;

       8.      enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the Plan or the
Disclosure Statement;

        9.    enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a)
of the Bankruptcy Code;

        10.    resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
in connection with the Consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;

       11.    issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any Entity with Consummation or
enforcement of the Plan;

       12.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the settlements, compromises, discharges, releases, injunctions, exculpations, and other
provisions contained in Article VIII of the Plan and enter such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;




                                                      131
 AMERICAS 107036903
              Case 20-11218-MFW            Doc 3599     Filed 04/03/21     Page 142 of 179




        13.    resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of distributions and the recovery of additional amounts owed by the
Holder of a Claim for amounts not timely repaid pursuant to Article VI.K.1 of the Plan;

       14.     enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason modified, stayed, reversed, revoked, or vacated;

       15.     determine any other matters that may arise in connection with or relate to the Plan,
the Disclosure Statement, the Confirmation Order, or the Plan Supplement;

        16.    adjudicate any and all disputes arising from or relating to distributions under the
Plan or any transactions contemplated therein;

       17.     consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

        18.   determine requests for the payment of Claims entitled to priority pursuant to section
507 of the Bankruptcy Code;

        19.    hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code (including the expedited determination
of taxes under section 505(b) of the Bankruptcy Code);

        20.     hear and determine matters concerning exemptions from state and federal
registration requirements in accordance with section 1145 of the Bankruptcy Code;

        21.     hear and determine all disputes involving the existence, nature, or scope of the
release or exculpation provisions set forth in the Plan, including any dispute relating to any liability
arising out of the termination of employment or the termination of any employee or retiree benefit
program, regardless of whether such termination occurred prior to or after the Effective Date;

          22.         enforce all orders previously entered by the Bankruptcy Court;

          23.         hear any other matter not inconsistent with the Bankruptcy Code;

          24.         enter an order concluding or closing the Chapter 11 Cases; and

        25.     enforce the compromise, settlement, injunction, release, and exculpation provisions
set forth in Article VIII of the Plan.

Notwithstanding the foregoing, the Bankruptcy Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement or other Definitive Documents that have
a jurisdictional, forum selection, or dispute resolution clause that allows to be brought in a court
other than the Bankruptcy Court and any disputes concerning documents contained in the Plan
Supplement or any Definitive Document that contain such clauses shall be governed in accordance
with the provisions of such documents.




                                                     132
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 143 of 179




                      L. Miscellaneous Provisions

          1. Immediate Binding Effect

Subject to Article IX.A of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or
7062 or otherwise, on the Effective Date, upon the effectiveness of the Plan, the terms of the Plan,
the Plan Supplement, and the Confirmation Order shall be immediately effective and enforceable
and deemed binding upon the Debtors and Reorganized Debtors, as applicable, and any and all
Holders of Claims or Interests (regardless of whether the Holders of such Claims or Interests are
deemed to have accepted or rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions described in the Plan, each Entity acquiring
property under the Plan, or the Confirmation Order and any and all non-Debtor parties to Executory
Contracts and Unexpired Leases. All Claims shall be as fixed, adjusted, or compromised, as
applicable, pursuant to the Plan regardless of whether any Holder of a Claim or debt has voted on
the Plan.

          2. Additional Documents

On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements
and other documents as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of the Plan. The Debtors and all Holders of Claims or Interests receiving
distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as may be necessary
or advisable to effectuate the provisions and intent of the Plan.

          3. Payment of Statutory Fees

All fees due and payable pursuant to 28 U.S.C. § 1930(a) prior to the Effective Date shall be paid
by the Debtors in full in Cash on the Effective Date. On and after the Effective Date, the
Reorganized Debtors shall pay any and all such fees in full in Cash when due and payable, and
shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S.
Trustee. Each Debtor shall remain obligated to pay quarterly fees to the U.S. Trustee until the
earliest of that particular Debtor’s case being closed, dismissed, or converted to a case under
chapter 7 of the Bankruptcy Code. Notwithstanding anything to the contrary in the Plan, the U.S.
Trustee shall not be required to file a Proof of Claim or any other request for payment of quarterly
fees.

          4. Reservation of Rights

Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order in accordance with Article IX.A of the Plan.
Neither the Plan, any statement or provision contained in the Plan, nor any action taken or not
taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order,
or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
any Debtor with respect to the Holders of Claims or Interests prior to the Effective Date.




                                                 133
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 144 of 179




          5. Transaction Expenses

The Transaction Expenses incurred, or estimated to be incurred, up to and including the Effective
Date shall be paid in full in Cash on the Effective Date (to the extent not previously paid prior to
or during the course of the Chapter 11 Cases) pursuant to the terms of the Stock Purchase
Agreement without any requirement: (i) to file a fee application with the Bankruptcy Court; (ii)
for review or approval by the Bankruptcy Court or any other party (other than the Debtors); (iii)
to comply with any guidelines of the U.S. Trustee, or (iv) to provide itemized time detail; provided,
that the applicable advisors will provide additional detail as reasonably requested by the Debtors.
All Transaction Expenses to be paid on the Effective Date shall be estimated as of the Effective
Date and summary invoices evidencing such amounts shall be delivered to the Debtors at least five
(5) Business Days before the anticipated Effective Date; provided that any estimates provided shall
not be considered an admission or limitation with respect to such Transaction Expenses. The
Transaction Expenses are Allowed in full as Administrative Claims and shall not be subject to the
Administrative Claims Bar Date.

On the Effective Date, the Debtors shall pay in full and in Cash the Unsecured Notes Trustees’
Fees and the 7.000% Unsecured Promissory Notes Trustee’s Fees.

          6. Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the Plan or the
Confirmation Order shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign, Affiliate, officer, director, manager, agent, representative,
attorney, beneficiaries, or guardian, if any, of each Entity.

          7. Service of Documents

Any pleading, notice, or other document required by the Plan to be served on or delivered to the
Debtors or Reorganized Debtors shall be served on:

          Debtors:                                    Hertz Global Holdings, Inc.
                                                      8501 Williams Road
                                                      Estero, Florida 33982
                                                      Attn. M. David Galainena
                                                      dave.galainena@hertz.com
                                                      with copies to:
          Counsel to Debtors                          White & Case LLP
                                                      Southeast Financial Center
                                                      200 South Biscayne Boulevard, Suite 4900
                                                      Miami, Florida 33131
                                                      Attn. Thomas E Lauria; Matthew Brown
                                                      tlauria@whitecase.com
                                                      mbrown@whitecase.com
                                                      – and –



                                                134
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599   Filed 04/03/21     Page 145 of 179




                                                     White & Case LLP
                                                     1221 Avenue of the Americas
                                                     New York, New York 10020
                                                     Attn. David Turetsky
                                                     david.turetsky@whitecase.com
                                                     – and –
                                                     Richards, Layton & Finger, PA
                                                     One Rodney Square
                                                     920 North King Street
                                                     Wilmington, Delaware 19801
                                                     Attn. John Knight; Brett M. Haywood
                                                     knight@rlf.com
                                                     haywood@rlf.com
          Counsel to the PE Sponsors                 Milbank LLP
                                                     55 Hudson Yards
                                                     New York, NY 10003
                                                     Attn: Gerard Uzzi; Nelly Almeida
                                                     guzzi@milbank.com
                                                     nalmeida@milbank.com
          Counsel to the Ad Hoc Group                Willkie Farr & Gallagher LLP
                                                     787 Seventh Avenue
                                                     New York, New York 10019
                                                     Attn.: Rachel C. Strickland;
                                                     Daniel I. Forman
                                                     rstrickland@willkie.com
                                                     dforman@willkie.com
                                                     – and –
                                                     Young Conaway Stargatt & Taylor LLP
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Attn: Edmond L. Morton
                                                     emorton@ycst.com
          8. Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in
effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order
of the Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays
contained in the Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.




                                               135
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 146 of 179




          9. Entire Agreement

The Plan, Plan Supplement, Confirmation Order, supersede all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings, and representations on such
subjects, all of which have become merged and integrated into the Plan and Confirmation Order.

          10. Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void, or unenforceable, the Bankruptcy Court shall be prohibited from altering or
interpreting such term or provision to make it valid or enforceable; provided, that, at the request
of the Debtors (with the consent of the Requisite Commitment Parties (such consent not to be
unreasonably withheld)), the Bankruptcy Court shall have the power to alter such term or provision
to make it valid or enforceable, consistent with the original purpose of the term or provision held
to be invalid, void or unenforceable, and such terms or provision shall then be applicable as altered
provided that any such alteration shall be acceptable to the Debtors and the Requisite Commitment
Parties. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan, as it may have been altered in accordance with the foregoing,
is (i) valid and enforceable pursuant to its terms; (ii) integral to the Plan and may not be deleted or
modified without consent from the Debtors; and (iii) nonseverable and mutually dependent.

          11. Dissolution of Committee

On the Effective Date, the Committee and any other official committees appointed in the Chapter
11 Cases will dissolve; provided that, following the Effective Date, the Committee shall continue
in existence and have standing and a right to be heard for the following limited purposes: (i) Claims
and/or applications, and any relief related thereto, for compensation by Professionals and requests
for Allowance of Administrative Claims for substantial contribution pursuant to section
503(b)(3)(D) of the Bankruptcy Code; (ii) any appeals of the Confirmation Order or other appeal
to which the Committee is a party; and (iii) matters relating to the initial distribution of General
Unsecured Claims and General Unsecured Elective Claims (if such initial distribution is not made
on the Effective Date). The Debtors or Reorganized Debtors, as applicable, shall, in the ordinary
course of business and without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other fees and expense
relating to actions of the Committee after the Effective Date taken with respect to the forgoing
limited purposes subject to a maximum aggregate amount of $[●]. Upon the dissolution of the
Committee, the Committee Members and their respective Professionals will cease to have any
duty, obligation or role arising from or related to the Chapter 11 Cases and shall be released and
discharged from all rights and duties from or related to the Chapter 11 Cases.

          12. Expedited Tax Determination

The Debtors may request an expedited determination of taxes under section 505(b) of the
Bankruptcy Code for all returns filed for or on behalf of the Debtors for all taxable periods through
the Effective Date.




                                                 136
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599      Filed 04/03/21     Page 147 of 179




          13. Computation of Time

Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a) shall
apply in computing any period of time prescribed or allowed in the Plan. If the date on which a
transaction may occur pursuant to the Plan shall occur on a day that is not a Business Day, then
such transaction shall instead occur on the next Business Day.

          14. Governing Law

Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated in the Plan, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws, shall govern the rights,
obligations, construction, and implementation of the Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan (except as otherwise
set forth in those agreements, in which case the governing law of such agreement shall control);
provided, that corporate or limited liability company governance matters relating to the Debtors
or the Reorganized Debtors, as applicable, not incorporated or formed (as applicable) in the State
of Delaware shall be governed by the laws of the state of incorporation or formation (as applicable)
of the applicable Debtor or Reorganized Debtor.

          15. Consultation, Information, Notice, and Consent Rights

Any and all consultation, information, notice, and consent rights of the Plan Sponsors set forth in
the Plan Support Agreement or any Definitive Document, with respect to the form and substance
of the Plan, all exhibits to the Plan, the Plan Supplement, and all other Definitive Documents,
including any amendments, restatements, supplements, or other modifications to such agreements
and documents, shall be incorporated in the Plan by reference and shall be fully enforceable as if
stated herein.

Failure to reference the rights referred to in the immediately preceding paragraph as such rights
relate to any document referenced in the Plan Support Agreement, other Definitive Document, or
in the Plan shall not impair such rights or obligations.

          16. Reference to Monetary Figures

All references in the Plan to monetary figures shall refer to currency of the United States of
America, unless otherwise expressly provided in the Plan. Any conversion required to convert
foreign currency to United States dollars shall be done using the applicable exchange rates on the
Petition Date.

          17. Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the
Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as
applicable, to the extent the context requires.




                                                137
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 148 of 179




          18. Controlling Document

In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the
Plan shall control in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall control (unless stated
otherwise in such Plan Supplement document or in the Confirmation Order). In the event of an
inconsistency between the Confirmation Order and the Plan, the Disclosure Statement, or the Plan
Supplement, the Confirmation Order shall control.

                                         V.
                         ALTERNATIVES TO CONFIRMATION AND
                             CONSUMMATION OF THE PLAN

The Debtors have determined that the Plan is the best alternative available for their successful
emergence from chapter 11. If the Plan is not confirmed and consummated, the alternatives to the
Plan are (i) continuation of the Chapter 11 Cases, which could lead to the filing of an alternative
plan of reorganization, or a sale of some or all of the Debtors’ assets pursuant to section 363 of the
Bankruptcy Code, or (ii) a liquidation under chapter 7 of the Bankruptcy Code.

    A. Continuation of the Chapter 11 Cases

If the Plan is not confirmed, the Debtors (or, if the Debtors’ exclusive period in which to file a
plan of reorganization has expired, any other party in interest) could attempt to formulate a
different plan. Such alternative plan might involve either a reorganization and continuation of the
Debtors’ business, or an orderly liquidation of the Debtors’ assets.

Alternatively, if the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court,
after notice and a hearing, authorization to sell some or all of their assets under section 363 of the
Bankruptcy Code. Holders of Secured Claims would be entitled to credit bid on any property to
which their security interest attaches to the extent of the value of such security interest, and to
offset their Claims against the purchase price of the property. In addition, the security interests in
the Debtors’ assets held by Holders of Secured Claims would attach to the proceeds of any sale of
the Debtors’ assets to the extent of their secured interests therein. Upon analysis and consideration
of this alternative, the Debtors do not believe a sale of their assets under section 363 of the
Bankruptcy Code would yield a higher recovery for Holders of Claims than what they would
receive under the Plan.

                      B. Liquidation under Chapter 7

If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under chapter 7 of
the Bankruptcy Code in which circumstance a trustee would be elected or appointed to liquidate
the assets of the Debtors for distribution to Holders of Claims in accordance with the priorities
established by the Bankruptcy Code.

As demonstrated in the liquidation analysis attached hereto as Exhibit F (the “Liquidation
Analysis”), the Debtors believe that liquidation under chapter 7 would result in smaller
distributions to creditors than those provided for in the Plan because of, among other things, the
delay resulting from the conversion of the Chapter 11 Cases to cases under chapter 7, the additional

                                                 138
 AMERICAS 107036903
              Case 20-11218-MFW          Doc 3599       Filed 04/03/21    Page 149 of 179




administrative expenses associated with the appointment of a trustee and the trustee’s retention of
professionals, and the loss in value attributable to an orderly liquidation of the Debtors’ assets as
required by chapter 7, including the loss of going concern value in the Debtors’ businesses.

                                          VI.
                             TRANSFER RESTRICTIONS AND
                      CONSEQUENCES UNDER FEDERAL SECURITIES LAW

                       A. Section 1145 Securities

Except for shares of Preferred Stock and Reorganized Hertz Parent Common Interests (i) issued
on account of the New Money Investment to the PE Sponsors, or (ii) purchased by the Backstop
Investors in accordance with their Rights Offering Backstop Commitments, all shares of
Reorganized Hertz Parent Common Interests issued under the Plan will be issued without
registration under the Securities Act or any similar federal, state, or local law in reliance upon
section 1145 of the Bankruptcy Code. Shares of Reorganized Hertz Parent Common Interests
issued on account of Unsecured Funded Debt Claims as set forth in Article III.B.5 of the Plan
[(including pursuant to the Rights Offering)] 30 may be issued in reliance upon section 1145 of the
Bankruptcy Code to the extent available and, if so issued, will be exempt from, among other things,
the registration requirements of Section 5 of the Securities Act and any other applicable federal,
state, or local law requiring registration prior to the offering, issuance, distribution, or sale of
Securities. The Reorganized Hertz Parent Common Interests issued pursuant to section 1145 of
the Bankruptcy Code (i) will not be a “restricted security” as defined in Rule 144(a)(3) under the
Securities Act; and (ii) will, subject to the Reorganized Hertz Parent Organizational Documents,
be freely tradable and transferable by any holder thereof that (a) is not an “affiliate” of the
Reorganized Debtors as defined in Rule 144(a)(1) under the Securities Act, (b) has not been such
an “affiliate” within 90 days of such transfer, (c) has not acquired the Reorganized Hertz Parent
Common Interests from an “affiliate” within one year of such transfer, and (d) is not an entity that
is an “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code.

Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the Securities Act
as one who, except with respect to ordinary trading transactions, (i) purchases a claim with a view
to distribution of any security to be received in exchange for the claim, (ii) offers to sell securities
issued under a plan for the holders of such securities, (iii) offers to buy securities issued under a
plan from persons receiving such securities, if the offer to buy is made with a view to distribution
and under an agreement made in connection with the plan, its consummation or with the offer or
sale of securities under a plan, or (iv) is an issuer, as used in section 2(a)(11) of the Securities Act,
with respect to such securities, which includes any person directly or indirectly controlling or
controlled by the issuer, or any person under direct or indirect common control with the issuer.

Notwithstanding the foregoing, control person underwriters may be able to sell securities without
registration pursuant to the resale provisions of Rule 144 of the Securities Act which, in effect,
permit the resale of securities received by such underwriters pursuant to a chapter 11 plan, subject
to applicable volume limitations, notice and manner of sale requirements, the availability of current
public information with respect to the issuer, and certain other conditions, including those under

30
          [Subject to ongoing review and revision.]


                                                      139
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599       Filed 04/03/21      Page 150 of 179




the Reorganized Hertz Parent Organizational Documents, if any. Parties who believe they may be
statutory underwriters as defined in section 1145 of the Bankruptcy Code are advised to consult
with their own legal advisers as to the availability of the exemption provided by Rule 144.

                      B. Private Placement

The issuance and sale (as applicable) of the Reorganized Hertz Parent Common Interests and
Preferred Stock (i) issued on account of the New Money Investment to the PE Sponsors, or
(ii) purchased by the Backstop Investors in accordance with their Rights Offering Backstop
Commitments, and/or (iii) pursuant to the Management Equity Incentive Plan are being made in
reliance on the exemption from registration set forth in Section 4(a)(2) of the Securities Act and/or
Regulation D thereunder (the “4(a)(2) Securities”). Such Securities will be considered “restricted
securities” and may not be transferred except pursuant to an effective registration statement or
under an available exemption from the registration requirements of the Securities Act, such as the
resale provisions of Rule 144 of the Securities Act, if any.

Rule 144 provides a limited safe harbor for the public resale of restricted securities if certain
conditions are met. These conditions vary depending on whether the holder of the restricted
securities is an “affiliate” of the issuer. Rule 144 defines an affiliate of the issuer as “a person that
directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under
common control with, such issuer.”

A non-affiliate of an issuer that is not subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and who has not been an affiliate of the issuer during the ninety (90) days
preceding such sale may resell restricted securities after a one-year holding period whether or not
there is current public information regarding the issuer, or after a six-month holding period if the
issuer has been subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
for 90 days at the time of sale.

An affiliate of an issuer that is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act may resell restricted securities after the one-year holding period if at the time of
the sale certain current public information regarding the issuer is available, or after a six-month
holding period if the issuer has been subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act for 90 days at the time of sale. An affiliate must also comply with the volume,
manner of sale and notice requirements of Rule 144. First, the rule limits the number of restricted
securities (plus any unrestricted securities) sold for the account of an affiliate (and related persons)
in any three-month period to the greater of 1% of the outstanding securities of the same class being
sold or, if the class is listed on a stock exchange, the average weekly reported volume of trading
in such securities during the four weeks preceding the filing of a notice of proposed sale on Form
144 or if no notice is required, the date of receipt of the order to execute the transaction by the
broker or the date of execution of the transaction directly with a market maker. Second, the manner
of sale requirement provides that the restricted securities must be sold in a broker’s transaction,
directly with a market maker or in a riskless principal transaction (as defined in Rule 144). Third,
if the amount of securities sold under Rule 144 in any three month period exceeds 5,000 shares or
has an aggregate sale price greater than $50,000, an affiliate must file or cause to be filed with the
SEC three copies of a notice of proposed sale on Form 144, and provide a copy to any exchange
on which the securities are traded.


                                                  140
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 151 of 179




Accordingly, unless transferred pursuant to an effective registration statement or another available
exemption from the registration requirements of the Securities Act, nonaffiliated holders of 4(a)(2)
Securities would be required to hold their 4(a)(2) Securities for at least one year or six months, as
applicable and, thereafter, to sell them only in accordance with the applicable requirements of Rule
144, pursuant to the filing an effective registration statement or pursuant to another available
exemption from the registration requirements of applicable securities laws.

                                            * * * * *

Legends. To the extent certificated or issued by way of direct registration on the records of the
issuer’s transfer agent, certificates evidencing (i) the Preferred Stock, (ii) the Reorganized Hertz
Parent Common Interests issued on account of the New Money Investment to the PE Sponsors, or
(iii) the Reorganized Hertz Parent Common Interests purchased by the Backstop Investors in
accordance with their Rights Offering Backstop Commitments, and (iv) the Reorganized Hertz
Parent Common Interests held by holders of 10% or more of the outstanding Reorganized Hertz
Parent Common Interests, or who are otherwise underwriters as defined in section 1145(b) of the
Bankruptcy Code will bear a legend substantially in the form below:

          THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE
          ORIGINALLY ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN
          REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
          AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE
          SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
          ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
          ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
          THEREUNDER.

The Debtors and Reorganized Debtors, as applicable, reserve the right to reasonably require
certification, legal opinions or other evidence of compliance with Rule 144 as a condition to the
removal of such legend or to any resale of the 4(a)(2) Securities. The Debtors and Reorganized
Debtors, as applicable, also reserve the right to stop the transfer of any 4(a)(2) Securities if such
transfer is not in compliance with Rule 144, pursuant to an effective registration statement or
pursuant to another available exemption from the registration requirements of applicable securities
laws. All persons who receive 4(a)(2) Securities will be required to acknowledge and agree that
(a) they will not offer, sell or otherwise transfer any 4(a)(2) Securities except in accordance with
an exemption from registration, including under Rule 144 under the Securities Act, if and when
available, or pursuant to an effective registration statement, and (b) the 4(a)(2) Securities will be
subject to the other restrictions described above.

In any case, recipients of securities issued under the Plan are advised to consult with their own
legal advisers as to the availability of any such exemption from registration under state law in any
given instance and as to any applicable requirements or conditions to such availability.

BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF
WHETHER A PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN AFFILIATE
AND THE HIGHLY FACT-SPECIFIC NATURE OF THE AVAILABILITY OF EXEMPTIONS
FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING THE EXEMPTIONS


                                                141
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 152 of 179




AVAILABLE UNDER SECTION 1145 OF THE BANKRUPTCY CODE AND RULE 144
UNDER THE SECURITIES ACT, NONE OF THE DEBTORS MAKE ANY
REPRESENTATION CONCERNING THE ABILITY OF ANY PERSON TO DISPOSE OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE
PLAN. THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE
PLAN CONSULT THEIR OWN COUNSEL CONCERNING WHETHER THEY MAY
FREELY TRADE SUCH SECURITIES AND THE CIRCUMSTANCES UNDER WHICH
THEY MAY RESELL SUCH SECURITIES.

Notwithstanding anything contained in the Plan to the contrary, the Preferred Stock and the
Reorganized Hertz Parent Common Interests will be subject to the Reorganized Hertz Parent
Organizational Documents. Without limiting the forgoing, on the Effective Date, the Reorganized
Hertz Parent Organizational Documents shall govern (among other things) the relative rights of
holders of the Preferred Stock and the Reorganized Hertz Parent Common Interests.

                                       VII.
                      CERTAIN TAX CONSEQUENCES OF THE PLAN

The following discussion is a summary of certain U.S. federal income tax consequences of the
consummation of the Plan to the Debtors and to certain holders of Claims. The following summary
does not address the U.S. federal income tax consequences to holders of Claims who are
Unimpaired or otherwise entitled to payment in full in Cash under the Plan or who are deemed to
reject to Plan, or to holders of Existing Hertz Parent Equity Interests, or to Debtors that are not
“United States persons” within the meaning of Section 7701(a)(30) of the Code.

The discussion of U.S. federal income tax consequences below is based on the Internal Revenue
Code of 1986, as amended (the “Tax Code”), U.S. Treasury regulations, judicial authorities,
published positions of the Internal Revenue Service (“IRS”), and other applicable authorities, all
as in effect and available on the date of this Disclosure Statement and all of which are subject to
change or differing interpretations (possibly with retroactive effect). The U.S. federal income tax
consequences of the contemplated transactions are complex and subject to significant
uncertainties. The Debtors have not requested an opinion of counsel or a ruling from the IRS with
respect to any of the tax aspects of the contemplated transactions.

This summary does not address foreign, state, or local tax consequences of the contemplated
transactions, nor does it address the U.S. federal income tax consequences of the transactions to
special classes of taxpayers (including non-U.S. persons, small business investment companies,
regulated investment companies, real estate investment trusts, banks and certain other financial
institutions, insurance companies, tax-exempt organizations, retirement plans, individual
retirement and other tax-deferred accounts, holders that are, or hold their Claims through,
S corporations, partnerships or other pass-through entities for U.S. federal income tax purposes,
persons whose functional currency is not the U.S. dollar, dealers in securities or foreign currency,
traders that mark-to-market their securities, persons subject to the alternative minimum tax or the
“Medicare” tax on net investment income, and persons whose Claims are part of a straddle,
hedging, constructive sale, or conversion transaction). In addition, this discussion does not address
the Foreign Account Tax Compliance Act or U.S. federal taxes other than income taxes.


                                                142
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 153 of 179




Unless otherwise indicated, this discussion assumes that all Unsecured Funded Debt Claims,
General Unsecured Claims, and General Unsecured Elective Claims are held as “capital assets”
(generally, property held for investment) within the meaning of section 1221 of the Tax Code and
that the various debt and other arrangements to which the Debtors are a party will be respected for
U.S. federal income tax purposes in accordance with their respective forms.

The following summary of certain U.S. federal income tax consequences is for informational
purposes only and is not a substitute for careful tax planning and advice based upon your
individual circumstances. All Holders of Claims and Interests are urged to consult their tax
advisor for the U.S. federal, state, local and other tax consequences applicable under the Plan.

    A. Consequences to the Debtors

For U.S. federal income tax purposes, each of the Debtors (other than Debtors that are not “United
States persons” within the meaning of Section 7701(a)(30) of the Code) is a member of an affiliated
group of corporations (or is a disregarded entity wholly-owned by members of such group) of
which Hertz Parent is the common parent and which files a single consolidated U.S. federal income
tax return (the “Tax Group”). The Debtors estimate that the Tax Group had approximately
$1.2 billion of consolidated net operating losses (“NOLs”) as of December 31, 2020. Subject to
on-going review, the Debtors believe that the aggregate tax basis in their assets (other than stock
of members of the Tax Group) is less than fair market value. In addition a portion of the Debtors’
interest expense for the 2021 taxable year may be subject to disallowance and carry forward under
new section 163(j) of the Tax Code. The amount of any such NOLs and other tax attributes remain
subject to adjustment for completion of the Debtors’ tax returns and filings, audit, and/or future
adjustment by the Company or taxing authorities.

As discussed below, in connection with the Plan, the Debtors’ anticipate that their tax attributes
(in particular, NOLs and, potentially, tax basis in other assets or credits) will be reduced, and that
the subsequent utilization of certain tax attributes (such as any NOLs, capital losses, tax credits,
and disallowed interest expense carryforward allocable to dates through the Effective Date) will
be restricted subject to future limitations as an offset against taxable income.

          1. Cancellation of Debt

In general, the Tax Code provides that a corporate debtor in a bankruptcy case must reduce certain
of its tax attributes—such as NOL carryforwards and current year NOLs, capital loss
carryforwards, tax credits, and tax basis in assets—by the amount of any cancellation of debt
(“COD”) incurred pursuant to a confirmed chapter 11 plan. The amount of COD incurred is
generally the amount by which the adjustment issue price of the indebtedness discharged exceeds
the value of any consideration given in exchange therefor. Certain statutory or judicial exceptions
may apply to limit the amount of COD incurred for U.S. federal income tax purposes. If
advantageous, a corporate debtor can elect to reduce the basis of depreciable property prior to any
reduction in its NOL carryforwards or other tax attributes. Under applicable Treasury Regulations,
the reduction in certain tax attributes occurs under consolidated return principles, as in the case of
the Debtors who are members of the Tax Group. Any reduction in tax attributes in respect of COD
generally does not occur until after the determination of the debtor’s net income or loss for the
taxable year in which the COD is incurred.


                                                 143
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 154 of 179




In connection with the implementation of the Plan, the Debtors are expected to incur a significant
amount of COD for U.S. federal income tax purposes, with an attendant reduction in tax attributes
(NOLs and other tax attributes that may include tax basis in assets, but in the case of tax basis
reductions, only to the extent such tax basis exceeds the amount of the respective Debtor’s
liabilities, as determined for these purposes, immediately after the Effective Date).

          2. Limitation of NOL Carryforwards and Other Tax Attributes

Following the Effective Date, any remaining NOL carryforwards and certain other tax attributes
(including any disallowed interest expense) allocable to periods prior to the Effective Date (“Pre-
Change Losses”) may be subject to certain limitations resulting from a change in ownership. Any
such limitation applies in addition to, and not in lieu of, any attribute reduction that results from
COD incurred in connection with the Plan.

Under section 382 of the Tax Code, if a corporation (or consolidated group) undergoes an
“ownership change,” the amount of its Pre-Change Losses that may be utilized to offset future
taxable income generally are subject to an annual limitation. The Debtors expect that the issuance
of Reorganized Hertz Parent Common Interests pursuant to the Plan will constitute an ownership
change of the Tax Group for this purpose.

               (a) General Annual Limitation

In general, the amount of the annual limitation to which a corporation (or consolidated group) that
undergoes an ownership change will be subject is equal to the product of (A) the fair market value
of the stock of the corporation (or common parent of the consolidated group) immediately before
the ownership change (with certain adjustments) multiplied by (B) the “long term tax exempt rate”
in effect for the month in which the ownership change occurs. For a corporation (or consolidated
group) in bankruptcy that undergoes an ownership change pursuant to a confirmed bankruptcy
plan, the fair market value of the stock of the corporation is generally determined immediately
after (rather than before) the ownership change after giving effect to the discharge of creditors’
claims, but subject to certain adjustments; in no event, however, can the stock value for this
purpose exceed the pre-change gross value of the corporation’s assets. Any portion of the annual
limitation that is not used in a given year may be carried forward, thereby adding to the annual
limitation for the subsequent taxable year.

Under certain circumstances, the annual limitation otherwise computed may be increased if the
corporation (or consolidated group) has an overall built-in gain in its assets at the time of the
ownership change. Significantly, if the loss corporation (or consolidated group) has a net
unrealized built-in gain at the time of an ownership change, any built-in gains recognized (or,
under applicable IRS guidance, treated as recognized) during the following five years (up to the
amount of the original net unrealized built-in gain) generally will increase the annual limitation in
the year recognized, such that the loss corporation (or consolidated group) would be permitted to
use its Pre-Change Losses against such built-in gain income in addition to its regular annual
allowance. Currently, the Debtors anticipate that the Tax Group will be in a net unrealized built-
in gain position on the Effective Date.




                                                144
 AMERICAS 107036903
              Case 20-11218-MFW         Doc 3599      Filed 04/03/21      Page 155 of 179




If the corporation (or consolidated group) does not continue its historic business or use a significant
portion of its historic assets in a new business for at least two years after the ownership change,
the annual limitation resulting from the ownership change is reduced to zero, thereby precluding
any utilization of the corporation’s pre-change losses (absent any increases due to recognized built-
in gains).

          (b) Special Bankruptcy Exception

An exception to the foregoing annual limitation rules generally applies when shareholders and
“qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their equity
interests or claims (as applicable), at least fifty percent (50%) of the vote and value of the stock of
the reorganized debtor (or a controlling corporation if also in chapter 11) pursuant to a confirmed
chapter 11 plan. Under this exception, a debtor’s Pre-Change Losses are not subject to the annual
limitation. However, if this exception applies, the debtor’s Pre-Change Losses generally will be
recomputed as if no interest deductions were allowable for indebtedness converted into stock for
the taxable year inclusive of the effective date and the three prior years. Also, if the reorganized
debtor thereafter undergoes another “ownership change” within two years, the annual limitation
with respect to such later ownership change could be zero, effectively precluding any future use
of their Pre-Change Losses. A debtor that qualifies for this exception may, if it so desires, elect
not to have the exception apply and instead remain subject to the annual limitation described above.
The Debtors do not currently expect to qualify for this exception.

                      B. Consequences to Holders of Certain Claims

This summary discusses the U.S. federal income tax consequences to Holders of Unsecured
Funded Debt Claims, General Unsecured Claims, and General Unsecured Elective Claims. Unless
otherwise noted, the discussion below applies only to U.S. Holders. As used herein, the term “U.S.
Holder” means a beneficial owner of Unsecured Funded Debt Claims, General Unsecured Claims,
or General Unsecured Elective Claims that is for U.S. federal income tax purposes:

    •     an individual who is a citizen or resident of the United States;

    •     a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes,
          created or organized in or under the laws of the United States, any state thereof or the
          District of Columbia;

    •     an estate the income of which is subject to U.S. federal income taxation regardless of its
          source; or

    •     a trust, if a court within the United States is able to exercise primary jurisdiction over its
          administration and one or more U.S. persons have authority to control all of its substantial
          decisions, or if the trust has a valid election in effect under applicable U.S. Treasury
          regulations to be treated as a U.S. person.

If a partnership or other entity or arrangement taxable as a partnership for U.S. federal income tax
purposes holds Unsecured Funded Debt Claims, General Unsecured Claims, or General Unsecured
Elective Claims the tax treatment of a partner in such partnership generally will depend upon the


                                                   145
 AMERICAS 107036903
              Case 20-11218-MFW          Doc 3599       Filed 04/03/21   Page 156 of 179




status of the partner and the activities of the partnership. If you are a partner in such a partnership
holding any of such instruments, you should consult your own tax advisor.

The following discussion does not necessarily apply to Holders who have Claims in more than one
class relating to the same underlying obligation (such as where the underlying obligation is
classified as partially secured and partially unsecured). Such Holders should consult their tax
advisor regarding the effect of such dual status obligations on the federal income tax consequences
of the Plan to them.

          1. Holders of Class 5 – Unsecured Funded Debt Claims

Pursuant to the Plan, each U.S. Holder of an Unsecured Funded Debt Claim will receive, in
exchange for surrendering its Unsecured Funded Debt Claim, (i) its Pro Rata share of the
Unsecured Funded Debt Equity Allocation, [(ii) with respect to Eligible Unsecured Funded Debt
Holders, the Subscription Rights, and (iii) with respect to Ineligible Unsecured Funded Debt
Holders, Cash in an amount equal to the value of the Subscription Rights that would have been
distributable to such Holder if such Holder were an Eligible Unsecured Funded Debt Holder.] 31
Subject to the discussion below regarding the possible restructuring of the Plan in a manner that
could facilitate a tax-deferred exchange of an Unsecured Funded Debt Claim for a Reorganized
Hertz Parent Common Interest, each U.S. Holder generally will realize gain or loss in an amount
equal to the difference between (i) the sum of (x) the fair market value of the U.S. Holder’s pro
rata share of the Reorganized Hertz Parent Common Interests received by such Holder and [either
(y) if such Holder is an Eligible Unsecured Funded Debt Holder, the fair market value of its
Subscription Rights as determined on the Effective Date, or (z) if such Holder is an Ineligible
Unsecured Funded Debt Holder, Cash received by such Holder on the Effective Date and (ii) its
adjusted tax basis in the surrendered Unsecured Funded Debt Claim.] 32

A U.S. Holder’s adjusted tax basis in the surrendered Unsecured Funded Debt Claim generally
will equal the cost of the Unsecured Funded Debt Claim, decreased by any amortizable bond
premium in respect of the Unsecured Funded Debt Claim which has been previously taken into
account. In addition, if a U.S. Holder has elected to include market discount in income as it accrues
(as described below), then the U.S. Holder’s tax basis in an Unsecured Funded Debt Claim will be
increased by any market discount previously included in gross income.

It is possible that modifications will be made to the Plan that could result in holders of Unsecured
Funded Debt Claims being able to exchange (or being treated, for federal income tax purposes as
exchanging) some or all of these claims for a Reorganized Hertz Parent Common Interest and
Subscription Rights in an exchange that is part of a “plan of reorganization” pursuant to Section
368(a) of the Tax Code. To the extent that such a holder makes such an exchange, such exchange
might be treated as tax-deferred for such holder for federal income tax purposes, except to the
extent of the cash or other property (such as Subscription Rights in the event they do not qualify
as “securities” under Section 368 of the Tax Code) received in such an exchange. If such exchange
is treated as tax-deferred, such holder’s tax basis in its Reorganized Hertz Parent Common Interest
and Subscription Rights (provided the latter qualify as “securities” under Section 368 of the Tax

31
          [Subject to ongoing review and revision.]
32
          [Subject to ongoing review and revision.]


                                                      146
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 157 of 179




Code) would equal its basis in its surrendered Unsecured Funded Debt Claim, and such basis would
be allocated to its Reorganized Hertz Parent Common Interest and Subscription Rights in
proportion to their relative fair market values. If such exchange is treated as tax-deferred and the
Subscription Rights do not qualify as “securities” under Section 368 of the Tax Code or such
holder is an Ineligible Unsecured Funded Debt Holder and receives Cash pursuant to the Plan,
such holder’s tax basis in its Reorganized Hertz Parent Common Interest received would equal its
basis in its surrendered Unsecured Funded Debt Claim, increased by any gain recognized in the
exchange and decreased by the fair market value of the Subscription Rights or the amount of Cash
received.

A U.S. holder generally will not recognize taxable gain or loss on the acquisition of our
Reorganized Hertz Parent Common Interest upon exercise of a Subscription Right. The U.S.
holder’s tax basis in the Reorganized Hertz Parent Common Interest received upon exercise of the
Subscription Right generally will be an amount equal to the sum of (i) the U.S. Holder’s initial tax
basis in the Subscription Right (that is, its fair market value on the Effective Date (assuming the
Subscription Right fails to qualify as a “security” for purposes of Section 368 of the Tax Code) or
the portion of historical basis in the surrendered Unsecured Funded Debt Claim allocated to the
Subscription Right as described in the previous paragraph (assuming the Subscription Right
qualifies as a “security” for purposes of Section 368 of the Tax Code)) and (ii) the exercise price
of the Subscription Right. It is unclear whether the U.S. Holder’s holding period in the Reorganized
Hertz Parent Common Interests received upon exercise of the Subscription Rights will begin on
the date following the date of exercise or on the date of exercise; in either case, the holding period
will not include the period during which the U.S. Holder held the Subscription Rights or the
Unsecured Funded Debt Claim. If a Subscription Right is allowed to lapse unexercised, a U.S.
Holder generally will recognize a capital loss equal to such holder’s tax basis in the Subscription
Right.

          2. Holders of Classes 6, 7 and 8 – General Unsecured Claims, HHN Notes
             Guarantee Claims, and General Unsecured Elective Claims

Pursuant to the Plan, each U.S. Holder of a General Unsecured Claim will receive its Pro Rata
share of the General Unsecured Creditor Cash Pool Amount in exchange for surrendering its
General Unsecured Claim. Each U.S. Holder of an HHN Notes Guarantee Claim will receive Cash
from the Debtors’ Estates in the full amount of such Holders’ Claim. Each U.S. Holder of a
General Unsecured Elective Claim will receive payment in full in Cash up to a maximum potential
amount of $[●].

In each case, each U.S. Holder generally will recognize gain or loss in an amount equal to the
difference between the amount of cash received and its adjusted tax basis in the surrendered
General Unsecured Claim or General Unsecured Elective Claim, as the case may be.

A U.S. Holder’s adjusted tax basis in the surrendered General Unsecured Claim or General
Unsecured Elective Claim generally will equal the cost of the Claim (or income recognized with
respect thereto), decreased by any amortizable bond premium in respect of the Claim which has
been previously taken into account. In addition, if a U.S. Holder has elected to include market
discount in income as it accrues (as described below), then the U.S. Holder’s tax basis in a Claim
will be increased by any market discount previously included in gross income.


                                                 147
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 158 of 179




                      C. Character of Gain or Loss

Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss as long-term
or short-term capital gain or loss or as ordinary income or loss will be determined by a number of
factors, including the tax status of the U.S. Holder, whether the Claim constitutes a capital asset in
the hands of the U.S. Holder and how long it has been held, whether the Claim was acquired at a
market discount, and whether and to what extent the U.S. Holder previously claimed a bad debt
deduction.

A Holder that purchased its Claims from a prior Holder at a “market discount” (relative to the
principal amount of the Claims at the time of acquisition) may be subject to the market discount
rules of the Tax Code. A Holder that purchased its Claim from a prior Holder will be considered
to have purchased such Claim with “market discount” if the Holder’s adjusted tax basis in its Claim
is less than the adjusted issue price of such Claim by at least a de minimis amount. Under these
rules, gain recognized on the exchange of Claims (other than in respect of a Claim for accrued but
unpaid interest) generally will be treated as ordinary income to the extent of the market discount
accrued (on a straight line basis or, at the election of the Holder, on a constant yield basis) during
the Holder’s period of ownership, unless the Holder elected to include the market discount in
income as it accrued. If a Holder of Claims did not elect to include market discount in income as
it accrued and, thus, under the market discount rules, was required to defer all or a portion of any
deductions for interest on debt incurred or maintained to purchase or carry its Claims, such deferred
amounts would become deductible at the time of the exchange.

                      D. Distributions in Discharge of Accrued Interest or OID

In general, to the extent that any consideration received pursuant to the Plan by a U.S. Holder of a
Claim is received in satisfaction of interest accrued during its holding period, such amount will be
taxable to the U.S. Holder as interest income (if not previously included in the U.S. Holder’s gross
income). Conversely, a U.S. Holder may be entitled to recognize a loss to the extent any accrued
interest or amortized OID was previously included in its gross income and is not paid in full.
However, the IRS has privately ruled that a Holder of a “security” of a corporate issuer, in an
otherwise tax-free exchange, could not claim a current deduction with respect to any unpaid OID.
Accordingly, it is also unclear whether, by analogy, a U.S. Holder of a Claim that does not
constitute a “security” would be required to recognize a capital loss, rather than an ordinary loss,
with respect to previously included OID that is not paid in full.

The Plan provides that consideration received in respect of a Claim is generally allocable first to
the principal amount of the Claim (as determined for U.S. federal income tax purposes) and then,
to the extent of any excess, to any Claim for accrued but unpaid interest. There is no assurance
that the IRS will respect such allocation for U.S. federal income tax purposes. Holders are urged
to consult their tax advisors regarding the allocation of consideration received under the Plan, as
well as the deductibility of accrued but unpaid interest (including OID) and the character of any
loss claimed with respect to accrued but unpaid interest (including OID) previously included in
gross income for U.S. federal income tax purposes.




                                                 148
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 159 of 179




                      E. Information Reporting and Backup Withholding

Payments of interest (including accruals of OID) or dividends and any other reportable payments,
possibly including amounts received pursuant to the Plan and payments of proceeds from the sale,
retirement or other disposition of the exchange consideration, may be subject to “backup
withholding” if a recipient of those payments fails to furnish to the payor certain identifying
information and, in some cases, a certification that the recipient is not subject to backup
withholding. Backup withholding is not an additional tax. Any amounts deducted and withheld
generally should be allowed as a refund or credit against that recipient’s U.S. federal income tax,
provided that appropriate proof is timely provided under rules established by the IRS.
Furthermore, certain penalties may be imposed by the IRS on a recipient of payments who is
required to supply information but who does not do so in the proper manner. Backup withholding
generally should not apply with respect to payments made to certain exempt recipients, such as
corporations and financial institutions. Information may also be required to be provided to the IRS
concerning payments, unless an exemption applies. Holders of Claims should consult their tax
advisors regarding their qualification for exemption from backup withholding and information
reporting and the procedures for obtaining such an exemption.

U.S. Treasury regulations generally require disclosure by a taxpayer on its U.S. federal income tax
return of certain types of transactions in which the taxpayer participated, including, among other
types of transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of
certain thresholds. U.S. Holders of Claims should consult their tax advisors regarding these
regulations and whether the contemplated transactions under the Plan would be subject to these
regulations and require disclosure on their tax returns.

The foregoing summary has been provided for informational purposes only and does not discuss
all aspects of U.S. federal income taxation that may be relevant to a particular Holder’s
circumstances and income tax situation. All Holders of Claims and Interests are urged to
consult their tax advisors concerning the federal, state, local, and other tax consequences
applicable under the Plan.

                                         VIII.
                        SOLICITATION AND VOTING PROCEDURES

The solicitation procedures attached to the Disclosure Statement Order (the “Solicitation
Procedures”), which are incorporated into this Disclosure Statement by reference and summarized
below, will be used to collect and tabulate votes on the Plan. The Disclosure Statement Order
establishing the Solicitation Procedures should be read in conjunction with this Disclosure
Statement and in formulating a decision to vote to accept or reject the Plan. In the event of any
conflict between the Solicitation Procedures and this Disclosure Statement, the Solicitation
Procedures will control.




                                                 149
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 160 of 179




            THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET
             FORTH IN THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.
           PLEASE REFER TO THE DISCLOSURE STATEMENT ORDER, AND THE
         SOLICITATION PROCEDURES ATTACHED AS EXHIBIT I THERETO, FOR A
        MORE COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND VOTING
                                    PROCESS.

    A. Holders of Claims Entitled to Vote on the Plan

Under the provisions of the Bankruptcy Code, not all Holders of Claims and Interests against a
Debtor are entitled to vote on a chapter 11 plan. The table in Section I.D of this Disclosure
Statement provides a summary of the status and voting rights of each Class (and, therefore, of each
Holder within such Class absent an objection to the Holder’s Claim or Interest) under the Plan.

The Debtors are soliciting votes to accept or reject the Plan only from Holders of Claims in Class 5
(Unsecured Funded Debt Claims) and Class 7 (General Unsecured Claims) (together, the “Voting
Classes”). The Holders of Claims in the Voting Classes (the “Voting Creditors”) are Impaired
under the Plan and may, in certain circumstances, receive a distribution under the Plan.
Accordingly, Holders of Claims in the Voting Classes have the right to vote to accept or reject the
Plan.

The Debtors are not soliciting votes from Holders of Claims and Interests in Classes 1, 2, 3, 4, 6,
8, 9, 10, 11, and 12. Additionally, the Disclosure Statement Order provides that certain Holders
of Claims in the Voting Classes, such as those Holders whose Claims have been disallowed or are
subject to a pending objection filed with the Bankruptcy Court on or before the Solicitation Date,
are not entitled to vote to accept or reject the Plan pending the occurrence of a Resolution Event
(as defined in the Solicitation Procedures), provided that a Holder of a Claim that is the subject of
a pending objection on a “reclassify” or “reduce and allow” basis shall receive a Solicitation
Package (as defined below) and be entitled to vote such Claim in the reclassified priority or reduced
amount contained in such objection absent a further order of the Bankruptcy Court.

As set forth in the Disclosure Statement Order and the Solicitation Procedures, Holders of Claims
who seek to have their Claims temporarily allowed by the Bankruptcy Court for voting purposes
must file on the docket and serve on parties entitled to receive service thereof a motion pursuant
to Bankruptcy Rule 3018(a) seeking such relief so as to be actually received no later than [●],
2021, however, such Holder’s Ballot shall not be counted unless temporarily allowed by the
Bankruptcy Court for voting purposes pursuant to an order entered prior to [●], 2021.

                      B. Solicitation Package

The package of materials (the “Solicitation Package”) sent to Voting Classes contains:

       1.      a cover letter (the “Cover Letter”), in substantially the form annexed to the
Disclosure Statement Order as Exhibit [●] describing the contents of the Solicitation Package,
providing instructions to obtain access electronically, free of charge, to the Plan, Disclosure
Statement and Disclosure Statement Order at the Debtors’ restructuring website, and instructions


                                                150
 AMERICAS 107036903
               Case 20-11218-MFW           Doc 3599      Filed 04/03/21    Page 161 of 179




for obtaining, free of charge, paper or flash drive copies of the materials provided in electronic
format by contacting the Solicitation Agent, and urging the Holders of Claims in each of the Voting
Classes to vote to accept the Plan;

       2.     the Notice of Hearing to Consider Confirmation of the Second Amended Joint
Chapter 11 Plan Filed by the Debtors and Related Voting and Objection Deadlines, substantially
in the form annexed to the Disclosure Statement Order as Exhibit [●] (the “Confirmation
Hearing Notice”);

       3.      this Disclosure Statement with all exhibits that have been filed with the Bankruptcy
Court before the Solicitation Date, including the Plan;

          4.          the Disclosure Statement Order, including the Solicitation Procedures;

        5.    an applicable Ballot, substantially in the form of one of the ballots attached to the
Disclosure Statement Order as Exhibits [●]-[●] (each, a “Ballot”) with return instructions and a
return envelope, as applicable; and

        6.     any other materials ordered by the Bankruptcy Court to be included as part of the
Solicitation Package.

For the avoidance of doubt, the Solicitation Agent shall serve the following components of the
Solicitation Package on each Holder of a Claim in a Voting Class in paper format by first class
mail: item 1 (Cover Letter), item 2 (Confirmation Hearing Notice), and item 5 (an applicable
Ballot, with return instructions and a return envelope). The Cover Letter will direct the recipient
to access the remaining components of the Solicitation Package via the Debtors’ restructuring
website at https://restructuring.primeclerk.com/hertz. Additionally, the Cover Letter, the Ballots
and the Notices of Non-Voting Status (as defined in the Solicitation Procedures) will each
prominently display a Quick Response Barcode (“QR Code”), which, when scanned using the
camera of a smart phone or tablet will automatically direct the user to the solicitation section of
the Debtors’ restructuring website where all of the documents contained in the Solicitation
Packages, including the Plan and Disclosure Statement, will be located.

                         C. Voting Record Date

The Voting Record Date for determining which Holders of Claims are entitled to vote on the Plan
and receive the Solicitation Package in accordance with the solicitation procedures is [●], 2021 at
4:00 p.m. (prevailing Eastern Time).

If you are entitled to vote to accept or reject the Plan, one or more Ballot(s) has been enclosed in
your Solicitation Package for the purpose of voting on the Plan. Please vote and return your
Ballot(s) in accordance with the instructions accompanying your Ballot(s). The applicable
administrative agent or indenture trustee under any debt documents will not vote on behalf of its
respective beneficial holders of securities. Such beneficial holders must vote in the manner set
forth in Section IV.D of the Solicitation Procedures.

You should carefully review (1) the Plan, (2) this Disclosure Statement, (3) the Disclosure
Statement Order, (4) the Confirmation Hearing Notice, and (5) the detailed instructions


                                                     151
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599     Filed 04/03/21      Page 162 of 179




accompanying your Ballot(s) prior to voting on the Plan. All descriptions of the Plan set forth in
this Disclosure Statement are subject to the terms and provisions of the Plan.

After carefully reviewing these materials, including the detailed instructions accompanying your
Ballot(s), please indicate your acceptance or rejection of the Plan by completing the Ballot(s). All
votes to accept or reject the Plan with respect to any Class of Claims entitled to vote on the Plan
must be cast by properly submitting the duly completed and executed form of Ballot designated
for such Class. Holders of Claims voting on the Plan should complete and sign the Ballot(s) in
accordance with the instructions thereon, being sure to check the appropriate box entitled “Accept
the Plan” or “Reject the Plan.” In order for your vote to be counted, you must complete and return
your Ballot(s) in accordance with the instructions accompanying your Ballot(s) on or before the
Voting Deadline. Each Ballot has been coded to reflect the Class of Claims it represents.
Accordingly, in voting to accept or reject the Plan, you must use only the coded Ballot or Ballots
sent to you. If Ballot(s), are not actually received by the Solicitation Agent by the Voting Deadline,
they will not be counted.

                      D. Voting on the Plan

The Voting Deadline is [●], 2021 at 4:00 p.m. (prevailing Eastern Time). In order to be counted
as votes to accept or reject the Plan, all Ballots must be properly executed, completed, and
delivered in accordance with the instructions on your ballot so that the ballots are actually
received by the Debtors’ Solicitation Agent on or before the Voting Deadline:

                                   DELIVERY OF BALLOTS

                          The Hertz Corporation Ballot Processing Center
                                      c/o Prime Clerk LLC
                                     One Grand Central Place
                                  60 East 42nd Street, Suite 1440
                                      New York, NY 10165

                        In addition, to submit your Ballot via the Solicitation
                                  Agent’s online portal, please visit
                                 https://cases.primeclerk.com/Hertz.
                      Click on the “Submit E-Ballot” section of the website and
                            follow the instructions to submit your ballot.

Special procedures are set forth in the Disclosure Statement Order and Solicitation Procedures for
beneficial holders who hold securities through a broker, dealer, commercial bank, trust company,
or other agent or nominee (“Nominee”). If you received a Solicitation Package addressed to or
sent from your Nominee, please return your Ballot to your Nominee allowing enough time for your
Nominee to cast your vote on a Ballot or Master Ballot before the Voting Deadline. Additionally,
special procedures apply for any Claims Filed by a purported class representative or its counsel
(the “Purported Class Counsel”) on behalf of more than one claimant or for a putative class
(each, a “Class Action Claim”). Please review the Disclosure Statement Order and Solicitation
Procedures for further information concerning such special voting instructions.


                                                 152
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 163 of 179




                      E. Ballots Not Counted

No ballot will be counted if, among other things: (1) any Ballot that is illegible or contains
insufficient information to permit the identification of the Holder of such Claim; (2) any ballot cast
by any Entity that does not hold a Claim in a Voting Class; (3) any Ballot cast for a Claim
scheduled as unliquidated, contingent, or disputed for which no Proof of Claim was timely filed
by the Voting Record Date; (4) any Ballot cast in respect of a Claim that is subject to an objection
pending as of the Voting Record Date (unless resolved pursuant to a Resolution Event in
accordance with the Disclosure Statement Order and Solicitation Procedures), (5) any unsigned
Ballot or Ballot lacking an original signature (for the avoidance of doubt, a Ballot submitted via
the Solicitation Agent’s online balloting portal shall be deemed an original signature); (6) any
Ballot not marked to accept or reject the Plan or marked both to accept and reject the Plan; (7) any
ballot submitted by any Entity not entitled to vote pursuant to the procedures described in the Plan;
and (8) any ballot not actually received by the Solicitation Agent by the Voting Deadline. Please
refer to the Disclosure Statement Order for additional requirements with respect to voting
to accept or reject the Plan.

                IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION
                     ORDER VOTING PROCESS, PLEASE CONTACT THE
                                  SOLICITATION AGENT AT:
                Telephone: (877) 428-4661 (domestic toll free) or +1 (929) 955-3421
                                         (international)
               E-mail: hertzballots@primeclerk.com with “Hertz” in the subject line.

                 Any Ballot Received After the Voting Deadline Or Otherwise Not in
                   Compliance with the Solicitation Order Will Not Be Counted.


                                          IX.
                          FACTORS TO CONSIDER BEFORE VOTING

Before voting to accept or reject the Plan, Holders of Claims or Interests entitled to vote should
read and carefully consider the risk factors set forth below, in addition to the information set forth
in this Disclosure Statement together with any attachments, exhibits, or documents incorporated
by reference hereto. The factors below should not be regarded as the only risks associated with
the Plan or its implementation. Documents filed with the SEC may contain important risk factors
that differ from those discussed below and include additional risk factors. Such risk factors are
incorporated as if fully set forth herein and are a part of this Disclosure Statement. Copies of any
document filed with the SEC may be obtained by visiting the SEC website at http://www.sec.gov.

    A. Risks Relating to the Debtors’ Business Operations and Financial Condition

          1. Continued Disruptions Caused by the COVID-19 Outbreak

COVID-19 continues to rapidly evolve and the Debtors cannot anticipate the length and severity
of the effects of COVID-19 with any certainty. The extent to which COVID-19 continues to
adversely impact the Debtors’ business will depend on future developments that are highly


                                                 153
 AMERICAS 107036903
              Case 20-11218-MFW         Doc 3599      Filed 04/03/21      Page 164 of 179




uncertain, such as the following: the ultimate severity of the disease; the duration of the outbreak
or future outbreaks; the efficacy of a vaccine rollout in the places that the Debtors operate; travel
restrictions imposed by governments or businesses in the markets in which the Debtors operate;
the duration and scope of business closures or business disruptions; changes in customer travel
preferences and demand; the impact of increasing unemployment on discretionary spending; the
length of time it takes for rental pricing and volume and normal economic conditions to return;
technology disruptions; the Debtors’ relationships with and the availability of vehicles from
vehicle manufacturers; the Debtors’ liquidity position; the development of effective vaccines or
treatments; and the effectiveness of actions taken to contain the disease and future outbreaks. The
impacts of COVID-19 could include those areas described below:

    •     Changes in the Debtors’ revenues, profitability and customer demand in the Debtors
          revenues, profitability and customer demand: the Debtors’ revenues and profitability have
          been negatively impacted during 2020 and this trend is expected to continue for the 2021
          fiscal year. The Debtors have experienced a high level of rental cancellations and a
          significant decline in forward bookings due to the decreased customer demand and other
          economic factors. Historically, the Debtors have generated a majority of their rental
          revenues from on-airport locations, which makes their rental car business sensitive to any
          decreases in air travel. Although the Debtors believe that renting a vehicle will continue
          to be a safe alternative and have implemented certain procedures to mitigate the impact of
          COVID-19, they cannot predict when or if customer demand will return to pre-COVID-19
          levels.

    •     Changes to the Debtors’ liquidity: The Debtors incur ongoing costs, which they cannot
          reduce in line with the significant reduction in revenues that they have experienced as a
          result of COVID-19. Such costs include monthly fleet rental costs under the HVF Master
          Lease Agreement, facility rentals and concessions, debt service and labor costs. These
          costs require significant liquidity generated by operations or access to additional financing.
          If COVID-19 continues to have a significant negative impact on the Debtors’ cash flow
          from operations and they cannot access the capital markets, the Debtors may not be able to
          generate sufficient liquidity to cover their costs.

    •     The Debtors’ peak season: The second and third quarters of the year have historically been
          the strongest quarters for the Debtors’ vehicle rental business due to increased levels of
          leisure travel. COVID-19 disrupted the Debtors’ business in the second and third quarters
          of 2020 and is expected to continue to disrupt the Debtors’ business unless it is eradicated
          in 2021. These disruptions have significantly impacted the Debtors’ results of operations,
          financial condition, liquidity and cash flows.

    •     The Debtors’ workforce: COVID-19 has caused the Company to furlough approximately
          20,000 employees worldwide and terminate approximately 11,000 employees in the
          Company’s U.S. rental car segment and U.S. corporate operations, the majority of which
          were previously furloughed, in an effort to reduce our operating costs. This reduction in
          the Debtors’ operating costs could create risks including, but not limited to, the Debtors’
          ability to manage the size of their workforce given uncertain future economic conditions
          and the ability to operate locations in affected jurisdictions. Additionally, the Debtors may
          incur additional costs as a result of workforce reductions or suffer from employee morale


                                                   154
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 165 of 179




          issues. The Debtors may also be unable to timely respond to a business recovery due to
          reductions in our workforce already enacted.

          2. Reductions in Levels of Business and Leisure Travel

The vehicle rental industry is particularly affected by reductions in business and leisure travel,
especially with respect to levels of airline passenger traffic. Reductions in levels of air travel,
whether caused by general economic conditions, airfare increases (e.g., capacity reductions or
increases in fuel costs borne by commercial airlines) or other events (e.g., work stoppages, military
conflicts, terrorist incidents, natural disasters, epidemic diseases, or the response of governments
to any of these events) could materially adversely affect the Debtors. In particular, the Debtors
derive a substantial proportion of their revenues from key leisure destinations in the U.S., including
Florida, Hawaii, California, New York and Texas, and Europe and the level of travel to these
destinations is dependent upon the ability and willingness of consumers to travel on vacation and
the effect of economic cycles on consumers’ discretionary travel, including shortages of fuel and
increases or volatility in fuel costs. In 2020 and as a result of COVID-19, business and leisure
travel were adversely affected and the Debtors results of operations, financial condition, liquidity
and cash flows were materially adversely affected.

          3. Competition

Price is one of the primary competitive factors in the vehicle rental market and technology has
enabled cost-conscious customers, including business travelers, to compare rates available from
rental companies more easily. If the Debtors increase pricing, their competitors, some of whom
may have greater resources and better access to capital than the Debtors, may seek to compete
aggressively on the basis of pricing. In addition, the Debtors’ competitors may reduce prices in
order to, among other things, attempt to gain a competitive advantage, capture market share or
compensate for declines in rental activity. Additionally, pricing in the vehicle rental industry is
impacted by the supply of vehicles available for rent. Any significant fluctuations in the supply
of rental vehicles available in the market due to an unexpected decrease in demand, or actions
taken by the Debtors’ competitors, could negatively affect the Debtors’ pricing, operating plans or
results of operations if the Debtors are unable to adjust the size of their rental fleet in response to
fluctuations in supply and demand. The Debtors also compete with non-traditional companies for
vehicle rental market share, including auto manufacturers, ride-hailing and car sharing companies
and other competitors in the mobility industry. To the extent the Debtors do not react appropriately
to their competition or optimize their revenue and pricing strategies, they may experience sub-
optimal pricing decisions, sub-optimal asset utilization, poor customer satisfaction, lost revenue
and other unfavorable consequences which may materially adversely affect their revenues and
results of operations, financial condition, liquidity and cash flows.

          4. Seasonal Nature of Business

Certain significant components of the Debtors’ expenses are fixed in the short-term, including
minimum concession fees, real estate taxes, rent, insurance, utilities, facility-related expenses, the
costs of operating the Debtors’ information technology systems and minimum staffing costs.
Seasonal changes in the Debtors’ revenues do not affect those fixed expenses, typically resulting
in higher profitability in periods when the Debtors’ revenues are higher. The second and third


                                                 155
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599       Filed 04/03/21     Page 166 of 179




quarters of the year have historically been the strongest quarters for the Debtors’ vehicle rental
business due to increased levels of leisure travel. The Debtors control certain of their costs,
including fleet arrangements and availability, to manage seasonal variations in demand. Any
circumstance, occurrence or situation that disrupts rental activity during these critical periods could
have a material adverse effect on the Debtors’ results of operations, financial condition, liquidity
and cash flows due to a significant change in revenue. In 2020, the Debtors’ peak rental season
was materially affected by COVID-19 and they experienced a significant reduction in demand.
This disruption in rental activity resulted in a material adverse effect on the Debtors’ results of
operations, financial condition, liquidity and cash flows.

          5. Increased Vehicle Cost

Certain of the Debtors vehicles (“Program Vehicles”) are purchased under repurchase or
guaranteed depreciation programs with vehicle manufacturers. The Debtors sell other vehicles
(“Non-Program Vehicles”) through various sales channels in the used vehicle market, including
auctions, dealer direct sales and retail lots through their car sales program, and have an increased
risk that the net amount realized upon the disposition of the vehicle will be less than its estimated
residual value at such time. Any decrease in residual values of the Debtors’ Non-Program Vehicles
could result in a substantial loss on the sale of such vehicles or accelerated depreciation while the
Debtors own the vehicles, which can materially adversely affect the results of operations, financial
condition, liquidity and cash flows.

While Program Vehicles generally cost more than comparable Non-Program Vehicles, the use of
program vehicles enables the Debtors to forecast their depreciation expense with more precision.
Using Program Vehicles is also useful in managing the Debtors’ seasonal peak demand for
vehicles because the Debtors may be able to sell certain Program Vehicles shortly after having
acquired them at a higher value than what the Debtors could for a similar Non-Program Vehicle at
that time. If there were fewer Program Vehicles in the Debtors rental operations, these benefits
would diminish and they would bear increased risk related to residual value. In addition, the
related depreciation on the Debtors vehicles and their flexibility to reduce the number of vehicles
used in the Debtors rental operations by returning vehicles sooner than originally expected without
the risk of loss in the event of an economic downturn or to respond to changes in rental demand
would be reduced.

The market for used vehicles is subject to economic factors, such as demand, consumer interests,
pricing of new car models, fuel costs and other general economic conditions and may not produce
stable vehicle prices in the future. A reduction in residual values for vehicles in the Debtors’ rental
fleet could cause them to sustain a substantial loss on the sale of vehicles or require them to
depreciate those vehicles at a higher rate. The Debtors’ vehicle costs could increase due to any
reduction in the market value of the Debtors’ vehicles, which could materially adversely affect
their results of operations, financial condition, liquidity and cash flows.

          6. Environmental Laws and Regulations

The Debtors are subject to federal, state, local and foreign environmental laws and regulations in
connection with their operations, including with respect to the ownership and operation of tanks
for the storage of petroleum products, such as gasoline, diesel fuel and motor and used oils. The


                                                 156
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599       Filed 04/03/21      Page 167 of 179




Debtors cannot guarantee that the tanks will at all times remain free from leaks or that the use of
these tanks will not result in significant spills or leakage. If a leak or a spill occurs, it is possible
that the resulting costs of cleanup, investigation and remediation, as well as any resulting fines,
could be significant. Compliance with existing or future environmental laws and regulations may
require material expenditures or otherwise have a material adverse effect on their consolidated
financial condition, results of operations, liquidity, or cash flows.

The U.S. Congress and other legislative and regulatory authorities in the U.S. and internationally
have considered, and will likely continue to consider, numerous measures related to climate change
and greenhouse gas emissions. Should rules establishing limitations on greenhouse gas emissions
or rules imposing fees on entities deemed to be responsible for greenhouse gas emissions become
effective, demand for the Debtors’ services could be affected, the Debtors’ vehicle, and/or other,
costs could increase, and the Debtors’ business could be adversely affected.

          7. Union-Represented Employees

Active labor contracts covering the terms of employment for the Company’s union-represented
employees in the U.S. (including those in the U.S. territories) are presently in effect, primarily
with the International Brotherhood of Teamsters and the International Association of Machinists.
These contracts are renegotiated periodically and the Debtors anticipate renegotiating labor
contracts with approximately 57% of these employees in 2021. Failure to negotiate a new labor
agreement when required could result in a work stoppage. Although the Debtors believe that their
labor relations have generally been good, it is possible that they could become subject to additional
work rules imposed by agreements with labor unions, or that work stoppages or other labor
disturbances could occur in the future. In addition, the Debtors’ non-union-represented workforce
has been subject to unionization efforts in the past, and the Debtors could be subject to future
unionization, which could lead to increases in their operating costs and/or constraints on their
operating flexibility.

          8. Reliance on Third-Party Distribution Channels

The Company relies on third-party distribution channels for a significant amount of its revenues.
Third-party distribution channels account for a significant amount of its vehicle rental reservations.
These third-party distribution channels include traditional and online travel agencies, third-party
internet sites, airlines and hotel companies, marketing partners, such as credit card companies and
membership organizations, and global distribution systems that allow travel agents, travel service
providers and customers to connect directly to our reservations systems. Loss of access to any of
these channels, changes in pricing or commission structures or a reduction in transaction volume
could have an adverse impact on the Company’s financial condition or results of operations,
liquidity and cash flows, particularly if the Company’s customers are unable to access the
Company’s reservation systems through alternate channels.

                      B. Certain Bankruptcy Law Considerations

          1. Risk of Non-Confirmation of the Plan

Although the Debtors believe that the Plan satisfies all requirements necessary for confirmation
by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will reach the same

                                                  157
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21      Page 168 of 179




conclusion or that modifications to the Plan will not be required for confirmation or that such
modifications would not necessitate re-solicitation of votes. Moreover, the Debtors can make no
assurances that they will receive the requisite acceptances to confirm the Plan, and even if all
Voting Classes vote in favor of the Plan or the requirements for “cram down” are met with respect
to any Class that rejects or is deemed to reject the Plan, the Bankruptcy Court may exercise
discretion as a court of equity and choose not to confirm the Plan. If the Plan is not confirmed, it
is unclear what distributions Holders of Claims or Interests would ultimately receive with respect
to their Claims or Interests in a subsequent plan of reorganization or otherwise.

          2. Non-Consensual Confirmation

If any impaired class of Claims or Interests does not accept or is deemed not to accept a plan of
reorganization, a Bankruptcy Court may nevertheless confirm such plan at the proponent’s request
if at least one impaired class has accepted the plan (with such acceptance being determined without
including the vote of any “insider” in such class), and as to each impaired class that has not
accepted the plan, the Bankruptcy Court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired classes. If any Class votes to
reject or is deemed to reject the Plan, then these requirements must be satisfied with respect to
such rejecting Class. The Debtors believe that the Plan satisfies these requirements.

          3. Financial Projections

The Debtors have prepared financial projections on a consolidated basis with respect to the
Reorganized Debtors based on certain assumptions, as set forth in Exhibit D hereto. The
projections have not been compiled, audited, or examined by independent accountants, and neither
the Debtors nor their advisors make any representations or warranties regarding the accuracy of
the projections or the ability to achieve forecasted results.

Many of the assumptions underlying the projections are subject to significant uncertainties that are
beyond the control of the Debtors or Reorganized Debtors, including the timing, confirmation, and
consummation of the Plan, demand for the Reorganized Debtors’ products, inflation, and other
unanticipated market and economic conditions. Some assumptions may not materialize, and
unanticipated events and circumstances may affect the actual results. Projections are inherently
subject to substantial and numerous uncertainties and to a wide variety of significant business,
economic, and competitive risks, and the assumptions underlying the projections may be
inaccurate in material respects. In addition, unanticipated events and circumstances occurring after
the approval of this Disclosure Statement by the Bankruptcy Court including any natural disasters,
terrorist attacks, or additional or continued health pandemics may affect the actual financial results
achieved. Such results may vary significantly from the forecasts and such variations may be
material.

The Debtors’ projections reflect the projected impact of value-creating programs. However, the
Debtors cannot state with certainty that such value-creating programs will achieve their targeted
results




                                                 158
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599      Filed 04/03/21      Page 169 of 179




          4. Allowed Claims Could Exceed Estimates

There can be no assurance that the Allowed amount of Claims participating in distributions will
not be significantly more than projected, which in turn, could cause the value of distributions to
Holders of Allowed Claims to be reduced. The Debtors intend to use alternative dispute resolution
procedures to resolve a significant amount of Claims against their Estates. The ultimate disposition
of the Claims subject to those procedures is uncertain and may be greater than expected.
Inevitably, some assumptions will not materialize, and unanticipated events and circumstances
may affect the ultimate results and total amount of claims against the Debtors’ Estates. Therefore,
the actual amount of Allowed Claims may vary from the Debtors’ projections and feasibility
analysis, and the variation may be material.

          5. U.S. Federal Income Tax Risks

For a discussion of certain U.S. federal income tax consequences of the implementation of the Plan
to the Debtors and to Holders of certain Claims and Interests, see Section VII of this Disclosure
Statement.

          6. Risk of Non-Occurrence of the Effective Date

Although the Debtors believe that the Effective Date will occur soon after the Confirmation Date,
there can be no assurance as to the timing of the Effective Date. If the conditions precedent to the
Effective Date set forth in the Plan have not occurred or have not been waived as set forth in
Article IX.A of the Plan, then the Confirmation Order may be vacated, in which event no
distributions would be made under the Plan, the Debtors and all Holders of Claims or Interests
would be restored to the status quo as of the day immediately preceding the Confirmation Date,
and the Debtors’ obligations with respect to Claims and Interests would remain unchanged.

          7. Conversion into Chapter 7 Cases

If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it
would be in the best interest of Holders of Claims and Interests, the Chapter 11 Cases may be
converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be
appointed or elected to liquidate the Debtors’ assets for distribution in accordance with the
priorities established by the Bankruptcy Code.

          8. Parties in Interest May Object to the Plan’s Classification of Claims and
             Interests

Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
in a particular class only if such claim or equity interest is substantially similar to the other claims
or equity interests in such class. The Debtors believe that the classification of the Claims and
Interests under the Plan complies with the requirements set forth in the Bankruptcy Code because
the Debtors created Classes of Claims and Interests each encompassing Claims or Interests, as
applicable, that are substantially similar to the other Claims or Interests, as applicable, in each such
Class. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
conclusion.



                                                 159
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 170 of 179




          9. The Debtors May Fail to Satisfy Vote Requirements

If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the
Plan. In the event that sufficient votes are not received, the Debtors may seek to confirm an
alternative chapter 11 plan. There can be no assurance that the terms of any such alternative
chapter 11 plan would be similar or as favorable to the Holders of Allowed Claims and Interests
as those proposed in the Plan.

          10. Continued Risk Upon Confirmation

Even if a chapter 11 plan of reorganization is consummated, the Debtors will continue to face a
number of risks, including certain risks that are beyond their control, such as further industry
deterioration or other changes in economic conditions, and increasing expenses. Some of these
concerns and effects typically become more acute when a case under the Bankruptcy Code
continues for a protracted period without indication of how or when the case may be completed.
As a result of these risks and others, there is no guarantee that a chapter 11 plan of reorganization
reflecting the Plan will achieve the Debtors’ stated goals.

Furthermore, even if the Debtors’ debts are reduced and/or discharged through the Plan, the
Debtors may need to raise additional funds through public or private debt or equity financing or
other various means to fund the Debtors’ business after the completion of the proceedings related
to the Chapter 11 Cases. Adequate funds may not be available when needed or may not be available
on favorable terms.

          11. The Debtors May Object to the Amount or Classification of a Claim

Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement
cannot be relied upon by any Holder of a Claim where such Claim is subject to an objection. Any
Holder of a Claim that is subject to an objection thus may not receive its expected share of the
estimated distributions described in this Disclosure Statement.

          12. Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
              Plan

The distributions available to Holders of Allowed Claims under the Plan can be affected by a
variety of contingencies, including, without limitation, whether the Bankruptcy Court orders
certain Allowed Claims to be subordinated to other Allowed Claims. The occurrence of any and
all such contingencies, which could affect distributions available to Holders of Allowed Claims
under the Plan, will not affect the validity of the vote taken by the Impaired Classes to accept or
reject the Plan or require any sort of revote by the Impaired Classes. The estimated Claims and
creditor recoveries set forth in this Disclosure Statement are based on various assumptions, and
the actual Allowed amounts of Claims may significantly differ from the estimates. Should one or
more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed amounts
of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
the Debtors cannot determine with any certainty at this time, the number or amount of Claims that


                                                160
 AMERICAS 107036903
              Case 20-11218-MFW        Doc 3599       Filed 04/03/21      Page 171 of 179




will ultimately be Allowed. Such differences may materially and adversely affect, among other
things, the percentage recoveries to Holders of Allowed Claims under the Plan.

          13. Releases, Injunctions, and Exculpations Provisions May Not Be Approved

Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a
release of liens and third-party releases. The releases, injunctions, and exculpations provided in
the Plan are subject to objection by parties in interest and may not be approved. If the releases are
not approved, certain Released Parties may withdraw their support for the Plan.

          14. The Debtors Efforts to Confirm the Plan May Be Disrupted by a Competing
              Plan

At the outset of the Chapter 11 Cases, the Bankruptcy Code gave the Debtors the exclusive right
to propose and solicit acceptances of the Plan for initial periods of 120 and 180 days, respectively,
and prohibited creditors and other parties in interest from proposing a plan within the Debtors’
Exclusive Periods. Pursuant to the First Exclusivity Order, the Bankruptcy Court extended the
Debtors’ statutory Exclusive Periods and such Exclusive Periods currently remain in effect and
other parties in interest remain prohibited to file a competing plan. If the Bankruptcy Court
terminates the Debtors’ Exclusive Periods, however, or the Exclusivity Periods expire, there could
be a material adverse effect on the Debtors’ ability to achieve confirmation of the Plan in order to
achieve the Debtors’ stated goals.

                      C. Factors Relating to Securities to Be Issued

          1. Interests Subordinated to the Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, (i) the
Reorganized Hertz Parent Common Interests would rank below the liquidation and distribution
rights with respect to the Preferred Stock, and (ii) the Reorganized Hertz Parent Common Interests
and the Preferred Stock would rank below all debt claims against the Reorganized Debtors. As a
result, upon the liquidation, dissolution, or winding up of the Reorganized Debtors, (i) holders of
the Reorganized Hertz Parent Common Interests will not be entitled to receive any payment or
other distribution of assets until after all applicable holders of debt and Preferred Stock have been
paid their respective legal entitlements in full and (ii) holders of Preferred Stock will not be entitled
to receive any payment or other distribution of assets until after all applicable holders of debt have
been paid in full.

          2. Potential Dilution

The ownership percentage represented by the Reorganized Hertz Parent Common Interests
distributed under the Plan as of the Effective Date will be subject to dilution from (a) equity issued
in connection with the Management Equity Incentive Plan, (b) the issuance of, accrual of dividends
on, and conversion of the Preferred Stock, (c) any other equity that may be issued post-emergence,
and (d) the conversion of any options, warrants, convertible securities, exercisable securities, or
other securities that may be issued post-emergence.




                                                  161
 AMERICAS 107036903
              Case 20-11218-MFW      Doc 3599     Filed 04/03/21     Page 172 of 179




The ownership percentage represented by the Preferred Stock may be subject to dilution from the
equity issued in connection with the Management Equity Incentive Plan. The issuance of any
other equity post-emergence and the conversion of any options, warrants, convertible securities,
exercisable securities, or other securities that may be issued post-emergence may affect the
ownership percentage represented by the Preferred Stock on a post-conversion basis.

In the future, similar to all companies, additional equity financings or other equity issuances by
the Reorganized Debtors could adversely affect the value of the Reorganized Hertz Parent
Common Interests and the Preferred Stock. The amount and dilutive effect of any of the foregoing
could be material.

          3. Preferred Stock Redemption Premium

Holders of Preferred Stock may elect to convert their Preferred Stock to Reorganized Hertz Parent
Common Interests at any time. Additionally, Preferred Stock must be converted if trading prices
of the Reorganized Hertz Parent Common Interests meet or exceed certain thresholds. Depending
upon the market value of the Reorganized Hertz Parent Common Interests at the time of
conversion, conversion of Preferred Stock may result in a redemption premium. Redemption
premiums would adversely affect junior stakeholders of the Reorganized Debtors, including
holders of the Reorganized Hertz Parent Common Interests. The potential that the Preferred Stock
may be redeemed at a premium may impact the prices at which the Reorganized Hertz Parent
Common Interests may trade.

          4. Significant Holders of Reorganized Hertz Parent Common Interests

The Plan Sponsors are expected to acquire a significant ownership interest in the Reorganized
Hertz Parent Common Interests and/or Preferred Stock issued pursuant to the Plan. Those entities
may, among other things, exercise a controlling influence over the business and affairs of the
Reorganized Debtors and have the power to elect directors, control the appointment of certain
members of the board of directors, and approve significant mergers and other material corporate
transactions.

          5. Dividends

The Reorganized Debtors may determine not pay any dividends on the Reorganized Hertz Parent
Common Interests. In such circumstances, the success of an investment in the Reorganized
Debtors will depend entirely upon any future appreciation in the value of the Reorganized Hertz
Parent Common Interests. There is, however, no guarantee that the Reorganized Hertz Parent
Common Interests will appreciate in value or even maintain their initial implied valuation.

In contrast to the Reorganized Hertz Parent Common Interests, in addition to any dividends
payable on the Reorganized Hertz Parent Common Interests on an as-converted basis, dividends
will accrue on the Preferred Stock at a rate of 4.0% per annum through the first three years
following the date of issuance (unless earlier converted to Reorganized Hertz Parent Common
Interests). Such accrual will be payable only in the form of additional liquidation preference for
the Preferred Stock and will increase the amount by which Preferred Stock will dilute the
Reorganized Hertz Common Interests once ultimately converted.


                                               162
 AMERICAS 107036903
              Case 20-11218-MFW          Doc 3599       Filed 04/03/21   Page 173 of 179




          6. Restricted Securities Issued under the Plan May Not Be Resold or Otherwise
             Transferred Unless They Are Registered Under the Securities Act or an
             Exemption from Registration Applies

To the extent Reorganized Hertz Parent Common Interests issued pursuant to the Plan are not
covered by section 1145(a)(1) of the Bankruptcy Code, such Reorganized Hertz Parent Common
Interests shall be issued pursuant to Section 4(a)(2) under the Securities Act and will be deemed
“restricted securities” that may not be sold, exchanged, assigned or otherwise transferred unless
they are registered, or an exemption from registration applies, under the Securities Act. Holders
of such restricted securities may not be entitled to have their restricted securities registered and
will be required to agree not to resell them except in accordance with an available exemption from
registration under the Securities Act. Under Rule 144, the public resale of restricted securities is
permitted if certain conditions are met, and these conditions vary depending on whether the holder
of the restricted securities is an “affiliate” of the issuer, as defined in Rule 144. A non-affiliate
who has not been an affiliate of the issuer during the preceding three months may resell restricted
securities after a six-month holding period unless certain current public information regarding the
issuer is not available at the time of sale, in which case the non-affiliate may resell after a one-year
holding period. An affiliate may resell restricted securities after the applicable holding period but
only if certain current public information regarding the issuer is available at the time of the sale
and only if the affiliate also complies with the volume, manner of sale and notice requirements of
Rule 144. Holders of Reorganized Hertz Parent Common Interests who are deemed to be
“underwriters” under Section 1145(b) of the Bankruptcy Code will also be subject to restrictions
under the Securities Act on their ability to resell those securities. Resale restrictions are discussed
in more detail in Article VI of this Disclosure Statement and additional important securities law
disclosures are provided in Article II.B hereof.

                      D. Factors Relating to the Rights Offering

     1. Reorganized Hertz Parent Common Interests Issued Pursuant to the Rights Offering
        Will Be Issued in Reliance on Section 4(a)(2) of the Securities Act or Regulation D
        Under the Securities Act, If Applicable 33

Because the issuance of Reorganized Hertz Parent Common Interests will not have been registered
under the Securities Act or applicable state securities laws, the Reorganized Hertz Parent Common
Interests in the Rights Offering will be subject to transfer restrictions under applicable securities
laws.

     2. Holders of Unsecured Funded Debt Claims That Elect to Receive Reorganized Hertz
        Parent Common Interests Through the Rights Offering May Not Be Permitted to
        Participate in the Rights Offering 34

A Holder of Unsecured Funded Debt Claims will be permitted to participate in the Rights Offering
only if such Holder is either (i) an “accredited investor” within the meaning of Rule 501
Regulation D under the securities act, or (ii) a “qualified institutional buyer” within the meaning

33
          [Subject to ongoing review and revision.]
34
          [Subject to ongoing review and revision.]


                                                      163
 AMERICAS 107036903
              Case 20-11218-MFW          Doc 3599       Filed 04/03/21   Page 174 of 179




of Rule 144A under the securities act, in either case as certified pursuant to the Rights Offering
Procedures. [If a Holder is not so accredited or qualified, the Holder will not be entitled to
participate in the Rights Offering and will instead be entitled to receive Cash in an amount equal
to the value of the Subscription Rights that would have been distributable to such Holder if such
Holder were an Eligible Unsecured Funded Debt Holder.] 35

     3. The Debtors Could Modify the Rights Offering Procedures

The Debtors may modify the Rights Offering Procedures to among other things, include additional
procedures, as needed, to administer the Rights Offering and comply with applicable law. Such
modifications may adversely affect the rights of Rights Offering Participants.

     4. The Debtors Do Not Intend to Offer to Register or to Exchange the Reorganized Hertz
        Parent Common Interests in a Registered Exchange Offer

The Reorganized Hertz Parent Common Interests will not be registered under the Securities Act
or any state securities laws and, subject to the discussion in Article VI of this Disclosure Statement
and additional important securities law disclosures provided in Article II.B hereof, unless so
registered, may not be re-offered or re-sold except pursuant to an exemption from the registration
requirements of the Securities Act and applicable state securities laws. The Debtors do not intend
to register the Reorganized Hertz Parent Common Interests under the Securities Act or to offer to
exchange the Reorganized Hertz Parent Common Interests in an exchange offer registered under
the Securities Act. As a result, the Reorganized Hertz Parent Common Interests may be transferred
or re-sold only in transactions exempt from the securities registration requirements of federal and
applicable state laws. In addition, the Debtors do not intend to be subject to the reporting
requirements of the Exchange Act, and Holders of Reorganized Hertz Parent Common Interests
will not be entitled to any information except as expressly required by any new shareholders
agreement. To the extent that any Reorganized Hertz Parent Common Interests issued under the
Plan is covered by section 1145 of the Bankruptcy Code, it may be resold by the Holders thereof
without registration under the Securities Act unless the Holder is an “underwriter,” as defined in
section 1145(b) of the Bankruptcy Code with respect to such securities; provided, however, shares
of such securities will not be freely tradable if, at the time of transfer, the Holder is an “affiliate”
(as defined in Rule 144(a)(1) under the Securities Act) of the Reorganized Hertz and has not been
such an “affiliate” within ninety days of such transfer. Such affiliate Holders would only be
permitted to sell such securities without registration if they are able to comply with an applicable
exemption from registration, including Rule 144 under the Securities Act. Resales by Persons who
receive Reorganized Hertz Parent Common Interests pursuant to the Plan that are deemed to be
“underwriters” would not be exempted by section 1145 of the Bankruptcy Code from registration
under the Securities Act or applicable law. Such Persons would only be permitted to sell such
securities without registration if they are able to comply with an applicable exemption from
registration, including Rule 144 under the Securities Act.




35
          [Subject to ongoing review and revision.]


                                                      164
 AMERICAS 107036903
              Case 20-11218-MFW       Doc 3599      Filed 04/03/21     Page 175 of 179




                      E. Additional Factors

          1. Debtors Could Withdraw the Plan

Subject to, and without prejudice to, the rights of any party in interest, the Plan may be revoked or
withdrawn before the Confirmation Date by the Debtors.

          2. Debtors Have No Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as of the date
hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after that
date does not imply that there has been no change in the information set forth herein since that
date. Additionally, the Debtors have no duty to update this Disclosure Statement unless otherwise
ordered to do so by the Bankruptcy Court.

          3. No Representations Outside this Disclosure Statement Are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are
authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

          4. No Legal or Tax Advice Is Provided by this Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal, business, or tax advice.
Each Holder of a Claim or Interest should consult its own legal counsel and accountant as to legal,
tax, and other matters concerning their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement may not be relied
upon for any purpose other than to determine how to vote on the Plan or object to confirmation of
the Plan.

          5. No Admission Made

Nothing contained herein or in the Plan shall constitute an admission of, or shall be deemed
evidence of, the tax or other legal effects of the Plan on the Debtors or Holders of Claims or
Interests.

                                           X.
                               CONFIRMATION OF THE PLAN

The Bankruptcy Court will confirm the Plan only if all of the requirements of section 1129 of the
Bankruptcy Code are met. Among the requirements for confirmation are that the Plan is
(A) accepted by all impaired Classes of Claims and Interests entitled to vote or, if rejected or
deemed rejected by an impaired Class, that the Plan “does not discriminate unfairly” and is “fair
and equitable” as to such Class; (B) in the “best interests” of the Holders of Claims and Interests
impaired under the Plan; and (C) feasible.


                                                165
 AMERICAS 107036903
              Case 20-11218-MFW           Doc 3599       Filed 04/03/21      Page 176 of 179




    A. Acceptance of the Plan

The Bankruptcy Code defines “acceptance” of a plan by a class of (i) Claims as acceptance by
creditors in that class that hold at least two-thirds (2/3) in dollar amount and more than one-half
(1/2) in number of the Claims that cast ballots for acceptance or rejection of the Plan and
(ii) Interests as acceptance by interest Holders in that class that hold at least two-thirds (2/3) in
amount of the Interests that cast ballots for acceptance or rejection of the Plan. Holders of Claims
or Interests that fail to vote are not counted in determining the thresholds for acceptance of the
Plan.

If any impaired Class of Claims or Interests does not accept the Plan (or is deemed to reject the
Plan), the Bankruptcy Court may still confirm the Plan at the request of the Debtors if, as to each
impaired Class of Claims or Interests that has not accepted the Plan (or is deemed to reject the
Plan), the Plan “does not discriminate unfairly” and is “fair and equitable” under the so-called
“cram down” provisions set forth in section 1129(b) of the Bankruptcy Code. The “unfair
discrimination” test applies to classes of claims or interests that are of equal priority and are
receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly,
within the meaning of the Bankruptcy Code, if the legal rights of a dissenting class are treated in
a manner consistent with the treatment of other classes whose legal rights are substantially similar
to those of the dissenting class and if no class of claims or interests receives more than it legally is
entitled to receive for its claims or interests. The test does not require that the treatment be the
same or equivalent, but that such treatment be “fair.” The “fair and equitable” test applies to
classes of different priority and status (e.g., secured versus unsecured; claims versus interests) and
includes the general requirement that no class of claims receive more than 100% of the allowed
amount of the claims in such class. As to the dissenting class, the test sets different standards that
must be satisfied in order for the Plan to be confirmed, depending on the type of claims or interests
in such class. The following sets forth the “fair and equitable” test that must be satisfied as to each
type of class for a plan to be confirmed if such class rejects the plan:

    •     Secured Creditors. Each holder of an impaired secured claim either (a) retains its liens
          on the property, to the extent of the allowed amount of its secured claim, and receives
          deferred cash payments having a value, as of the effective date of the plan, of at least the
          allowed amount of such secured claim, (b) has the right to credit bid the amount of its claim
          if its property is sold and retains its lien on the proceeds of the sale, or (c) receives the
          “indubitable equivalent” of its allowed secured claim.

    •     Unsecured Creditors. Either (a) each holder of an impaired unsecured claim receives or
          retains under the plan, property of a value, as of the effective date of the plan, equal to the
          amount of its allowed claim or (b) the Holders of claims and interests that are junior to the
          claims of the dissenting class will not receive any property under the plan.

    •     Interests. Either (a) each equity interest holder will receive or retain under the plan
          property of a value equal to the greater of (i) the fixed liquidation preference or redemption
          price, if any, of such equity interest and (ii) the value of the equity interest or (b) the Holders
          of interests that are junior to the interests of the dissenting class will not receive or retain
          any property under the plan.



                                                     166
 AMERICAS 107036903
              Case 20-11218-MFW          Doc 3599   Filed 04/03/21      Page 177 of 179




The Debtors believe the Plan satisfies the “fair and equitable” requirement with respect to any
rejecting Class.

IF ALL OTHER CONFIRMATION REQUIREMENTS ARE SATISFIED AT THE
CONFIRMATION HEARING, THE DEBTORS WILL ASK THE BANKRUPTCY
COURT TO RULE THAT THE PLAN MAY BE CONFIRMED ON THE GROUND THAT
THE SECTION 1129(b) REQUIREMENTS HAVE BEEN SATISFIED.

                      B. Best Interests Test

The Bankruptcy Code requires that each holder of an impaired claim or interest either (1) accepts
the plan or (2) receives or retains under the plan property of a value, as of the effective date, that
is not less than the value such holder would receive if the debtor were liquidated under chapter 7
of the Bankruptcy Code. This requirement is customarily referred to as the “best interests” test.
The Debtors believe that the value of any distributions to Holders of Allowed Claims and Interests
in a chapter 7 case would be less than the value of distributions under the Plan.

                      C. Feasibility

The Debtors believe that the Plan meets the feasibility requirement set forth in section 1129(a)(11)
of the Bankruptcy Code, as confirmation is not likely to be followed by liquidation or the need for
further financial reorganization of the Reorganized Debtors or any successor under the Plan.

                      D. Notices and Confirmation Hearing

Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a confirmation
hearing upon appropriate notice to all required parties. The Confirmation Hearing is scheduled
for [●], 2021 at [●] (prevailing Eastern Time). The Confirmation Hearing may be adjourned from
time to time by the Bankruptcy Court without further notice except for the announcement of the
continuation date made at the Confirmation Hearing, at any subsequent continued Confirmation
Hearing, or pursuant to a notice filed on the docket for the Chapter 11 Cases.

Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the
confirmation of a plan. Any objection to confirmation of the Plan must be in writing, must conform
to the Bankruptcy Rules and the local rules of the Bankruptcy Court, must set forth the name of
the objector, the nature and amount of Claims or Interests held or asserted by the objector against
the Debtors’ estates or properties, the basis for the objection and the specific grounds therefor, and
must be Filed with the Bankruptcy Court and served upon all of the below parties in accordance
with the Bankruptcy Rules and the local rules of the Bankruptcy Court.
           If to the Debtors, to:               White & Case LLP
           Hertz Global Holdings, Inc.          Southeast Financial Center
           8501 Williams Road                   200 South Biscayne Boulevard, Suite 4900
           Estero, Florida 33982
           Attn. M. David Galainena             Miami, Florida 33131
           dave.galainena@hertz.com             Attn. Thomas E Lauria; Matt Brown
                                                tlauria@whitecase.com
                                                mbrown@whitecase.com


                                                 167
 AMERICAS 107036903
             Case 20-11218-MFW      Doc 3599       Filed 04/03/21   Page 178 of 179




                                                —and—
                                                White & Case LLP
                                                1221 Avenue of the Americas
                                                New York, NY 10020
                                                Attn. David Turetsky
                                                david.turetsky@whitecase.com
                                                —and—
                                                Richards, Layton & Finger, PA
                                                One Rodney Square
                                                920 North King Street
                                                Wilmington, Delaware 19801
                                                Attn. John Knight and Brett M. Haywood
                                                knight@rlf.com
                                                haywood@rlf.com
          If to the Creditors’ Committee, to:
          Benesch, Friedlander, Coplan &          Kramer Levin Naftalis & Frankel LLP
          Aronoff LLP                             1177 Avenue of the Americas
          222 Delaware Avenue, Suite 801          New York, NY 10036
          Attn. Jennifer R. Hoover; Kevin M.      Attn. Thomas Mayer; Amy Caton; Alice
          Capuzzi; John C. Gentile                Byowitz
          jhoover@beneschlaw.com                  tmayer@kramerlevin.com
          kcapuzzi@beneschlaw.com                 acaton@kramerlevin.com
          jgentile@beneschlaw.com                 abyowitz@kramerlevin.com

       UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND
       FILED, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.




                                                168
AMERICAS 107036903
              Case 20-11218-MFW     Doc 3599      Filed 04/03/21      Page 179 of 179




                                     XI.
                        CONCLUSION AND RECOMMENDATION

The Debtors believe the Plan is in the best interests of all stakeholders and urge the Holders of
Claims in Classes 5 and 7 to vote in favor thereof.

Dated: April 3, 2021
       Wilmington, Delaware

                                            Respectfully submitted,

                                             HERTZ GLOBAL HOLDINGS, INC. AND ITS
                                             AFFILIATED DEBTORS


                                               /s/ DRAFT
                                               Name: M. David Galainena
                                               Title: Authorized Officer




                                              169
 AMERICAS 107036903
